The next item is the presentation of the programme of the Austrian Presidency.
Mr President, ladies and gentlemen, I extend my very warm greetings to all of you here this morning.
It gives me great pleasure to be able to address the European Parliament. It is an honour to present, on behalf of the Republic of Austria, a brief summary of the programme for the six months of our presidency. The European Parliament is a very special institution, embodying as it does, in a unique way, the strength of the new Europe.
This Parliament is the result of a historic election in 2004. For the first time, 25 nations held free elections simultaneously; they elected their assembly to represent them, the , the European people. The division of Europe was thus ended once and for all, although the process of reunifying Europe is still proceeding unabated.
This Parliament is a marvellous illustration of the greatest strength of this new Europe, with its diversity of ideas and experiences, its history and also its life stories and its hopes. We know that the tone of Europe is not that of a solo instrument but that of an orchestra, and the same applies to this Parliament. Europe is not monochrome but colourful, as the logo of the Austrian presidency symbolises. And this strength, this diversity, the numerous identities of Europe, make our Union what it is. No country has lost out by acceding to the European Union. All of us have benefited. We have gained freedom, peace, security and paths to prosperity.
Yet if everything is so wonderful, you might well ask, why are so many of our citizens distinctly sceptical? We must be quite specific about this and analyse the situation honestly. The high points of the historic year of 2004 were followed by a particularly difficult phase. After three years of intensive negotiations on a new constitution, the outcome was rejected in referenda in France and the Netherlands. Then came the strenuous tug-of-war over the Financial Perspective for the next seven years. There were terrorist attacks in some EU capitals, growing concerns among the population about further enlargements of the EU and a real lack of trust among the people of the EU in its institutions.
For this reason we have made it an aim of the Austrian presidency to tackle this particular problem. By the end of our presidency we want to see new growth in people’s trust in Europe, in trust between the Member States and indeed in trust between the European institutions. If we want to achieve that aim, we must first seek answers to the major questions that occupy people’s minds.
A friend of mine, the great Austrian quantum physicist Anton Zeilinger, drew my attention to a facet of physics of which I had never really been aware and which I certainly found extremely fascinating. He told me that the question is the important thing. In quantum physics, he said, this is far more elemental than in the general ideological context. The question elicits the truth, and the way in which the question is asked determines the quality of that truth. This is why we must begin by asking these questions. They must be straight questions, and we must also be aware of their unpleasant implications. We shall not have equally satisfactory answers to all of them, but we must also beware of rapid shortcuts. There is a need to listen, for Europe must be both useful and protective. The many real threats that exist are helping to focus our minds on these attributes.
On 1 January of this year, the day on which we took over the presidency, the New Year concert was held in Vienna, an event in which we try to radiate a little optimism as well as merriment. Just as the Latvian conductor, Maris Jansons, raised his baton, the Russians cut their gas deliveries, first by 30% and then, in the night of 1 to 2 January, by 50%. Martin Bartenstein, the Minister for Economics and Labour, who is responsible for energy affairs, then had the task of seeking solutions with our partners – the Ukrainians, the Russians and our European partners – and with Commissioner Piebalgs. This incident brought home to us that, in a matter that has hitherto fallen within the reserved powers of the Member States, major problems can now be resolved only at the European level. This is an area where we need more European involvement.
When it comes to reducing dependence on a single supplier, of diversifying, of stocking sufficient reserves and of making energy-supply networks secure – which will only be possible, incidentally, if we encourage long-term investments and permit long-term supply connections and contracts – we must not take the short-term view and focus on profits for the next quarter; long-term solutions are the only answer for Europe. It is also a matter of choices. I have always defended the right and responsibility of every country to choose its energy sources. We have chosen our way, which does not include nuclear technology and its peaceful use, and I shall uphold that decision. But I shall also campaign for every country’s right to preserve its freedom of choice.
I believe that we must take very great care not to slide into a one-sided approach. We in the European Union must work together to put safety standards first, and we must devote more attention than ever to renewable sources of energy and ensure that every option of importance to us and to our environment is fully explored.
This question of the security of energy supplies will be an important topic in the European spring summit. At this point I should also like to thank the British presidency of the Council for dealing comprehensively with this question and showing a good nose for imminent developments by giving it ample attention at Hampton Court. We shall cooperate closely with the Commission too in this matter.
Other topics are the fight against bird flu and the need for a firm stand against the Iranian nuclear modernisation programme. In these areas, more Europe and a united European front in the global arena are essential if we are to be able to give security guarantees to people in the world and especially in Europe.
The second very important topic which is preoccupying people is that of growth and employment. It is the key subject of the spring summit, for without jobs, without the prospect of finding work, it goes without saying that the people of Europe will become increasingly apprehensive. Many feel that Europe is doing too little for them in this area.
There are now 25 reform programmes on the table, which the Commission will assess. We have opted for a mix of specific verifiable voluntary commitments by the 25 Member States plus recommendations from the Commission with a view to moving into the practical phase of the initiative and achieving visible results. No politician can promise jobs today; to do so would be rash. But we can create favourable conditions. Everyone knows, and you know best of all, that with 1% of Europe’s gross national income, as in the present budget, or with 1.045% or 1.1%, it is not possible to create millions of jobs. We can, however, set an example, and we can verify the Member States’ fulfilment of their voluntary commitments. Above all, we can put some new items on the European agenda that have perhaps received less attention in the past.
One of these items, in my view, is the promotion of small and medium-sized enterprises. Many such businesses used to complain that they received insufficient attention, that they did not have enough access to capital and to EU programmes. We have to realise that SMEs could be the only real job machine in the Union. SMEs are a sleeping giant that we must waken. SMEs need access to capital markets, research and development, and this is something the Commission must address in the SME programme it presents. They need access and consideration when it comes to the allocation of regional support from the structural funds. The Better Regulation programme must include specific measures to lower SMEs’ administrative costs. Cutting red tape is an important objective, particularly with regard to SMEs.
Another great source of strength that has not been adequately tapped is the partnership between the representative bodies of management and labour at the European level, the European social partners. From our Austrian experience, I can say that democracy and the market economy cannot work properly without free, strong and independent representatives of employers and employees. The Austrian model is certainly quite interesting. It is not as if agreements are reached without discussion: there are very frequent exchanges of opinion and sometimes even wrangles. It would be absurd to think that these things could be settled without arguments in a democracy. They often serve to pep up the political debate. Under our presidency, I should also like to invite the European social partners to join us in the pursuit of these goals – jobs, growth, energy security – and I have already had very good talks with the European Trade Union Confederation and the employers’ organisation UNICE.
The Services Directive will be very important in this respect. I know that Parliament has been grappling tenaciously with this matter. After more than 1 000 amendments, you will have seen for yourselves how difficult it is to combine the opening of such a large sector of the market with the guarantees that the public expect of us. It goes without saying that the opening of markets must necessarily be accompanied by resolute action against social dumping and by efforts to protect the familiar public services that our local authorities have traditionally provided. We need that balance. Openness and protection are what is expected of us. I should like to have the social partners with us in this effort so that a proper balance can be struck.
The key to all of this, of course, is sufficient growth. There is no getting away from that. Above all, the spring summit must be devoted to the stimulation of growth. This requires not only research and infrastructure but enlargement too. Enlargement, if prudently and properly carried out, can be a growth strategy for Europe as well as for our industries in the old Member States. If we had 3% growth, coupled with at least 1% employment growth, the present unemployment figure of 19 million would be halved within five years. That is a hugely ambitious target, but if we also enhance our training systems and create greater flexibility, we can achieve it. This is surely where the real work has to be done. Faced with fierce competition from Asia and the United States and in the light of present demographic trends, we simply cannot afford to have part of our labour force inadequately trained or fail to maximise its employability.
A very important issue for the Commission, the Council and the European Parliament will, of course, be the negotiation of the Financial Perspective for the next seven years. I make no bones about this. We need and want your cooperation, because the creation of a seven-year Financial Perspective – a rare occurrence, since most of our budgeting covers a period of only one or two years – naturally brings security and predictability. I know there are many in the European Parliament who are not content with what the European Council only just managed to adopt in December after much toil and trouble, but I must also tell you plainly that those who want more research must look first and foremost at the national budgets. If we in the Member States were truly committed to implementing what was, after all, our own decision to devote 3% of our national budgets to research by 2010, that would produce not only EUR 200 billion a year for research but 50% more, in other words EUR 300 billion – far more than an allocation in the general budget, however ambitious it might be, could yield. I must be frank with you: we are reaching our limits with the Financial Perspective. If we go on having to, or choosing to, engage in the surgical removal of membership contributions from national budgets to finance the work of the Union, this will have been the last time we managed to put together a Financial Perspective.
I shall tell you straight – and some may not like to hear this – that Europe needs to become more self-funding. It is not right that we should have to extract all our resources from the national budgets, which are already under pressure. That is precisely what drags us into this lamentable tension between net contributors and net recipients, into a situation where everyone looks for winners and losers. The idea of a shift in the direction of self-financing may not be universally popular, but my duty as President of the Council is not to say popular things but rather to say what needs to be said. I believe we must focus attention on this point, and I know that the President of the Commission, Mr Barroso, takes a very similar view. It is up to the Commission to put all these considerations on the table in the review of 2008/09. It is surely absurd that the profits of short-term financial speculation are completely exempt from taxation today. It is unacceptable that tax loopholes exist and that international air or sea travel is practically tax-free. Europe cannot tolerate this situation when there are important tasks that cannot be financed.
I therefore ask the Commission to include this issue in its review, and I also ask explicitly for the support of the European Parliament. If we want a strong Europe, we cannot coyly or timidly avoid this issue.
Here in the front row I see Mrs Ferrero-Waldner, the Commissioner for Foreign Affairs, and our esteemed High Representative for the Common Foreign and Security Policy, Mr Solana, who often have to go round cap in hand to raise money for vital peace missions, and all because we have not had the courage to discuss these matters sufficiently.
The new Europe you represent also needs new solidarity among the institutions. It makes no sense for the Council, the Commission, Parliament and the Member States to criticise each other. We are all in the same boat, and we have to row in the same direction. Not head-to-head confrontation but hand-in-hand cooperation – that is my principle and my motto for this presidency. We must listen when some of our citizens bemoan the misuse of EU funding or the squandering of resources within some programmes. There are cures for these ills in the form of independent scrutiny. We must listen when some people call for greater transparency in European decision-making – in the Council’s legislative activity, for example – or for funding awards to be publicised so that people know who has actually benefited. Why not? It is only right that such information should be published. This is European taxpayers’ money. We must work together on this.
We must also listen to people who say, ‘It is all very well to have a fairly efficient economy, but what has happened to the protection of ordinary people, to social cohesion and to care for the vulnerable?’
A few days ago, in his at the European College of Parma, Jacques Delors made a statement that struck a chord with me. He said, ‘Finding a balance between the market and social policy means recognising social issues as a development factor and not as a by-product of the market economy’
‘Finding a balance between social values and the power of the market economy, and recognising social issues as a development factor and not as a by-product of the economy.’
I find that incredibly interesting. This is the very motto that ultimately sums up our European way of life and that we shall also take with us into the discussion on the future of Europe, with which I should like to conclude my remarks.
In the first half-year up to the June summit, it falls to us to conduct this discussion on the future of Europe. Since last June the Austrian presidency has had a mandate to engage in such a discussion together with the European Parliament here, with the Commission, which we also ask for fresh impetus, with the national parliaments and, of course, with the European public. Parliament, I know, will – today or tomorrow – adopt a good and well-balanced resolution on the basis of a report from the Committee on Constitutional Affairs. I take that very seriously and will continue to do so during the Austrian presidency. It must not be an elitist debate; Europe concerns everyone. Many Europeans are longing for involvement, for a stake in the future of Europe. It is not only about a document. It is about far more than that: it is about the identity of Europe. What connects us? What internal forces actually hold us together? It is about a fair division of responsibilities: what can Europe do, and what must it do? Those who seek to resolve the major issues must have both hands free to tackle the task. Our hands will not be free unless we let go of other things. An earnest desire to resolve major issues presupposes readiness to relinquish responsibility for minor issues to other institutions. This is where the word ‘subsidiarity’ comes into play, a concept we are forever invoking in our soap-box rhetoric. We must bring it to life. To this end, we shall devote a special conference to it after Easter.
This discussion is also about the boundaries of Europe. Translated into concrete terms, this means the criteria that determine the absorption capacity of the Union. These boundaries must not be drawn by surveyors or geographers. They are a political matter. The political debate must focus on absorption capacity. It must also focus on the visibility of Europe in the world and within its own borders. I think it is wrong that we should only meet in Brussels or here in Strasbourg. Europe must be visible in its peripheral areas too, in other aspects of life. As a presidency, we see how interesting it is for people to discover, experience, grasp and sense that Europe is not afraid to reach out to its citizens. They must even be able to vent their anger on occasion so that this European model can work.
I am talking about a European way of life. I have never understood why, when the Americans talk proudly of their way of life, we Europeans never dare to talk openly, boldly and with pride about our own. Peace, security, democracy, human rights, solidarity and quality of life – these are things that are not to be taken for granted, nor are any of them achieved without a struggle.
In the light of these considerations, we shall present a draft route map with timetables and/or an interim report by the month of June. Controversies and divergent points of view are not only deemed acceptable in this discussion but positively welcomed. The worst thing would be for me to convene a discussion here to which nobody came or no one contributed. As Martin Buber once said, everyone is called to bring something in this world to completion. This applies especially to Europe. Europe is teamwork. The British held the presidency before us. We shall build on their work, and this year, we and the Finns have a well-coordinated joint operational programme on the basis of which we shall conduct our presidencies in tandem. In so doing, we intend to be reliable partners for you in the European Parliament and for you in the Commission. I look forward to our cooperation with great confidence, and I also hope that we can enthuse and inspire the people of Europe with our joint efforts. I wish you all the very best.
Mr President, Mr Schüssel, ladies and gentlemen, I am pleased to take the floor today on the occasion of the presentation of the work programme of the Austrian Presidency. We are all aware of the skills and the traditions of Austrian diplomacy. If I may say so, I have long been aware of Mr Schüssel’s intelligence and of his devotion to the European cause.
I am particularly pleased that this Presidency can begin its work already, armed with a vision of the financial perspective, thanks to the agreement obtained at the December European Council. As I have already said, this agreement marked an important moment for Europe, a moment in which Europe was able to demonstrate that it continues to be effective and relevant. The agreement has enabled a relatively optimistic climate to be created for 2006, which will be a crucial year.
We must now pursue, and give concrete expression to, this dynamic approach. Although the Council took a step forward in December, it is now up to us to take the next step together, that is to say to make very swift progress in negotiating and concluding an interinstitutional agreement. I have been saying this for months: the agreement of the three institutions is necessary, and effective cooperation between them is crucial. It is now time for us to turn our words into deeds.
In this context, allow me to lay special emphasis on the measures connected to citizenship, particularly those related to culture and to young people. Further efforts are required in this area in order to fulfil our shared commitment to make our people more in touch with our measures and to promote the European dimension.
As from 1 February, the Commission will be proposing an amended draft interinstitutional agreement, which will serve as the basis for our negotiations. As you know, aside from the question of resources, we still need to specify important points on which the Commission has fully exercised its influence: more flexibility and adaptability of our resources, the creation of a Globalisation Adjustment Fund and the prospect of a revision clause. The Commission considers that these elements of flexibility will be crucial in reaching an agreement between the three institutions.
We must also work together towards the adoption of a set of legislative proposals that will give effect to the interinstitutional agreement, once it has been adopted. In that area too, efforts will be required of the Council groups, the parliamentary committees and the Commission services. This is a real challenge but one that we cannot overlook. We must in fact see to it that the Union is ready to get down to the job on 1 January 2007. If the deadlines were to be missed, then we would seriously run the risk of being late in implementing the Structural Funds, which are key elements for solidarity within an enlarged Europe.
Ladies and gentlemen, in the context of Europe, the forthcoming year is, on the one hand, rich in possibilities and, on the other hand, fraught with responsibilities. The Presidency will be able to count on the Commission’s full support and cooperation. We see a close interrelationship between the programme of the Austrian Presidency and the objectives pursued by the Commission since taking up its duties, and particularly its strategic objectives. Armed with its culture and values, Europe will be able to go forward if it can simultaneously make progress in three areas: economic performance, social cohesion and the sustainable management of its resources.
To succeed in this, Europe needs a real partnership involving all the actors. We need everyone’s contribution so that Europe can release its full potential.
Mr President, growth and jobs are the core preoccupation of our citizens. We must show them that Europe can deliver a credible response to their concerns. The Spring European Council in March is the first real test of the determination of all actors to move forward towards economic reform and modernisation. Member States have drawn up their national reform programmes. The Commission is finalising its appraisal of those programmes and will report to the Spring European Council. I should like to thank the European Parliament for its support and look forward to continuing working closely with you on the growth and jobs agenda.
The parliamentary dimension of the Lisbon Agenda is not window dressing but an essential element in promoting and ensuring support for the implementation of the necessary reforms. In that sense, we can say that the revised Lisbon Agenda has already been successful. It has managed to create a common vision and a strong consensus. Nobody seriously continues to contest that the priority should be on growth for jobs. It is now time to turn words into deeds, vision into action. The message we need from the Spring European Council is that Europe has made a credible commitment to structural reforms and is determined to exploit fully all its potential for growth and more and better jobs.
We therefore welcome the Austrian Presidency’s willingness to inject new dynamism into the discussion of some pending proposals that are key to the success of the Lisbon Strategy, including the Services Directive. The establishment of a well-functioning internal market in the area of services is a key opportunity to free up the potential of Europe. The Commission will cooperate fully with the Presidency and Parliament to seek political agreement on directives between the Council and Parliament.
I welcome the fact that Parliament is actively preparing the ground for a balanced approach, that is to say, an approach that will apply the Treaty provisions on trade in services while, at the same time, ensuring compliance with working and employment conditions for posted workers and recognising the specific nature of services of general interest.
For this purpose, I believe the role of the European social partners can be a crucial one. We will be calling on our social partners for a joint contribution to a balanced ambitious solution for the services sector. Let us be frank about this: the services sector and small and medium-sized enterprises are the most important drivers for the creation of jobs in Europe. They should receive the support they deserve from political leaders.
Progress on the revised Lisbon Agenda will have to factor in the work undertaken as a follow-up to the Hampton Court meeting. This covers key areas like research and development, universities, demographic change, energy, migration, security and the role of Europe in the world.
The Commission will propose new initiatives in the fields of research and education, preparing the establishment of a European institute of technology and furthering work on the mutual comparability and recognition of qualifications.
We will provide a focus for debate on demographic change and on its implications for a fairer work/life balance. We shall also present a roadmap for gender equality which will look at different European Union policies and see how they can contribute to reducing gender gaps in employment or unemployment conditions and to addressing the phenomenon of violence against women and trafficking.
We will seek to strengthen the effectiveness of the European Union in pursuing its external objectives and interests by increasing the coherence of our action. Energy issues mark the debut of this Presidency, and I want to thank the Austrian Presidency for its excellent cooperation in dealing with the recent gas dispute between Russia and Ukraine. Energy issues will remain a dominant theme of our future agenda. The recent crisis and persistently high oil prices teach a lesson to those who normally resist and obstruct the provision of a European dimension for energy policy and to all those who always resist a European dimension in politics and policy-making.
Europe must have an improved, more coordinated energy policy based on the principles of diversification of sources, security of supply and sustainability. Well before Hampton Court, when leaders clearly stressed the need for a new approach, the Commission announced a green paper on secure, competitive and sustainable energy policy. We are also preparing a series of new initiatives on energy efficiency and clean technologies. We will take up the debate initiated with the Biomass Action Plan and complement it with a communication on biofuels.
Finally, we will put forward ideas for developing a real pan-European energy market, enhancing cooperation with our neighbouring countries. This is an example of common sense driving a common approach, where no option should be excluded.
National leaders and citizens see the sense of a common, coherent European policy. Now is the moment for the European institutions to play their role with ambition and rigour. I look forward to working with you over the coming months to give shape to European energy policy.
This brings me to another important point. The Commission has presented sustainable development as an overarching objective and, last December, presented a communication on the review of the Sustainable Development Strategy. We welcome the fact that the Austrian Presidency has chosen to put that at the top of its priorities. This will provide the momentum needed to complete the preparation of a new European Union Sustainable Development Strategy. The Commission document is an ambitious and concrete one. It offers a long-term vision for addressing issues such as climate change, preservation of natural resources, social exclusion and world poverty. It sets clear objectives, realistic targets and procedures for monitoring and measuring progress. It identifies involving all stakeholders – not only institutions, but business too – in a real partnership as a priority. Regional authorities and citizens should work together to deliver concrete results.
Another issue that will remain high up on the European agenda in the coming months is security. I am pleased to see that the priorities of the Austrian Presidency in the area of freedom, justice and security match those of the Commission.
The translation of the aid programme into practical measures remains our common priority.
In the area of migration, we shall pursue the debate launched by the Policy Plan on Legal Migration, adopted in December 2005, and come forward with proposals on the long-term resident status of persons in need of international protection.
During this semester we shall also table a green paper on drugs and civil society, a proposal on the applicable law in divorce matters, and a green paper on conflict of law in the area of matrimonial property regimes. The Commission will present the first implementation report on The Hague Action Plan. We look forward to achieving significant progress on those important files during the Austrian Presidency.
One last priority that I want to comment on is our relations with our neighbours. The year 2006 will be a decisive period. In the spring, the Commission will review the progress made by Bulgaria and Romania in preparing for accession and assess the level of their readiness to join the Union.
On the Western Balkans, we welcome the priority set by the Austrian Presidency. Since 2003 the countries of the Western Balkans have had a clear European perspective. That process is critical for ensuring peace and stability in Europe. The Commission attaches a great deal of importance to the careful monitoring of the situation in the region and the region’s relationship with the Union. That is why I have decided personally to visit the region in the coming weeks.
Europe also needs to prepare to take greater responsibility in Kosovo. As discussions on Kosovo’s future status reach a critical stage, the European Union has to show that it is able to bring a concrete contribution to a complex and delicate issue.
Last year, Heads of State and Government launched a period of reflection on the future of Europe. Citizens, civil society and political actors are expressing and debating their views, expectations and ideas. The Commission is playing its part fully, implementing Plan ‘D’ for Democracy, Dialogue and Debate. I am pleased to report that members of the Commission made a total of 68 visits to national parliaments in the course of 2005, explaining our policies and their added value to European citizens, and listening, because a process of dialogue is not just about explaining; it is also, and above all, about listening to the message citizens give to us. The European Parliament, with its counterparts in the national parliaments, is putting its weight behind this debate. The Commission is ready to cooperate fully with its initiatives.
European leaders before us were prepared to dream of what could be. They had the courage of their European convictions. They opened a pathway to reconciliation and progress for Europe which none had walked before. Today we are the beneficiaries of that legacy and of their foresight. However, at a time when past achievements and current freedoms are so easily discounted, we cannot take future public consent for granted. It must be earned.
My vision is of a stronger Europe which provides a solid political, economic and social framework for our citizens, a Europe based on culture, a Europe based on common values. It is of a Europe of democracy, accountability and transparency. In our troubled world today, we more than ever need a strong European Union, a European Union which promotes security, human rights and respect for the rule of law.
Following the June European Council, the Commission will take stock of the preliminary results of the public debate and of discussions under Plan ‘D’. We also intend, at the request of the Austrian Presidency, to propose an agenda for further debate and action at European level. This will provide a basis for the Heads of State and Government to determine the way forward for the Union with a renewed commitment to translate our common objectives into actions.
The Union’s main asset is a core of common values and a rich culture which should inspire our reflection on the future of Europe. Institutions are important, of course they are, but institutions are instruments for achieving our goals and we should not forget the main goals of our project. We need to provide determined leadership and reinforced consensus to bring Europe forward together. We need to concentrate on the essentials. We need to focus on delivery. We need to communicate our public purpose in plain and meaningful terms.
I shall conclude by saying, as I told Chancellor Schüssel when I and other commissioners visited him in Vienna, that I think it was a great decision by the Austrian Presidency to choose all the beautiful and bright colours of Europe as its logo. I believe it is now time for us to do away with grey and black colours, to insist on the possibilities of such diversity of Europe and to use these very important six months of the Austrian Presidency to show our renewed commitment to a Europe that belongs to the future and believes in that future.
. Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, let me begin by saying, Mr President-in-Office, that we expect a great deal of you, because, as you stated yourself, Europe needs trust and progress. These great expectations we have of you and your presidency are not a purely abstract wish but are based on our justifiable hope that you will perform your task wisely, in other words with both ambition and realism. I remember well when Austria held the presidency of the Council in 1998. Your country’s leaders, and you in particular, are convinced Europeans whose commitment to Europe is about action rather than mere rhetoric, and you are competent too. I hope and believe that, at the end of this half-year, we shall be able to say that yours was a successful presidency. It is still too early to pass judgment, of course, but the basic conditions are favourable.
You mentioned something that I believe to be the key principle for Europe, namely that public trust in the European institutions must flow from the mutual trust between heads of government. I am truly hopeful that you will manage to portray the European Council and the governments as a decisive body that is also united in its desire to move Europe forward, thereby dispelling the impression that all heads of government are unable to look beyond their countries’ perceived national interests and will be the ruination of Europe. In the European Council, we must begin to act for Europe on the basis of mutual trust.
We in Europe must know that there can be no response to the great challenges of the present day without Europe. Europe is not the answer to every problem, but the great challenges will not be met without it. The President of the Commission said that the European institutions are a means to an end. Yes, that is true, and it means that we need the European institutions to ensure that some governments do not take it upon themselves to dictate the way forward. This is not confined to the large countries. We in the Group of the European People’s Party (Christian Democrats) and European Democrats are opposed to a Union dominated by the large countries. At the same time, having heard the Foreign Minister of the Netherlands say, only yesterday or the day before, that the European constitution was dead, we regard that as no less a bid for dominance, implying as it does that all other countries should follow the Netherlands’ lead. We shall not accept that either.
You spoke of employment, the economy and growth. We endorse everything you said, but when we speak of support for small and medium-sized enterprises, we are not asking for subsidies. What these businesses want is relief from the burden of taxation and red tape. If we can provide that through the European and national ground rules, jobs can then be created too. This is why we say that small and medium-sized businesses should be at the heart of our thinking on economic policy.
This also means, of course, that we say ‘yes’ to European legislation, including the Services Directive. You spoke of openness and protection. That is precisely the balance we must strike. We are working on this in the European Parliament, and I hope we shall succeed in finding an acceptable solution at first reading in February.
I am delighted that my Socialist friend agrees, but I would never venture to speak for his Group. He will do that himself shortly.
When we speak of the Services Directive, I must also say that Europe’s ability to deal with the major problems arising from globalisation would be weakened in the absence of an internal market. This is why we need the single European market as a response to globalisation.
On the constitution, we ask you to draw up a timetable, so that we ultimately arrive at an outcome which all countries of the European Union can support, because we – and here I am speaking for the PPE section of our Group – are firmly convinced that we need the constitution.
Finally, energy was mentioned here. It goes without saying that the energy debate is partly about our own supply, about ourselves and our prosperity. Our prosperity will ultimately count for nothing, however, if it is not rooted in democracy. This is why we shall not tolerate a situation in which one of the G8 countries set different prices for countries such as Ukraine, which are democracies, and countries like Belarus, which is run by a ruthless dictator but gets cheaper gas. We shall not be a party to this; we want to be an advocate for all our neighbours on the basis of sound social development, on the basis of democracy, the rule of law and human dignity. We wish you every success in this effort.
Mr President, ladies and gentlemen, Federal Chancellor – for a German Social Democrat, that form of address already has a wistfully nostalgic charm about it – I listened to you very carefully, and I must say that your speech was impressive, particularly the way it was presented. Listening to you, one has the impression that it is a real pleasure to sit on the European Council, that it is great to be President of the Council, a truly noble calling. But appearances are deceptive, as your own bitter experience has shown and as you will have realised from the outset. For this reason, we intend to look rather more closely at your role as President of this Council and at the results this Council has presented to us and then venture a comparison between what you have described as the necessary aims of your presidency and the financial reality against which these aims must be measured.
Before I proceed, however, there is something I have to comment upon. You must explain to me afterwards what the New Year concert had to do with the gas taps being turned off in Russia. Scarcely had the conductor raised his baton at the New Year concert, you told us, before they turned the gas down. And then the plot thickened: when the concert finished, you said, they turned it right down. We really must discuss this mysterious link between the New Year concert in Vienna and Russian gas supplies to Europe.
Chancellor, you identified three aims. You said that the people of Europe wanted growth and jobs. Yes, you are right there: growth and jobs. And the people of Europe do not want Mr Solana and Mrs Ferrero-Waldner to have to run round cap in hand when we want to engage in operations to stabilise the Gaza Strip, when we want to contribute to peace in the Middle East or whenever we seek to bring stability to the world’s troubled regions. It is undoubtedly correct to say that the citizens of Europe will be right behind us when the objectives adopted in Vienna last Sunday are propagated, namely an efficient fight against terrorism and an efficient European police force that can assist national police forces in combating organised crime. With measures like these, we are sure to win the backing of our citizens for the European project. That, indeed, was the reason why the European Parliament, in the Böge report on the Financial Perspective, put more growth and employment and greater security within Europe and in the wider world at the heart of its financial proposals.
Let us now compare our proposals with the decisions you reached in the Council – you included, Mr Schüssel – in December. For growth and employment, you proposed 35 billion less than Parliament; for internal security in the form of efficient cooperation between police forces, 7.8 billion less; for foreign policy, 12.8 billion less! In all of the areas you enumerated here as strategic tasks for your presidency, the Council made swingeing cuts, with the aid of your own vote. That is the true nature of the European crisis: your promises in the Council and the subsequent failure to deliver. That is Europe’s crisis.
Mr President of the Commission, let me turn now to you. I really must say that I fail to understand you. To loud applause in this House, you encouraged the British presidency of the Council to proceed in the very direction I have just described, which is, after all, our common policy. And in your budget proposal you called for even more money. Your Commission requested EUR 1 022 billion as the funding required for the performance of our tasks over the next seven years. At the end of the day, this is whittled away to 862 billion, a shortfall of 160 billion, which you then describe as a great success. That is what I cannot understand. We want an agreement, Mr Schüssel. We want Europe to be structured efficiently. It need not always involve more money. If no more resources can be mobilised, we have to accept that. But the expenditure structures must then be organised in such a way that the aims you described can be achieved. What we have achieved is an unchanged budgetary structure. Moreover, we now have Blair’s theorem, which has taken its place alongside that of Pythagoras. Tony Blair should truly be nominated for the Nobel Prize in mathematics for his theorem, which states that the decelerated increase of a sum is equal to the reduction of the sum – brilliant!
Since this year marks the 250th anniversary of Mozart’s birth, Chancellor, I reflected on the words of Osmin in his aria in Mozart’s marvellous opera which are actually a good description of what the Council has been serving up to us. Osmin sings the following line, which fits the European Council like a glove: ‘All your tricks and all your wiles, all your schemes and all your guiles, there’s none that I know not.’
The European Parliament, however, must add the next part of the stanza: ‘But better ones are needed ere your victory’s conceded, for well I know what’s what’.
The European Parliament is ready to pursue with you the aims you have outlined, but with the necessary resources and structures. Let us negotiate on that. And you are right, Mr President of the Commission, when you say that Europe needs less grey and black. Europe also needs more red!
. President-in-Office, you are said to be skilled in drawing and adept at mountaineering. You have sketched for us a clear picture of your Presidency and you have mapped the contours of your summits.
Your main task over these six months will be to reach agreement with this House on the Union’s seven-year spending plans. As one of the backers of the bid to slash the budget, you have belaboured the Union with its lowest capability ever. This budget will meet not even the demands of Europe’s leaders, let alone the ambitions of our citizens. That is why Liberals and Democrats will vote today to reject the deal brokered by Mr Blair.
If you are to rebuild confidence in the European project, you need to convince Europeans that the EU works to serve their interests. The Erasmus Programme is one of our most visible and successful projects, yet the Council is seeking to cut the budget for young people. The Airbus project is a triumph of common endeavour, yet there will be too little money for research and development to replicate it. We trust the Council will show willingness to work with this House to redirect money towards priorities like research and development.
Each year, large sums are under-spent or decommitted in areas like agriculture or the structural funds. These should be kept for EU priorities, not refunded to Member States. Likewise, the budget should be based on the actual percentage of GNI, rather than nominal figures. With growth just half a percent greater than forecast, for example, 1.045% of GNI could be worth almost EUR 16 billion more. Should the Lisbon Agenda truly succeed in making us more competitive, that figure could be even larger. Can we count on you to study ideas like these for the Interinstitutional Agreement?
Liberals and Democrats look forward to working with you for greater economic competitiveness and more jobs. You have described this as ‘the most urgent task of European policy’. But this means embracing the opportunities offered by the EU, not shrinking under pressure from protectionists.
In a wider Union, the gates of Vienna are no longer under siege, nor is your way of life threatened by the European Court of Justice.
President-in-Office, 2006 is the European Year of Workers’ Mobility. How ironic, then, that you seek to prolong – for the first time in EU history – transitional arrangements which hinder the free movement of workers within our Union.
Liberals and Democrats reject a two-tier Europe in which citizens of the new Member States are treated as second class. Moreover, Europe’s entrepreneurs need all the skilled help they can get in the absence of a consensus on immigration.
Was it not the celebrated Austrian Simon Wiesenthal who said: ‘Freedom is not a gift of heaven, you have to fight for it every day’? Liberals and Democrats agree. And we trust you will maintain our commitment to individual liberties and human rights in a world where they are increasingly trodden under foot.
Let us ensure that the European Monitoring Centre for Racism and Xenophobia in Vienna becomes a fully-fledged human rights agency.
And press for a world-wide Human Rights dialogue to tackle the death of democracy in Russia, the fetters on freedom in China and the hypocrisy of an American President who kills Pakistani villagers in the name of democracy and civilisation.
I believe that Austria’s Presidency could be a service to Europe, and to the world.
If you uphold the promise of transparency made in December and start holding Council meetings in public, citizens will better understand the Union.
If you can rediscover 1998’s ‘Pörtschachsgeist’ and set a positive agenda for action Liberals and Democrats will applaud your efforts.
If you work with us and your colleagues to put the constitutional debate back on the rails you will breathe hope into the Union’s affairs.
We wish you courage and accomplishment in the coming months.
Mr President, Presidents, ladies and gentlemen, my neighbour has reminded me, Mr President-in-Office, that you play ice hockey. In that case you will surely forgive me a few body checks.
We all claim to be honest, and we are certainly all trustworthy – no doubt about that. My friend Albert Einstein told me the following about quantum theory: if the important thing is to ask the right question, he said, you must always try to find out what has been left out of the question, because that is the important thing at the end of the day. I shall therefore follow Einstein’s advice and say this to you: of course you are an honest broker, and of course every country should organise its energy provision as it sees fit. The problem is: where do we set our research priorities? Do we give precedence to the old energy source known as nuclear energy or to research into (a) renewables and (b) hydrogen obtained from solar power? They cannot both be research priorities. Given a choice between water and coal, we cannot choose both. You can have your cake, or you can eat it. It is high time you announced what you yourself wanted rather than simply saying you will go along with whatever the others want.
On the subject of small and medium-sized enterprises, I agree with you, but at some stage a decision will have to be taken here too. We say yes to flexibility, but also to security. It would be wrong for us to organise a society in which those who have difficulties with flexibility must also pay the price of insecurity. In short, we must decide on a system that guarantees both flexibility and security. You did not say that.
You went on to tell us that we need a market in Europe. Wonderful! We are for that too. You also spoke of the Services Directive. Interestingly, there is one thing that neither you nor your political ally Mr Poettering mentioned, and I should like to hear what you have to say about it. I refer to the country-of-origin principle. No one is questioning the principle of freedom to provide services in Europe. What we are questioning is a country-of-origin principle that will destroy social justice in the Member States. Are you for it or against it? You have not told us. That is the problem with social justice: it shows that there is actually a difference between Right and Left in this Parliament.
Then we come to growth. You rightly referred to training and qualifications. The European Union, of course, is not responsible for education, but it can disseminate good practice. I long for a presidency that will finally get together with the Commission to examine the education system in Europe and conclude, as did the neo-liberal OECD, that the German and Austrian systems are the pits, because they simply do not guarantee equality. This is not Cohn-Bendit speaking but the OECD in its Programme for International Student Assessment (PISA) study. It is time we understood that. Germany’s so-called performance-based system is a disgrace and needs to be reviewed at the European level.
Let us move on to what you did not say, Mr President-in-Office. I should like to know one thing about the European way of life: the European way of life is effectively synonymous with European law. Is it possible that there are institutions in this world – the CIA, to be precise – that operate in Europe in a legal framework that has nothing to do with the European way of life? What contribution will the presidency make to support the Committee of Inquiry of the European Parliament and the Council of Europe and to spell out to the United States and the rest of the world that Europe is not a place where any imperial power can feel free to do as it likes. And I should also like to hear what conflicts Europe is prepared to risk to defend its way of life. As you see, my friend Albert Einstein was right: a lot of probing is needed when someone does not speak about certain things.
. Mr President, Mr Barroso, Mr Schüssel, your Presidency is getting off to a good start, what with Parliament probably challenging the directive on the liberalisation of port services, the general outcry against the draft financial perspective at the European Council and so on. You have inherited a minefield. Good luck! Some of your predecessors saw their image go from one of triumphant self-confidence to one of pitiful weakness, all in the space of six months. You are embarking on your Presidency with more modesty, and I think you are right to do so. I will dwell only on one passage from your memorandum. When you mention the debate on the Constitution, you write in paragraph 8:
We are trying to restore a higher level of receptiveness to people’s concerns about the preservation of the European way of life in the context of globalisation. It is a matter of rebuilding trust in the Union’s political decision-makers.
There lies the rub, in fact. Yet in the current climate of the people’s disaffection with the European institutions, words are no longer enough: practical, clear and convincing acts are required. As an illustrious ancestor used to say: ‘the proof of the pudding is in the eating’. With this in mind, I can see no more meaningful a gesture right now than that of a clear and public call for the rejection or the definitive withdrawal of the draft Services Directive and of any other text drawing its inspiration from the same liberal principles.
Last Thursday, my group brought together in Brussels, to discuss the future of Mr Bolkestein’s symbolic text, more than 200 social actors from throughout the Union, from the confederal secretary of the European Trade Union Confederation to the representatives of the social forum from Poland and Romania, in addition to a large number of local, regional and national elected representatives. All of them expressed their strong opposition to the Commission’s text, which was described as being very dangerous by the leaders of the ETUC, for example.
Mr Schüssel, you yourself took note at Hampton Court, in October, of the phenomenal way in which this draft directive attracted real opposition in the majority of our countries, once our fellow citizens became aware of its content. According to some indiscreet sources, you said: ‘We cannot save it; we must withdraw it’. In our opinion, withdrawing the text is actually the path we should be taking, but not with a view to coming back with a new and slightly amended draft - a ‘watered-down Bolkestein’, as one of the leaders of ATTAC described it during our meeting on Thursday.
In truth, this matter has served to reveal what an increasing number of Europeans no longer want: workers being pitted against one another, and their social benefits and rights being levelled down as a consequence. It is this same logic that is rejected by all the port workers throughout the Union, irrespective of which trade union they belong to. The same goes for the Swedish workers involved in the very symbolic Vaxholm case. Other similar reports are reaching us from countries such as Finland, Scotland and Ireland.
As the years have gone by, we have surreptitiously gone from having European integration achieved through harmonisation of national legislation - that is to say through political acts and through votes, which at least gave us hope that we could harmonise from the top down – to integration achieved through the market, that is to say through unfettered competition, which naturally tends to lead to a levelling down.
You will not gain the confidence of Europeans, Mr President, without making a clean break with this liberal way of thinking, so as to really place the employee and the citizen – and no longer the market – at the centre of the European project. It is primarily in this light that your Presidency will be judged in six months’ time.
. Mr President-in-Office, so very wonderful was Mr Blair’s Presidency and his contribution to Euroscepticism that we had hoped for an encore of a further six months; but that was not to be. However, I can assure you that you are our second choice. We are very grateful to you for your thoughts that somehow the Constitution is not dead, but presumably merely sleeping. Presumably you think that it will be brought back to life at any time, which according to the press shocked even Mr Barroso from his extended period of reflection.
So carry on as best you can! Never mind the fact that 70% of your own people in Austria do not approve of the way you have been talking this morning. Never mind that two-thirds of the British people cannot see any benefit in remaining part of this sham Parliament. Never mind about the ‘no’ vote in France; never mind about the ‘no’ vote in Holland. From your lofty position your disdain for democracy will be noticed and, I am sure, approved of in many sections of this Parliament.
Meanwhile, on a more mundane level, this is becoming a very expensive club to belong to. Never mind that during the season of goodwill Mr Blair comes along and contributes so much money – GBP 7 billion – that his would-be successor now wishes to have a national patriotic ‘Britain Day’ day to try and undo the damage to the perception of the British people. We have a 63% increase in our budget over seven years, and the Working Time Directive is to be brought in, so we cannot even create that wealth.
What a wonderful agenda! And to all those who came from Eastern Europe in the hope of getting money, I am sorry, but the cheque is not in the post!
Mr President, Mr Barroso, ladies and gentlemen, we are confident that the Presidency will keep its promises and rekindle people’s confidence in the Union, as has been mentioned. Citizens must have confidence in a Europe which, as everyone knows, needs not just a common foreign policy, but also – and urgently – a revitalised economic policy, which today is shamefully lacking in respect of the twin needs of restoring competitiveness and not losing the social entitlements that underpin the very existence of the Union.
The Union has to rediscover the strength and willpower to make its institutions and its citizens work together. The only thing that we really have in common today – and then only in 12 countries – is our monetary policy, which is in fact determined by the Central Bank without sufficient political interaction with the other institutions. We shall have to debate that as well.
We appreciate the Austrian Presidency’s commitment to resuming our journey towards the Treaty – with the tickets needed, we hope, to make it a smoother and more feasible ride. We look beyond the wishful thinking and dreams, which are often divorced from the reality that we have to deal with, but in any case there is an ability to dare. It is important to be able to predict the future realistically and not merely to manage the present. The commitment to a more united Europe in which the various institutions’ powers are more clearly defined, to a Europe that is more active and closer to its citizens, should see us united and also determined to address three further problems: immigration, energy and the environment.
On immigration we need a common policy in order to tackle both the humanitarian aspects of the current situation and the threat of international terrorism, which is often brought in with the flows of migrants. There can only be civilised and worthwhile coexistence leading to true integration so long as non-EU nationals, no matter where they come from, respect the laws and constitutions of our countries.
Without energy there can be no development, just as wasting energy causes irreparable damage. Energy cannot be separated from security, waste disposal and environmental protection as a common good and a prerequisite for our very survival. The Member States’ finance ministers have not yet taken an active part in tackling the problems associated with climate change, despite the many economic consequences that climate change will have.
It is to be hoped that during the Austrian Presidency we shall also see the finance and planning ministers working on this problem and thinking about the costs in terms of human lives, housing, agriculture and the countryside, as well as reconstruction costs, which the world has had to pay following the recent disasters.
A common environmental policy is needed within the Union, just as it is also needed by the Union in relation to the rest of the world, because it is one of the duties and objectives that we set ourselves during the Convention’s work on the Treaty.
We appreciate the Presidency’s interest in the trade and neighbourhood policies. The latter ought to include compliance with the : I refer to the recent inaccurate – not to say incorrect or false – statements made by a Croatian Government representative. With regard to trade policy, we must remember to call for human rights to be respected wherever they are not.
Mr President, Mr President-in-Office, it has been a lively morning. Let us continue in that vein. Like many other people, I am convinced that Europe would be better off if you were seated on the other side this morning, if you were President of the Commission rather than just the temporary President of the Council. In the very limited time at your disposal, you cannot hope to perform any great exploits, but it is certainly possible to set the tone in areas such as energy and subsidiarity. In the financial realm too, you can achieve something. But please do not let yourself be led astray by those with a historically proven inability to handle money. Do not believe that more money automatically brings better results. The money is actually there. We do have EUR 112 billion. The only question is what is done with it. You said yourself, Chancellor, that the question was the most important thing. You said yourself that trust had to be built up. Do that! Take real action! Say who gets what, who pays for what, from the European pots of money.
How many euros have the influential banking and media mogul Christian Konrad and his friends already received in support payments for things like hunting grounds? How many euros do State Governor Erwin Pröll, his friends and his relative, the Minister of Agriculture, receive in direct subsidies? Is it true that 427 influential farmers in Austria, almost all of whom are closely associated with your party, receive more than EUR 72 000 every year in direct subsidies? I could go on. What about Danone and France? What about Müller dairy products and Germany? What about the corporations governed by public law? Open the doors! Create real transparency about who gets what. Open the Council meetings to scrutiny, so that we know how such decisions are reached. While you are restoring trust, you should concern yourself with the government broadcasting corporation ORF. What is the editor-in-chief, Werner Mück, doing there now? And what about the other retainers who keep appearing there? You have opportunities here; grasp them! Transform yourself! Put an end to the age of secrecy in Austrian domestic politics. Become a European enlightener! Many millions of European citizens will thank you for it.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, may I bid the President of the Council a warm welcome to the European Parliament. We Austrians are not the only ones who are pleased to see Wolfgang Schüssel taking over the presidency of the Council. Your priorities and political principles, Chancellor, are ours too. In the European Parliament, unlike national parliaments, we sit in a semicircle, because we need each other. Thank you for urging the institutions to enter into a new spirit of cooperation in place of instinctive confrontation and dis-coordination and day-to-day political posturing. Your speech made a refreshing change from what we have been hearing over the past few months.
This new approach, however, also demands mutual respect and willingness to engage in dialogue, trust each other and make compromises. The book , in which you yourself wrote about the strategy of cooperation, contains the following quote from Kofi Annan: ‘We don’t need any more promises. We need to start keeping the promises we already made’. I see this as the essence of your speech. That is why we say yes to efforts to strengthen small and medium-sized enterprises but no to a 70% reduction in the funding of the competitiveness and innovation programme for SMEs. We say yes to education and must therefore say no to a 40% cut in that part of the budget. We say yes to a transparent, accessible, democratic, parliamentary, socially responsible, stronger Europe, but this means that we must launch the debate on the political future of the Union and make our citizens stakeholders in Europe. We say yes to the Services Directive. Let us develop it into a showpiece of social market economics. We say yes to an EU based on the Community principle. Let us continue the development of the EU and bolster the common foreign and security policy. We must be prepared to talk and listen, because there are many tasks to accomplish. Let us get to work!
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, let me begin by saying that the Chancellor did not really tell us very much about future enlargement, although that is, in fact, a priority of the Austrian presidency, firstly as regards Bulgaria and Romania and secondly with regard to preparation of the next steps in south-east Europe. As far as Bulgaria and Romania are concerned, I should like to remind you of the Council’s promise to discuss in depth with this Parliament whether accession can take place in 2007, as I hope it does, or whether it will have to be deferred until 2008. We expect the presidency to honour its commitment to consult us on this matter.
As for south-east Europe, I regard that region as a very high priority. Tell your colleagues in the Council that it is not a matter of incorporating these countries overnight for want of any other option but rather of maintaining the vision and the possibility of accession so that young people see the logic of remaining in the region instead of depopulating it by emigrating. There are many tests to be applied. One such test concerns the way in which the countries in the region treat their minorities. For us in Parliament, the treatment of minorities is always an important factor. In this respect, Chancellor, I am already deeply disappointed. How do you intend to stand up as President of the Council for the protection of minority rights when, in your own country, you cannot persuade your coalition partner, Jörg Haider, to show a minimum of respect for the Slovenian minority in Austria by having bilingual place-name signs erected? I also hope you will make every effort, during this particular presidency, to ensure that Austria behaves in an exemplary manner, with no backsliding, not least with a view to gaining international trust.
In connection with enlargement, we sometimes have the impression that heads of government – and you are certainly not alone in this – are very quick to take decisions. When it comes to conveying to their own population, however, why steps towards enlargement are needed and what there is to be gained from enlargement, they have very little to say. The Council must consider, together with Parliament and the Commission – for we can only do this together – how we should jointly present this great historic enlargement project to the public, because, as you rightly said, there really is a lack of trust. We must reflect together on what we can do to overcome that lack of trust.
On the subject of economic problems and unemployment, I must give you my full support. One of the criteria by which we shall measure your performance is the way in which your welcome pledge to combat unemployment is honoured during this presidency and the extent to which you are prepared to lead the way with specific measures. In this context it is especially regrettable that, although more funds are available to us for research and development, some of these funds, as you very well know, have been siphoned off from infrastructure development. The European rail network that is so important to all of us, and particularly to our country, will suffer from the swingeing cutbacks we have made in that domain. We find this unacceptable, and we should try to make another adjustment here.
Mr President-in-Office, we Social Democrats shall judge your presidency objectively. We shall measure your performance by what you have promised today. We hope that the Austrian presidency will be a resounding success. Such is the importance of Europe to us that we could not wish you any less.
Mr President, Mr President-in-Office, I trust you will forgive me, Mr Schüssel, if I compare you here with Zeus, but in fact most heads of government treat Europe as the supreme deity of ancient Greece treated Europa, namely as a lover whom one woos here but who, back home in the company of one’s wife, is either not mentioned or played down, lest suspicion be aroused.
And the people of our countries react in exactly the same way as children in a family when this lack of clarity prevails. They are extremely unsettled and distrustful; they become rebellious, as we clearly observed in the ‘no’ votes in the French and Dutch referenda.
So you want to impart new impetus to Europe, Mr President-in-Office? You can only do that by setting a good example and creating that long-overdue clarity. The members of the Council must go home and confess to their relationship with Europe, stand up for her more boldly, see to it that she is given a carefully assessed financial allowance to meet her needs and tell the people back home that the prospects of every single Member State in the global competition for prosperity depend entirely on the existence of a strong, self-confident Europe and that it is the task of Europe to cultivate globalisation.
Mr President, Mr President-in-Office, I, too, should like to welcome you here, Chancellor, and wish you success and good fortune wherever you devote yourself to the common European cause.
Following on from a great and almost despairing speech from the Luxembourg President of the Council half a year ago and a great demagogic address from the British President-in-Office, you have presented us with a kind of lesson in European harmony today and have tried to coax a out of the magic political flute. This , however, cannot obscure the reality that Europe is in crisis. Its notes cannot drown out the bickering of governments and the constant hubbub of the nationalistic horse-trading bazaar, nor can it drown out Europe’s agonised wailing as governments make it a scapegoat whenever they need one – the very Europe that those governments themselves have created.
I listened with rapt attention and great respect when you talked about the people of Europe, for it has to be said that most governments deny the existence of a European people; it would have momentous implications for the constitutional issue if the people of Europe were taken seriously. But, to come back to something my colleague Mr Cohn-Bendit mentioned, the magic flute cannot even be heard above the silence of governments – the silence of their suppressed delight at the collapse of a constitution that would have given Europe, the people of Europe, more rights but would have cost governments some of their power.
You are not to be seen in the front line when the time comes to break a lance for European democracy: silence on social issues, Chancellor, and lessons in harmony. The European way of life is not in danger. It is not your responsibility anyway. It has many facets. People create the European way of life themselves. What is in danger, though, is the European social model, the social market economy. Not a word did you say about that. It is not for freedom that we need a magic flute. But your cooperation in the CIA affair, in a monstrous assault on fundamental rights at the heart of this Europe, …
I should first of all like to extend a warm welcome to Mr Schüssel. It would be fair to say that two themes will dominate the Austrian Presidency: the failed constitutional process and the services directive.
To put it quite simply, the Dutch and French people have pronounced the Constitution dead; having been rejected by two Member States, it is no longer an issue, and the sooner the European Union can admit this, the sooner we can start the necessary reforms: reducing EU interference in matters of national responsibility, stopping the money wasting and fraud in Europe and carrying out a real democratisation process in the EU.
As for the services directive, Austria is seeking a compromise between the different camps. If, however, it is the intention to strike a compromise between multinationals on the one hand and trade unions on the other, this will always result in a deterioration of the working conditions in Europe. Moreover, it will be impossible to compromise on the core of the proposal, namely the country-of-origin principle.
Since my party and my group reject competition in the area of working conditions or social dumping as Europe’s future, we also reject the proposed directive. Europe did not want a Constitution; it does not want this services directive.
The Austrian Presidency could end up in the history books as the first presidency to really listen to what the people want. If, however, a decision is made in favour of ramming a constitution and this services directive down people’s throats, then this will only strengthen the opposition to European cooperation.
– Mr President, ladies and gentlemen, the Austrian Presidency, to whom we offer our best wishes, has many topics on which to reflect: the rejection of the European Constitution, now dead and departed, and the scepticism spreading among Europe’s peoples. We call on it to focus on a Europe of peoples and a Europe of regions.
I have called for the city of Trieste to be considered the capital of the Europe of regions, since it is a city symbolising a Europe of different ethnic groups and of civilised coexistence among its various peoples. On the subject of people’s rights, I should like to mention the presence here outside Parliament of people from Istria, Dalmatia and Fiume. I wish to draw attention to the fact that their right to their property has again been trampled underfoot, even though the 1947 peace treaty provided for its protection. They are still here! Chancellor Schüssel, I shall give you a dossier on this long-standing and highly sensitive issue.
Let us uphold people’s rights and not allow Europe to be a Europe of Brussels technocrats. The circumstances that have led to people’s scepticism are due to the predominance of that Europe of technocrats and banks, a Europe that hopes that Turkey will join and that the Bolkestein directive will be adopted. We are for a different Europe: a Europe of peoples and regions. The wise must provide a voice for this deep-held feeling.
Mr President, I have to say that I was amazed to hear the Austrian Minister for Economic Affairs advocating freezing of the Services Directive, whilst the focus of the Council’s work plan is on institutional issues.
In this connection, I feel bound to ask whether it is intended to waste six months of our common time debating the rejected Constitutional Treaty? I would also like to enquire as to what action is planned with a view to creating a common market for services within the European Union and lifting all barriers in the labour market. After all, it is now quite clear that there is no economic justification for the latter.
I am particularly interested in the reaction to the illegal actions of the Swedish Trade Unions. Following the Latvian Vaxholm case, they are now planning to damage yet another construction company from a new Member State. In this case, the company affected is a Polish one named Zojax.
Mr President, Mr President-in-Office, if the Austrian presidency wants to combat the catastrophic rejection of the EU by broad sections of the European population, it needs to ask the right questions.
In so doing, it would be wrong to avoid the key question, which is what the end result of this European integration process is supposed to be: a federal superstate with centralist tendencies, to which the abortive constitutional treaty would inevitably have led, or a confederation of states, a Europe of the nations.
It would also be wrong to avoid considering how far Europe stretches and why some place like Islamic Anatolia should ever belong to Europe, or how far eastward enlargement should go and whether the process should not be more thoroughly prepared.
The last unavoidable question is why the Union cannot function unless an even heavier burden is imposed on the top net contributors, to which Austria now also belongs.
I very much hope that you do not continue to circumvent – elegantly, I admit, but embarrassingly – these questions that are central to the very future of Europe. If you do, people’s scepticism towards the EU will continue to grow under the Austrian presidency.
President-in-Office, on behalf of the European Democrats in the PPE-DE Group, and as the first British Conservative to speak, I welcome you and wish you well. You take over the Council Presidency at an important time and, in the wake of the opportunities wasted by the British Presidency, you now have the chance to make real progress in a number of key areas.
I sincerely hope that the economic reform agenda will be taken forward with some urgency. It stalled under the last Presidency and I urge you not to be deflected from pursuing the case for reform. I am somewhat concerned about the issue of the Services Directive, on which I believe you are planning some changes, and about your plans to coordinate social security systems. I hope you will not do anything that would damage the prospects of economic progress under such measures. I also ask you not to change the Working Time Directive opt-out which, certainly from a UK perspective, has been fundamental to that country’s economic wellbeing of late.
I warmly welcome your call for a serious discussion on the role of the European Court of Justice. That is an extremely important debate because the Court has seemed in recent years to extend European competences into areas where there was decidedly no European law. It is therefore a timely debate and one which I am very pleased will take place.
You have made a number of comments on the European Constitution. I wish to make it clear that we truly believe it would be sensible for the Constitution not to be resurrected at present. The remarks by the Dutch Foreign Minister cannot be ignored. The citizens of Europe do not want a more centralised State and they do not want a centralised Europe. At Laeken, at the beginning of the Convention process, the leaders stated that they wanted to reconnect the EU and its institutions with the people. The Constitution failed to do that. However, the people do want a Europe that deals with jobs, economic growth, the environment, and cooperation in fighting crime and terrorism. We must break out of the tired debate on institutions and constitutions. Let us focus on those areas in which the EU can add value to people’s quality of life and living standards.
I wish you all good luck.
Mr President, Chancellor, I fully agree with what the Chairman of my Group, Mr Schulz, said about the financial perspective. I sincerely hope, Chancellor, that with your negotiating skills you will show the necessary flexibility in the forthcoming negotiations with Parliament.
The Chairman of my Group also underlined, as you did, how important it is for this spring Presidency to promote more growth and more jobs. I noted that you said that a possible perspective might be 3% growth and 1% reduction in unemployment in the coming years. This is a marvellous perspective and one that I endorse, but we need to use the right tools to achieve this target. Let us do it, but let us use the right tools to achieve it.
I sent you a proposal a few days ago on a new growth strategy which the Socialist Group and the party share. Mr Schulz and I were in London just a day before Hampton Court, and there the Socialist leaders, presidents and prime ministers decided unanimously to bring before the European Union a new common growth strategy, recognising that we cannot achieve it merely by means of a European Union directive – we do not have the necessary competences. But we can do it together in a freely decided intergovernmental decision at the forthcoming spring Council meeting.
I sincerely hope that you share this vision brought to you by the Socialist governments of Europe and that you will bring the forces on the other side together, whether they be grey or of any other colour. It is the results that count, as you said. This growth strategy has shown that if we boost growth as a combination of reforms and guided demand on intelligent investment in education, in active labour market policy, in child care, in research, in small and medium-sized firms, then we can do it. But what we need are common decisions at the spring Council and guarded and guided decisions over the next three to four years.
I asked Commission President Barroso a couple of weeks ago whether we can do it. Could we make a new deal as a new start for the spring summit? I got the impression, Mr Barroso, that you said ‘let us give it a try’. You have the opportunity, and if you do it, not only will the people of Europe hear the sound of Europe, but we will hear the voice of the people and then they will begin to listen to us. And then they will be ready to discuss a new treaty for Europe. Is that not worthwhile? I think it is.
Mr President, Mr President-in-Office, you have many important tasks ahead of you in the next six months. You enumerated these tasks, and most of them relate to our everyday work here. I believe, however, that you have a far more basic task to undertake, namely to rediscover the European identity. If that common identity is not visible, it immediately raises a question: from where does the European Union draw its legitimacy? You must look for answers to the question whether Europe is worthwhile for me or any other individual. Is it politically worthwhile? Is it financially worthwhile? How is Europe actually visible in my everyday life? What shows me that I am a European?
This is why you must conduct a public debate. Allow controversial contributions, for I am convinced that those who shut out criticism do more harm to Europe than its critics.
At the same time, have the courage to launch unusual initiatives. I must say that I am very impressed by your activities in the arts. You are, after all, in charge of . You are a team player. You are used to playing a tough game. Half of your ministers are women. So make Europe come alive in people’s minds! That would be a success.
Mr President, Federal Chancellor, there are three quite specific concerns that I should like to commend particularly to the current presidency of the Council.
The first relates to the protection of minorities. We ethnic Austrians living in the Southern Tyrol/Alto Adige region have always received a great deal of understanding and support from Vienna. Let Austria be equally magnanimous towards the minorities within its own boundaries, such as the Carinthian Slovenes. What is happening at the present time in the dispute over place-name signs in Carinthia is grotesque.
The second relates to ratification of the Transport Protocol to the Alpine Convention. If Austria does not settle this matter, which has long been a concern of the Alpine countries, who will?
The third relates to the need to prevent the construction of the Brenner base tunnel. Building a high-speed railway through the Alps is very hazardous for many reasons: mixed traffic on the old line and on the projected new line, high-speed passenger trains travelling through so many and such long tunnels, goods traffic on the Alpine railway, which would cause unreasonable nuisance to those who live nearby, and the premature construction of the tunnel complex itself without the simultaneous construction of the feeder lines. This new megaproject would be even more unprofitable than the Eurotunnel under the English Channel.
Mr President, let me begin by welcoming the changeover to the Austrian presidency. Perhaps we shall now have hard and fast policies in place of all the air bubbles we had during the British presidency. Yet even so, Mr Schüssel, the programme for your presidency of the EU is alarming, especially in the field of foreign and military policy. On the one hand, we are told that the next steps with regard to the Treaty on a Constitution for Europe must be openly discussed. That is all very well, but the present constitutional treaty is dead. All we need now, essentially, is a date for the burial. On the other hand, some parts of the constitutional treaty which are needed for the pursuit of the Union’s military policy are simply being applied without ratification. This programme for the domain of military policy poses particular problems for a neutral country. Let me cite two examples: firstly, efforts are to be made to have the battle groups combat-ready by 1 January 2007; secondly, special priority is to be given to the so-called European Defence Agency.
Do not give the EU a military face, Mr Schüssel; let it have a civilian and civilised one.
– Chancellor, the recipe for success is very simple: take a large photograph of Blair, hang it opposite your desk and write underneath it 'I must not copy'. You are sure to succeed.
The other recipe is not to be conciliatory. Stand by what you believe in. The conciliatoriness of 3 October 2005 is engraved in our memory.
Another matter is that you should confine control of the Americans to the area and to the work of the CIA. Make sure they do not drag you into new ventures in the Middle East and do not, of course, try to resurrect the Constitution. What is dead is dead. It cannot be the vision for the peoples of Europe.
On the other hand, look at changing the Maastricht indicators, because the developing countries of Europe cannot follow them. No to the strong euro which prevents industrial growth and no, of course, to the high interest rates which are ruining households.
Another thing: when you applied in 1945 to join the UN as the Germanic Republic of Austria, you were told no 'Germanic'. Now we are saying no 'Macedonia' in FYROM.
Today the European Union is faced with such important internal and external challenges that it is not enough for the country currently holding the Presidency merely to continue with the work already begun.
Does the Presidency’s proposed work programme reflect the essential tasks for the European Union? In my view, the Presidency has pointed out accurately enough those problems which, unresolved, make it difficult to conceive of further successful development of the European Union. Clear answers must be found to the fundamental questions concerning the limits of the European Union’s enlargement and the extent of integration. This would make it possible to return to the debates on the Constitution with an altered level of mutual understanding.
In the implementation of the Lisbon Strategy now is the last chance to match the intensity of day-to-day activities with the deadlines for its completion. A decision regarding the liberalisation of the services sector would not only open up new sources of economic activity within the context of the European Union market, but would also be the most significant support for the development of small and medium-sized enterprises that the European Union can provide.
Strategic decisions in the field of security of energy supply are also a pressing task, in order to direct business research and infrastructure development activities into a strategic channel without delay. The country currently holding the Presidency should therefore not delay in setting out the fundamental problems and directing the Member States to seek solutions to them during the period of this Presidency.
I have time to give only a very concise and basic message. Today at noon the European Parliament will reject the Council’s position concerning the long-term financial outlook for 2007-2013. The Parliament will also send a signal that it is prepared to continue discussing the financial outlook under the Austrian presidency, with the aim of reaching an agreement. This may create the conditions for Parliament to approve the budget at its plenary session in late March.
Unless we are prepared to countenance a crisis within EU institutions, half of the Austrian presidency’s term will thus be overshadowed by efforts to find agreement on the budget. Finalising the budget outlook and incorporating at least some of the suggestions put forward by the European Parliament may prove instrumental for the attainment of some of the goals of the Austrian presidency. It may also prove instrumental in helping to meet the expectations of EU citizens in areas such as education, job creation, labour flexibility and cohesion policy.
Mr President, Chancellor, there is no question that six months is not sufficient time to demand that the Chancellor resolve the current crisis in Europe by the end of his mandate.
Nevertheless, six months may be long enough to point out the appropriate direction for this change and rectification that the European Union requires. I am therefore simply going to talk about two urgent issues which I believe are facing the European Union.
Firstly, having heard all of us, Chancellor, you will see that the European Union has no problem with words, since almost all of us are asking for the same thing: more Europe and the incorporation of real problems into the operation of the European Union.
The problem is not one of words, but one of attitudes. Every institution must adjust its attitude again and again when dealing with issues affecting Europeans. When the day comes when the European Parliament does not examine what the President-in-Office of the European Council is doing but rather what the Heads of Government that are not holding the Presidency are doing in the Councils, we shall undoubtedly be dealing with one of the problems of the European Union, which is the lack of tenacity, the lack of constant work on the part of all of the governments, even though they may not be holding the Presidency of the European Council.
Secondly, Chancellor, within a few years, Europeans are going to have to identify and acknowledge the European Union’s political role in relation to the great problems facing us: energy, immigration, terrorism, growth and employment.
At the moment, Europeans do not know what the European Union is doing on any of these issues; they do not evaluate, they do not criticise, they do not judge, because they do not know what the European Union is doing in these areas. We need to do some political work in order to make the public aware of what the European Union and its institutions are doing in these fields. That is the second great urgent issue facing the Union, Chancellor.
Mr President, Mr President-in-Office, you have chosen Mozart’s 250th anniversary, Chancellor, as one of the of your presidential programme. Some other Members have taken up that theme. With all due respect to Mozart, a different Austrian and European whose birth we commemorate this year would probably be more useful to us in providing therapy for Europe’s ailments. I am thinking here of Sigmund Freud, whose work included the study of inferiority complexes, frustration and narcissism, all of them conditions which seem to affect the European psyche. We have many inferiority complexes. You referred yourself to the European way of life. That is primarily a model built on social justice, a model we should be exporting. We should not be importing neo-liberal models into Europe from other parts of the world.
I therefore appeal to you, Mr President-in-Office, to seek musical harmony with Condoleezza Rice and the Bush Administration but not to sing from their political song sheet. Represent Europe self-confidently in the world. Frustration, as we know from Freud, derives from unfulfilled expectations. These are something that Europe provides all too often. For example, we promise thirty priority transport projects, and then a Financial Perspective is adopted which makes it impossible to fund these projects from either European or national resources. In Austria itself, your own Deputy Chancellor has already written off a project to which I attach great importance, namely the rail link between Prague and Linz.
All of this, I believe, has to do with another condition that is especially prevalent in the European Council, namely narcissism and excessive egocentricity, which repeatedly prevent us from bringing Europe any further forward.
Mr President, Chancellor, Mr President of the Commission, we reject the December budget agreement because it by no means fulfils the objectives of a more dynamic and competitive EU and because it does not guarantee an EU with a larger role on the international stage. Both you, Mr Barroso, and you, Mr Schüssel, have good advice on what we in the European Parliament should request and not request in the budget negotiations. We should like first and foremost, however, to have a larger and more flexible framework, and both of you have of course shown today that we shall need such a framework.
Mr Schüssel, you are right in saying that it is time to draw a line under the more ideological opposition to an EU tax, for it is clear that, following enlargement, we are in a new situation. Not only are there far more countries around the table, but there are bigger differences between us in terms of prosperity. We must find a replacement for the present method of funding, which involves contributions from the national exchequers. Each country attaches far too much importance to its net contribution, rather than looking at the bigger picture. I agree that that is something we must draw a line under.
Mr President, Mr Schüssel, in the , you supplied a vital piece of information: you pointed out that the Court of Justice should not use its judgments for the purposes of transferring powers to the Commission, and this outside the framework of the Treaties. We congratulate you on your ability to make things clear.
In fact, the case law demonstrated by the ‘Marks [amp] Spencer’ judgment of 13 December 2005 shows that the Court of Justice has a teleological take on the Treaties that leads it to go beyond its rights. We want our Assembly, taking its lead from your Presidency, to redefine the role of the Court of Justice and to limit the consequences of its decisions.
Mr Schüssel, if you want to reconcile the nations with Europe, then you should have only one aim: to use your authority to put the power back in the hands of the sovereign nations.
– Mr President-in-Office of the Council, what I expect from your Presidency is progress over negotiations on the European Constitution. I expect you finally to pluck up the courage to tell our citizens, loud and clear, that the text being foisted upon them by the politicians is impenetrable, iniquitous and, more importantly, does not in any way solve the crisis currently facing the European Union. There is in fact a precedent for European integration, an important foundation on which Austria can base this announcement to our citizens. Less than a hundred years ago, the Austro-Hungarian Empire was a unique confederation with common ministries for foreign affairs, war and finance, as well as a High Court of Auditors. It was made up of 21 European countries, in which the citizens spoke a number of languages, and it lasted for 51 years. What was its undoing? Nobody had the courage to solve the kind of problems that such co-existence naturally brings. Politicians believed that problems would simply disappear of their own accord over time; and we know what came of that. I therefore hope, Mr President, that Austria will not take the same route as its predecessors, but will instead advocate that the European Constitution be recast in such a way that it is workable, concise, comprehensible and just.
– Mr President, ladies and gentlemen, the Austrian Presidency is starting at not an easy time for Europe, even though the agreement on the financial perspective may represent the beginning of a new chapter. The Union is faced, in fact, with a major attack from within and just as dangerous a threat from outside.
The attack from within is coming from those who do not believe, or no longer believe, in the fundamental role that Europe can and must play. They are riding on a credibility crisis that has alienated too many citizens from institutions that they consider distant and governed by an all-powerful but inept bureaucracy. Europeans want a political Union that can solve those problems of theirs to which Member States and local bodies are unable to provide answers.
That is why we must work for a more political Europe that reaches out to take care of people’s interests. We need a strong commitment to economic growth, which will create jobs; we need aid for small and medium-sized enterprises – as you mentioned – as well as budget reform and measures to address the important issue of immigration. There is also a need for a Constitution to enable us to attain these objectives, to simplify the legislative process, and to guarantee the continuity of political action.
We are convinced that we can make progress in that direction over the next six months, and we look forward with confidence to 2007, when the German Presidency will happily coincide with the fiftieth anniversary of the signing of the Community Treaties and we can make constructive choices for the future of Europe. The Constitution is not dead: having it enter into force is a fundamental objective for us to pursue.
The threat from outside is that of terrorism. We have to defend ourselves by enhancing internal cooperation, not only through judicial and policing initiatives, but above all by means of political action to make the Union a key player in bringing peace to the Middle East. The war on terrorism is waged primarily in that part of the world. Guaranteeing security for Israel and creating a Palestinian state are the keys to seeing freedom and peace triumph over violence and fundamentalism.
Chancellor, and the Group of the European People's Party (Christian Democrats) and European Democrats endorse the Austrian Presidency’s proposals to revitalise Europe’s role and to close the gap between the Union’s institutions and its citizens. You can count on our help. We wish you every success in your work, Mr Schüssel.
Presidents, ladies and gentlemen, our discussions on the Financial Perspective are about to take place. You said at the beginning, Chancellor, that you were familiar with annual budgets from working with the national budget in Austria. We have one of those at the European level too. The difference is that we also have to try, within the framework of a voluntary Interinstitutional Agreement between Parliament and the Council, to lay down common rules for a period of seven years governing both the volume of resources and their use. Since this is a voluntary agreement between two institutions, it is hardly surprising that one of the institutions is not prepared simply to accept the figures adopted at a summit meeting of the other institution on the basis of an assurance that the latter had gone as far as it could and that there was no more to be had. That would be the last straw! Any Parliament that relied on such an assurance would be jeopardising one of its fundamental rights and reneging on its corresponding legal and practical responsibilities.
Let us take a close look at your figures. We adopted the budget for 2006 only a few weeks ago. It amounts to 1.09% of GNP. In the Council, you said we should have to make do in future with 1.045%, which is considerably less. At the same time, we have major tasks ahead of us that have to be accomplished. These, however, can either not be adequately funded from a budget of this size, which would mean disappointing people, or else we must think of ways to achieve greater flexibility, so that we can keep our promises. Your pruning strategy gives us decisions to take. In which areas do you actually want to make cuts? In the fight against terrorism? I have heard that Europol is to be reinforced. In the realm of air safety, for which we are setting up an agency? I do not believe we can afford to make any savings in these areas. What about exchanges of school pupils, students and trainees, who travel to other European countries to develop their own skills, work in a European environment and make themselves competitive in years to come? Surely these exchanges are essential!
Research, you said, should be a national responsibility. Satellite navigation, large-scale lasers, neutron sources, genome banks: should research in all of these fields be limited to national efforts? I do not think that is the way forward. We have done a great deal of work here to put a good proposal on the table. We shall negotiate responsibly with you, in a spirit of mutual trust, to determine what is possible. As Europeans, however, I believe we, all of us, should consider what this Europe is actually worth to us. Before any figures in billions are bandied about, let me say that I worked this out for the other German Members and myself. Our proposal means that every German would have to spend ten euros a month in future to make all these things happen. Anyone out there who says that we are utterly irrational in the European Parliament or that we are overshooting the mark really has no idea what Europe is worth.
Mr President, Mr Barroso, Mr Schüssel, ‘A whole new way of thinking is needed in order to solve the problems we have created with the old way of thinking’, said Albert Einstein, whom we mentioned earlier. I therefore have some specific questions. What, in practical terms, does the Presidency intend to do for small and medium-sized enterprises? You say that you intend to create jobs through energy policy. Can you explain how? Do you intend to support voluntary or compulsory targets where alternative energy and biomass are concerned? That is also a very important issue.
As is well-known, it is easier to fight for one’s principles than to live up to them. You talk a lot about the environment and consumer power. I therefore wish to ask, on the subject of the Chemicals Directive, whether you will fight to ensure that it is possible to replace the most dangerous chemicals of all and whether you will improve the Council agreement reached in December? Will you add the right for the consumer to know which dangerous chemicals the product contains?
Finally, I should like to thank you for a very good conference in Vienna last week and wish you good luck with the Presidency.
Mr President, I listened to you very carefully, Mr Schüssel, and I wish you every success as this new year begins.
The UK Presidency was all about fine speeches. Your own Presidency has to be all about action. Humble proposals and effective action are required. What Europeans expect from you is not more flowery rhetoric and endless broken promises; they expect real practical action relevant to everyday life.
I approve of your desire to restore confidence among Europeans, but you will forgive me if I am still sceptical. I will take just the one example, which is particularly close to my heart: paediatric medicines. Today, our children have very few medicines developed specially for them. We can conclude this matter as quickly as possible. Our Parliament voted at first reading, and the Council gave its political agreement, but the common position seems to be held up for unjustified reasons. I am waiting for you personally, Mr Schüssel, to make a commitment - before us in this Chamber - to make this text a priority with a view to bringing it to fruition under your Presidency. I am concerned because I have not, in your programme, found the slightest mention of this extremely important matter, which is designed to benefit our children and which shows everyone the added value contributed by Europe. I await your support and, in return, you will be able to count on my determination.
Mr Schüssel, restoring the European Parliament’s confidence in the Council will be a hard task because Europe cannot survive without a real budget. There is so much that we need to do, build and develop and so much that we need to bring to each citizen. Well, with what the Council is proposing – with this poor Council agreement on the financial perspective – we can, as it were, stop our parliamentary activities immediately, shut up shop and go on holiday. Keep that squarely in mind.
Mr Schüssel, I wish you luck.
Mr President, as regards the 2007-2013 budget, please make every effort as Chancellor of the neighbouring state to ensure that the Interinstitutional Agreement is concluded, because new Member States have no time to waste. If the seven-year draft budget is not in place, we will lose two thirds of our assistance, and if the draft is delayed any longer, we will not be able to prepare for the large structural and cohesion projects.
We believe that it is very important to have a better budget, but we would like to preserve all the positive, significant opportunities given to new Member States in December in respect of the utilisation of structural and cohesion funds.
As regards the Constitution, this was the first enlargement that had not been preceded by deepening. Deepening cannot be achieved without the Constitution, and you can count on Hungary in this respect; two states cannot block 23 others.
As regards the competitiveness of the European Union, the Services Directive and the liberalisation of the free movement of labour are indispensable. In Ireland, for instance, unemployment did not rise, but actually fell following liberalisation of the free movement of labour.
Finally, as a Hungarian, I am very pleased that you are dealing with the Balkans, because there is a great danger: if the status of Montenegro and Kosovo is not settled by the European Union, there will be destabilisation in the West Balkans, because the Americans do not know much about minority issues. At the same time, as President of the Minority Intergroup, I would like to repeat what Mr Hannes Swoboda has already said, and I look forward to your answer, Mr President, regarding the issue of the Austrian Slovenes.
President-in-Office, President Chirac says he would like piecemeal reform. Mr Sarkozy says he wants a concentrated constitution and a core group of the six larger Member States. Mrs Merkel says she would like a social protocol. Mr Juncker and Mr Verhofstadt want a renegotiation of the treaty. Mr Bot says that the project is finished. Prime Minister Blair maintains a profound silence on the whole question. Which of your colleagues can be right?
– Mr President, Mr President-in-Office of the Council, Mr Barroso, we broadly welcome the main guidelines, and as I have just two minutes, I shall touch on two points which, to my mind, should be examined without double standards.
The first of these is energy security. Most of our fossil fuels come from areas suffering major political instability, such as the Middle East, Venezuela, Nigeria and Algeria. No matter how much we reassess our reserves, and we negotiate long-term contracts, there will always be a threat to our energy supplies in Europe. The time has come to examine the nuclear option with a cool head, because otherwise we will be living with this sword dangling permanently above our heads.
The second issue to which you referred, Mr Schüssel, was that of growth, employment, globalisation and the Lisbon Strategy. On this issue, we must once again avoid double standards. I cannot recall any European project that has not been realised, developed and monitored by the Commission. The time has come to say that this strategy, which has been pursued not on the basis of a Commission proposal but on the basis of intergovernmentalism, has stagnated and is not working. The Commission must be called upon to do more. It needs to set out and monitor a roadmap, as happened with the internal market and the single currency.
We still believe that the notion that intergovernmentalism can help the Lisbon Strategy to thrive is deeply flawed. We must not pull the wool over the citizens’ eyes; what we should say is: give the Commission the power that it needs to help the Lisbon Strategy to work.
– Mr President, ladies and gentlemen, having listened to your programme I feel relieved, firstly because of the clearness of a sentence that you uttered early on in your speech: ‘There is a need for more Europe’. I do not think that that is a mere cliché, because in my view it represents the crux of the difference between us at this time.
There are some who think that we can only find a way out of this impasse by taking a leap forward along the road to integration and a political Europe, whereas others delude themselves that we can have great projects and great objectives while cutting back on Europe’s ambitions, resources and policies. That is a fallacy, a deception that we have seen before from those who actually have a hidden agenda and from those in the Member States that do not want to accept their own responsibilities.
The other significant word, Mr President-in-Office, is ‘consistency’: if we want that Europe of which you have spoken, we shall need your help. Please help us – Parliament – over the coming weeks to change the financial perspective, which was the result of national fears and self-interest, and is likely to destroy Europe instead. Help us to get the constitutional process off the ground again, in order to aim for greater integration, to put the Treaty of Nice behind us as soon as possible, and to ensure that, insofar as the Treaties allow, we and the countries that so desire can at any rate press ahead with policies that are essential for the Union.
I speak of consistency because that is the most difficult concept to guarantee at this time. It is inconsistency, however, and those declarations that are sometimes heard even here in Parliament but are not confirmed by events, which are today the main reasons for the gap between Europe and its institutions and Europe’s citizens.
Mr President of the Commission, Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I should like to start with an observation about this debate. It is very striking, to my mind, that the arguments that are used on the extreme Left, on the extreme Right and by the independentist forces are identical. Maybe this is food for thought.
Let me now turn to the presidency’s programme, Mr Schüssel. First of all, also on behalf of my group, I should like to wish you all the very best with it. Above all, though, I should like to congratulate you on, and wish you well with, the focus on the Balkans with a particular emphasis on the Western Balkans, and wish you all the best for the conference in Salzburg. In these times of what is known as enlargement fatigue, this is a very important sign, for which I, on behalf of my group, am particularly indebted to you.
Mr President, most continents take billions of years to develop. The Erste Bank, which one can certainly regard as a continent, started out in 1997 with 60 000 customers and has grown to the point where it has, today – according to what I have just read in an advertisement – 12.5 million account holders in Austria, the Czech Republic, Slovakia, Hungary, Croatia and Slovenia.
Mr President, Austria has made use of the unique opportunities provided by reunification, and is to be congratulated for it. At the same time, Austria is one of those Member States who know very well what still needs to be done before we take the enlargement one step further, to ensure that the 2004 enlargement is effective, opportunities are gradually equalised and dissimilarities are reduced.
Economic growth, more jobs – this is the topic of the Presidency Conference to be held in March. In order to achieve this, we expect the Austrian Presidency to ensure that Europe is not divided by unjustified or artificially induced fears. The free movement of people or services must be on the agenda. What we need is an obstacle-free common market.
The countries that joined in 2004 suffer from the complete absence of a strong stratum of small and medium-sized enterprises. We expect the Austrian Presidency to propose initiatives in conjunction with national governments to ensure that SMEs, which create the majority of jobs, are encouraged to take root and develop in these countries, as well. Regulation or a framework programme for competitiveness must be on the agenda.
We expect the Austrian Presidency to ensure that, together with Parliament, we achieve a numerical improvement in the seven-year budget. And when this is done, we must immediately facilitate the utilisation of available funds! Let us eliminate, at last, the obstacles that hinder the already difficult utilisation of funds, whether by delays in time or the excessive restrictions imposed. The objective is not repayment at the end of the year, but utilisation. We need a more flexible budget. Mr Chancellor, we welcome the Austrian Presidency and count on you.
Mr President, I could have been Austrian because I come from a region – Brittany – in which, in the 15th century, the daughter of the Duke was married to Maximillian of Austria. However, the marriage was unconsummated and broken off, which makes me a sixteenth generation French citizen.
I used this historical reference for the purposes of capturing your attention and of illustrating a strong argument regarding the budget. Firstly, be wary of this Parliament because it is a parliament under construction, and therefore it sometimes rebels: Mr Buttiglione did not bow down to the criticism made of him. As for the dockworkers: the intention is to serve us up the same old menu, but we are not going to eat from it and we are going to cast a simple majority vote. Be wary of this Parliament. ‘Wary’ is not the right word, but Parliament can react and it can rebel.
Parliament therefore needs to be given a bit of money or, rather, a bit of extra money. I am going to point out a heading that I would like to see receive a bit of extra money: citizenship, youth, education and culture. Put a bit of extra money into that!
Why? Because, as a French citizen, what took place in my country on 29 May has left a deep impression on me. As far as I am concerned, 29 May is an historic date. It is not just any old date, and the debates in which I have participated have at times been harsh: it is all very well talking about the market and the euro, but you should put a few more resources into that heading. Do it for the sake of European awareness, because history is reversible. Any treaty that has been concluded can be broken.
Mr President, at the start of the Austrian Presidency I should like to wish Chancellor Schussel every success. I trust the European Union’s common foreign policy will be part of that success.
Democracy, human rights and peace are crucial to a number of issues the Union is currently dealing with. I refer to Iran, Russia and China. Europe should speak with a single common voice in all three cases, not only because what Europe says should demonstrate the ethical dimension of European foreign policy, but also to ensure that the relevant instruments are applied, even though we do not yet have a Constitutional Treaty.
Two Member States of the European Union are permanent members of the UN Security Council. Four Member States of the Union belong to the G8. One of these countries ought to be authorised to represent the European Union and speak on its behalf. I hope this will come about during your term in office, Chancellor.
Mr President, to the President-in-Office of the Council and the President of the Commission I want to say the following: let us stop talking about the Lisbon Process as a process in itself. Let us instead talk about what we have done and what we need to do in order to turn the relevant aims and demands into reality, by which I mean achieve European competitiveness. Otherwise, all references to the Lisbon Process will be no more than a device for distracting attention from what is not being done. Let us talk about what needs, in actual fact, to be done.
Implement the Services Directive. That is the most practical thing we can do to strengthen European competitiveness. Ensure that it is done on the basis of a respect for European diversity that makes the most of each country’s competitiveness. That is not only the most important measure for strengthening European competitiveness, it is also the most important thing we can do to bring about the reunification of Europe and ensure that all European countries can experience growth, as well as relations unimpeded by borders.
Ensure that the long-term budget that emerges from the negotiations with Parliament is characterised by higher priority being given to research and development. This is one of the individual measures we can take that will help more than anything else to turn Europe into a leading knowledge-based society.
Ensure that Europe can take vigorous unified action in the context of its policy on Iran, which is at present conducting a policy that is neither acceptable in the international community nor in accordance with the demands that need to be made of every country. A country that threatens to annihilate another country, that secretly develops nuclear fuel technology and that supports terrorism must be confronted by a common unified European policy in alliance with our international partners.
These tasks are basically European ones that show why European cooperation is needed. The Council and the Commission have a great responsibility to ensure that policy is characterised by practical efforts to implement the relevant measures.
Ladies and gentlemen, almost two years ago, as we were about to join the distinguished and respected association which the European Union undoubtedly is, it was our assumption that we would become equal members, accorded the same status as the other members, and that the citizens of our states would enjoy the same rights, just as when Austria acceded to the EU. It appears, however, that some countries are finding it difficult to uphold the full range of freedoms on which the EU was initially based.
I would like to urge Mr Schüssel and the Commissioner, Mrs Ferrero Waldner, as Austria’s representatives in the European Commission, to make sure that these highly discriminatory measures are dismantled during the Austrian presidency. I am an MEP for Slovakia and I firmly believe, Chancellor, that the citizens of the Slovak Republic as well as the citizens of all the other Member States that have recently acceded to the Union should be enjoying the same rights as the citizens of the other EU Member States.
Mr President, Mr Schüssel, you can be certain that, after a presidency that was characterised by stagnation, our expectations of the Austrian Presidency are particularly high. It is up to you, Mr Schüssel, building on the report that is due to be issued during your period in office, to outline perspectives for the future of Europe.
This is not just about the European Constitution, although the fact is that Europe cannot grow any further without it. It is also about Europe’s future prosperity, growth and employment. The Council must set priorities, thus giving true shape to the Lisbon Strategy. That is also how competitiveness is strengthened and the European model of prosperity safeguarded. It is also about the future of the European social model, which Mr Schüssel was right to mention this morning.
Six months ago, Prime Minister Blair was unstinting in his efforts to modernise the European social model. An additional summit was dedicated to it, albeit without any tangible results to show for it. No answer has been found to the challenge of globalisation and no measures have been taken to re-anchor the European social model in a society that is changing and ageing, one in which the number of young people is decreasing, and a society in which borders are no longer borders.
I would urge Mr Schüssel to ensure that his presidency goes beyond fine rhetoric. Let us work together to breathe new life into our European social model, and let us then tackle those who create differences between the market and its smooth functioning on the one hand and social policy – which is so crucial to our citizens’ well-being – on the other.
It is not a matter of doubt that Christian Democrats, too, see the socially oriented market economy as the cornerstone of a society that builds on people. I admit that in my own circles, and among the Socialists too, free market thinking is gaining ground and that one sometimes has the feeling of being a voice in the wilderness. I hope that this presidency, along with the Committee on Employment and Social Affairs which is set to report on this, will manage to put this on a surer foundation. I would thank the President very much for being accommodating in this respect.
– Mr President, now that the financial crisis at the December European Council has been successfully headed off, we are facing the tasks of overcoming the institutional crisis and of putting the Union on the kind of footing that will enable it to address the challenges posed by the globalised world. I warmly welcome the fact that one of Austria’s stated priorities is to put the European Constitution back on the agenda. In this regard, however, I should like to warn of the pitfalls lying in wait along the route that the Commission – and Parliament, albeit only in part – have chosen to follow, which is to hold more and more debates on citizens’ expectations, and subsequently to prepare a new text that would seek both to resolve the issue of institutional reform and to address all of Europe’s economic, social and security-related problems. If we strike out on that path we shall be repeating the mistake that lay at the root of last year’s failed referendums, when anyone harbouring reservations over the EU’s internal policies rallied in opposition to the Constitution, irrespective of their views on the Union’s institutional framework. We made the mistake of putting forward for ratification a Constitution which, alongside the rules on the functioning of institutions, also contained a summary of all common policies.
What we now need, ahead of the forthcoming enlargement and in the light of ongoing changes to the international order, is to separate the constitutional framework, namely the first and second parts of the constitutional treaty, from the common policies in the third part. The first and second parts of the Constitution were not the subject of debate before the referendum, and their ratification would enable us to seek workable solutions to the most contentious issues currently affecting the continent, by reforming the rules governing institutional competencies. If we wish to solve everything in one go, we shall once again end up solving nothing. The main outcome of the Austrian Presidency should be a workable plan, whereby debate over the reform of Europe’s institutions is kept separate from the general debate on other problems affecting Europe.
Mr President, Presidents of the three institutions, ladies and gentlemen, there is no such thing as a miracle formula for a successful presidency, but ambition and constructive cooperation between the institutions go a long way towards that end, and, as you have heard, you can count on our group’s support.
Mr President-in-Office of the Council, we will not be able to assess whether your presidency will have been successful until six months down the line, but in order to put you on the right track – or keep you on it, for I greatly appreciated your introduction – there are two concrete suggestions I should like to make.
Firstly, I would urge you to find a structural solution to the long-standing issue concerning the definitive list of goods and services that are eligible for the optional reduced VAT rate. We have procrastinated long enough. We must now take decisions.
The industries that are shown the carrot of the reduced rate – which includes the catering industry, but also other SME sectors – do not get what they want. Those who have emerged from the experiment with labour-intensive services, which has been extended three times, are in untenable legal uncertainty. Since I do not believe that the Commission will be able to tolerate manifest infringements of the sixth VAT directive for much longer, this strikes me as a priority area for action.
Secondly, I am delighted to hear that you would like to combine openness and protection in the services directive. In this House, we do not shirk the hard work either in order to reach a widely supported, positive majority. If you compare the Commission’s original proposal with the result of the work in this Parliament’s Committee on Internal Market and Consumer Protection, you will see that a different approach is possible through amendments. If the Council supports us in this long-term ambition, this delicate dossier may well be able to turn a corner under your presidency.
I wish the Austrian Presidency – in the service of the European Union, as you yourself have put it – much success in these two, but also in the other, items on the agenda.
Mr President, Mr Schüssel, allow me to adopt something of Mr Poignant’s tone and add a few things of my own to this budgetary wish list. Unfortunately, the budget is too small. Your country, Austria, is a member of the ‘club of six’, the ‘one per cent club’, the ‘club of penny pinchers’ which wants more Europe with less money. Yet, as the Presidency, Mr Schüssel, you must allocate more money to the Neighbourhood Policy in the East and to this new challenge constituted by EU energy security. Otherwise, we are going to rebel against the overly greedy Councils, just like Mr Poignant said.
The Austrian Presidency’s intention to work for growth and jobs, competitiveness and the Lisbon Agenda is most laudable. Such objectives can be achieved only through the completion of the internal market. The best service we can render to Lisbon, growth and jobs is to open labour and services markets. Austria has explicitly recognised in its White Paper that the Services Directive is essential for completing the internal market and reinforcing European competitiveness. Yet when it comes to taking concrete steps to achieve the declared objectives, the Presidency’s pronouncements are much less reassuring.
Soon there will be an initial review of the transition period for introducing freedom of movement of workers. But Austria declared that it will use this opportunity to extend the transition period in the area of free movement of workers, and it takes the reductionist position on the free movement of services. Are Austria’s declarations as Presidency consistent with its intentions as a Member State? On the one hand, the Presidency’s declared objective is boldness in fighting for Europe’s competitiveness, on the other, Vienna strives to stifle Europe’s potential.
Enlargement was supposed to bring the European Union great benefits, increasing its competitiveness in global trade, largely through the influx of highly qualified, mobile and relatively cheap labour. Now, certain Member States, including Austria, regardless of the positive examples of Great Britain, Ireland and Sweden, want to forgo those crucial benefits, introducing transition periods immediately after enlargement.
Mr President, Mr Federal Chancellor and President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I am actually very happy with the way in which roles are allocated in the European Union, with Chancellor Schüssel as both Chancellor and President of the Council and President Barroso chairing the Commission. This arrangement is beneficial for the European Union and also for our own country.
Fortuitously enough, the commencement of the Austrian Presidency of the Council coincides with my departure from the European Parliament at the end of ten years in which I have had the privilege of leading the delegation of the Austrian People’s Party – ten years in which the European Union has undergone drastic changes, and so have we. Pride of place among these dramatic changes goes to the enlargement of the European Union, for which I worked in many different capacities, and which has strengthened both the European Union and Austria. Our growth from 15 to 25 members is not now, any more than it was before, cause for our people to feel unsettled. It was not too rapid; it was the right response at the right time after the end of the Cold War, the collapse of the Soviet Union and the new start in Europe. While a further process of growth is of course necessary, what is important is something to which I am glad that the President of the Council referred, namely the standards that we must adhere to when incorporating new members into the European Union – standards that we must take seriously, standards that we cannot and must not undermine and subvert with a nod and a wink. Europe’s growth is dependent on the fight against corruption, the fight for the rule of law and for proper, democratic and transparent administration. Both institutionally and psychologically, Europe’s businesses and industries, Europe’s people and the European Union itself must be capable of absorbing the impact of enlargement; this is a criterion that we must apply in the forthcoming enlargement rounds involving Romania and Bulgaria, both of which will, I hope, meet the requirements in good time.
In his speech, the President of the Council referred to a number of things that I would like to highlight. The first is that Europe needs strong own resources. If, my dear Wolfgang, you manage to inject new ideas into the European debate and get Europe to at last get down to actually having this debate on own resources, that would be a great step forward. I have to say, by the way, that I think you have enough negotiating skill to solve the major problem of the forthcoming Financial Perspective by an accommodating attitude towards the European Parliament, which will make it easier for Parliament and the Commission to draw closer to the Council on this issue.
The second aspect that I would like to highlight is one that I regard as positive, namely Europe’s need for solutions to be reached between the two sides of industry and its self-evident inability, in this dynamic and global growth process, to abandon the concept of partnership between them. That is an important and basic premise. You have seen the dockers demonstrating here; social partnership cannot be used to put the brake on economic growth, but must, on the contrary, be a motor for it. At the end of the day, Europe and the European Union do need energy, not only in the literal sense of the word, but political energy too, and so let me conclude with an appeal. We need to give more attention to the neighbourhood policy, to the policy that makes it possible for the European Union to devote its attention to a country as important as Ukraine. There can be no ‘one size fits all’ approach where this is concerned. We need to give special attention to the development of democracy in Ukraine and to that country’s economic independence. I am certain that a number of things will be done about that under this Presidency.
Thirdly, there is a need for restraint where the proliferation of nuclear weapons is concerned.
We wish Mrs Stenzel the best of luck in her new position in her country.
. Mr President, ladies and gentlemen, let me start by joining in a great big ‘thank you’ to Ursula Stenzel for the ten years’ work she has done for Austria and for Austria’s citizens here in the European Parliament – with people in every political grouping and every institution. Perhaps I might add that she will, in a sense, be in charge of me, as she will be a sort of Mayor of central Vienna, which makes me now one of her charges and subjects. I wish her all the best for the future.
Perhaps I might, very briefly, address certain topics that have been raised in this debate. I am grateful to all those who have raised the issue of enlargement, with particular reference to the prospects for the Balkans. I shall be brief about this, for I have already been in touch with almost all the groups about it, and I know that you know that this is a high-priority issue for Austria, for the very simple reason that the Balkans are right next door to us – according to an old joke, the Balkans begin at the Rennweg in district III in central Vienna – and we are directly affected by what goes on there. If we in Europe do not export stability, we will end up importing instability. There must be no unstable zone in between Hungary, Austria, Slovenia, Italy and Greece. There must not be a grey area there, but rather a place with prospects, without which the necessary impetus for reform and the reconciliation of the various ethnic groups in Bosnia, Serbia and Kosovo will not, at the end of the day, be possible. That is something that everyone must be aware of.
It is with that in mind that we are committing ourselves, and we have now also given the UN envoy Martti Ahtisaari a base and an office in Vienna, where in-depth discussions are a daily occurrence. We know that this is a task for us all to perform. I might well add that the Balkans is one of Europe’s great success stories. It may well have been the Americans who defeated Milosevic by military means, but 90% of the troops keeping the peace there today are Europeans. What we present to the world there now is not the military face of the European Union, but the pacific countenance of Europe. That is something of which everyone must be made aware.
It is worth mentioning that we are celebrating not only the 250th anniversary of Wolfgang Amadeus Mozart’s birth and 150th of Sigmund Freud’s, but also the centenary of the first award of the Nobel Prize for Peace to a woman, Bertha von Suttner. Her slogan, – lay down your weapons – is a real programme, and particularly relevant to the 21st century when one thinks of Iran, about which I had a conversation yesterday with Mohammed El Baradei – the IAEA, too, is based in Vienna. Iran is an issue of the utmost concern. Mr El Baradei said, in a readable interview in the latest issue of , that, even after his inspectors had spent three years in intensive talks, closely examining and monitoring Iran’s nuclear programme, it was still not possible to confirm that it was peaceable in character, and that is an issue to which we will be devoting a great deal of attention over the coming months. It is not for us to make threatening gestures about it; on the contrary, we have to send a clear message from Europe that bids Iran go back to the moratorium, back to the negotiating table, with no unilateral actions that could end up putting the peace of the wider world in jeopardy, and that message must be carried by your House, by the Council, by the Commission, and by our representatives Benita Ferrero-Waldner and Javier Solana. That is the only way in which we will gain credibility in that part of the world.
Let me turn to the subject of energy, which is something else that I do not want to mince my words about. I do know, of course, that every country has its own way of dealing with this issue, but I have campaigned for every country, at the end of the day, to have freedom of choice when it comes to its means of generating energy, and even then there are a number of issues that are certainly open to debate. I personally believe that it would be very, very dangerous to go down the road that leads to a revival of nuclear power, and there are many issues around it that have not yet been resolved. It is a field in which public concern must not be underestimated. At European level, though, we can address the issue of renewable energy, about which Mr Barroso has come up with some truly first-class ideas, and biofuels, in which, might I add, the Americans are investing five times as much as Europe and its Member States combined. This is an area in which we need credibility. We have renewable resources, we have wood, we have biomass. As I see it, that presents agriculture with an opportunity over the coming years and decades. Without, of course, disregarding the need to take account of the differences that do of course exist between the Member States, this is an issue that we should address very honestly and very frankly.
The next issue I would like to look at is that of the trans-European networks. I have been a member of the European Council for ten years; once, when I was foreign minister, I was even in charge of an Austrian Council Presidency. For ten years, we have been talking about trans-European networks, and, so far, not one single project has been brought to a conclusion. Let me make that clear to you; we must succeed in this. It really is an ambition of mine – and I hope that the Commission will help us in this – to get at least the first sod dug on the Brenner railway tunnel project during our Presidency. If we want to get traffic off the roads, we have to have a competitive rail infrastructure to get it on to; to that there is no alternative. What I ask is that we should play our part in eventually making a success of these Trans-European networks; everything else is rhetoric.
One thing that I forgot to mention when discussing international issues is the CIA question, and that we are taking very seriously. If I may be perfectly frank about this, there must be no difference in standards here; human rights are indivisible, and so is the rule of law. At the time the American public started to debate this, I happened to be with the Bertelsmann Foundation in Washington, where we met with the Republican Deputy Majority Leader in the Senate, Senator Bennett, and we addressed the issue in precisely those terms. We therefore give our entire support to the Council of Europe in its investigations, and I would also ask the Member States to conduct their own where necessary. There can be no double standards here: hidden jails, secret flights, the handing over of undesirable persons, are things that must of course, where they as suspected, be pursued with the full rigour of the law, but it must be done in accordance with our own legal standards. I have no doubt that your House and our Council will take the same approach to this and go forward together.
I am much obliged to you for the observation that we have to give much more consideration to children’s rights. We note with great concern that appalling things are going on in this area, with child pornography being transmitted around the globe via the Internet, with people trafficking involving the sale of children around the world, with far too little understanding even in European, developed societies of the need to protect children’s rights, support families, and balance work and family life – all these matters are clearly, of course, for nation states to deal with, but they can be raised at Community level.
Some of you have raised the subject of the rights of minorities in Austria, and it is one that I am happy to deal with. During my term of office – since the year 2000, that is – town signs in the Croatian and Hungarian languages have been set up in Burgenland; this has been the occasion for great popular celebrations, has involved a great deal of public participation, and there has been a consensus in its favour. Last year indeed, only a matter of a few months ago, as part of the celebrations of our State Treaty’s anniversary, 20 towns and villages acquired additional bilingual signs, and this was a great success. In some boroughs, things have not progressed far enough. Last Friday, I met with 12 mayors in their boroughs in the quest for a shared solution. Although I am making this commitment to your House, it is not your House that should be concerning itself with this issue; on the contrary, it is primarily a matter for us back in Austria. I will not accept the accusation that we, in Austria, take less account of minority rights than do other regions of Europe, but I do want consensus among the political forces, and I want to seek it with the people. I am also confident that we will succeed in finding it.
Turning to the labour market, an agreement has been reached with the ten or twelve new Member States. Ten are already on board, and Bulgaria and Romania are yet to be added. I am actually very confident that the new governments will be very cooperative about this in order to be able to keep to the 2007 target date, but these agreements include transitional rules that apply not only to the new countries but also to the existing Member States. I want to say, very frankly, that this has been done by mutual agreement. It is also my duty, as head of the Austrian Government, to take care that neither side of Austrian industry is put under excessive strain and that the balance between openness and protection – to which a number of speakers here have referred – is maintained in this case. I would also add that, in border regions, we are endeavouring to help by way of flexible arrangements for specific sectors – the care sector, for example – and so far, in fact, they have worked very well.
All I want to do where the European Court of Justice is concerned is to start off a debate in this House, without going into details. Here, too, there needs to be a certain balance between compliance with Community law and its implementation on the one hand and the subsidiarity clauses contained in the Treaties on the other, for there are such things as national rights, and national legislators, national law courts and the European Court of Justice need, in interpreting laws, to take account of them, and also to assess proportionality, as the German, Austrian and French Supreme Courts routinely do. All these things need to be kept in a reasonable balance, and I do not doubt that the European Court of Justice is aware of its responsibilities in this respect.
In closing, I would like to come back to the point that Mr Schulz made about Mozart and Freud and the magic flute, and to what others said about Zeus. I am far more modest and believe that six months’ worth of Presidency can never, realistically speaking, be enough to change Europe. That much is clear. We can, however, get things started. For example, we want to get the financial perspective off the ground, and we want to do it together with you. For that to happen, we need your agreement, and we will seek it. We have to give thought to what are the ideal means to this end. It was Austria that had originally proposed that the European Investment Bank should get some EUR 10 billion extra as a research facility – that is an important forward step made possible by a public/private partnership. There are different ideas of what flexibility means – with amounts between approximately EUR 1 billion and some EUR 3.5 – 4 billion between them – and they leave a certain amount of room for manoeuvre. These issues need to be addressed in a dialogue founded upon trust. First, of course, I need a mandate, and Austria will be getting one from the other Member States in a matter of a few weeks; we will be able to start talking with you as soon as the Commission has come up with its own practical proposals for sharing this out among the various headings. I am sure that we will be able to make more funds available to you in the areas you are interested in – namely research and competitiveness – than was made available during the previous period.
There is something else that should not be overlooked: the financial perspective provides for Bulgaria’s and Romania’s costs to be fully covered by the common agricultural policy, so that adds up to EUR 8 billion included in the current financial perspective. In real terms, resources are being cut by 4%, and EUR 8 billion are additionally being set aside for Romania and Bulgaria. If we look at these things in a realistic and practical light, then I believe that we will certainly, by way of dialogue founded upon trust, be able to sort something out.
I have no magic flute to hand, any more than I have a conductor’s baton or a magician’s wand, but, if I may refer back to Osmin, it is interesting to note that he actually ends up losing, and what is also interesting is what Constanze, who for our purposes is Europe, says to him at the end: ‘Nothing is as hateful as revenge, but only to great souls is it given to be humane and kindly and to forgive without self-seeking.’ Let us, then, be great souls and do something for Europe.
Mr President, Mr Schüssel, ladies and gentlemen, Mr Schüssel has already answered questions concerning the programme of the Austrian Presidency. To conclude, let me simply sum up by giving you a broad outline of how I see this Presidency evolving.
There will be two key moments: the Spring European Council and the June European Council. The first is designed to implement the new system of governance and the new growth and employment strategy, and the second to take decisions on our measures concerning Europe’s future.
First, a very important issue needs to be settled with the European Parliament: the question of the 2007-2013 financial perspective. You are well aware of the Commission’s position on this matter. You know how hard the Commission has worked to reach an agreement that is as ambitious as possible. We believe, in fact, that it was important to obtain an agreement among the Member States. Imagine what the state of mind would be in Europe today if we did not at least have the agreement that it was possible to reach in the European Council.
That being said, there is still room for manoeuvre where the negotiations are concerned. My appeal and that of the entire Commission is a very sincere appeal for realism in these negotiations. We believe, in fact, that any further delays could really jeopardise the application of the new financial perspective starting from 1 January 2007. If that were to happen, then those who would suffer the most would be precisely the new Member States or the regions of Europe that require more solidarity. We therefore believe that there is still room for negotiation, but we need to embark on these negotiations with ambition and realism and with a great sense of responsibility. If we succeed in resolving this problem, then we will be best placed to ensure that the Spring European Council is a great success.
This is the first time that we are applying the new Lisbon system of governance. The Member States have all already submitted their national reform programmes. We are going to present our assessment on 25 January, and I will come to this Chamber to present it to you. I believe that we now have the conditions necessary to give Europe a boost in the areas of growth and employment. We must be clear on this subject, however: we have priorities. Mr Schüssel highlighted some of these priorities, including research, small and medium-sized enterprises and energy, all cases in which the Hampton Court Agenda usefully supplements the Lisbon Agenda. Yet, if we really want growth in Europe, then we genuinely need to have a single market in Europe. The great task now – that of the Commission’s and Parliament’s mandate – is to ensure that the single market works in an enlarged Europe.
There are 25 of us now, and we need to remember that fundamental freedoms exist that were at the heart of the European Community project: the free movement of goods, undoubtedly, but also the free movement of capital, services and persons, including workers. While we genuinely want Europe, we know that it has to be far more than a market: Europe is a political project and a social project. For Europe to be both of these, we must guarantee fundamental freedoms throughout its territory, by taking care not to create any divisions between the old and the new Member States. We are all now members of this European Union, which is based on the idea of solidarity.
Finally, the June European Council must take a decision regarding Europe’s future. While we are on that subject, I believe that Mr Duff’s question is very important. It is true that there are some appreciable differences, and we are of the opinion that we need to tackle this debate carefully, with an awareness of our responsibilities. On that basis, we believe that it is possible, with the June European Council in mind, to finalise the broad lines of the agenda on Europe’s future, to reach a new consensus with a view to progressing our European project and to find the best opportunity for resolving the institutional issues that do, in fact, need resolving.
The debate is closed.
– The Austrian Presidency is beginning its term of office at a particularly critical time in the life of the EU, and with a number of important tasks pending, such as negotiations with Parliament on the financial perspective to ensure that it addresses the need for solidarity and economic and social cohesion; the rejection of proposals for directives on the liberalisation of ports, and of the notorious Bolkestein Directive on the creation of the internal market for services, which will undermine the rights of workers, consumers and service users; and a clear decision to reject the so-called European Constitution in light of the results of the French and Dutch referendums.
There also needs to be a sea change in monetarist policies and macro-economic priorities if we are to address the socio-economic problems faced by a number of countries. Such a change will involve scrapping the Stability and Growth Pact and replacing it with a proper Social Progress and Development Pact, which will promote public investment, the fight against unemployment and inequality and the redistribution of income.
Statements made by the Presidency have fallen well short of addressing all of these issues. This is nothing new, given the positions of previous presidencies, although we do welcome their words on being open to dialogue. This is not much, though.
I congratulate the Austrian Presidency on its desire to propose serious paths with a view to improving the decision-making process within the European Union. France and Germany have also made proposals designed to move things forward in this area. We can only encourage them in this regard and, as from this week, the European Parliament will play its full part in this exercise.
It is not a question here of rhetoric, but of ensuring that, after an in-depth consultation, decisions can be made about European matters with no delays or obstacles. We need to go beyond the ‘reflection stage’ and move on to the stage of realistic and courageous proposals to be implemented over the next few years.
For Europeans, growth and employment are the most worrying issues. They therefore require a strong political commitment and a precise action programme on the part of Europe, its Member States and its Parliament.
I hope that the 2006 Spring European Council succeeds in getting the revised Lisbon Strategy back on track in order finally to rescue us from the incantations and to focus our attention on the real issues and, in so doing, to provide a clear indication once again of the direction in which European affairs should be steered.
Mr President, under Rule 19(1) of the Rules of Procedure, I would ask you to rule on an issue relating to the proper conduct of parliamentary business. According to the screens, one of the groups in the European Parliament has scheduled a press conference this afternoon on a subject that Parliament is now voting on, and is seeking to criticise Members of the European Parliament by giving it the title: ‘Parliamentary autism’.
I do not wish to comment on the substance of the press conference, but would ask you to rule that using a disability as a derogatory term is an act of discrimination against disabled people. I would ask you to rule that the group should withdraw that title immediately as it is offensive to people with autism.
Mr President, actually I have a similar complaint to make about the homophobia title. I am absolutely opposed to discrimination against homosexuals, but the title of the report is unsatisfactory. If we are to speak here about a real problem, that of discrimination, why on earth use a word like homophobia, which is totally inappropriate? Phobias are different kinds of anxieties. They are fears which are considered to be neurotic disorders, and therapy is needed to help them: they cannot be treated through political control ...
– Mrs Korhola, we cannot reopen the debate on points that are scheduled for the vote. Thank you, but I have to cut you off.
– The next item is voting time.
Mr President, following consultation with the Liberals and the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like, with particular regard to the wishes of the latter, to change the wording of our amendment from ‘non-UK consumers’ to ‘non-European citizens’. I do not need to give an explanation for this; it is self-evident that ‘non-European citizens’ is a great deal broader a term than the reference only to ‘consumers’. Consultation with the Liberals leads me to ask that ‘UK legislation’ be changed to ‘UK and/or EU legislation’. That is self-explanatory and the purpose of the change is obvious.
Mr President, my colleague, Mr Markov, had very clearly requested that we proceed to an electronic count of the vote on Amendment 1. I believe that the balance of power was the same as that for the vote on Amendment 3. I should therefore like a scrutiny of the vote on Amendment 1.
– Mr Wurtz, I cannot grant you what you want, simply because the balance of power on Amendment 1 was totally different.
– Mr President, ladies and gentlemen, I take the floor under Rule 168 of the Rules of Procedure, on behalf of the Group of the Alliance of Liberals and Democrats for Europe. I am not speaking as the chairman of the committee in question, although that role encourages me in formally calling for the draft directive to be referred back to committee. I am calling for a referral because it would have the same result as a rejection, with the difference that the opportunity to express our opinion during this parliamentary term would remain in the hands of this Parliament. We might otherwise run the risk of showing total acquiescence.
Today – and this is my reason – we are not ready to vote. We are ready neither in relation to the content nor on account of the emotional climate in which we are likely to vote. We are not ready in relation to the content because Parliament’s consultations on the proposal – and I apologise for my share in them – remained too concerned with the history of the first proposal that was rejected a few years ago. The debate this time has not allowed us to take account of the changes that have occurred in the world scenario, which is witnessing a revolution in port procedures, or to consider competition among ports, or to consider state aid in ports.
In brief, we are not ready because we are also likely to vote from an emotional point of view in a climate that may well force us into taking one of two inappropriate positions: either displaying arrogance …
– Mr Costa, your request is quite clear. Under Rule 168, we ask for one speaker in favour and one against.
– Please let me finish. It is fundamental because of what happened the other evening outside this Chamber. We run the risk of either being arrogant towards those who have demonstrated quite properly, or instead being …
Mr President, ladies and gentlemen, I would like to express the opposition of the Socialist Group in this House to Mr Costa’s amendment, and will say two things to justify that stance. Let me begin with the last point that Mr Costa addressed. What went on here the day before yesterday was, predominantly, what one would expect of an ordinary demonstration by men and women who feel their social security threatened.
These men and women can count on us. Those who cannot count on Socialists such as ourselves are those who never wait to hear the end of an argument and those who believe that violence can be a political instrument. We are not in solidarity with them. They were in a minority, and we repudiate what they did.
Mr President, the ports package is ripe for the vote, it is ripe for rejection, and so we ask that the vote be proceeded with now.
Mr President, we are well aware of what we are voting on, as we already were in 2003 when we rejected the proposal, and there is a large majority in this Chamber who will reject it again. With the procedure you are now proposing, this majority in favour of rejection will, however, be hidden in an attempt to have the matter referred back to committee. We should therefore take a vote in the Chamber on whether the proposals recommending rejection should be voted on before the procedural proposal. It is completely insane that the Presidency should administer a procedure that can conceal the attitude of the majority in this Chamber.
Mr President, I just wanted to say, for the purposes of clarification, that those who want to throw out the port package must vote ‘yes’ in the first vote, that is ‘yes’ to its rejection, for the avoidance of any doubt. Please vote ‘yes’ in the first vote! Vote ‘yes’, and throw it out!
. Mr President, I will be brief. I made it clear throughout the debate that I was there to listen to Parliament and that I was awaiting Parliament’s vote. Before outlining what I intend to do, I should like very briefly to mention something that I regret has happened and something that I want to happen. Firstly, I regret that the procedure has not enabled Parliament to give its verdict on the amended text. Your rapporteur’s amendments were such as to allay certain fears on the part of the various actors in our ports, fears that were felt as much by businesses as by workers. In view of that, I pay tribute to the work of your committee. The Commission was in a position to accept the amendments. That is my regret dealt with.
Next, I should like us not to lose sight of the aim of this text, an aim that, I might add, often came up during yesterday’s debate. It is a question of helping European ports efficiently to respond to the increase in maritime traffic and to the risk of their becoming overstretched in terms of capacity. Efficient port services enable us to increase European competitiveness and to facilitate growth and employment.
Obviously, I will give the College of Commissioners a faithful account of yesterday’s debate and of today’s vote. I will suggest that it draws conclusions from them. I will also suggest that it continue the work being done with all of the actors concerned – the Member States, operators, users and trade unions – in cooperation with Parliament, in order to lay the foundations of a European port policy that enables us to manage and to reassure investors. I hope, in fact, to provide, in the best possible way, the answers European ports are waiting for, whether in relation to the transparency of tariffs or to the use of infrastructure, to recourse to State aid or, more globally, to the integration of the ports into the intermodal chain. Our debate has clearly highlighted the need for every aspect of this overall approach.
I shall read the text in English, since that is how it has been discussed; it would read as follows:
‘Calls for a solution to the problem of the so-called caveats which impede a proper cooperation among the different national contingents in the country.’
– That concludes voting time.
We seek a settlement with the Council on a new interinstitutional agreement on budget discipline and improvement of the budget procedure. As our point of departure in the negotiations, we have the European Parliament’s resolution of 8 June 2005 on political challenges and budgetary resources of the enlarged European Union for 2007-2013. We therefore support the European Parliament’s resolution on the European Council’s common position from 15 to 16 December 2005. We cannot, however, support the wording on an improved European dimension to the EU’s agricultural policy. We look forward to the overhaul of the EU’s income and expenditure in 2008 and hope that it will lead to a more modern structure for the EU budget and reduced expenditure on the common agricultural policy.
. The British Conservative delegation supports the Böge report in its call for the rejection of the European Council's common position on the Financial Perspective 2007-2013 in its current form. We support the report in its call for a firm commitment to undertake a review of the financial perspective with a clear role for the European Parliament, and we very strongly support the call for sufficient accompanying measures to ensure better implementation and control of expenditure of funds in the Member States.
We note with concern, however, the call for the Committee on Budgets to negotiate on the basis of the European Parliament's position of 8 June 2005 which, if agreed, would increase the commitment appropriations by EUR 112 474 billion over the period. For this reason we have abstained on the final vote.
. We abstained from the final vote on the resolution on the financial perspective for 2007-2013, because we do not accept Recital No 4 of the resolution.
We believe that the minimum agreement was ultimately a good one for Europe, as it headed off a serious political crisis in the Union, albeit temporarily.
The use of the word ‘rejects’ in Recital No 4 conveys the idea to the European public that Parliament is seeking to re-open the financial debate, which as things stand is not feasible, let alone appropriate.
Accordingly, we consider the word ‘rejects’ to mean the same as ‘disagreement’, which obviously does not undermine the agreement that was reached.
. It may surprise people that UKIP has, for the first time ever, voted for a report that is overtly federalist in tone. We do so because the adoption of this report kills the deal brokered by Tony Blair in December. To us, a 63% increase in the UK's contribution to the EU is unacceptable. The surrender of £7 billion of our rebate is unacceptable. The current financial perspectives are a bad deal for Britain.
If this report is accepted, we fall back on Article 272 of the Treaty and annual negotiations of the budget. Though we disagree strongly with the reasons behind this report, we are happy to play our part in re-opening a debate about how UK taxpayers' money is spent. The more people are exposed to the workings of the EU, the less they like it.
. By consigning the Council’s common position on the financial perspectives 2007-2013 to the waste paper basket, the majority of the European Parliament is putting the functioning of the European Union on the line, and this is something with which we are not in agreement.
First of all, it is the Member States that collect the contributions for the European Union. Parliament is punching above its weight if it wants to force the Member States to make more money available for the EU.
Secondly, given the principle of subsidiarity, there are items in the European budget that should receive far less funding, if any at all: external policy, education, social affairs, employment, culture and health care. Furthermore, paying out for EU propaganda and subsidies for ‘pro-European’ think tanks does not serve any useful purpose.
Thirdly, the cohesion and structural fund policy must focus its efforts on the disadvantaged regions in the Member States where the GDP is less than 80% of the EU average. Logically, this results in a shift of the structural support policy from the southern to the eastern Member States.
In the interest of the citizens, this House should adopt a more resourceful attitude and reduce the EU to its core tasks, in short, do more with less money.
We are not satisfied with the settlement reached in the Council on 16 December. We wish to reduce expenditure on agricultural policy and the Structural Funds and allocate more resources to research and development and to the common foreign and security policy. Parliament has the right of codecision on the financial perspective and has announced that it will push its own budget policy very hard. We do not support the expansive budget policy advocated by Parliament but do support other proposals such as that to increase the appropriations to research and development.
In the light of this, we did not vote against the resolution in the final vote but abstained, given that we are able to support parts of Parliament’s proposal.
I chose today to abstain when the European Parliament voted on its resolution on the financial perspective. In its resolution, the European Parliament rejects the Council’s agreement. I am certainly very disappointed in the Council’s agreement whereby my priority areas will obtain resources fewer than those proposed by the Commission. These are areas such as research, innovation, measures to combat cross-border crime, environmental measures and the Structural Funds set aside to help small and medium-sized businesses.
The Council has, however, taken a reprehensibly long time, and I do not wish to delay this process any further. It is important for us to secure the funding for projects and programmes for the years 2007-2013 so that these do not have to be discontinued because of uncertainty and the absence of cofinanciers. It is especially important for the ten new Member States. I have therefore chosen not to derail the financial perspective that has now been agreed on.
. The UK PSE Group will abstain on the final vote on the Böge report of 18.01.2006 for the following reasons:
1. We are concerned about the reference to enhancing agricultural policy in paragraph 7 which is something we have been fighting against for a long time.
2. The UK PSE Group is against the first sentence of paragraph 4 which states that the EP 'rejects the European Council's common position'. First, we believe the UK Presidency had a difficult task on its hands trying to reach agreement on this sensitive and divisive issue. Few believed the UK would be able to achieve the final compromise given the sometimes diametrically opposed positions taken by the 25 EU Member States on this issue. In the second place, we think it is not the EP's role to reject the position of the Council: all we can do is take note of their position and decide upon our own position which may disagree with the Council's position but does not reject it.
3. The UK PSE Group supports what the EP is trying to do in terms of improving accountability and the flexibility of the budget to respond to future challenges facing the EU given its role as a major global actor.
. In December, the Council ignored Parliament’s codecision powers/obligation and omitted to fund the central policies of the Lisbon Strategy and policies relating to Europe’s place on the world stage.
Consequently, the Commission is devoid of resources for funding citizenship policies – for example youth, education, research and culture – the Globalisation Adjustment Fund and the Union’s external commitments, such as peace missions and measures to combat the proliferation of weapons of mass destruction.
I therefore voted to reject the agreement in its current form, and would call for negotiations to begin with a view to bridging the shortfall in resources.
The Presidency should be mandated to negotiate with Parliament on reserves for flexibility that would guarantee all necessary resources and to agree on a revision clause that would make it possible to re-examine spending in 2008 – including diverting funding from the CAP into competitiveness and innovation policies – and to reconsider the Union’s budgetary resources.
This is not a matter of reopening what was agreed upon in Brussels in December, but rather of reinforcing it with the means necessary to finance policies and measures essential for a more cohesive, competitive and responsible Europe that has greater credibility on the world stage.
.  The agreement on the Community budget for 2007-2013 adopted at the December European Council is woefully inadequate in terms of financial resources and unsuitable in terms of the priorities and instruments required to address the economic, social and environmental needs and problems of a Union enlarged to 27 countries.
The much-trumpeted concept of ‘solidarity’ has been pushed down the order of priorities, and funding for cohesion policy has been cut back from 0.41% to 0.37% of Community GNI; this in spite of the fact that economic and social disparities arising from the enlargement have increased. There have also been cuts to areas such as the social, environmental, agricultural, cooperation, research and culture. At the same time, areas such as ‘competitiveness’, migration control, border control, security and the common foreign and security policy have seen their funding increase, at the expense of development aid.
This seals victory for the interests of the most economically developed countries and the large economic and financial groups in those countries, to the detriment of the interests of what are referred to as the ‘cohesion’ countries, such as Portugal, and of those of the workers.
The entire ‘negotiating’ process has been characterised by proposal after proposal, each worse than the preceding one. In this context, although the proposal before us rejects the Council’s agreement, it reaffirms Parliament’s negotiating position, itself inadequate in terms of funding and priorities.
.  In the text adopted on the financial perspective, there are two points that should have been dealt with differently.
The first of these is the sentence which ‘rejects’ the agreement reached at the Council. There would have been more appropriate ways of expressing non-acceptance of the agreement. The second is the manner in which agricultural policy is referred to. The way in which some Member States have received more significant funds from the Union budget via the CAP has hampered the progress of the European project, blocking more appropriate criteria for granting funds.
The agreement reached in the Council is a positive one for Portugal. Parliament has every right, however, to seek to start the process of fine-tuning that agreement.
In this process, there has not been any significant about-turn in budgetary methodology, the criteria for the global distribution of funds not having undergone any changes. There must be continued solidarity with the cohesion countries of the south and east. Support for greater competitiveness in Europe must not place currently less competitive economies at a disadvantage.
. To be very clear: I do not reject the European Council's common position. However, the European Parliament, as one arm of the legislative and budgetary authority, should be able to play its full parliamentary role in the definition of policies, their reform and their budget. I therefore support the willingness of this House to enter into constructive negotiations with the Council.
. Although the Socialist Group in the European Parliament is satisfied with the reduction of the EU budget, particularly with the improvement of the Dutch payment position, we are still very critical of the way in which the remaining funds are being spent. To this day, the imbalance in the distribution of agricultural subsidies exists, funds are still being pumped around without any purpose and prestigious projects are still being promoted. That the budget agreement should be reached at the expense of the really poor Member States is indefensible.
The resolution rejects the Council’s agreement on the financial perspective. I believe, however, that it is unwise of the European Parliament to reject the proposal, and I have therefore chosen to abstain from voting. The road leading to the Council’s agreement has been long and difficult, and it would have been problematic if the Council had not in the end succeeded in agreeing on the issue. Certainly, Parliament has the right of codecision on the issue and is entitled to reject the Council’s proposal, but it would be unfortunate if the long-term budget were not to materialise because of power games between the institutions. Parliament must now assume its responsibility and, together with the Council, do its best to arrive at a long-term budget.
I think it good that the Council agreed on the financial perspective and that the level of expenditure was not too high, but I am also critical of large parts of the budget. For example, the budget has the wrong profile, with too much money being spent on agriculture and regional aid.
Parliament wishes to allocate more money to important areas, but advocates an unduly high total level of expenditure and, like the Council, wishes to allocate too much money to agricultural expenditure and regional aid. I do not therefore support Parliament's position. Tough prioritising of the way in which EU resources are allocated is of crucial importance to bringing about the changes needed by Europe.
. Today, the European Parliament adopted a resolution on Europe’s multi-annual budget. I welcome the compromise which the Council achieved in December 2005 and consider this to be a good basis for further negotiations between the European Parliament and the Council.
As far as I am concerned, this does nothing to detract from the successful efforts of the Dutch Cabinet, in the person of Finance Minister Zalm. The Council’s decision to cut the Dutch contributions to the EU by one billion does not fall within Parliament’s remit, and will therefore not form part of the negotiations. Believing as I do that Europe should invest more in knowledge, innovation and entrepreneurship, I do not think that the present compromise adequately reflects them.
Furthermore, I take the view that the European Parliament, like any national parliament, should shoulder its responsibility when it comes to determining the budget. The negotiations which the European Parliament will open with the Council are similar to the debate which the Dutch Lower Chamber holds with the Cabinet in response to the Queen’s speech.
– The European Council arrived at an agreement on the financial perspectives for 2007-2013, after hard bargaining as to who would give less and who would get more of the peoples' money, so that European monopolies would be able to benefit from it and improve their profitability and privileges. At the same time, it laid the foundations for the new review of the CAP and for reducing agricultural spending, which will wipe out even more small and medium-sized holdings.
The peoples' money under the financial package is being used, enhanced by 110%, to reinforce the repressive policies and the strategy of the anti-grass roots Lisbon agenda, while resources for farmers are gradually being reduced.
We MEPs of the Communist Party of Greece reject the decisions on the financial perspectives for 2007-2013, because they are to the detriment of the peoples and their rights. Nor, however, do we agree with the reasons for rejection expressed in the resolution by the European Parliament, because it comes under the philosophy of not contesting the anti-grass roots policy and militarisation of the ΕU, in that it calls for the 'competitiveness and security' of the EU to be strengthened, together with controls of spending in the Member States. This philosophy favours capitalist restructurings, harsher exploitation of the workers and the strengthening of repressive and anti-democratic mechanisms.
.  The prime concern of all joint decision-makers is to act responsibly. The public are only too aware that the process leading to the adoption of the financial perspective in December was a complex one, which was indicative of just how difficult these negotiations can be, in particular in the circumstances in which they take place today.
As I have previously stated, the final outcome of the December summit, although it fell short of what was required and of what I had been seeking, is broadly positive and favourable to European and Portuguese interests. I therefore feel it is legitimate to seek to improve upon this agreement, whilst making sure that there is no danger that we will lose the consensus that we reached. The stakes are too high for the main concern to be in the context of the institutional balance.
.  I voted against the Council agreement on the financial perspective, because I feel that it is symptomatic of the crisis facing Europe: it is meagre, lacking in ambition and uninspiring.
It is meagre in financial terms compared with other partner institutions, and also because the Council’s proposal is more a summary of the claims made by the different Member States than an expression of political will of any kind.
The lack of ambition can be seen in the glaring signs of inconsistency with previously adopted policies. The citizens of Europe have become increasingly frustrated with the perceived lack of efficiency of Europe’s institutions; one day, decisions are taken that are presented to the public as clear signs of progress in certain areas of interest to Europeans, and on the very next day the same Council fails to provide the financial perspective with the resources needed for these measures to be pursued.
Lastly, this agreement is wholly uninspiring, as it fails to honour commitments entered into with candidate countries Bulgaria and Romania.
This kind of attitude is what is known as hypocrisy.
. The outcome of the Council meeting at dead of night in Brussels last December fails Scotland and fails Europe. It is unacceptable to the Parliament and I am pleased to support this motion to reject the deal as agreed and to start negotiations on making it better. Parliament has been instrumental in forcing the Member States, the UK being chief among them, to act reasonably, but we can still do better than the deal before us today. I think Parliament is right to hold out for a better compromise and am glad that we have passed this motion today and look forward to the negotiations.
. I welcome the decision of the European Parliament's Conference of Presidents to appoint 22 MEPs to a Committee of Inquiry charged with investigating the case of citizens, as many as 6 500 of whom are Irish, who were robbed of their savings due to the crisis at insurance company Equitable Life.
I support the petition which Equitable Life investors have submitted to the European Parliament's Petitions Committee. It is entirely right that their case will now be investigated fully by a European Parliament Committee of Inquiry.
The Irish Government should now appoint an investigator who will represent Irish citizens' interests in this matter and work with the European Parliament's Committee of Inquiry.
. Constituents across Scotland have contacted me seeking action on Equitable Life, not just words. Today we have answered their pleas, and I am glad that Parliament has taken this decisive step when the London government has not. People had their savings and pensions plans thrown into chaos when Equitable Life collapsed, and it is right that they continue to seek answers. I look forward to working with the committee to get to the bottom of this issue.
.  In the Europe of freedom and values, it must be made perfectly clear that citizens’ rights and the primacy of the rule of law deserve complete protection.
Combating terrorism should fall into this category. Accordingly, we must not abandon our heritage and the broad international support we enjoy. What separates us from the terrorists is our profound respect for people and for all of their rights.
This temporary committee must carry out its mandate to collect and analyse any information that may prove relevant in discovering the truth behind reports, backed up by Human Rights Watch, that appeared in the Washington Post.
We must get to the truth, not only because lingering doubts feed suspicion and foment speculation, but also because under no circumstances can we allow European territory to be used for the purpose of secret detention. That would be shameful and would fly in the face of international rules on human rights, and of European rules and values.
. As regards the decision to establish a European Parliament Committee of Inquiry to investigate claims of secret CIA prisons and the torture of prisoners on EU soil or in countries seeking EU membership, if EU Member States or candidate countries had been involved, actively or passively, in running 'extra-judicial prisons', there would have been violations of the Charter of Fundamental Rights.
It is important that we get to the root of the matter. We must investigate without prejudice but without being blind to the possibilities. We want to know the truth, nothing more than the truth. If we do this, then we are genuinely battling against terrorism but also against torture.
. I voted for the setting up of a European Parliament inquiry into allegations of CIA activity in relation to alleged abductions, 'extraordinary rendition', 'detention at secret sites', 'detention incommunicado', torture, cruelty, inhuman or degrading treatment of prisoners on the territory of the EU, including acceding and candidate countries.
It is important, in light of widespread concerns, including those in my London constituency, that the EP inquiry makes a serious effort to assess the veracity of the allegations.
. – In the face of the disclosures and commotion caused by the action of the CIA, with citizens being abducted, suspects moved, investigations carried out and jails in European countries, the European Parliament is trying, in setting up the Committee of Inquiry, to pull the wool over the eyes of the peoples of Europe.
It is displaying hypocritical concern about the infringement of human rights on European soil and trying to save the 'lost honour' of the ΕU. However, it is a fact that the EU itself and the governments of the Member States have concluded secret agreements with the USA, have fallen in fully with the so-called anti-terrorist strategy and are now trying to play at being surprised and innocent doves.
It insults and underestimates the peoples when the political groups in the European Parliament, whose parties are in government and have signed the agreements, make a show of protesting about their results.
The ΕU and the USA are jointly responsible for the unaccountable action by the secret services which, apart from anything else, are preparing to apply the terrorist laws to strike the grass-roots movement and unleash wars against countries and peoples.
.  During conflict situations, especially the one in which the United States and the Allies are currently engaged, it is even more essential that our fundamental, civilised values be upheld; we need to be all the more vigilant in extreme circumstances. I therefore share the view of all those who, in Europe and the United States, have raised their voices against any abuse or violation of these values. That is my unequivocal position, and one that I have expressed on previous occasions.
That being said, with regard to the so-called ‘CIA flights’, I must express my disappointment at the way in which this debate has been conducted. It has been based largely on a conjecture, suspicion and accusation, and the word of our allies and our most esteemed political leaders of EU Member States appears to be the one that holds the least value.
Against this backdrop, I feel that the Conference of Presidents managed to reach a solution that was appropriate and, above all, balanced and suited to the role that Parliament could play on this issue. I therefore voted in favour.
. The allegations that our friends and colleagues the Americans have used European airports as staging posts in flights which would be illegal under our laws are worrying in the extreme. It is right that we in the European Parliament should seek to shed light on this murky business, as this issue is of importance to all our citizens. I for my part do not believe that the Americans are guilty of half the things they stand accused of, but we will only be able to answer these allegations by getting to the truth of the matter, and I look forward to working with the Inquiry to do just that.
.  The EU must maintain a clear and consistent position in defence of democracy, the rule of law and human rights, in relation to what ought to be, in the broadest sense, the Middle East peace process. In this particular case, the steps that have been taken in Lebanon require our effective support both in word and in deed. In practice, we need to work together on any leads that may uncover the truth behind the assassination of former Prime Minister Rafiq Hariri. I therefore voted in favour of the report before us. I should also like to mention the procedural issues raised by the rapporteur, which I feel are worthy of further attention.
.  We welcome the adoption of the final report, approved by the Conciliation Committee, on the management of waste from the extractive industries, which is very much of interest to Portugal.
This new legislation will strengthen the environmental rules in a number of Member States, and impose more stringent obligations on companies to tidy sites after completing their industrial activities, and in so doing honour their responsibility to protect the environment and public health.
The inventories that must be carried out on existing situations, in order that appropriate measures can be taken, are of similar importance.
We trust that these proposals will be put into practice across the board.
.  This directive is an important legislative text on the environment.
Following the laudable work done by both the rapporteur and Parliament’s delegation in the Conciliation Committee, I must express my backing for this report, which contains important measures that will pave the way to reducing the detrimental effects on the environment, and the risks to human health resulting from waste from the extractive industries.
I therefore voted in favour of the Sjöstedt report.
There are some 20 000 bathing sites in the European Union, and people have no idea of what dangerous bacteria lurk in their waters. Swimmers swallow on average some 50 millilitres of water, and children sometimes swallow ten times that amount while splashing around, so the absence of any risk of contracting an illness must be guaranteed. There are various agents that can cause illnesses ranging from nausea to skin eruptions, but also others that are potentially fatal. It is all the more encouraging, then, that the European directive has been able to improve the quality of bathing water over recent years, but it has made drastic incursions into the capacity of smaller lakes, such as those in the Austrian Alps, to regulate themselves. It follows that we can no longer rely solely on the provisions of the law, on prohibitions and investments, but must instead try to demand of the public that they cooperate actively and be aware of environmental issues.
The EU should not, of course, have a common directive governing bathing water quality. We have voted in favour of the report, since Parliament listened to our criticisms and is cutting back on the regulations we have at present. The report also vigorously rejects the proposals for further regulation that existed when Parliament debated the issue last time.
It should be pointed out that the previous proposal clearly showed how difficult it is having detailed rules that are to apply under quite different conditions. In countries with long coasts, large stretches of water, short bathing seasons, low water temperatures and sparse populations, the requirements should be different from those in countries with heavily populated beaches to which many people travel in order to bathe in warm water during long seasons. We Swedish Conservatives are pleased that we have obtained a hearing for our criticisms.
.  I naturally support this proposal. It is of particular importance to my country, Portugal, whose coastline covers half of national territory, which boasts a number of rivers and other waterways, and where a population of bathers enjoys water sports in increasing numbers.
This proposal represents a significant step in terms of protecting the population’s health and the environment, as the amendments on the table will bring clear improvements in terms of the understanding, monitoring and quality control of bathing water.
The text that emerged from the Conciliation Committee will plug gaps and bring up to date the regulation on bathing water currently in force.
There are now stricter requirements, such as new bacteria limit values for water to be considered of ‘sufficient’ quality, the fact that public information and participation is now mandatory and the EU-wide standardisation of signs, which will help to reduce health risks and to prevent disease and infection.
I have today chosen to vote in favour of the Conciliation Committee’s joint text for a directive of the European Parliament and of the Council concerning the management of bathing water quality. I do so on the basis that this is an issue to which subsidiarity applies, by which I mean that it should be dealt with at local or regional level in this case. Bathing water is an issue that affects many Swedish municipalities that have a huge number of bathing beaches. It is therefore important for the directive not to place a burden of increased bureaucracy on the municipalities. My having, in spite of everything, voted in favour of this draft has to do with the fact that it is in many ways an improvement on the 1976 bathing water quality directive that applies today. Firstly, it is simpler and, secondly, it contains improved health and environmental requirements. A slimmer but more efficient EU needs to look at whether issues such as this should not be passed back to the Member States to be dealt with at national or local/regional level.
.  The most important aspect of the solution that has been reached is that the 1976 directive on bathing water quality, which had been rendered out of date by developments in scientific knowledge and increased health demands, has in some aspects been brought up to date. According to the rapporteur, these amendments will result in a reduction in health risk to bathers from 12% to 7.5%.
The conciliation process was a difficult one, given the highly divergent positions involved, and the outcome was satisfactory but inadequate, particularly as regards the parameters that have now become mandatory.
The greatest gains have been made in the area of informing the public. It is hoped that up-to-date information will be made public and will be visible at the bathing sites themselves.
.  The text obtained in the Conciliation Committee and brought before us for the vote today contains very welcome amendments to the proposal tabled for second reading on 21 April 2005.
The fact that the proposal to remove the distinction between coastal and inland waters was not incorporated and that the category of ‘sufficient’ quality was not removed from the final text safeguards Portugal’s overriding interests in this matter, and meets the most recent WHO recommendations.
I welcome the proposed parameters for assessing bathing water quality, along with the methodology adopted for evaluating and classifying it. I am therefore in favour of the adoption of those parameters.
I feel that it will thus be possible not only to improve the environment but also to protect and better inform the citizens on the quality of the bathing water that they use.
This report deals with an issue that should not be on the EU’s agenda. It does not, of course, make sense to compare the status and requirements of bathing water in the Mediterranean with those of thousands of lakes in countries such as Sweden and Finland. The Bathing Water Directive is an example of how, in practice, the EU rarely applies either the principle of subsidiarity or the principle of proportionality. That is regrettable.
The proposal in which the conciliation procedure has resulted has certain advantages compared with the directive that currently applies. For example, there are fewer criteria that the Member States will have to apply. At the same time, absurd new requirements have been introduced, such as the requirement that signs identical across the EU should be introduced at bathing sites.
We are confident that the Member States are able independently to deal with issues concerning water quality at bathing sites. We are thus opposed in principle to the Bathing Water Directive and have voted against the Conciliation Committee’s compromise.
I have chosen to vote in favour of the Conciliation Committee’s joint text for a directive of the European Parliament and of the Council concerning the management of bathing water quality. In principle, I do not believe that bathing water quality is an issue that should be dealt with at EU level. It should be dealt with by the Member States at national or local level. I voted in favour of the draft because the proposal significantly simplifies an earlier, 1976 directive on bathing water quality. Voting in favour of this proposal is part of the fight to simplify EU legislation. It also, of course, involves changes for the better where health and the environment are concerned.
In order for the EU to be more effective and show more dynamism on the major cross-border issues, policy-making in certain areas needs to be handed over to the Member States. This is one such area, and it should be dealt with in places closer to the people.
I voted for this report because the new fourth water quality category as introduced by the Council is maintained, and the four categories are now combined with better figures for the level of toxicology defining them. These new figures should help decrease the risks to bathers' health by improving the category levels.
.  The agreement reached in the Conciliation Committee on the directive on the management of bathing water is based on new criteria for assessing water quality and informing the public.
Stricter rules and better information for the public are extremely important for Portugal, given the extent of the Portuguese coastline, and given the social, cultural and economic value that that coastline and its innumerable waterways bring to the country, in terms not only of tourist activities, but also of socio-cultural activities.
Every effort must be made to prevent and reduce health risks. I therefore feel that this proposal is a highly significant step towards protecting the people’s health and the environment. These amendments will lead to clear improvement in terms of the understanding, monitoring and quality control of bathing water, and will help to strike the required balance as regards the cost of introducing new quality criteria.
I therefore voted in favour of the Maaten report.
. The subject of this resolution, the quality of bathing water, is important, but should in my opinion, from the viewpoint of subsidiarity, be dealt with at the national level. There is no added value in regulating this subject at the European level. For this reason I vote against this resolution.
. Mr President, annoyingly, my speech had to end as time ran out, and I would like to remedy that. I will read what I meant to say, so that environmental organisations will not misunderstand what I said:
An example of this is the letter that came this week from the biggest environmental organisations, which gives a misleading picture of the right to access to justice that is now possibly opening up to them. They mention that industrial countries are able to institute proceedings in the Court of Justice of the European Communities, and now this legislation would only bring them to the same level. The letter fails to mention that at present the environmental organisations do by no means aspire to the same level as companies, regarding which there is a call for this decision to affect them ‘directly and individually’, in other words, as an interested party. Instead, the environmental organisations should now be able to choose, within the entire Union and ignoring criteria relating to interested parties, which area they are interested in. It was misleading that this essential detail was left unsaid.
. I very much welcome the draft regulation to apply the provisions of the Århus Convention to EC institutions and bodies. Citizens have a legitimate right to information and environmental justice, including from the EC.
In particular, I believe the definition of 'environmental information' set out in the proposed regulation should include information about the state of progress of proceedings against Member States for infringing EC law. All too often, the only way EU citizens can find out about the failure of their Member States to respect the commitments they have freely entered into is by monitoring Commission press releases. This is not sufficient and has to be put on a firmer footing.
Lastly, I regret the failure of the Council to reach agreement on the related draft Directive on Access to Justice, as endorsed by the EP with amendments on 31 March 2004, and I urge the Council and the Commission to redouble their efforts on this particular initiative.
.  In our view, the amendments adopted today to the report on application of the provisions of the Aarhus Convention in the European institutions are highly significant. In the report, priority is given, firstly, to the public’s right to information on procedures for participating in the decision-making process, namely how to use those procedures, secondly, to the right of access to information; and, lastly, to access to justice in environmental matters.
Amendments have been brought in, for example, on defining priorities regarding environmental policy and public involvement in defining environmental policy. It is now compulsory to indicate clearly how information can be obtained, such as information on the state of progress of proceedings for infringement of Community law and to make information available by assessing the outcome of various consultations.
In some areas, however, it falls short of the requirements of the Convention, in particular with regard to access to justice, insofar as there are no established support mechanisms for reducing or eliminating recurring financial obstacles; indeed, access to justice is often restricted precisely because those seeking justice do not have the necessary financial resources.
Broadly speaking, however, this is an important step towards ensuring, on the one hand, effective participation, via procedures developed within a reasonable timescale, and, on the other, access to information, which will enable sound, democratic participation.
I voted against some of Parliament’s amendments on the application of the Århus Convention. I am obviously in favour of the public being as fully informed as possible. Yet, I do not believe that this information should lead certain NGOs repeatedly to initiate legal proceedings, when the former are still not recognised as representative. If the general interest is proven, then it must take precedence over often selfish considerations.
We believe that the Århus Convention constitutes a valuable legal tool for guaranteeing public access to environmental information and public participation in decision-making processes. The Convention has a constructive purpose, then. We have voted against Amendment 25. Purely as a matter of principle, we believe that lawsuits should be brought before national courts that apply current law.
. In a society that is based on democratic values, I believe that each party should be accorded the same rights. These also include equal, non-discriminatory access opportunities to justice for citizens, companies and NGOs. Article 230(4) of the Treaty already provides for this and is therefore sufficient. That is why I considered it appropriate to vote against Amendments 19, 22, 24 and 25.
Mr President, it was, in fact, already evident after yesterday’s debate on the liberalisation of port services, that a large majority of Members of this House were, and are, sensitive to the justified arguments put to them by the European dockworkers, which is, of course, a good thing.
We can only hope that the somewhat other-worldly European Commission does not persist in its anger and in that respect, we should not hold out too many hopes because we will, I believe, again be presented with the Bolkestein directive as early as next month.
Having said this, I take a great deal of pleasure in pointing out that, by rejecting Mr Jarzembowski’s report today, we have clearly opted for the principle of ‘jobs for our own people first’. We have protected our own national dockworkers against unfair competition from countries that apply entirely different working conditions. I am delighted that the left and the right in this House have for once put their own people first. They have for once put the fundamental interests of our own citizens above ideology. It is to be hoped that this is an example that will be followed.
Mr President, I did not reject the proposal for the port directive. In my view, we should have amended it and improved on it, for a balanced package of amendments was before us.
We could have done as the trade unions requested, and removed the self-handling clause from the directive. We could have prepared a framework for licences and contracts, for the selection of port service providers by the port authorities. We could have drafted a clear legal framework for the pilotage services. We could have drawn up clear transitional arrangements for existing licences.
A majority in this House regarded that as unnecessary, even though European port policy has been the subject of discussion for ten years now and even though we are probably familiar with all arguments by now. I am not prepared to indulge in short-term thinking and bury my head in the sand. We, politicians, have a duty to carry out our legislative work, which was not the case today. We are now passing on policy to the judges at the European Court of Justice, who will decide what the free movement of services in our ports means. Our Parliament was short-sighted today. I was of a different opinion.
Mr President, I was the EPP rapporteur for the Internal Market Committee for the Port Services Directive, and obviously I voted to reject it - but for completely different reasons from almost everyone else in this House. This directive was a step back from the liberalisation that we have already undertaken in the United Kingdom. Whilst many in this House were burying their heads in the sand to the fact that we are now operating in a global economy and our competitors are better and quicker at doing things than us, I was concerned that this pretty pathetic proposal for a directive emanating from the last Commission, which should never have been resubmitted by the current Commission, did not go far enough.
There are many reasons why we should be aware of and concerned about our global competitors. Sticking our heads, necks and everything else into the sand, and forgetting that we are in a global market, is no way to deal with that situation.
. I voted against the proposed Port Services Directive as I believe it would have serious implications for the main port in my constituency: Belfast Port. By imposing the usual 'one-size-fits-all' solution on all EU ports, the directive would subject Belfast Port, which handles 66% of Northern Ireland's seaborne trade, to unnecessary and commercially restrictive practices which would damage its economic viability.
In particular, Belfast's on-going investment programmes, crucial to the docks' future and currently being rolled out, would be adversely affected because of the need to constantly re-tender, which is not practical in securing long term infrastructure.
While it is quite right that certain markets should be open to competition, I consider it unnecessary to apply such requirements in this form to markets which are already the product of open contractual competition, such as that of cargo handling in Belfast Port.
Northern Ireland relies greatly on the maintenance of a competitive and efficient port infrastructure. In my opinion, this unnecessary directive would only stymie the development of Belfast and other ports. I therefore totally reject this proposal, whose effect would be stultifying and regressive.
.With our European ports featuring among the most modern and most competitive in the world, I fail to understand the need for a directive aimed at liberalising port services in Europe.
I also fail to understand the Commission’s obstinacy in wanting to impose a law that the shipowners, the managers of European ports and, above all, the dockworkers find unsatisfactory. This is stubbornness verging on a denial of democracy, when it becomes clear that the Commission is daring to trot out the same proposal already rejected by Members of this Parliament.
By introducing self-handling, this text threatens not only the jobs of thousands of workers in European ports but also the safety and security of goods and persons, because these workers are made to compete against crews who are employed on a casual basis and who often have no professional qualifications.
By voting against this iniquitous text, I therefore wanted to assure those who champion the survival of their profession that they have my support. I call on the Commission finally to get down to work in order to ensure a high employment rate and upwards social harmonisation, instead of engaging in the systematic and shameless dismantling of our fellow citizens’ social benefits, coupled with unrestrained social dumping.
.The Commission wants to bring into force a directive that was already rejected three times by the European Parliament during the last legislative term. This is a denial of democracy.
There is, however, no reason to adopt this text today. It is a text that seriously threatens people’s safety and jobs.
By means of self-handling, which allows ‘novices’ to do dock work and to handle cargo, this text introduces social dumping and calls safety arrangements into question.
Out of all those groups working in the ports, not one is satisfied with this text: not the shipowners, not the pilots and not the boatmen.
Why, then, if not in the name of free enterprise, do we want to turn our ports into supermarkets by selling off the port structures to the private sector?
European ports are competitive, and if we were to make laws, they would relate to maritime safety, the safety of the straits, spatial planning and the very high concentration of crews in the North Sea to the detriment of the Mediterranean Sea.
The Commission proposal does not meet the current requirement of our ports. It must be rejected.
This month, it is the port services directive and, next month, it will be the ‘Bolkestein’ Directive. When are we going to listen to what Europeans have to say?
. I voted against this proposed directive and I welcome its rejection by Parliament. This rejection shows that the system of checks and balances in the EU’s institutional system actually works. Without the existence of the elected European Parliament, there would have been a real danger that, if left to their own devices, the Commission and national ministers in the Council would have adopted this undesirable piece of legislation.
. The ALDE Group believes that port services must be covered by a Community legislative framework which takes account of their particular conditions. Such a framework should allow fair access between the suppliers of services to port activities and would represent an essential asset for the development of the ports. It would also be an opportune moment to consider the role of the port authority or the operating methods of the port.
In addition, a very clear clarification of the conditions of attribution of State aid must be carried out in order to guarantee transparent and fair competition between ports.
In the absence of such a framework, the Treaty would be applied on a case-by-case basis, which would lead to a situation where the disputes would be resolved in the courts – a de facto government by judges – and where the two legislative arms of the European Union would be left aside.
The European Commission proposal was not sufficiently complete or clear to gain the support of the European Parliament without substantial amendment.
Following the rejection of this proposal, and for all these reasons, ALDE urges the European Commission to conduct a comprehensive consultation process with ...
.  The EU can only develop and establish itself if it is based on values such as solidarity, non-violence, law and order and the resolute promotion of public non-violence.
Parliament’s discussion on the directive on market access to port services took place in an atmosphere loaded with undue pressure and violence, leading to material damage and injuries to people which can never be justified.
Those responsible for breaking the law and disturbing the peace must not derive any benefit from their actions.
Consequently, regardless of the intrinsic value of the issues addressed in this directive and the balance of social interests that was reached, I opted to abstain.
, .  We voted to reject the proposal for a directive because we believe that the unbridled liberalisation of access to the public services market will create serious public health and safety problems, and will hinder the guaranteed provision and sustainability of the service – a public service, let us not forget – thereby leading to a reduction in the efficiency of that service.
Three years after the Commission’s first proposal in this area, which was rejected at the time, we find ourselves once again debating a proposal for a resolution that was voted down in the Committee concerned, a vote that sends a clear message to Parliament: any text capable of creating a series of legal inconsistencies with the existing international legal framework and with current Community law – for example Regulation (EEC) No 1191/69 concerning the obligations inherent in the concept of a public service – and of leading to the complete deregulation of auto-handling services cannot be deemed positive.
This message actually goes further, and clearly demonstrates that a proposal applicable to substantially different ports, in which forced liberalisation is liable to lead to economically damaging monopolies and, lastly, a proposal with terrible social consequences cannot realistically be accepted by representatives of the people of Europe.
.The European Commission’s directive on the liberalisation of port services is nothing more and nothing less that a Bolkestein directive applied to the ports. It has come back to this Assembly, even though it had been rejected in its previous - almost identical - form a few months ago. Like the Bolkestein Directive, this text engineers social dumping on the very territory of the Union, threatens jobs and provides no guarantees whatsoever: not in terms of competitiveness, of growth, of efficiency or of safety. This is nothing more than a ‘liberalisation’ exercise in the name of a form of competition that is viewed as sacrosanct, with no regard for the actual consequences.
There is no doubt that European ports are not as competitive as we would like them to be. There is no doubt that we need to relieve the congestion on land routes. There is no doubt that a great deal could be said about certain trade union monopolies and their corrupt practices. Yet, it is not by destroying jobs, by proposing ideological texts devoid of impact studies or by opening up our economies to unfair international competition that you will resolve these problems.
Our main aim has to be one of defending the European jobs of European workers and, for us in the , one of defending the French jobs of French workers. Our decision to reject the text is final.
The Port Services Directive constitutes an example of superfluous EU legislation. We voted against the report and recommend that the Commission’s proposal be rejected. We chose to support those amendments aimed at limiting the scope of the directive. We thus voted in favour of proposals whereby pilotage services and self-handling are to be excluded from the scope of the directive. We are critical of the Port Services Directive for a number of reasons.
– The Port Services Directive takes no account of the principles either of subsidiarity or of proportionality. Political decisions on pilotage, unloading and self-handling must be taken at national level.
– Under the proposal for a directive, employees doing the same jobs can belong to different union organisations. This paves the way for stoppages and militates against peaceful and orderly relations within the industry.
– The Port Services Directive will scarcely promote competition. Ports are companies that compete with one another. The Port Services Directive is an attempt to force them to accept a situation in which other companies are able to take over parts of their business against their will. That is absurd. No one would come up with the idea of forcing Volvo to accept subcontractors they do not want.
Competition between port companies is a good thing and leads to more efficient solutions. If a large-scale enterprise in another industry is not efficient and customer-friendly, it is driven out of business. That is also the way things work in the companies constituted by European ports.
.This is a directive which imposes regulations and controls which are neither necessary nor wanted.
The directive, as proposed, endangers the livelihood of port workers in many countries among them Malta. This is fundamental for us. As drafted, this directive brings with it a lower quality of services, lower levels of safety and more threats to investments which have been made or which are still to be made aimed at improving the infrastructure in a number of ports.
Contrary to what is being said by members of the Commission, this directive will neither create new markets, nor make competition more just and much less will it create new opportunities for workers. On the contrary this will affect negatively not only those who work in ports but also other sectors of the economy.
We have to understand that with the enlargement of the European Union, diversity of Member States has increased and so one must be careful that when we legislate we do not put all countries in the same boat and assume that what counts for one country, counts for all.
Therefore in solidarity with workers in Malta as well as in many other countries, I am voting against this directive which creates disadvantages for workers and which ultimately creates more problems than it solves.
.I voted against rejecting the text. In fact, I should have liked the opportunity to give my verdict on the amended text.
The proposed amendments would have enabled us to help European ports meet the needs of international competition.
The emotion of the moment has prevailed over the future of our ports.
I should like to highlight the unacceptable attitude of the dockworkers. We would never have seen a national parliament attacked like the European Parliament was attacked yesterday. By throwing paving stones, steel bars and the like, the dockworkers laid the blame on Parliament, when Parliament is the institution in Europe that does the most to defend workers.
I therefore condemn their ploys. While I share their concerns on some points, I will never give in to violence used as a pressure tactic. It is a question here of an attack on democracy.
Yes, it is inconceivable that unqualified personnel should work in our ports. However, we cannot constantly go on about economic development, competitiveness and social progress if we do not provide ourselves with the resources to take action in these areas. It is imperative that we offer the ports in Hamburg, Marseille and Antwerp services that are at least as attractive as those offered in Asian ports. Their survival depends on our doing so.
.  Our proposal to reject the directive on port services has, I am pleased to say, been adopted.
For the second time, attempts to liberalise port services have been defeated, following a significant mobilisation of the workers in the sector, who, from the very outset, have fought against this new onslaught on jobs with rights. This had also been an attempt to put this sector, which is so important to national development, in the hands of the major shipowners, thereby driving the two sides even further apart.
We must remain alive, however, to any fresh attempts at EU level to table again a proposal that has now been rejected twice. Any attempts at privatising port services, via the inclusion of the sector in the unacceptable proposal for a directive on the internal services market, or by stealth via the re-submission of the proposals on intra-Community shipping, must be resolutely combated.
As the workers have emphasised, there is no justification for a Community directive on the sector.
At this time, the victory for the port services workers must be saluted. This is a victory that forms part of the workers’ struggle in different countries against the EU’s neoliberal policies, which pander to the interests of the major economic and financial groups, attack workers’ rights, and undermine the national public sector and services.
. Port services must be covered by a legislative framework taking into account their specificity. A Community framework would allow equitable access to port activities. Furthermore an integrated policy is necessary to facilitate the development of European ports. It would also be the opportune moment for due consideration of the role of the managing body of the port as well as the operating methods of the port.
In addition, very clear clarification on State aid rules is essential in order to guarantee transparent and fair competition between European ports. Decisions on a case-by-case basis, which would lead to a 'Gouvernement des juges', where the two legislative bodies of the European Union are left aside, are not acceptable.
The European Commission's proposal was not sufficiently complete to gain support. Following the rejection of this proposal, and for all reasons mentioned, I urge the European Commission to enter into a vast consultation process with all parties concerned, also giving voice to those parties neglected until now and representing the demand side, and to propose an ambitious white paper on European seaports policy in its entirety, and this at the earliest possible opportunity.
. I voted against the report and against the directive just as I had done the first time this proposal came before us. Port owners and managers did not want the Directive. Employees and trade unions did not want it.
I am pleased that MEPs have once again rejected the proposal and I hope that this time the Commission will listen to our democratic voice, not attempt to reintroduce their unwelcome plans.
The Danish Liberal Party’s Members of the European Parliament voted in favour of the first amendment, recommending rejection of the Commission’s proposal, as it is impossible to bring about a satisfactory outcome in the light of that proposal. There is a need for a port services directive, but not in the form proposed by the Commission. The process of obtaining legislation in this area must be started afresh.
.Job cuts, wage dumping and social dumping and the lowering of safety standards and professional qualifications: this is what the European Commission is proposing to us in its third version of the directive on the liberalisation of port services.
The thousands of dockworkers throughout Europe who demonstrated in November 2003 to denounce these wrongdoings will not have been enough to make people see sense. The anti-national and anti-social ultraliberalism sanctified by the Commission admits of no exceptions: on the model of the approach to the draft European Constitution, rejected by France and the Netherlands in referenda, there is a still an omnipresent desire in Brussels to put this port services directive back on the European agenda.
A true ‘little sister’ of the Bolkestein Directive, the directive on the liberalisation of port services has the sole aim of allowing employees to be pitted against one another through the use of foreign, under-qualified labour on board ships that all too often sail under a flag of convenience, and this to the detriment of national workers.
Having attacked our public services and our textile, coal and iron and steel industries, these Taliban of free trade are now, therefore, attacking port workers by seeking to impose their anti-national philosophy, which consists of giving preference to foreign workers in the job market. As always, the , for its part, is in favour of defending French jobs.
What the Commission is proposing to us with this directive on the liberalisation of port services are nothing more or less than ports of convenience. We want nothing to do with these, any more than we do with flags of convenience whereby unscrupulous shipowners take on poorly trained and underpaid labour.
The liberalisation at any price desired by Brussels in this area is synonymous with unemployment and social destitution. In the name of its ultraliberal and anti-national ideology, the Commission is notifying us of a reduction in costs to the detriment of security, employment and the quality of services. Demolishing the monopoly enjoyed by dockworkers will lead not only to yet another graveyard of society but will lead to insecurity in European ports and will ultimately make them less competitive.
In November 2003, thanks to the terrific mobilisation of dockworkers and port agents from the whole of Europe, this ‘Bolkestein Mark Two’ directive was derailed, and an unjustly stigmatised profession thereby prevented from being opened up for the benefit of under-qualified workers from the developing countries.
Once again, it is the preference for employing foreigners that is endorsed and, with it, the end of professionalism, skills, traditions and social benefits.
If there is one subject that awakens passions within the European institutions and provokes reactions in the Member States, it is the liberalisation of port services. In 2003, the European Commission achieved the feat of getting thousands of basically French, British, German, Belgian and Dutch dockworkers onto the streets in order to demonstrate, sometimes violently, against a draft directive that would jeopardise their status and lead inevitably to large job losses in their profession.
Indeed, the most controversial aspect was that of self-handling, that is to say the opportunity for a shipowner, using his own staff and equipment, to take care himself of certain port services that, until now, had been the preserve only of dockworkers.
The document proposed to us today has not abandoned the principle of self-handling, thereby leaving the door wide open for anyone to engage in the activities of dock work, pilotage, towage and mooring and for unscrupulous shipowners operating coffin ships to use under-qualified and underpaid staff.
Whatever the objective pursued, Europe must not be constructed in a way that is to the detriment of safety standards and standards of professional qualification. From the comfort of their ivory tower, our European leaders are, once again, going to have to try and come up with something better, or else shelve their proposal.
. I find it utterly incomprehensible how the European Commission, scarcely a year after the failure of its first proposal for a directive on market access for port services just before the end of its term of office on 13 October 2004, can put forward a new proposal for a directive that not only contains drastically more stringent provisions but also retains the same core rules that were the downfall of its predecessor. I believe that the proposed directive represents a departure from the hitherto accepted model for European competition policy, which was about ensuring workable competition, and according to which regulatory interventions in a market or in individual market segments can be justified only if structural market conditions or attempts by participants in the market to restrict competition are interfering with economic efficiency.
I am relieved at the outcome that has resulted from this debate, as also at the evident effect of the extensive protests (although I do of course condemn most forcefully the outrages perpetrated in Strasbourg), for the proposed directive constitutes an intervention in competition for loading services in ports, although no action is required on the basis of the market’s structure, the way it operates or the results obtained from it.
. I voted to reject the Port Services Directive as I believe that Member States should regulate the internal workings of their own ports, provided that they are in line with European competition and state aid laws.
The tidal wave of ultraliberalism and unbridled free trade had, for 20 years, been breaking destructively over our coalmines and steelworks and over those industries of ours whose products included textiles, leather, machine tools, electrical goods and motor vehicles. It laid waste our fishing ports, our farms - including our sheep, cattle and poultry farms - our vineyards in the Languedoc-Roussillon region, our banana plantations in the West Indies and our plantations in Réunion, leaving women and men, including our countries’ workers of both sexes, suddenly without social protection. When the wave finally came to grief, it was in its encounter with the will of the French people, expressed in the referendum of 29 May 2005.
The people do not want to see our forms of social protection dismantled any further. Nor do they want any longer to see preference given to the base exploitation of foreign ‘workers’ by the Bolkestein directive and its younger sister, the Directive on Port Services.
This Wednesday, 18 January 2006, the Front National’s MEPs have secured a parliamentary majority for refusing, for the second time, to allow European dockworkers, port pilots or any of our personnel responsible for stowage and other dock work to be sacrificed in Europe for the sole benefit of the multinationals that hold sway over maritime freight.
. With regard to the Commission text on the table, I share the concerns of many Irish stakeholders who made submissions to the Irish government, and which are also shared by many fellow Member States. The principal concern is that the Commission is proposing legal requirements which could adversely impact on the essential commercial and trading remit of the major ports covered by the proposed directive. Therefore, the workability of the Commission proposal for mandatory licensing of all internal port activities is questionable.
As regards Irish seaports, governmental research (Sea Ports High Level Review) has shown there to be strong competition in the market for services internal to ports. Indeed, the landlord model is working to great effect in major ports where it is the common standard that internal services are provided on a competitive basis, with no single dominant operator. This has been important in facilitating private sector involvement in port service provision.
The research also highlighted high levels of competition on and between Irish Sea routes. As an island, enhanced competition between ports is also vital, but future attempts at achieving European port policy must have the support of the port sector.
– I voted against the report on the liberalisation of port services because, instead of strengthening the transparency of investments and state aid, it focuses on strengthening competition between European ports. Through a system of invitations to tender, private companies will be able to use their own crews in ports, while permanent dockworkers will lose their jobs. The ‘self-handling’ proposal is absolutely unacceptable.
There is already sufficient competition in our ports which, it should be noted, are also among the cheapest in the world. Further price reductions and increased competition will have negative consequences both on safety measures and on environmental protection.
. I voted against the report because there are provisions which affect the commercial activities of ports in a detrimental fashion and which also affect the health and safety issues of workers at ports.
I am not satisfied that these issues have been dealt with.
. This package has been roundly rejected by ports, unions and other bodies across Scotland. As a maritime nation we already have efficient port services and the competition model the Commission seeks to create in this package is not suitable to Scotland's needs nor, I believe, to those of Europe as a whole. The protests we saw at the beginning of this week were marred by the disgraceful violence of a minority, but the irony is that they were protesting in front of the one EU institution which supports their cause. I am glad that we have today sent the Commission home to think again, and hope that the Commission will now accept our view on this matter.
I voted in favour of referring the document back to Parliament’s Committee on Transport and Tourism. This would have enabled more thought to be given to the document, with new amendments being added, have permitted a variety of professionals (shipowners, pilots, boatmen, towage workers and dockworkers) to be consulted again and have allowed the European Commission to be asked to withdraw the text, and all this in an atmosphere of calm.
I voted against rejecting the proposal for a directive, firstly because the proposal, with its proposed amendments, would have constituted a sound basis for Parliament’s work, this being only the first reading. Many professionals want to see a regulatory framework, and we need European rules in the interests of fair competition and in order to favour investment in ports and establish legal certainty in this sector.
Nor did I want to echo the position of the Left which, in rejecting the text, has caused amendments to be rejected which would have provided guarantees in terms of maritime safety, training and social standards.
Finally, I refuse to yield to the pressure exercised by the dockworkers, whose demonstration on Monday was unacceptable, involving, as it did, injuries to at least 12 people and damage to the tune of EUR 300 000 in Strasbourg. I genuinely regret that it can today be said that MEPs gave in, faced with the dockworkers.
, . I have voted in favour of rejecting the directive because we had only been given the option of voting for or against the original Commission proposal. This proposal for a new Port Directive leaves a great deal to be desired in many areas. Although Mr Jarzembowski had produced a substantial and sound package of amendment proposals, there was insufficient support for them. As we have no choice but to carry on with the discussion on a European port policy in the broad sense of the word, I have urged the Commissioner to come up with a discussion document that we – it is to be hoped – get our teeth into.
Mr President, I was with the delegation that went to the Afghan elections in September, and even then we were saying that the large amounts of money that the European Union, among others, was investing in development cooperation in Afghanistan meant that a special parliamentary delegation would be necessary, and I think it extremely important that we have, by our resolution today, provided for one. One of the tasks that I believe this group of Members will have will be to monitor the European Union’s political objectives in Afghanistan, above all else developments in the field of human rights and women’s rights.
We support Afghanistan’s development towards peace, stability and democracy following the fall of the Taliban regime. However, we view the EU’s ever more prominent military role in the country with concern.
Afghanistan is not in the immediate vicinity of the EU. Nor, therefore, is it the EU’s task to station troops there. Rather, that is the task of individual countries or defence organisations acting on a mandate from the United Nations, which should be given a better basis for taking military action in trouble spots around the world.
In view of the above, we are abstaining from voting in the final vote on the resolution, but we support the proposals concerning the protection of human rights.
. The most shocking thing about this House’s Joint Resolution on Afghanistan is that it contains not one word of criticism of the West’s military operations. Instead, it endorses the NATO ‘International Security Assistance Force’ (ISAF) operation and the so-called ‘war on terror’ in the shape of ‘Operation Enduring Freedom’ (OEF). It is far from enough that the Greens should call merely for the separation of ISAF and OEF’s command structures, for, in their operations on the ground, ISAF and OEF are inseparable.
The extension of ISAF’s mission into southern Afghanistan, into what is more evidently a war zone, with the consequent deeper involvement in the war, will make matters worse. The substantial European troop presence in Afghanistan will have the effect of relieving the pressure on the US troops and hence on the occupying forces in Iraq.
It is also necessary to close down the military bases that make an armed presence in Afghanistan possible in the first place, especially the German military base at Termez in Uzbekistan, through which pass all the troops sent to be stationed in Afghanistan. What makes the collaboration with Uzbekistan such a scandal is the fact that the country is under the rule of an authoritarian regime, one that, in particular, bears responsibility for the Andijan massacre. The closure of the forces bases in Afghanistan is also long overdue by reason of the latest offence against international law, the bombing of a village in Pakistan by CIA units.
.  The purpose of this explanation of vote is to say that I share Parliament’s satisfaction, in broad terms, with the process of democratisation in recent years. Long gone are the days of the Taliban regime, with its horrific abuses and its breaches of the most basic rules and principles of human rights. Much remains to be done, but today’s Afghanistan is, most assuredly, a better place than it has been for a number of decades.
This expression of satisfaction must not cover over two points. On the one hand, as previous speakers have mentioned, there is a great deal still to be done at various levels in Afghanistan. On the other hand, the international community, and not least the EU and its Member States, must continue to provide practical support, both material and human, aware as we are that this is a time-consuming, yet, as we have seen, encouraging process.
. We have abstained in the final vote on the Afghanistan resolution.
We were against the United States-led invasion of Afghanistan and we demand the withdrawal of the United States-led coalition forces.
We believe that the ISAF forces should be formed by countries which have not been involved in the United States coalition forces, and mainly formed by Muslim countries, in order to facilitate communication with and understanding of the Afghan people.
The ISAF peacekeeping forces should be under the direct command of the United Nations, independent of NATO.
But in the resolution we also note several important points on the need to develop democracy, the living standards of the people and gender equality, as well as the need for a stronger regime of development aid to Afghanistan.
The conclusion for us is therefore to abstain in the final vote.
Mr President, I am absolutely opposed to discrimination against homosexuals. I nevertheless regret that the report’s title was so completely unsatisfactory and that on some points it was necessary to abstain.
If we are to speak here about a real problem, that of discrimination, why on earth use a word like homophobia, which is a totally inappropriate word used in psychology? Phobias are different kinds of anxieties. They are fears which are considered to be neurotic disorders. Therapy is needed to help them: they cannot be treated through political control, no more than claustrophobia or arachnophobia can. Real phobias often develop as a result of something that happened in childhood, and there may be a very good reason for them. I am worried that if we start putting people on trial here for their feelings or phobias, it will only result in one new form of discrimination and manipulation.
– Mr President, ladies and gentlemen, I deplore the methods used to arrive at the drafting of the joint resolution. I consider it unacceptable that the talks were shamefully held in private, without the involvement of the group that I represent. I am well aware, of course, that all the political groups are equal, but evidently some are more ‘equal’ than others.
My group firmly believes that there should be no room in a democracy for injustices or discrimination on the grounds of gender, race or religion. I have, however, felt it necessary to reject a resolution that is not mine and which, above all, contains paragraphs that in my view are inconsistent with the purpose of the document itself.
I read that homosexuals should be fully recognised as victims of the Nazi regime: of course they were! Does that mean, however, that other persecutions were perhaps less serious? Are we forgetting the cruelty they suffered under Communist regimes, and under others too? Given that the freedom to express one’s own sexuality has to be guaranteed, I believe that it should always be exercised with respect for the values and principles that set our society apart.
The family has always meant a father and a mother, a man and a woman, and I do not believe that the European Union, by promoting campaigns against hypothetical discrimination, can give itself the right to ride roughshod over national governments just to endorse the wishes of certain not exactly worthy lobbying groups. The European Union cannot act on matters of values, culture and the family as if it were dealing with the single market, asking the Member States to legalise homosexual unions for the sake of uniformity and a misplaced duty to protect people’s rights; instead, it would be running the risk of undermining the system of values that lies at the heart of our age-old society.
– Mr President, ladies and gentlemen, I voted against the resolution, and on this subject I have to agree with Minister Tremaglia, who once said that ‘poofs’, or at least those who support them, are in the majority in Europe.
Nevertheless, all lovers of political correctness – and I am proud not to be one of them – should also think about linguistic correctness: ‘homophobia’ is the opposite of ‘xenophobia’. The European Parliament does not accept xenophobes and it does not accept homophobes: what, then, should a person be?
I voted against the motion for a resolution on homophobia in Europe because I think it reductionist to treat the fight against homophobia as being, principally, a fight against forms of discrimination based on sexual orientation. This confusion between homophobia, the definition of which is ‘fear of what is the same’, and an aversion to homosexuality is a source of misunderstandings. Setting aside issues relating to marriage and children, in relation to which political reflection and the demands of society deserve parallel periods in which to come to fruition, I am naturally in favour of combating all forms of discrimination based on sexual orientation, but I consider that, on the one hand, the issue of human beings being treated unequally and, on the other, fear of people similar to ourselves deserve better than this resolution.
. Whilst the Dutch delegation within the Independence and Democracy Group will support the resolution on homophobia tabled by the Union for Europe of the Nations Group, it will not support those tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left, or, indeed, the common draft resolution on homophobia in the European Union.
The Dutch delegation is able to endorse the resolution by the UEN Group, because only in that resolution is it clearly stated that policy measures in the area of discrimination fall within the remit of the Member States. The principle of subsidiarity must be applied here.
Furthermore, we would like to say that we condemn the incitement of hatred against homosexuals and violence inflicted on people on the basis of their sexual orientation.
We believe that the enactment of policies intended to prevent discrimination on the grounds of religion, race or sexual orientation is a matter for the Member States. The resolutions of the different groups overlook this principle by directing their attention to the political situation in a number of Member States.
– European countries seem to be victims of an infectious homophobia that is cause for concern.
It is a homophobia all the more shocking because people no longer appear to have any hang-ups about it and because it is everywhere rife, expressed in verbal or physical violence, the persistence of discrimination and the introduction of new legislation (for example, the Latvian Parliament has tabled an amendment to the Latvian Constitution to prohibit marriages between persons of the same sex).
Whether in disguise or taken for granted, homophobia has no place in the European Union.
Non-discrimination is guaranteed in the texts (the Treaties, the European Convention on Human Rights and the Charter of Fundamental Rights).
It ought to be so in actual practice.
Moreover, it is very much to the credit of this European Parliament always to have been in the vanguard of this fight. It has committed itself to promoting people’s rights and lessening discrimination (February 1994, September 1996, July 2001 and June 2005).
It must do so again today.
That is the ambition behind this resolution, which is unambiguous in condemning discrimination in all its forms. It relies on the will to bring about change, demanding that the arsenal of anti-discrimination measures be supplemented on the basis of Article 13 of the Treaty and that a communication be issued on the obstacles to the freedom of movement of homosexual couples whose partnerships are legally recognised in the EU.
It is a clear and necessary political signal. I shall vote in favour of it with determination and conviction.
. I welcome today's vote on this issue, and especially Parliament's overwhelming commitment to treating same-sex partners with equality of respect.
I very much regret Parliament's unwillingness to say what is going on within our own Member States. We know that what Parliament says and does affects public perceptions.
Recent events and statements in Poland and parliamentary debates in Latvia and Lithuania have been shameful in my view. Some of the debates have amounted to hate speak. This sort of behaviour runs counter to Council of Europe Conventions and EU Treaties, so the European Parliament should be brave enough to speak out and confront this.
.  I share the concern expressed in this motion for a resolution, in common with others previously discussed here in Parliament, with specific regard to a number of principles with which I identify and which I advocate. All forms of hate should be rejected; all forms of discrimination by the law should be combated.
In this resolution, however, there is a range of proposals which I believe go beyond what I feel should be Parliament’s scope and which, to my mind, impinge upon what should be the scope of individual countries. There is a trend among certain political groups, with which I have no truck whatsoever, to try to adopt what has been rejected in their home Member States in the EU’s institutions. I object to this.
Lastly, I should like to point out that phobias, as the manifestation of behavioural problems, cannot be combated in legislation nor at parliamentary level.
.  We are all opposed to all forms of discrimination and violence. Unequivocally, there can be no exception to respect that is due.
That being said, the free and democratic debate taking place in Member States on their own civil legislation, on laws relating to the family or regarding personal status, must not be confused with ‘homophobia’. This would be tantamount to creating an atmosphere of undue intellectual pressure and restriction, totally at variance with an open democratic society. Opposing views must not be confused with ‘homophobia’. It is wrong to foster or invent feelings of hate and intolerance. To classify differences as ‘phobias’ is in itself an example of extremism.
Much of this resolution does not in fact tally with the definition of ‘homophobia’ as it appears in Recital A, which means that it loses all relevance and meaning.
Furthermore, there are several parts that run counter to the principle of subsidiarity, a guiding principle and cornerstone of the entire Union, which would only serve to undermine the European project.
This is why I voted against.
Homophobia means ‘fear of those who resemble us’. There is nothing pejorative or malicious about the term. A phobia is a neurosis characterised by extreme anxiety in the presence of the source of distress, and it requires suitable treatment in the form of deconditioning, analysis and the use of drugs. I voted against this resolution, which does not deal with homophobia.
Any form of violence against anyone is to be condemned. There are no different categories of citizens. The right to life, liberty and security, together with respect for human dignity, apply to all human beings. These rights are guaranteed under law.
The right to respect for private and family life and to freedom of thought, conscience and religion are fundamental rights protected by the international treaties. The Member States must respect the right to marriage, which stipulates that, as from marriageable age, a man and a woman are entitled to marry and to start a family in accordance with the national laws governing the exercise of this right.
The European Union has no competence in these areas and cannot judge the constitutions and national laws of its Member States which, having all signed the European Convention on Human Rights, are accountable in the matter of such rights to the European Court of Human Rights in Strasbourg.
Mr President, I was one of those involved in drafting the resolution on climate and who attended the Montreal Summit. I cannot consider the result achieved at the Montreal Summit to be anywhere near as favourable as we, in the name of political correctness, now feel obliged to say it was here. Only one quarter of all emissions will be covered by the obligations to cut them, and I therefore think it is somewhat intellectually dishonest to speak of achievements. Sooner or later the EU will have to end all this sweet talk and face facts. If three quarters of the world’s producers of greenhouse gases are allowed to continue to increase their emissions, it will be time for us to say that this solution has failed and to start to take some other form of political action on climate. Will it be a matter of political pride, however, if we are unable to admit such a thing?
.  We broadly welcome the resolution tabled as a follow-up to the 11th Conference of Parties to the United Nations Framework Convention on Climate Change held in Montreal, as it underlines the desire of the parties to honour the Kyoto Protocol and regrets the continued reluctance of the US administration to join any significant partnership on climate change.
We are opposed to some points in the final resolution and regret that our proposals were not adopted. We were especially disappointed at the rejection of the proposal to which we put our name calling for an urgent review of the relevant flexible mechanisms before the Community emission trading scheme can be extended to other areas, such as aviation. We believe that this extension must undergo an analysis demonstrating that it will help to combat climate change and that there will not be any bias in favour of wealthier countries and regions over developing countries and industries.
We also object to the emphasis on the trade in rights to pollute, even in respect of an assessment.
Global climate change constitutes a significant problem that there are good reasons for dealing with at international level. The June List would, however, reiterate the position it put forward earlier, namely that the European Parliament should not take over the Member States’ foreign policies by calling on third countries that have not yet ratified the Kyoto Protocol to do so. Individual national governments can make appeals of this type independently. We also believe that the Member States should be able to adopt their own positions in connection with negotiations on international climate issues. We presume, however, that agreements entered into will be observed by all the parties.
We are critical of the proposal to set up a communication strategy at EU level to inform people about climate issues. EU cooperation is based on the Member States having confidence in one another. We are convinced that individual Member States can successfully take the measures required for giving the general public access to appropriate information on climate issues. The position we are expressing through this explanation of vote constitutes the attitude we adopt on principle regarding this issue. The explanation of vote thus applies to future matters of a similar kind.
. The Cree Indians have a saying to the effect that it is only when the last tree has been uprooted, the last river poisoned, and the last fish caught, that man will discover that he cannot eat money. It could well soon come true.
For all too long have we heedlessly tampered with nature’s delicate framework. Only now have we started to give more attention to the protection of the environment and set in motion the first and vital joint projects aimed at saving it. We will, though, have to redouble our efforts.
The fact is that we are slowly but surely turning our backs on the Gulf Stream, our natural source of heating, and, every day, as we do so, ocean currents altered by global warming are robbing us of some 86 million tonnes of arable soil, some 225 000 more human beings are being born, and desertification proceeds at a headlong and ever-faster rate. Europe is threatened by the most devastating change in its climate for a good 5 000 years. With ice melting to the north of it, and deserts spreading out to the south, with, at the same time, enormous ‘reserves’ of carbon dioxide accumulating in the permafrost and the tundra, things will become pretty uncongenial in the foreseeable future.
Various experts have worked out an immense range of possible solutions, which languish in their desk drawers; the time has come for us to give our closer attention to them and to their implementation, and, at long last, to work together towards a common goal.
The June Movement has voted in favour of paragraph 45 of the report on the environmental aspects of sustainable development, but wants minimal directives to be used in introducing ecotaxes at Community level so that more far-reaching requirements might be laid down in the individual Member States.
Paragraph 45:
‘Supports the introduction of ecotaxes at Community level; stresses that, like the other market instruments, they are an essential tool for an effective pollution reduction policy; calls on the Commission to make proposals and the Member States to adopt the first European ecotax by 2009 at the latest;’
.  We voted in favour of the report before us, which seeks to assess the environmental aspects of sustainable development and offers some criticisms of the Commission’s position, with regard to the inadequacy of certain directives and the scarcity of financial resources.
Although it does not specifically tackle the policies that lie at the root of environmental problems, such as the emphasis on competitiveness at the expense of people and the environment, with the profit motive always to the fore, there are positive points, such as the promotion of less polluting forms of transport, the role of territorial and forestry planning and the need to ensure food supplies.
We also welcome the connection that it makes between poverty and the environment, although it is appalling that the most important aspects in this field, namely that liberalisation is not the answer to poverty and social exclusion, were rejected in plenary. The criticisms of the inadequacy of the proposals in the fight against poverty, social exclusion and increasing inequality were similarly rejected.
This report deals with a list of significant issues within the area of sustainable development. The June List believes that there are good reasons for EU cooperation on cross-border environmental issues. However, the report addresses a number of crucial political areas that should lie outside the EU’s competence. The following are examples:
– the investment to be made in public transport or, as the case may be, the development of road networks in the Member States;
– debt cancellation for developing countries;
– environmental taxes at EU level;
– the inclusion or otherwise of environmental education as a subject on the curricula of primary schools in the Member States;
– tax on labour in the Member States;
– employment and social integration.
We are very critical of the fact that the EU institutions have a voracious appetite for increased influence. We have thus chosen to vote against the report as a whole but are well disposed towards individual paragraphs, mainly those dealing with genuinely cross-border environmental problems.
.  Sustainable development is unquestionably one of the EU’s key objectives and a global challenge. Accordingly, sustainable development strategies require a long term political vision at the highest level.
We must address social, environmental and democratic challenges responsibly, not only at public authority level, but also at the level of the citizens. We ensure, however, that all of the measures to be taken tally with our objectives of social and economic growth and development, which are crucial to the future of our societies.
This report examines the progress made since 2001 and sets out fresh measures. As part of the process, we must reiterate the need to ensure that sustainable development is a priority for the future of Europe, and retain our objective of meeting the aims of the Lisbon Strategy.
I therefore voted in favour of the Ferreira report.
. Sustainable development must take higher prominence across all of our policy areas, and I am glad that this report provides a starting point on how to achieve this and am glad to support it. In my own country, Scotland, we have a unique contribution to make in terms of renewable energy, with our vast natural potential offering us the opportunity to become Europe's green powerhouse. But this potential will not be developed without strong encouragement from government at all levels, and we must redouble our efforts to take the ideas in this report and build upon them.
The Spanish Socialist Delegation is pleased with the approval of this own-initiative report, which is intended to improve the prospects for achieving genuine sustainable development.
Nevertheless, I would like to point out that, in the second part of Amendment 2 (paragraph 15), we have decided to vote against because we believe that the water protection and management policy must be based on criteria of rationality, efficacy and efficiency and not solely on the adoption of measures to reduce water abstraction, since that could have negative consequences of a different nature.
The next item is the report by Johannes Voggenhuber and Andrew Duff, on behalf of the Committee on Constitutional Affairs, on the period of reflection: the structure, subjects and context for an assessment of the debate on the European Union (2005/2146(INI)) (A6-0414/2005).
Mr President, this is Parliament’s first response to the crisis created by France and the Netherlands in rejecting the Constitution. It is a chance for us to reflect on what will be lost, especially for Parliament, should we be incapable of salvaging the project and bringing it to a successful conclusion. It is a chance for us to respond to the cacophony of sounds emerging from the ranks of the Council – some simplistic, some in breach of the Treaty, some improbable politically. It is a chance for us to encourage the Commission to be more forthright and incisive to assist us in finding a way forward out of the crisis. It is a chance for Parliament to fill some political space and to bring a focus to the period of reflection.
We know that we cannot achieve all this by ourselves but must have the close collaboration of national parliaments. I must say that I find it fairly curious in this context that the Presidents of the Austrian, Finnish and German Parliaments seem somewhat reluctant to cooperate with us. It is up to the parliaments to decide whether or not they turn up. Those who choose to turn up will have a decisive say in fashioning the decisions about the future of Europe.
The proposals, which received strong support from the committee, set out a parliamentary process. We seek to establish a series of parliamentary forums to debate some fundamental – perhaps even primitive – questions about the nature and purpose of Europe. We want to have the debate about the reform of common policies that the first Convention was in some part frustrated in being denied. This policy debate can and should be radical, but it must take place within the constitutional context and be closely related to issues of competences, to instruments and to procedures.
The first of these forums will take place on 9 May and will address its conclusions to the European Council, which is to take some first decisions about the furtherance of the project.
We would like to draw the period of reflection to a close at the end of 2007 with a firm, clear decision on what to do with the Treaty. As the resolution states, there are, in theory, several scenarios we could follow, but in practice there are only two. The first is to supplement the present Treaty with interpretative protocols or declarations. The second is to make rather more substantive changes to Part III so that we address the legitimate concerns and disquiet expressed by citizens in France and the Netherlands and in some other Member States.
Between and inside the groups there is certainly controversy about the appropriate way to express ourselves. However, on the essentials of salvaging the Treaty, we are strongly united and I commend the resolution to Parliament.
. Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, today sees us presenting the report on the period of reflection on the European Union, from which, after many months of debate, and endorsed by the overwhelming majority on the Committee on Constitutional Affairs, emerged a road map showing a way out of the constitutional crisis. Little time now remains before Parliament takes this great step, this great decision, but if I had no more than a minute in which to speak, I would use it to thank my fellow rapporteur, Mr Duff, for the extraordinary honour and pleasure of working with him on this.
From him I learned that the future – by which I mean the future we share in this Europe of ours – can be found by looking in the most diverse directions, and for that I am very grateful to him. If the combination of a Green Austrian and an English Liberal is not a handicap from the word go, then I do believe that other combinations can work just as well.
Of course, not even the harmonious notes sounded by the President of the Council’s magic flute this morning could mask the crisis that is going on in Europe, and, while he did not mention it, I would like to, and I would like to say something about what is at the heart of this crisis. At the centre of this whole, newly-ignited, dispute, the disagreements we have, and the European crisis, is a single sentence uttered by founding father of the European Union, Jean Monnet, who said, ‘We are not uniting states; we are uniting people’. That is what today’s argument is about.
Are we to have a Europe of chancelleries, governments and elites, or the union of citizens to which this constitution has opened the door? Those who talk as if the constitution were dead are rejecting the human Europe, giving the intergovernmental Europe a shot in the arm and conjuring up the ghosts of the 19th century, those primal misfortunes from Pandora’s box: nationalism, rivalry between states, the concept of the balance of power, the striving for dominance, a fragmented Europe incapable of maintaining its own peace, let alone of becoming a power for peace. That is what this dispute is about.
Before we entered the Chamber, there were fellow Members there to welcome us dressed as ostriches. They had no need to dress up, for we knew perfectly well who they were, and we are not blind; we know that the nationalists regarded the temporary failure of the ratification process as presenting them with an historic opportunity for a nationalist renaissance. To them, by this report, and with virtual unanimity, the Committee on Constitutional Affairs delivers a resounding ‘no’.
The Constitution is not dead, for people’s need for a future in which they can live in Europe in freedom and peace at home and abroad lives on as an objective in their hearts and minds, and the Constitution is a crucial step in moving towards a social order, a political architecture, a political space, in which such a future is possible.
The crisis that the report we are presenting today attempts to resolve is a crisis of confidence, the crisis of a Union that cannot tell the difference between a union of citizens and a union of states, a Union in which people’s expectations are disappointed as a veritable matter of course. It has no answer to social issues, it suffers from a democracy deficit, fundamental rights are not secured, there is not enough transparency, and the power of governments is unbridled and subject to few controls. This constitution, though, is a step forward, and if it is beset by difficulties, then we will try to keep it on course.
What we have conceived is a European debate; I see us as bringing the process back to the people, and that adds up to nothing less than taking the elites’ project and turning it into a , a popular cause.
I hope that this House – if it adopts this report – will join us in appealing to all the parties, to the population at large, to the municipalities and regions, to the trade unions and to civil society, to carry on with this debate, to take up the future of this Europe of ours as a popular cause and to join with us in contending for it.
We did not envisage that this debate should be without form. We, in all the groups, agreed on six questions, covering many issues that people fight shy of talking about: the goal of European integration, the borders of Europe, the future of the economic and social model, Europe’s role in the world, the area of security, freedom and law, not to mention the social issues – and, even if the constitution does not do all the things we want it to do, which it goes without saying it will not, then I do nonetheless hope that this plan brings us a good deal closer to this objective.
Perhaps I might say one more thing about precisely where our difference with the Constitutional Affairs Committee lies. What the rapporteurs want, and what they have fought for, is another step forward rather than the continued ratification process being regarded as the end product of this debate; they want it also to be possible to improve the constitution, to retain what is at its heart and, in 2007, to revise it in a more open process and a more credible debate, with the revision to be presented to the public in a Europe-wide referendum. My hope is that, aided by the Commission’s level-headedness and this House’s courage, this further step may be taken.
. Mr President, ladies and gentlemen, it is a great joy to me to be speaking today in your plenary and meeting you, both of these things for the first time. I am particularly glad that the mandatory dialogue between the institutions has reached a topic that is particularly demanding of cooperation. As both the rapporteurs have already said, it is true to say that 2005 was a difficult year; Mr Voggenhuber went so far as to use the word ‘crisis’. We are indeed going through a crisis of confidence where the European public are concerned. We must answer those questions that they have every right to ask of us. I also agree with Mr Duff that this crisis of confidence and these misgivings about the European project present all of us with an opportunity, of which all of us together – the Commission, Parliament and the Council – must make use.
It is at this point that I would like to extend most especial thanks to your House, for you were wrestling with this issue at a time when the governments were not yet willing to make a serious start on debate. The Duff/Voggenhuber report has been the occasion, in this House, for a debate that will help us to move on. The Austrian Presidency has, from its very first day, endeavoured to engage in this debate, to carry it further and develop it. You will all have been able, as you followed it, to note how very vigorous it has been from the very outset, with the whole spectrum of opinions being given voice, and the report adopted by the Constitutional Affairs Committee reflects that.
One thing that does come across clearly is that there are no quick fixes, no tricks and no shortcuts, whereby we might, so to speak, throw a bridge across the confidence gap between Europe and its citizens. Only a real and serious engagement with the problems will be credible and effective in the long term. Our belief that this debate must be a wide-ranging one reflects the view expressed in your report, which we are debating today. What we need is not just a debate about the constitutional treaty or the legal dimension, but a broad debate on what sort of Europe we want, where we want to go, where Europe’s borders are, and how we can address the European public’s fears and worries.
We, in the Council, want not only to continue with this debate, but also to conduct it in greater depth. We have planned a series of events at which we want to have broad-based discussions with the European public. Only yesterday, we were discussing with the Commission and with your House the methods and strategies whereby we might communicate this Europe of ours and what it stands for to the public and by what means, in what discussion forums and in what depth we might best meet the expectations that people have of Europe.
As the President of the Council said today, we do intend, at the same time as we kick off the debate, to consider the issue of European identity. On the 250th anniversary of Mozart’s birth, in Salzburg, we intend to address the question of ‘What is Europe, what is the European identity?’
Right through to the end of the Austrian Presidency, there will be a whole series of other events, for the debate on Europe’s future is a many-sided one, and it is only when all of its sides are lit that all the dimensions with which we have to do become apparent. Important though this public debate is, there will also have to be practical work done in order that it may be clearer to us which way we should go, and it will have to be done by the governments of the Member States.
The Council Presidency’s most important task is to get all the Member States on board, for it is only together that we will be able to move forward. As the Chancellor has already said, what we want to achieve is to be able, at the end of our Presidency, to produce a sketch of the way ahead and to agree on how we can best cooperate in achieving our common goals.
I hope that one consequence of our joint effort over the coming months will be an increase in positive thinking in Europe, and I agree with Mr Voggenhuber that we must discuss Europe as a , as something that really is to the benefit of all its citizens.
. Mr President, honourable Members, in this first plenary part-session of the year I should like to wish all of you an excellent 2006. From the Constitutional point of view, I believe it can only be better than last year. I hope, as the person responsible both for Constitutional issues and for interinstitutional affairs, that we can continue our fruitful, effective and close cooperation.
I wish to thank the rapporteurs for this report on the period of reflection and the motion for a resolution. I have already discussed it on several occasions with the two Members of the European Parliament who were members of the European Convention. I would like to underline the considerable progress made since the initial considerations and congratulate the co-rapporteurs for the job they have done and also for their ability to take on board the many views expressed during the intense discussions in committee.
I will limit my remarks to four points. The first is that we all wish to achieve a constitutional settlement, to make Europe more transparent, more democratic and more effective. The question is how to achieve that settlement after the French and Dutch ‘no’ votes. I was happy to see that all options regarding the Constitution remain open in your resolution. During the reflection period it is essential to listen to citizens, social partners, political parties, and national and regional parliaments without prejudging the result of the wider dialogue and debate. If we do not, this exercise will lose all its value.
I also took note of your favourite option. Maintaining the Constitution, however, will not be possible without French and Dutch support with, if necessary, additional clarifications and measures. Recent Eurobarometer surveys have shown that European citizens’ support for the concept of a Constitution for the EU has increased by two percentage points over the past five months to 63%. Therefore, as has been said many times in the Committee on Constitutional Affairs, it is important to change the context rather than the text. That is why the dialogue has to focus on the European project in connection with Constitutional reform, and on the ultimate objective linked to the instruments to deliver it. It is only after the listening exercise based on the results of national debates is complete, that we will be able to draw conclusions on the best Constitutional settlement for Europe. That is also why the Commission wants to focus on policy priorities addressing citizens’ concerns on growth, jobs, employment and security.
Secondly, I fully share your resistance to proposals for core groups of certain Member States. What we want is a Europe for everyone, not just for some. The Union is in the process of consolidating the most recent accession process. We still have to work hard to ensure the smooth integration of the new Member States. My view is that any enhanced cooperation must, in all circumstances, be undertaken within the existing Treaties and remain open to all Member States.
You can rest assured that the Commission and myself will not support any proposal for enhanced cooperation outside the European Union institutional framework.
Thirdly, it seems reasonable to me to draft final conclusions on the reflection period in 2007, under the German or Portuguese Presidency. The June 2006 European Council is clearly a major milestone in this process, but it should not be the end of it. It will, of course, be up to the European Council to decide on any potential extension of the reflection period beyond the June 2006 extension already suggested by the Austrian Presidency. In any case, as announced in Plan D, the Commission will prepare a communication for the June European Council setting out its thinking on the initial feedback received during the period of reflection, and this will be based on the national visits currently being undertaken by the President, myself and fellow Commissioners, a special Eurobarometer report, discussion forums and the 9 May conferences.
This synthesis report should explain the background and approach taken by the Commission over the last year, outline the initial results of the listening exercise and provide a series of conclusions for the Austrian Presidency on the next steps to be taken. This will complement the factual report that will be prepared by the Austrian Presidency on the basis of contributions from the Member States.
Fourthly, I support your rejection of piecemeal implementation of the Constitution. The reason for that is simple - it has to do with respect. Respect for those who said ‘no’ and for those who have already ratified, and respect for the institutional balance. Cherry-picking could give the impression that the Union is trying to circumvent the results of national referenda and is liable to impair the overall institutional balance.
We should respect the difference between our institutions and those in the Member States and, most of all, when we embark on various praiseworthy initiatives and projects we should always respect each country’s democratic traditions. All of us play important, but different, roles.
In conclusion, I would stress that we cannot discuss these issues without entering into political debate and discussing political priorities. European citizens will see that there are political differences in Europe. This is another forum for discussing political priorities, but without it and without any discussion on constitutional matters nothing will work. We have to combine this process with creating legitimacy for our institutions by delivering the political results that European citizens want, so we have to consider their daily concerns as well as the constitutional issues.
. Mr President, Mr President-in-Office of the Council, Madam Vice-President, ladies and gentlemen, largely because of the national parliaments, which constituted the largest group in the Convention, it and the Intergovernmental Conference gave the draft constitutional treaty a balanced reception, with fourteen countries ratifying it, two of them by means of a referendum, while two did not. This failure, which had to do not only with national issues but also with the mood in Europe as a whole, represents a failure on the part of national politics, but also of European politics, in that we have not succeeded in justifying Europe.
We have to take the public’s concerns seriously, not least in France and in the Netherlands; we cannot simply disregard them, but should spell out why we need this sort of Europe. That is what the period of reflection needs to be used for; it is not a period for debate on details in the constitution, but a time when Europe must be justified to people.
It has to be clear to us, and we have to make it clear to others, that the constitutional treaty contains things the absence of which the public formerly criticised, such as greater capacity to act in foreign and security policy matters, on which the opinion I have drafted concentrates, and which, according to all opinion surveys, is precisely what the public want. They want Europe to be represented to the outside world, and it is precisely so that it may be that there are rules in the constitution, rules that only it provides for and which we, under present conditions, cannot lay down without it. It creates a new form of subsidiarity involving the national parliaments, thereby making centralisation impossible, and backs up this concept of subsidiarity with solidarity.
Citizens’ rights and the Charter of Fundamental Rights have a major part to play in this. This constitution makes the citizens into decision-making actors and also provides them with protection. It must also be clear to us that in future, for example, the President of the Commission, as head of the European executive, will emerge directly from the elections to the European Parliament, with the public having a part to play in that. That is why we should focus on the fact that Parts I and II are the actual constitutional treaty itself, whilst Part III is the Treaty of Nice, about which there have been misunderstandings that we have not been able to eradicate, and so I am grateful to the Austrian Presidency for its willingness to put forward a ‘road map’ and glad that Germany, during its presidency, intends to take new initiatives. We should now concentrate on dialogue, assess the reflection period, and put forward our proposals in 2007. It follows from this that we cannot take action right now, as Mr Duff and Mr Voggenhuber propose; that would be premature and does not reflect what the public wants.
. Mr President, I am very grateful to both the rapporteurs for their report. I know that the issues that Mr Brok has just raised have prompted a great deal of debate, not least within the political groupings in this House, and there is much to be said for both positions. Perhaps we have to begin with the issues of substance, which we may well have neglected to some degree; how, for example, can we persuade the public that Europe needs a constitution of the kind that has been drafted? I gave a number of examples in the opinion I drafted on behalf of the Committee on Industry, Research and Energy, and perhaps I can adduce one that did not yet count for much at the time I was writing, but has acquired significance over the past few days in this House. I refer, of course, to the issue of energy.
It was pretty surprising, indeed pretty astonishing, to see how many Members of this House who had, until recently, perhaps taken a rather sceptical view of such things, are now forthright advocates of a common energy policy; I was delighted to hear what Mr Saryusz-Wolski had to say on the subject. The Federal Chancellor is a constant advocate of subsidiarity; today, as President of the Council, he argued strongly in favour of a common energy policy. This is just one example showing how important it is that the powers and prerogatives that we, particularly in the Constitution, have accorded to the European level be used to the utmost. I see this as the road down which we must go.
I could, at this point, for example, talk about space policy, which has been another topic for debate in this place, and which is not about sending Europeans into space, but rather about monitoring the environment or giving warnings of tsunamis in good time. There are plenty of other things that are realistic and feasible and capable of being explained to the public if we focus on matters of substance rather than the institutional issues.
What we in this House expect, of course, is a road map or sketch of how things are to progress. I beg you, Mr President-in-Office of the Council, in all the weighty matters with which you will have to deal over the coming weeks and months of this Presidency, to highlight how much better we could handle them if we had a European constitution. That is absolutely vital.
Mr President, ladies and gentlemen, as somebody brilliantly put it, for fifty years the European project has been a football match played behind closed doors. With the referendum on the Constitution in France and the Netherlands, the citizens who wanted to get in and watch from the terraces went beyond that and organised an actual invasion of the pitch. Today’s crisis in Europe also lies in the fact that it is no longer possible to go back behind closed doors, back to the Europe of the Treaties and elitist decisions, and that, at the same time, no one knows how to get the people back onto the terraces so that they can express their opinions properly as fans normally do.
Reinventing a system of participation and accountability, whereby the Union answers directly to the citizens, without the self-seeking, distorting and misleading mediation of the Member States, is a prerequisite for setting the European project in motion again, whatever its new content may be. The question is, however, accountability for what? We must avoid the mistake of turning the pause for reflection into a pause of inaction.
No Plan D will be a success if, in addition to the ‘D’ for ‘debate’, ‘dialogue’ and ‘democracy’, it does not also include ‘D’ for ‘delivery’. Delivery is the best context in which to recast the text of the Constitution, and the best way to make people understand just how useful Europe can be. That is why even self-inflicted failures, like today’s refusal to regulate market access to port services, can become symbolically dangerous.
There are areas of recognised European competence in which the existing treaties already provide for qualified majority voting and the interinstitutional codecision procedure – transport is one example. There are also areas where subsidiarity should properly be interpreted in reverse: not letting the Member States do badly what can be done better at a European level. In these areas of competence, the Union must raise its delivery rate and dare to show how useful it can be.
Today it is no longer enough to see the Union merely as a clever solution to the problems of war, including the Cold War. What we need is a Union that is equal to the global challenges of the third millennium. We are also reflecting in order to better understand what we must do tomorrow, but we must be careful not to let that be an excuse for any inaction on our part today, or we would risk invalidating all our reflection, no matter how clever it might be.
. – I am a proud member of the Independence and Democracy Group, which has been portrayed none too accurately as Eurosceptic. It may therefore have come as a surprise that I was appointed to draft the opinion of the Committee on Regional Development in respect of the report on the period of reflection following the rejection of the Constitution. I consider this a sign of the openness with which our Committee approached this issue. The principle of – let the other side be heard – is one of the fundamental preconditions for real dialogue.
My views provoked constructive debate in committee, resulting in a compromise that was well thought through, and anything but toothless. The report was endorsed by every member of the Committee, with no votes against, and four abstentions. This demonstrates that dialogue on the future of the Union is possible. Our report in fact advocates principles that are missing from the report of Mr Duff and Mr Voggenhuber. I refer in particular to the principle of legal precaution, by which we should be guided, so that we do not, in the regulations which we approve during the period of reflection, constantly refer to a Constitution that is currently dead from a legal standpoint but which might be resurrected in its original form. It is naïve and misguided to believe that the more often we refer to the Constitution the more we will boost its chances for resuscitation. Such rules may needlessly be undermined at some future point.
Our Committee’s report also recommends that we enter into cooperation with the institutions of national and regional parliaments, which possess a high degree of qualification and legitimacy, and that we do this more than just once a year for the sake of appearances, as recommended in the report before us today. Unfortunately, there are other parts of the report that strike a discordant note, the most surprising of which is that it sets out what the result of open dialogue ought to be. It evens states that the now dead Constitution is to be ratified in 2009. This is tantamount to trampling over the democratic will of the people of at least two EU Member States. If we are to prescribe the outcome of dialogue in advance, if we reduce dialogue to the level of a stage-managed performance involving unrepresentative bodies, if we continue to spend money in such a way that only the most gratifying opinions are heard, the EU will never have any chance of developing effective structures.
. Mr President, ladies and gentlemen, let me start by congratulating Mr Duff and Mr Voggenhuber on the even-handedness of their report, and that I am very glad to be able, today, to present to you the opinion of the Committee on Agriculture and Rural Development on it. This House has had a long fight where codecision in agricultural matters is concerned, and the draft constitution’s incorporation of codecision – which goes back to the Treaties of Amsterdam – in the fields of environmental protection, food safety and the protection of consumers is something to be welcomed. Where agricultural policy is concerned, however, the Council of Agriculture Ministers can still disregard the opinions of the European Parliament, since the codecision procedure is not, under the current Treaty, applicable to the common agricultural policy.
Although the draft constitution, when considered in the light of the above, held out the prospect of increased democratic legitimacy, in that all decisions on agricultural policy were to be subject to codecision, the Agriculture Committee does believe that the existing text is still in need of some improvements. The objectives of the common agricultural policy, as set out in Article III-227, contradict the goals of the European Union described in Article I-3, and no longer serve any readily explainable purpose. They must, as a matter of urgency, be updated to take account of the multifunctional nature of our present agriculture, which provides work for 10 million people in the EU, is the sole guarantor of the sustainable development of rural areas and cannot be considered in isolation from them.
This draft constitution is not equal to the task of creating a CAP that is acceptable to society at large, and so one priority for any future treaty must be to extend codecision to the common agricultural policy, and, in particular, to close the loopholes that remain in Articles III-230 (2) and III-231 (2) of the text as it stands at present.
Since the CAP is so very important and occupies a predominant position in the EU’s Budget, the European public have every right to the highest possible degree of transparency and, above all in this sensitive area, codecision – which, as I see it, can mean nothing other than full codecision for the European Parliament on all matters relating to agricultural policy, consumer protection and the safety of food.
. Mr President, on this occasion I really am speaking from the heart when I say that both rapporteurs are to be congratulated, not only on the report that is now before us, but also on their sustained commitment to the idea of a constitution, even at times when there was little support for it. I hope that that state of affairs is now a thing of the past.
I have had the honour of drafting the Legal Affairs Committee’s opinion, which is very much in line with the content of this draft report from the lead Committee. The Legal Affairs Committee’s particular concern has been that we should not prematurely abandon the present draft constitution. In the subject areas that really matter to us, such as the composition and powers of the European Court of Justice, the reordering of the lawmaking process and comitology procedure, and judicial cooperation, we simply do not see that a completely new start would enable us to make any real improvements; indeed, it is more likely to have the opposite effect. While I do regret having had to listen today to the Austrian Presidency’s critical views of the powers of the European Court of Justice and the fact that such criticism comes now not only from that source, it does lead me to think that the solutions provided in this draft constitution really are very good after all.
We have good legal reasons for objecting to any hasty division of the draft Constitution. Part I contains a very large number of fundamental principles, and we all know that it was only the derogations contained in Part III that made them politically acceptable. We also, albeit with some regret, have good legal reasons for regarding Parts I and III as connected, and no new structure will be possible without fundamental reworking of Part III.
I will conclude by expressing my grave disappointment with the letter from the three presidents of national parliaments. The sight of many former members of the Convention in this Chamber reminds me of the dedication with which members of the national parliaments worked with us on the draft constitution, of the important proposals they had to make, and, in view of that, I simply cannot regard this letter from the three presidents as being the last word on the subject.
Mr President, Mr Winkler, Mrs Wallström, on 28 November 2005, the Committee on Civil Liberties, Justice and Home Affairs adopted the opinion I had prepared for it by a large majority. What does this opinion say? First of all, it points out all the improvements provided for by the Constitution in relation to the current Treaties. The improvements in terms of security, liberty and justice were many and significant and, above all, they were the subject of consensus on the part of the nations comprising Europe.
I am not going to list them all, but I shall simply mention four points that are likely to get us over this bad patch and that the excellent report by my colleagues, Mr Duff and Mr Voggenhuber has put back on the agenda.
Firstly, the widespread introduction of qualified majority voting and the simplification of the legislative acts enable us to devise a policy rather than be thwarted by the finer points of such a policy. Next, the jurisdiction of the European Court of Justice, which is a factory of Community law when Parliament is at a loss, is extended. The definitive strengthening of Parliament’s role as co-legislator might also be mentioned, this being something that we need to promote. Finally, integrating the Charter of Fundamental Rights into the very wording of the Constitution confers legal value upon the latter. There are, of course, other positive points, but those I have just listed are genuinely fundamental.
Forgive my alluding to these possibilities still open to us, but I wanted to emphasise the advances entailed by this Constitution in an area not discussed throughout the EU Member States, namely that of the Charter of Fundamental Rights and the area of freedom, justice and security. Therein lies, indeed, the material for constructing a framework right now, pending the advent of a new document. Why, therefore, do the Member States not take more advantage of this material in order to try to bind together again an EU that is being given a rough ride?
Finally, we consider it a matter of priority systematically to take account of the impact of EU policies on fundamental rights and, so that we might not delay in presenting an initial bill, we emphasise how urgent it is to set up an independent Agency for Fundamental Rights, as requested by Parliament on 26 May 2005.
. Mr President, Mr Winkler, Commissioner. Seldom do we discuss more important issues than the one we are discussing now. Our thanks should go to the rapporteurs who have taken the initiative and, on the basis of broad-ranging discussions, have presented this topic.
The future of Europe is our common problem, equally important for the young and the elderly, for men and women. As Mrs Wallström has emphasised, most European citizens see no problem in the decision-making mechanisms of the European institutions. Their problem is primarily a lack of clarity in the vision they have of their own future, their prospects, their security and the new challenges which they are still struggling to find a response to.
Uncertainty and fear of the future were clearly the main factors behind the NO outcome in the votes on the Constitution. Clearly, we are all responsible for finding a way forwards. Those of us here at the European Parliament should be aware of the messages and signals we are sending out when we take decisions, for instance, on cohesion instruments or the transfer of pension rights or when we give preferential treatment to migrants from third countries rather than to the citizens of new Member States.
The governments of Member States must bear their share of responsibility for frequently behaving as if European matters, such as the work-life balance goals formulated in the Lisbon Strategy, do not concern them. A fundamental question remains as to whether we will be able to develop a sufficiently appealing common vision and as to whether our European values will be strong enough to produce an adequate level of social cohesion.
Mr President, women account for more than [half] of all European citizens and voters. They have their own specific problems, which call for a sensitive approach and satisfactory solutions. The views of women should therefore be accorded sufficiently serious consideration in the forthcoming debate. Mr President, I would like to emphasise in conclusion that, in the opinion of the Committee for Women’s Rights and Gender Equality, a repeat of the split between the core countries of Europe and the remaining ones would be one of the worst possible outcomes of our efforts to find a way forwards.
. Mr President, I would like to make three points. First, it is nice to start talking about the Constitution again. The budget is out of the way; we can start focusing on other things. To me, it seems as if the Constitution has been in intensive care for the past eight or nine months. Now it has been slowly taken out and I think the process of recovery will be slow, but I think we should be looking at 2009.
I think the message of this report is that all options are open; easy does it; let us not say that the Constitution is dead; let us not start renegotiating; let us not say that this Treaty cannot enter into force. We have time and we have to think about it.
The second point is that recently there has been some controversy between the European Parliament and the speakers of three national parliaments. We need to turn that into a positive. The European Parliament should not, and must not, be arrogant or paternal towards the national parliaments. Yes, let us have a European forum, but let us do it together and have a real debate about the future of the Union.
My final point is that from some sections in the past few months we have heard talk about ‘core Europe’. I think that talk is absolute and utter rubbish, because the people we hear it from are usually the people who want to put the brakes on integration. Let us start by ratifying the Constitution; let us get the ball rolling, let us work together and, most importantly, let us work together within the institutions of the European Union. I cringe at any talk about ‘core Europe’ outside. The best way forward is to do it inside the Treaty, do it together, and I am sure we can overcome this and have a Constitution by 2009.
. Mr President, just one year ago this Parliament endorsed the Constitution by an overwhelming majority. Now there are at least two views within that majority. One view is to say that this text of the Constitution is dead following the referendum defeats in France and the Netherlands; that we had better start thinking of something else and preparing a different way forward. The other view is to say: wait a minute, this text has actually now been ratified by a majority of Member States. The heads of government themselves in the European Council did not declare it dead, they extended the period of ratification and opened a period of reflection. In that period of reflection we must listen to those who said ‘no’, but we must also listen to the majority who have said ‘yes’ and find a way forward that can ultimately bring the two together.
This report achieves a synthesis of those two viewpoints. It says that it is too soon to conclude now; the period of reflection must be extended at least until 2007. Until then we need to keep all options open. We need longer and deeper reflection. Of course – as is to be expected – we say that this Parliament would prefer to maintain the text, but we recognise that that would only be possible if measures were taken to reassure and convince public opinion. What those measures are is left open. There are, in theory, many options: supplementary interpretative declarations, extra protocols, rewriting part of the text, rewriting the whole text, starting a new text. That we will conclude at the end of the period of reflection, but for now let us keep on with that reflection, deepen it, broaden it and reach conclusions in a year’s time.
One thing is certain, Mr President: the status quo – that is, the current Treaties – is not sufficient for this Union in its enlarged form to function effectively or democratically. This issue will not go away.
Mr President, the Liberal Democrats in the Group of the Alliance of Liberals and Democrats for Europe warmly welcome the Duff-Voggenhuber report on the period of reflection. We were convinced that the EU needed the constitutional framework. We considered the Constitutional Treaty to be an efficient tool for moving the EU forward and for giving it the political dimension and social perspective that are both necessary. We have not changed our opinion, and we do not think that the Constitution should be declared defunct before we have examined it for signs of life. Otherwise, it will be impossible to declare that the patient is dead.
Nor, however, can the fact be ignored that, during the process of ratification, a disjunction appeared between the desire for deeper integration, demonstrated by the European elites, and the feelings of a section of European society. This disjunction is not only of relevance to the two countries that refused to ratify the draft Constitution. It is a serious problem.
Jean Monnet used to say that, faced with a serious problem, its context sometimes has to be changed. That is precisely the purpose of the period of reflection. The great public debate on the future of the European Union should create a new context for the European constitutional enterprise. It is for the European Parliament to define the framework and the arrangements for these debates, to have the national parliaments and civil society take part in them, to specify the questions and to draw up the necessary agenda. It is in that way that it will be possible for the European forum to appear, and to do so in the form of a public space for Europe. We must not decide just yet on the future of the document. That time will come after the period of reflection, after the European debate and after having changed the context. The report presented to us states this very well.
Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance supports the Duff-Voggenhuber report. The European Union needs a democratic Constitution and cannot just stumble along with Nice. The debate that must take place on the Constitution has to be a European debate, and the letter sent by the three presidents of national parliaments shows that responsibility for the debate cannot be left at national level, but that there is a need for a truly European body, like this Parliament, to conduct it and – all right, yes, we must say it openly – to steer it as well.
Two things are missing in the report, however, and we hope to be able to introduce them with the vote in this House. In fact, Mr Corbett, I do not agree with you: it is absolutely not true that the movement of those who voted ‘yes’ to the Constitution is split between those who now want to get rid of the text and those who want to keep it. It is not like that. The amendment that we shall put to the vote tomorrow explicitly states that one possibility – not a theoretical one, but a practical one – might be to change the text and that, if that were to happen, it would require a new constitutional process, which might also end with a referendum.
To think, however, that the only proposal that we, as the European Parliament, should put forward is to maintain the current text and nothing else is false and short-sighted, and it is that attitude that might really divide the pro-European movement, that is to say the movement that obtained broad support for the Constitution in this House, with 500 votes.
I therefore believe that the two amendments tabled by the rapporteurs should be supported by a large majority in this Parliament, because they simply state that it is possible to debate various options. Perhaps no option is better than the others, but I believe that they should all be discussed, including the one that right now sounds strangely drastic, which is that we should reopen the debate on the Constitution with the citizens as well.
. Mr President, the period of reflection decreed by the European Council following the victory of the 'no' camp in France and the Netherlands has achieved its first result: it has improved people's manners. For example, the two co-rapporteurs of the resolution we are now debating did not consider it appropriate this time to describe the majority of the electorate in France and the Netherlands with the unkind epithets that some levelled at them a few months ago.
I would therefore like to thank Mr Voggenhuber and Mr Duff for emphasising here, at least in their resolution, that the citizens have in fact, and I quote, 'expressed concerns and worries which need to be taken into account', and that we need to respect their decision and 'to analyse carefully the reasons for the negative results'. That is a step forward. This would be even clearer if the report stated that the draft treaty is now dead and that the debate now centres on what should replace it. My group is prepared to take an active part in the debate on the future of the Union with our fellow citizens. As regards the topics put forward for those discussions, we agree with them in essence.
The question that arises is this: what will be the political result of this debate? How far are you prepared to go in transforming the policies and structures of the EU as it is, in order to meet the demands being made by most of Europe's societies, which were demonstrated most spectacularly by the rejection of the constitutional treaty? That is where the problem lies. The report now before us proposes only, and I quote, 'to reassure … public opinion', given that, and again I quote, 'in any case … the Constitution enters into force during 2009'. In that case, it is no longer a debate, but a communication campaign.
It would be a shame if we followed that route. It would be a missed opportunity. That is why my group, almost without exception, will not go down that path.
. Mr President, I should like to ask the ostrich majority in this House: have you not heard that 55% of French voters voted ‘no’, against the advice of 90% of their deputies and senators? Have you not seen that 62% of Dutch voters did not follow the advice of the 80% in the national parliament? Have you not read the Treaties calling for unanimity in Treaty changes? Why break your own rules? You seem to have both eyes and ears. Use them!
The proposed Constitution is dead! Still you urge national parliaments to break the law. You continue to propagate the text. On the outside of this building you still proclaim ‘yes’ to the Constitution. Could you imagine a national parliament praising Labour policies and condemning Conservative ones on the front of the parliament building itself? No, you could not, could you? You still use taxpayers’ money to distribute millions of brochures propagating what was rejected. You started ratification of a text which had not yet been properly translated. You refused to publish a reader-friendly edition of the Constitution, because you wanted the text approved without being read. You manipulated the time schedule for holding referendums and hoped to drive the UK into a corner after 24 ratifications. But, dear colleagues, you lost, as I have done several times.
Now it is your turn to follow the verdict of the voters. Instead, you finance further propaganda: EUR 300 000 to the European Movement; EUR 110 000 to the European Federalists; millions of euros to those in favour of the Constitution.
We demand a free, fair and open debate with equal representation of the ‘yes’ and ‘no’ sides. Shame on those of you who will vote for overruling the Dutch and French voters! The SOS Democracy Intergroup has started a minority report. We reject the idea of a state constitution, ask for the existing Treaties to be reviewed and for a cooperation agreement to be established instead.
A new agreement could be drafted by a directly elected convention and put to referendums in all the Member States, perhaps at the same time as the next European elections. Then we would know the verdict of the citizens. The French voters have not regretted their ‘no’; many Dutch voters have changed their minds, but they were the ones who voted ‘yes’. Listen to the voters, let us make a fresh start.
. Mr President, first I would like to thank the rapporteurs for their work and what they have tried to achieve with this report. Secondly, and most importantly of all, I would like to thank the Austrian Presidency for having the political courage to take this issue out of the esoteric area and put it back on the political agenda.
One of the most important issues we have to look at – and it follows on from what Mr Bonde has just been saying – is: when is a ‘no’ really a ‘no’? When is it that one country can stop every other country from moving forward? When is it that two countries can prevent other countries from moving forward? The uniqueness of what the European Union has been about is that it has striven to find common ground between very different and varying interests. Just because we have hit a barrier with regard to progress in constitutional change and treaty change aiming at a more efficient and effective way of decision-making, does that mean that we have to stick our heads in the sand, as some of my colleagues would say? The ostrich, whilst it may stick its head in the sand at some stage, is also the fastest runner on the ground.
We have to learn very quickly how to become fast runners to deal with the concerns that people have. Those concerns are not just related to the model of the European Union. Many of those who voted ‘no’ in France or Holland voted that way because of domestic political reasons. They also voted out of fear. As we discovered in Ireland some years ago, there was an irrational fear in some people when they voted ‘no’, a fear of the huge influx of immigrants taking all our jobs, stealing our social welfare and ruining our country. The reality was totally different: integration is possible; common sense and calmness is possible, but most importantly of all, this is true not just within this insular House and not just within national parliaments. Until such time as we convince the citizens and allow them ownership of the European Union project, only then and truly then can we say that we have a citizens’ Europe that rightfully belongs to them.
Mr President, after the Constitution so spectacularly failed its own test for survival, namely, approval by all Member States, a report which denies the resulting reality could only have come from the rarefied atmosphere of unreality that is the Constitutional Affairs Committee. With breathtaking arrogance this report, and indeed the last speaker, seeks to second-guess and repudiate the democratic verdict of the people of France and Holland by declaring that those results were not about rejecting the Constitution, but about dissent and other issues.
Nonsense! The question on the ballot paper was about one thing only – the acceptability of the Constitution – and the answer was equally clear. Why not face the truth? You lost. Instead, the Europhiles in this House have a new catchphrase. They think it is very clever: ‘Context, not text, is the problem’. How fitting that it begins with the word ‘con’. For that is what this period of reflection is all about. How can the text be repackaged so that next time they can con the voters into buying the soiled goods that is the Constitution?
Mr President, on the basis of what the last speakers had to say, I have to conclude, to my great astonishment, that a citizen is important when he says ‘no’ and apparently not when he says ‘yes’, but could I just say at this point that there have also been positive referendums and that 13 Member States have already approved the Constitution. That is just as important to me, which does not mean one should not take the ‘no’s’ into consideration, for they also send out a strong message we should take into account. That is only a negative message, though, one that does not offer an alternative, whilst, paradoxically, the fear that this ‘no’ expresses would probably be best allayed in a European Constitution, in a European response.
Indeed, as the Commissioner was right to point out, looking at Eurobarometer, we notice that the citizens know very well that a number of cross-border problems require a European response and ‘more Europe’. I particularly have the second and third pillars in mind, which is mainly what the Constitution would have catered for. Another paradox is that during the referendum debates, the strengthening of this political Europe was virtually overlooked in the second and third pillars.
I do think that it is indeed now time to actively use the period of reflection provided for by the Commission’s plan D. We should, in other words, take all the time we need and not rush into anything. That is why I endorse the report that is before us now, because it points in that direction, although I fear that certain amendments which the rapporteurs have re-tabled seem to favour the short cuts and draw conclusions prematurely. I think that we should take the time, together with the national parliaments, mainly to provide a response to the basic question mentioned in the report.
Mr President, I would like to remind the Commissioner and certain fellow Members that, twenty years ago, Spain joined the European Union. It was good news for my country and surely for the whole of the Union. I say this because we Spanish joined twenty years ago and a little more than a year ago we held a referendum and voted ‘yes’ to the European Constitution, with the same rights, duties and responsibilities with which other countries, France and the Netherlands, voted ‘no’. A ‘yes’ is worth the same as a ‘no’, whether expressed by referendum or by a parliament. And today an absolute majority of members of the Union have said yes to the European Constitution.
This report – I have had the opportunity to work with its two rapporteurs for four months, as shadow rapporteur for the Socialist Group – is a balanced result, which essentially says four things:
Firstly, this Parliament still considers the Constitution to be the best instrument for creating a more democratic and effective Union.
Secondly, if it does not enter into force, the Union’s political and institutional problems will worsen, not just persist, and furthermore it will be impossible to carry out more enlargements on the basis of the Treaty of Nice following the entry of Bulgaria and Rumania.
Thirdly, we must begin a genuine period of reflection and debate, amongst the institutions and with the citizens, in order to seek solutions to the current crisis. At the end of this period we will have to draw conclusions that allow us to move forward and complete the political union.
Fourthly, to be consistent with how we acted in January 2005, a positive result from this period of reflection would be to maintain the current text, which would only be possible with the appropriate measures. We shall then define the appropriate measures.
Given the current political context, we can say that there are new elements on the basis of which we can move ahead with the Constitution and refute two positions: firstly, the statement that the Constitution is dead – well, reports of its death have been grossly exaggerated – and, secondly, the idea that we must first deal with unemployment, immigration or fighting crime, a view which ignores the fact that, in order to do so, we need this Constitution. This is not just an issue for institutionalists.
Mr President, for my part, I would like to move from medical metaphors to cooking ones: I would like to invite this Chamber to say 'no' to this plate of microwaved leftovers. We have before us a dried-up, cold dish that has lost all its flavour and all its aroma. We could, of course, use the same ingredients to make a different meal, perhaps adding a few spices and removing the most unpalatable ingredients. But the citizens of Europe are entitled to a new recipe, a new meal that will be to everybody's taste and will not just be yesterday's leftovers reheated.
I have to say, with the greatest of respect to my fellow Members, that I sometimes have the impression, when I hear some of them talk amongst themselves, that they are too personally attached to the corpse of the Constitution – to return to the medical metaphor. I wish these Members could have the courage to let go of this text that they saw come to life in their arms and the courage to take a new step: inventing the new recipe that Europe and its citizens need.
Mr Joan i Mari, I would ask you not to continue this speech, because the interpreters are under instruction not to translate from Catalan. If you continue speaking in Catalan, the Members of this House will not be able to understand what you are saying.
As I said to you, Mr Joan i Mari, your speech has not been translated by the interpreters and the text of the speech will not be reproduced in the verbatim report of proceedings.
Mr President, there is one sentence in the report that cannot be given enough emphasis, and it is this one: ‘the Treaty of Nice is not a viable basis for the continuation of the European integration process’. To it I would add that this Treaty represents the beginning of the end for an enlarged Union of citizens. What, after all, is Nice all about? It is about there being no fundamental rights binding in law, no citizens’ initiatives, no clear demarcation of powers, no full budgetary rights for the European Parliament, right of national parliaments to intervene in response to proposals from the Commission, no parliamentary control of Europol, no foreign minister and no European diplomatic service.
The list of all the things that Europe stands to lose without a constitution is a very long one; there must be no march back to the past. Are we then to say, in all seriousness, that Nice must be cast in concrete? I do not want the European Union to degenerate into a free trade zone with limited social liability; a core Europe that draws new dividing lines across Europe is unacceptable, and so the constitutional process must go on. Europe needs a new Treaty. The one thing that is blindingly clear is that ‘as you were’ will get us nowhere.
People’s worries and problems must, at last, be taken seriously – that is the message that comes over, loud and clear, from the French and Dutch referenda on the Constitution. What we need is a political shift in the European Union, in the shape of a move towards a social Europe. It is only then that there will be active public support for the enlarged Union and for a Europe united in peace.
Mr President, the tone of the report by Mr Duff and Mr Voggenhuber reminds me of the plenary debate a year ago, when this House made a great show of embracing the Constitution, and nothing seemed to stand in the way of its being successfully ratified by all 25 Member States.
To my disappointment, I now have to conclude that Parliament has not learnt anything from the lesson of the double ‘no’. This House is not reflecting on the future of Europe, but a strategy for getting the twice rejected Constitution ratified after all. All of this, of course, under the guise of considerable measures to put the mind of public opinion at rest.
Against the backdrop of these transparent attempts to ignore the express will of the French and Dutch electorate, I should nevertheless like to express my appreciation for a number of amendments tabled by both rapporteurs. They, at any rate, are not obsessively holding onto the present Constitution; they also appear to have understood the ‘no’ in France and the Netherlands better than the Members of the large groups and they also display a greater willingness to really look at the issues.
I heard my dear fellow Member, Mr Voggenhuber, speak about nationalism. I have so high a view of his intellectual capacities that I assume that he does not include all opponents to this Constitution in this, for that is really not what I am about.
I would like to thank Mr Duff for a worthy report. In the eyes of many European citizens the EU spends its time discussing bananas, the shape of a carrot and solar radiation levels, but not the issues that relate to the everyday life of European citizens. Seven out of ten citizens in Slovakia know very little about the EU and its structure. Citizens view the Union as something distant from their daily problems. It came as a shock that more people cast their votes in a recent Big Brother reality TV show than during the elections to the European Parliament.
Mass media play an important and crucial role in informing European citizens. Citizens are interested in the EU and want information on how it functions. The mass media should begin to inform them about the work of European institutions and the ways in which their decisions can affect everyday life. For this to happen, however, the right conditions need to be in place. I can appreciate that a journalist may find it difficult to explain draft legislation containing thousands of amendments, especially if the text is published just a few days before voting takes place and is not, for that matter, published in all languages. If the media are to inform citizens objectively about the work of the EU, they must focus on genuine work rather than titbits or scandals. At the same time, however, we must create the conditions for citizens to become better informed; we must eliminate the complex nature of European legislation and restrict the number of debates taking place behind closed doors.
Mr President, I hope that you will understand me because I am going to speak in an official language. I believe that languages are a vehicle for communication rather than for isolation.
I believe, Mr President, that this report makes three important points. Mr Dehaene and Mr Stubb have already said some important things on this issue, but there are three points that I would like to mention.
Firstly, this Constitution is the result of a consensus and, until we have an alternative menu, this is what we have. And it is a good consensus because those people who have voted ‘no’ in certain countries of the European Union are incapable of having a coffee together or of producing an alternative text. That is the reality. Those who say ‘no’ are people who reject but do not build. They are not proposing anything. Until there is another menu on the table, I shall stick to this menu and this Parliament will stick to this menu.
Secondly, we are against the partial application of aspects of the Constitution. Why? For the same reason: because the Constitution is the result of a consensus and we are not all in agreement with all of it, but we agree with it as a whole and we would not therefore accept − and this Parliament is right to state this in its report − the idea of taking one thing but not another. We agree with everything as a whole but we do not agree with cherry-picking
Thirdly, this Parliament states in this report that there will not be any new enlargements of the European Union without a Constitution, and it has good reason. We are aware that the Union will not operate, either in democratic terms or in terms of efficiency, without the provisions laid down in the Constitution. This appears in Article 49 of the current Treaties, Mr President, and I address this to our ostrich friends, because this Parliament must give its opinion on any enlargement of the European Union and, through this report, this Parliament is making a very clear and solemn commitment: there will be no enlargements without a Constitution.
Mr President, as chairman of the Committee on Constitutional Affairs, I wish to express my thanks to the rapporteurs for working through a very important issue at a rather difficult time. The Duff/Voggenhuber report has sparked lively debates, and is as such part of Commissioner Wallström’s Plan D.
What has come out of our deliberations is, then, something very encouraging: the overwhelming majority in this House holds fast to the European constitution. Far from disappearing, the reasons for the new European treaty have become more pressing: greater effectiveness, more transparency, more democracy. All the reforms and advances that the constitution brings with it are urgently needed. The debates in the Netherlands and France have done nothing to consign them to oblivion. I am very glad that the Austrian Presidency is breathing new life into this debate. Over the last few months, we have been in some sense paralysed. What we need for 2006 is a wide-ranging debate in all twenty-five countries, and I can tell the President of the Council and the Vice-President that I hope all twenty-five of them will make their contribution. I have seen the interim report from the December summit; it left a great deal to be desired. In most of the Member States, the debate has not even begun yet, and so it would be quite wrong, now, in January 2006, to present the results of a debate even before we have had one. What we have to do now is spend a year discussing the great issues of European policy with all the stakeholders in all the Member States, and then we will be able, in 2007, to come to conclusions as to which procedure we opt for to bring this project to a successful conclusion. There are various options available to us; my country’s Chancellor has asked why we do not extend the constitution by adding on to it a protocol on the social Europe, and that is a way forward that we should discuss.
This period of reflection will endow us, and European democracy, with new strength. We have every chance of coming out of this crisis in better condition than we were in when it started.
Mr President, the Constitutional Treaty is dead, long live the Treaty. Although it is true that the Constitutional Treaty has been rejected more on account of context than text, it is also true that the text of the Constitutional Treaty proved too weak to solve the problems in context. It lacked a sufficient number of bold and engaging ideas.
Why do we not give the citizens real power and get them to directly elect the President of the Commission, for example, or create the possibility of a European collective referendum – so not 25 or 27 small referendums, but a true European referendum – or why do we not create a truly European political space, in other words a European ?
With regard to context, the Dutch citizens – like, I assume, those in most other Member States too – do not in any event want to discuss the institutions for the moment, thank you very much. What they do want is a Europe that becomes competitive, creates jobs, combats terrorism and cross-border crime, that pursues proper external policy, and that, at long last, simply does what it is expected to do. If we do not succeed, then, breathing new life into a Treaty review is like flogging a dead horse and all talk then becomes academic.
Certainly, we need a new Treaty in order to make Europe more democratic and more efficient, but there is no rush. Some of the many excellent ideas which our rapporteurs have floated are intended to extend the period of reflection to late-2007, to keep more options open and also in general, I welcome a method to indicate how we should hold the debate. What we do not need, though, is a document entitled ‘Constitution’ which frightens people off rather than involving them. After all, a rose smells just as sweetly under another name. As a result, holding onto the name and the text for dear life is for my group an insuperable problem.
If the solution is to submit an improved text – and I truly hope we will succeed in this, for it is important – then I am in favour of submitting it to all European citizens in a referendum, to coincide with the next European elections.
Mr President, this is not a Voggenhuber-Duff report, it is just a duff report. The question is, is the Constitution dead or is it just sleeping? If the answer to all this had been ‘yes’, there can be no doubt that the Commissioners would have had no difficulty in explaining what ‘yes’ meant. It is just us poor peasants who happen to believe in ‘no’ who now need to have it explained to us what ‘no’ means.
‘No’ in this case means sheer arrogance on the part of the Commission in presuming to go ahead with this project, when 70% of people in Austria do not want it to go ahead; when two-thirds of the population of Great Britain do not see any benefit in future membership of this sham Parliament; when the people of France have voted ‘no’; and when the people of Holland have voted ‘no’.
What part of ‘no’ does the Commission not understand? ‘No’ means that large proportions of the population of Europe do not want to continue with this pretence. We thought we were joining a common market and it has grown and grown and grown like Topsy until this final report, which is pushing us towards full political union. Well, it will all fall apart, without any doubt, because that is not what people thought they were voting for. I am glad that UKIP will not fail, because nothing can stop an idea whose time has come, and that means national freedom.
Mr President, Europe arose in the Middle Ages with Christianity as its foundation. The European Union originally came about in order to prevent further wars. Nations and peoples tend to join together either around something or against it.
Europe is now a thing of the past. It has been replaced by the European Union, which still lacks a common vision binding its members together. At present, every one of us can come up with a reason for rejecting the Constitution. Some believe the budget is too small, others that it is too large, whilst others have concerns about Turkey. The new Member States are unhappy about the unfair common agricultural policy and the closed labour market. Nonetheless, we want to stay together.
We need to do away with all divisions between us before taking the Constitution to the citizens again and this time we must listen to what the latter have to say and take it into account.
Mr President, although the minority is always much noisier, many of us here in Parliament believe that in order to function appropriately, the European Union needs a Constitutional Treaty, particularly in areas such as increased transparency and the increased controlling role of Parliament, or even the protection of minority rights in Europe.
However, the main reason for the crisis that has developed is not the content of the Constitution that ensures a better regulation of the future functioning of the European Union, but the fact that in the eyes of many citizens, the performance of the European Union is not satisfactory and it is not convincing. The institutions and the elite running the European Union have lost the trust of a number of citizens.
I agree with the opinion of the European Commission, and as I mentioned in my accepted motion for amendment, it is important to ensure that one of the objectives of the period of consideration is to find ways for the European Union to regain the trust of citizens. We also believe that in order to ensure success, we need a debate on how the European Union can increase its performance and how it can contribute to the solution of the real problems of people.
The Constitutional Treaty, or its most important sections must be preserved. But we must know that the trust of European Union citizens cannot be regained by complicated texts, but by the performance of the European Union, by jobs, economic growth and the effective representation of common European interests in the world. And if we regain their trust, people will also support the Constitutional Treaty.
Mr President, I would like to start by thanking the co-rapporteurs, Mr Duff and Mr Voggenhuber. They have done some tremendous, very open-minded work, which forms an excellent basis for discussion, as has been said.
I myself am a former member of the Convention, a socialist and a Frenchman, in no particular order, and I would like, at this stage, to step into this infamous debate on the death or otherwise of the Constitution. I have every respect for the people who voted for this text – I myself voted 'yes' – but, at the same time, we cannot act as if nothing had happened, as if the French and Dutch votes made no difference to the situation. Neither can we act as if there was now only one possible solution, only one result, namely the ratification, after a few detours, of the original text rejected by the French and the Dutch.
That is why we need to help the rapporteurs, and to that end I have co-signed, with them and with Mrs Berès, a number of amendments calling for reality to be taken into account. I would refer you in particular to three amendments: Amendment 18, Amendment 24 and Amendment 27. I think that, if we adopt them, if Parliament adopts them, it will give itself a wide range of options, it will be open-minded, it will make a real contribution to the debate, and it will not get bogged down in a single solution, idea or way of thinking. When all is said and done, I want to vote in favour of this text, as do the French socialists, but we cannot do so if it is just a one-way street. Therefore, let us continue to move forwards tomorrow by voting in favour of these amendments.
Mr President, with the referenda in France and the Netherlands, the draft Constitution has been rejected. Of that there can be no doubt. Two countries have voted against it in referenda and done so with large majorities and high turnouts. The fact that the European political establishment is now trying to explain this away is a democratic scandal. Politicians and senior officials are now openly discussing how the results of these referenda are to be circumvented. They have, of their own accord, the audacity to interpret the results in terms of dissatisfaction with the governments in office in both countries. They are beginning to calculate how many countries were in favour of the draft Constitution, in spite of its being clear that all the countries have to approve the proposal.
Rarely has it been so clear how wide the gulf is between the political elite and the populations on EU issues. Everything indicates that the draft Constitution would have been rejected in Germany, too, if there had been a referendum there. The same applies to the United Kingdom, Austria, Sweden, Denmark and perhaps other countries too. The EU’s power-wielding elite talks shamelessly, however, about difficult setbacks that made their presence felt last year. I wish to point out that democratic outcomes are only setbacks for those who have come off worse because they lack grassroots support. There is no getting around that fact.
Mr President, listening to this debate I am reminded of Bertolt Brecht’s lines:
– ‘ - Would it not be easier for the government to dissolve the people and elect another?
The peoples of two core founding States have thrown your projects out, my friends. I know it is hard to accept rejection, but look at the figures: 55% of French voters; 62% of Dutch voters. You might try to argue that the voters have got it wrong; that they are suffering from what Marxists used to call false consciousness; that they need better propaganda; that it is up to us – the Euro-elite – to point them in the right direction. To which I say, ‘Do your damnedest’.
Current polls in the Netherlands show that 82% of Dutch voters would now vote ‘no’ – a tribute to the level-headedness of that brave people. But if you think you can turn them around, dear colleagues, be my guests. Doing so would at least prove your commitment to the democratic ideals you so frequently invoke.
Far more outrageous would be to push ahead with the implementation of the Constitution – or, at least, of its contents – without popular consent. Yet this is precisely what you are doing. Look at the number of policies and institutions envisaged by the Constitution that have been or are being enacted regardless: the European External Action Service, the European Human Rights Agency, the European Defence Agency, the European Space Programme, the European External Borders Agency, a justiciable Charter of Fundamental Rights: none of these has any proper legal basis outside the Constitution. By adopting them anyway, you demonstrate that you will allow no force – internal or external, neither your own rule book nor the expressed opposition of your peoples in the ballot box – to arrest the rush to political assimilation. In doing so, you vindicate the severest of your opponents’ criticisms.
In the words of my countryman Oliver Cromwell ‘I beseech you in the bowels of Christ, think it possible you may be mistaken’.
Mr President, the resolution we are currently debating is a sound and appropriately balanced compromise document. In addition, it was dealt with in record time. It links in very well with the Austrian Presidency’s priorities presented to us today and also with the Finnish Presidency and the future German Presidency.
This means that despite the doubts and reluctance expressed, the Constitution has certainly not been discarded. It is not a thing of the past. On the contrary, it continues to feature prominently on our agendas. As a result of the French and Dutch ‘no’ votes, the Constitution remains very much alive because we are continuing to debate it. All Europeans need to find an answer to the question as to the kind of Europe they want.
By way of this resolution, Parliament is calling on all European citizens to engage in a far-reaching discussion of the question to which I just referred. It is also calling on all national parliaments and governments to state what their expectations are. We should be saying to the governments of the nine Member States which have not yet ratified the Constitution that since their Prime Ministers signed the document, they ought to commence ratification proceedings because it is their right and duty to do so under international law. It is a duty pursuant to the Convention on the Law of Treaties.
I should like to add one final comment. A country’s approach to the European Constitution is not simply a test of its will to help build a common Europe. It is also a test of that country’s credibility as a partner in international relations.
– Mr President, Parliament has today kicked off a major debate. Political institutions and social actors, along with the media, will take on the responsibility of addressing the following question: does Europe want to secure the future?
The constitution issue is not a simple matter of the architecture of the institutions. It is more about the way in which Europe ensures that its institutions act in accordance with a moral awareness of the world. All of us, citizens of Europe, in the corridors of power, on the Union’s front line, feel the weight of this challenge. How can we govern such a huge and open cosmopolitan area? How can we realise a project of justice that lies both inside and outside Europe’s boundaries? How can we build a way of life not based on tradition? How can we turn Europe into a democratic power and founder of a new world order? How, as a union of different communities, can we be a role model? How can we find a way, together, of protecting human rights around the world? How can we find a way, together, of influencing the world? How can we return to politics its legislative power over a globalised and deregulated economy? How can we connect justice with efficiency? How can we open the doors to new political models?
The future allows us no room for fear. We have an urgent need to discuss political integration, to discuss the introduction of a cosmopolitan and more human way of life, to discuss the extent to which the Constitution itself represents and constructs our European identity. After all, our European identity was not born out of tradition, but out of morality, desire and reason.
– Mr President, ladies and gentlemen, there is a real risk that the European project may collapse, and we have the evidence for it. To build or rebuild the people’s trust we need vision, effective policies and means, and the means include financial resources and the institutions.
I believe that we, as Parliament, must not abandon the prospect of the Constitutional Treaty. As for the diatribe about the current text, I think Parliament must defend everything that has been gained through it. Will the debate be able to move on? I do not think it will be easy but, quite frankly, I am not going to rule out that path, either.
Moreover, as has already been emphasised, I should like us to take that path in close collaboration with the national parliaments, since the way the debate on the subject has been conducted, particularly by European governments, has, in my view, been neither thorough nor correct. I should like to thank the Austrian Presidency for having at last partly resurrected the debate. Let us hope that from now on the various institutions can be more in tune with each other.
– Mr President, I shall not repeat the arguments heard today from the rapporteurs and other speakers about the Constitution. Nor shall I refer to the detailed, extensive and exhaustive discussions held last year; I shall refer to the dialogue to which they refer.
I wish to express the opinion that the dialogue which we need to hold must revolve not around the Constitution but around the existential problems of the European Union, which are: firstly, the degree to which the European Union is still necessary; secondly, if the European Union is necessary, what type of European Union do we want and, thirdly, how enlarged a European Union do we want.
If there is no common answer to these existential questions at the level of both policies and citizens, I greatly fear that no form of Constitution for Europe will ever be acceptable to the citizens of Europe. If and insofar as we in the European Union believe that it needs to be unified and strengthened, then our challenge is to convince the citizens also of the correctness of this way forward. Confidence and faith in the European vision are the basis of the universal consent of states and citizens to constitutional arrangements for the functioning of the European Union.
If the citizens of the European states do not realise the importance to mankind of the existence and further unification and strengthening of the European Union, then I predict that no constitutional proposal will be accepted in future. That is why I believe that we should not waste any more time. We need to build on what we have and what we have today is the Constitution. That is what we need to work on and that is what we need to build on, because I greatly fear that any other effort we make to create an alternative will fail and will be a final failure which will be at the expense of the unification and progress of the European Union.
– Mr President, eight months after the rejection of the text of the Constitutional Treaty in the referenda held in France and the Netherlands, we are still in an interminable period of reflection on how to word it. It is time we got to work. What is this work? In my opinion, it is not analysing ourselves in interminable discussions about the precise definition of the new social state, EU financing and so on. If we believe that we shall find common ground between us on all these questions as a precondition to trying the Constitution again, I believe that we shall never have a European constitution.
On the contrary, in my opinion there should only be one final objective to this period of reflection. Irrespective of each person's political convictions, we need to persuade ourselves that, for all these major European wagers, we can, as Europeans, address them better jointly than separately. This is perhaps also the most important context which is missing for any text if it is to be acceptable to everyone.
Mr President, I have no sympathy whatsoever with the idea of democracy espoused by certain critics of the EU, who usually dig themselves in behind their national flags and try to enlist other European citizens in their cause. We are now hearing it said, over and over again, that 70 % of Austrians do not want this constitution – an obvious reference to the latest Eurobarometer surveys and no more revealing than they are, combined with a flagrant disregard for the democratic rules and procedures that apply in Austria, my own country, where both houses of the country’s Parliament have ratified the Constitution by massive majorities. Some, however, attach greater weight to percentages in surveys than to the procedures required by constitutional law.
Nor do I have any sympathy with the adopted by those who already want to discuss alternatives, even before the ongoing ratification process is completed. Those who are now calling for new alternatives are treating as worthless the decisions democratically reached in most of the Member States of the European Union.
More to the point, where are these alternatives? In the Convention on the Future of Europe, we had long discussions on all of them; discussions about a more democratic Europe, a more social Union and so on. Over and over again, we came up with the same results. Desirable though they might be, every improvement of that kind would end up producing more Europe, and a stronger Europe, and hence the very thing that most of the Member States and the people who live in them do not at present want – a continuing loss of power on the part of the nation states. Let us then do what the majority in the Committee on Constitutional Affairs has proposed; let us try to inform the European public about what really is, and is not, in the 2004 Constitutional Treaty, and let us have a second run at getting a consensus in support of the best constitution currently on the market.
. Mr President, honourable Members, I found it a very interesting experience to take part in this debate and to follow the exchange of opinions. A whole range of them have been expressed, but one thing that has been said does strike me as corresponding to the majority view in the Council, and that is that the European Union, at this present time, before we get a clearer view of the situation, should keep every realistic and reasonable option open, for what we have learned from our experiences over the past year is that quick, perhaps even premature or precipitate estimates of the situation get us nowhere in this debate. I agree with Mr Leinen that the Presidency of the Council, at this stage of debate, would be ill-advised to try to pre-empt results, and would indeed risk doing damage were it to do that.
What we need now is a discussion. Let me reiterate my gratitude to the Committee on Constitutional Affairs and to the rapporteurs, Mr Duff and Mr Voggenhuber, for initiating this debate. The Presidency will respond to it. We too believe that all the opinions voiced in this debate have to be respected. As the Vice-President Wallström so aptly said, ‘what we want is a Europe for everyone’. Building that Europe is a task that the Austrian Presidency of the Council, too, has set itself. Together with the other Member States and in consultation with the other institutions, we will work on the road map to which reference was made earlier.
To the statement made today to the effect that the public are not interested in any debate about institutions, I would counter that this Europe of ours does, however, need the institutions and institutional structures that will enable it to do what its citizens expect of it.
I very much hope that what the President of the Council has said today will have made it plain that the Austrian Presidency of the Council is very definitely in earnest about addressing the problems that affect the European public and are of interest to them.
Mr President, ladies and gentlemen, I really have only two brief things to say. The first is to quote Mr Brok who, at the beginning of the debate, said that the citizens are the stakeholders. It is Europe’s citizens who are the most important target group and who have the most to gain or to lose from how we handle the issue of a new Constitutional Treaty for Europe.
The second is to say that democracy is no spectator sport. It requires us to engage in debates and in a dialogue with people, to involve our political leaders and our citizens in every possible way and to help each other play our different roles in this connection.
Having so many times heard wry comments along the lines of ‘what is it in the “no” vote that you do not understand’, I want to add that, in actual fact, opinion polls and interviews have told us precisely why people have come out in favour of, or voted against, the Constitutional Treaty. It is not something we have invented. We know that every referendum, the scope of which includes constitutional issues, involves a risk of one’s in actual fact obtaining answers to questions that have not been asked. That is something of which politicians in all our Member States are aware.
Nor is there anything particularly odd about the fact that 25 Member States engaging in a debate about how we are to rise to the constitutional challenge posed by a Europe whose membership has grown from 15 to 25 countries should, in actual fact, wonder how we are to extricate ourselves from a situation in which two Member States have rejected the Constitutional Treaty while 14 have approved it. How do we deal with that situation? Are we now simply to bring the process to an end, or is there a way out of the situation? There is nothing odd about these reflections. You are making things rather too easy for yourselves. What is most interesting is that those who represent UKIP (the UK Independence Party) and call this Assembly a sham parliament appear to be all too happy not to contribute a single constructive idea of their own and to let European taxpayers pay their salaries as Members of that sham parliament.
I think we need, in actual fact, to buck up our ideas and conduct an intellectually honest debate about the issues concerning Europe. We know a very great deal, and there is no short cut. However much you may laugh, all we can do is engage in debate and dialogue with people and to discuss factual matters before linking them to the constitutional solutions that are necessary if we are to obtain a more open, more democratic and more efficient Europe.
The debate is closed.
The vote will take place tomorrow, at 12 noon.
It is easy to see the speck in your brother's eye, but not so easy to see the plank in your own. The same people who yesterday denounced the unbelievable denial of parliamentary democracy that led the Commission in Brussels to re-present its directive on port services when it had been rejected, are today prepared to adopt a report which, even more seriously, is a denial of popular democracy.
The European Constitution has been rejected by two of the founding members of the European Union, the Netherlands and France. In the opinion of all the independent observers, the people's decision was a well-informed one. They did not just vote according to a context, they voted against the text. Ten Member States have not yet expressed an opinion and several of their leaders do not think they will do so. This is because the Constitution, according to the law and according to the text itself, cannot enter into force, because several of the signatory states have refused to ratify it. It is dead.
All this Parliament proposes to do, though, is to consider the best way to serve the same dishes, in the same words, to the citizens, and to brainwash them with propaganda campaigns, with the connivance of the media. This is scandalous and unacceptable.
I cannot support this report. The text fails to recognise that the Constitutional Treaty has been rejected by electors in two Member States. Undoubtedly if given the opportunity of a referendum, other rejections would also be delivered. The two rapporteurs want to somehow revive the core of the current, rejected, text. This does not seem to me to be credible. How can French and Dutch voters be expected to accept such arrogance. We are in a so-called period of reflection, let us make it a period in which to rethink, replace, and not just regurgitate a document which has already been resoundingly rejected.
On behalf of Parliament, I would like to welcome Paavo Lipponen, President of the Finnish Parliament, and his delegation.
The next item is the Council and Commission statements on Chechnya after the elections and civil society in Russia.
. Mr President, Commissioner, honourable Members, the conflict in Chechnya is still a source of instability in the northern Caucasus. The political, economic, social and human rights situation in this Caucasus republic continues to be extremely unsatisfactory and a real cause for concern. All of the European Union's institutions are well aware of how important this matter is in our relations with the Russian Federation.
As you know, Chechnya held parliamentary elections on 28 November last year, its first legislative elections in eight years. Unfortunately, the European Union and the OSCE were unable to send observers to these elections for security reasons. However, the simple fact that, for the first time in eight years, it was possible to hold parliamentary elections in Chechnya was viewed by the then Presidency as a positive step, even though, it must be emphasised, there were some serious problems. The European Union helped to train local observers for these elections, and the Commission provided aid amounting to EUR 60 000 to support objective and professional local election observers from various civil society organisations.
Immediately after the elections, the then EU Presidency issued a statement noting that the elections had not been problem-free and that some observers had raised concerns. It strongly urged the Russian authorities to investigate reports of irregularities or intimidation. The statement concluded that the further strengthening of democratic institutions, as part of an inclusive political process, is essential for the sustainable and peaceful long-term development of Chechnya as well as for peace and stability in the northern Caucasus as a whole.
The European Union has frequently raised serious concerns regarding the political process in Chechnya and continues to strongly urge the Russian authorities to give this political process greater transparency and legitimacy. Issues of human rights and democracy are regularly and repeatedly raised in the context of relations between the European Union and the Russian Federation. The Partnership and Cooperation Agreement, in laying the basis for relations between the EU and Russia, refers to respect for shared values such as democracy, human rights and the rule of law.
Chechnya is an important topic in the twice-yearly human rights consultations with Russia, which were officially launched in March 2005 under the Luxembourg Presidency. The EU makes a particular point of using these consultations to express its concerns regarding the disappearance of people and the general failure to punish violations of human rights. The most recent round of these extremely important consultations was held in Brussels on 8 September 2005 and they will be continued this year under the Austrian Presidency. We need the European Union and its Member States to make a sustained commitment here, as these consultations provide a forum where such issues can be discussed very openly and constructively.
Following the outbreak of the second Chechnya conflict in September 1999, the European Union has taken and maintained a clear position on the issue of respect for human rights. The EU continues to advocate a political solution to the conflict, and has called on the Russian Federation to work closely with international human rights mechanisms, in particular with the United Nations and its special rapporteur on torture and other cruel, inhuman or degrading treatment or punishment, and also with the Council of Europe, particularly the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment, and of course with the OSCE. A resumption of the permanent presence of the OSCE, in the form of a field mission in Chechnya, would in any case be welcomed. The OSCE has already played an extremely important role in the efforts to find a solution to the first conflict in Chechnya, and a comparable role would also be of great significance this time.
At the EU-Russia Summit in November 2004, Russia agreed to the European Commission's EUR 20 million aid programme to support socio-economic recovery in the northern Caucasus, in addition to continuing humanitarian aid. This programme is intended to contribute to promoting an open and democratic political process in Chechnya.
With regard to civil society, the situations of non-governmental organisations and human rights activists, judicial reform and freedom of the media in Russia are areas that give particular cause for concern and that are regularly raised in discussions between the EU and Russian representatives. The EU is firmly convinced that it is in Russia's interest to have a strong and independent civil society.
At the end of December 2005, the Duma and the Federation Council adopted the draft law on non-governmental organisations. The EU has repeatedly expressed its concern at this draft, notably in its letter of 22 November 2005 to the Speaker of the Duma, Mr Gryzlov, and at a troika démarche on 2 December 2005. I also expect that we will make our feelings known once again on this matter now that the law has been signed. According to the draft as it stands, foreign NGOs must provide the Russian authorities with reports on their programmes, funding and organisation. Russian NGOs may be prohibited from working in restricted areas, which of course severely limits their activities in sensitive areas and regions, or even makes them impossible.
Russia's Presidency of the G8, since 1 January 2006, was expected not only to give the country an incentive to improve its image on the international stage, but also to help it make more active and sustained efforts than previously to resolve the conflict in Chechnya and thus to improve the situation in the southern Caucasus, where the three conflicts in South Ossetia, Abkhazia and Nagorno-Karabakh, although frozen, urgently need to be resolved. The EU has announced that it will closely monitor Russia's actions during the G8 Presidency. The issue of civil society will also be raised repeatedly at the twice-yearly human rights consultations with Russia.
Mr President, we must remain determined to continue the dialogue with the Russian Federation with regard to Chechnya and other human rights matters, regardless of all the difficulties and resistance, and to press for an improvement in the situation.
. Mr President, President-in-Office, honourable Members, I am most grateful for this opportunity to give the Commission’s view on the future of Chechnya after the elections. It is positive, as the Presidency mentioned, that the elections took place without violence, even if one cannot ignore the deficiencies in the process. Three parties received sufficient support to be represented in the new parliament, with the pro-Kremlin United Russia far outweighing the others. We hope that this constitutes a step towards greater political representation, greater stability and eventually peaceful democracy.
Neither the OSCE nor the Council of Europe sent a fully fledged observer mission, since the conditions on the ground did not permit it, but the latter did send an eight-member fact-finding mission. We therefore have no official reports, but we are aware of statements by members of the latter mission and by other organisations drawing attention, in particular, to deficiencies in the process, and we expect such allegations to be properly investigated.
While we welcome the Russian Federal authorities’ commitment to allocate significant funds for reconstruction, a number of other actions need to be taken if these elections are to be a step towards more peace and democracy. Although there appears to have been an improvement in the security situation in Chechnya, unfortunately a culture of impunity remains. Reported cases of disappearances and torture should be fully investigated and the perpetrators, including members of the law enforcement authorities, brought to justice.
We note that Russia has expressed its willingness to cooperate with UN human rights mechanisms including, for instance, the High Commissioner for Human Rights, Mrs Louise Arbour. These assurances should be put into practice and there should be cooperation with the UN Special Rapporteurs. It is also important that the local ombudsman in Chechnya be seen to be carrying out his duties impartially, as well as effectively.
As has already been mentioned, I would like to emphasise that the European Commission is playing its part in the region. We have agreed a EUR 20 million programme for socio-economic recovery in the North Caucasus, because we believe that to be one of the root causes of that conflict. This is in addition to humanitarian assistance, for which we are already the biggest donor through ECHO. This gives a clear indication of our willingness to be actively involved in the process of strengthening democracy and stability in the region.
Our programme will help support the much-needed rehabilitation of the health and education sectors and assist in job-creation and income-generation activities. In my former capacity as Austrian Foreign Minister I visited Chechnya as chairwoman of the OSCE. I remember my visit very well. We saw health establishments at first hand and a lot of improvement is indeed necessary.
It is also our intention to open an office in the North Caucasus region, possibly in Vladikavkaz, which would help us to monitor the implementation of our programme and keep us better informed on the situation on the ground.
I should, however, express our concern at the continuing difficulties that NGOs have to face – as the Presidency mentioned – including those receiving support from the European Commission, such as the Russian-Chechen Friendship Society in Nizhny Novgorod. This also affects NGOs delivering humanitarian assistance under the ECHO programme.
In that context I should like to draw your attention to the recent amendments to Russian legislation on NGOs. We expressed our concerns about the effect of that legislation on NGOs financed under ECHO in the North Caucasus through the EIDHR and TACIS programmes to the chairwoman of the Presidential Council on the development of social society and human rights. I also discussed the matter with the Foreign Minister, Mr Lavrov, who assured me that there would be changes to the proposal at second reading in the Duma. The text of the legislation finally approved by the Duma does indeed take some account of concerns expressed by the European Union and the Council of Europe, which we welcome. However, we remain concerned that some of the provisions remain too far-reaching – for example the scope for denying registration to local NGOs and the controls exerted on both local and foreign NGOs.
We are taking careful note of the way in which these provisions are implemented. That is our task now. And we shall also be taking every available opportunity to make the Russian authorities aware of any concerns that arise with regard to that implementation. Our regular political dialogue with Russia and the next round of EU-Russia human rights consultations set for March are an excellent chance to do this.
. Mr President, Russia clearly faces a serious criminal and terrorist threat in Chechnya, and the surrounding northern Caucasus remain unstable, with daily killings of both the security forces and criminals. There are also frequent civilian kidnappings that go unpunished and are carried out by unaccountable ugly paramilitary units. Everyone remains conscious of the tragedy of Beslan. And I still have had no satisfactory reply from my Government, the British Government, as to why it grants refugee status to Ahmed Zakayev, who is part of the same so-called Chechen Government-in-Exile as the wanted terrorist Shamil Basayev, who was behind Beslan. There is nevertheless still also a westward flow of genuine innocent Chechen refugees caught up in this brutal war. So, the EU has every interest in calling for human rights to be respected, as well as becoming more critical of the democratic standards of the elections in November 2005.
There is current concern, for instance, at the decision of a local court to shut down the operations in Ingushetia of the Centre for Peacemaking and Community Development, a Russian-British humanitarian group. It is also considering a request to ban another charity, the United States-based International Medical Corps. This shows the degree of hostility to foreign presence of humanitarian NGOs operating in the region. It illustrates the phenomenon of increasing authoritarianism across the whole of Russia, as has been well documented recently by Freedom House, and as we have seen over the recent Duma bill on foreign NGOs, where even the final version still permits refusal of registration to any foreign group that threatens Russian sovereignty, cultural heritage and national interests – grounds which are vague and open to local administrative interpretation.
Our resolution today aims to keep the pressure up on the Russian Federation for higher standards of human rights in this tragic region which has been so besieged by conflict for so long.
. Mr President, ladies and gentlemen, we have been passing resolutions on Chechnya for about fifteen years now, and they have always been critical. Parliament also sent a delegation to Chechnya the year before last, and I was its chairman. That of course has already been forgotten about in today’s resolution.
There are many critical issues regarding this conflict in today’s common position. It suggests that the Duma should establish a research committee of enquiry to investigate the action of the authorities in Chechnya. Another proposal is to set up a temporary international tribunal to investigate these crimes. There are other proposals. Our proposals have not led to any significant results during all this time. I asked the country holding the Presidency whether we could deal with the entire conflict jointly, and not just those parts which vex Russia, putting the whole issue on the table with Russia. We, of course, can provide assistance for that, as Mrs Ferrero-Waldner said. We all have an interest in mollifying Russia and the Russian leadership has asked for some good advice, so surely we should be seeking a way out of this together. The head of the country holding the Presidency would have good means of contact with President Putin in this respect; he could speak to him directly.
Mr President, Chechnya is a running sore on our continent, with hundreds of thousands of dead and maimed and with thousands of children traumatised and orphaned. With the appalling refugee crisis, this is a human tragedy in every respect. Atrocities are being committed by both military and paramilitary forces, and no one has been brought to justice or called to account. Both sides are responsible for the excesses, but Chechen civilians have suffered out of all proportion. This means that the international community and we in the EU have an obligation, indeed a duty, to intervene. We cannot remain indifferent. We must condemn the outrages and demand that Russia step up its efforts to find a peaceful solution to the problem. In addition to the very constructive things we are already doing, we in the EU may also in time be able to offer help in the form of mediation, reconstruction and further rehabilitation.
In a way, the election was a success, in spite of everything. The situation is very uncertain, however, and an enormous amount remains to be done. The democratic forces in Chechnya need to be identified and an attempt made to initiate a dialogue, because negotiation is the only possible way forward. Naturally, we condemn the terrorist acts committed by the Chechen separatists, and the abominable events in, for example, Beslan and in the Moscow theatre can never be condemned enough.
With such negotiations in prospect, developments in Russia are very worrying. Both the Commissioner and the President-in-Office of the Council have said as much. As a result not only of the legislation that puts obstacles in the way of the voluntary organisations’ work but also of the successive restrictions on the media, it is difficult to initiate a dialogue. It is difficult both to make criticisms and to make any progress.
It is gratifying that the President-in-Office of the Council is so clear in his criticism of Russia. Here in Parliament, we have for a long time sought a more coherent strategy on Russia. Unfortunately, we well know how, for example, the need for energy means that too many of the individual Member States continue to be hypocritical when it comes to our large neighbour’s human rights record and its violations of the rule of law. Chechnya must always be there on the agenda. That is something we owe both the Chechen and Russian peoples, and it is something we owe ourselves if we are to remain credible.
. Mr President, Mr Winkler, Commissioner, when I hear you talking, then I am delighted that we are MEPs, that we are fortunate enough not to be diplomats and that we have not lost touch with reality. Luckily, we are still entitled to express our surprise or indignation.
It is for that reason that the European Parliament has, in recent years, taken the lead in condemning what has been going wrong in Russia and Chechnya. There is a definite sense of lawlessness that pervades Chechnya and the whole of the northern Caucasus. There are a growing number of abductions, abuses and random killings. It is fair to say that the Russian Federation has no control over the situation. Indeed, the contrary is the case; the conflict is spreading from Chechnya across Ingushetia to the whole of the northern Caucasus.
For the Council or Commission to claim that elections organised while this sort of thing is going on went reasonably well is a real disgrace, and so I would urge the Commission, the Council, Foreign Affairs Ministers and particularly the Belgian Foreign Affairs Minister who is currently Chairman-in-Office of the OSCE, to say it as it really is. In conclusion, I would like to make an appeal for help for Russia at this point to …
Mr President, as has been pointed out in this Chamber, the elections in Chechnya did have significant deficiencies and shortcomings. There is no doubt about that. At the same time, they are a step forward. There is now an opportunity for building political institutions in Chechnya and for doing so with a little more credibility. What is quite obvious after all these years of atrocities and war is that there can be no military solution to the conflict in Chechnya. The idea that it will, as the Russian Government believes, be possible to crush all opposition in Chechnya is a myth. Ultimately, a political process and negotiations are required.
It is a fact obvious to us all that the loathsome acts of terrorism committed by Chechen separatists have to be condemned. It is also important to see that Russia has, in actual fact, also conducted a policy of terrorism against parts of the Chechen population. It has committed huge acts of cruelty without anyone being held to account. This is something that plays directly into the hands of the most extreme forces in Chechnya. Only when acts of this kind cease will there presumably be an opportunity for dialogue and for a peaceful solution.
. Mr President, today’s debate in the House exemplifies the democratic nature of this Parliament.
I should like to thank previous speakers for their accurate and reliable assessment of the situation in Chechnya. Nonetheless, it must be stated quite clearly that although such a debate can be held here in the European Parliament, it cannot be held in Russia, because democracy as we in the West understand it does not currently exist in Russia. Moscow and Saint Petersburg are not on a war footing. If there is no democracy in those areas there will certainly be none in Grozny or the rest of Chechnya, where there is a war on.
Mrs Ferrero-Waldner stated today that the European Union had been unable to send observers to monitor the elections in Chechnya because the conditions on the ground did not permit it. I should like to thank the Commissioner for her honesty. Nonetheless, I am bound to point out that if the conditions on the ground were such that it was impossible to guarantee the safety of any observers, how can we accept that the conditions were right for elections to be held in the first place? They simply were not. One of the reasons for this was that in terms of international law, Chechnya is an independent state under foreign occupation. I must emphasise this most strongly. The Chechen people have never freely expressed a desire to form part of the Russian Federation. Chechnya declared its independence and the whole world saw how Russian tanks rolled into the country in response to that declaration.
Regardless of the political party we represent in this House, if we truly share the fundamental values such as democracy and the right to self-determination upon which our Community is based, we must send out an urgent appeal from Parliament calling for freedom for the Chechen people.
– Mr President, ladies and gentlemen, I have the impression that the European Union and Parliament do not miss a chance, often on scant objective evidence, to criticise and oppose the authorities and governments of countries with which it would be in their interests to cultivate good relations instead. That is what they should be doing with Russia, rather than wasting millions of euros of European taxpayers’ money on doubtful initiatives to support so-called ‘democratic monitoring’ organisations.
In order to create a Europe for everybody, it is essential to think rationally and objectively when assessing security and antiterrorism measures that have influenced, or may influence, the peace and stability of our Union as well.
I do not think I have to remind this House of certain terrible crimes committed against the civilian population in Chechnya and in Russia by those who claim to be fighting for the self-determination of the Chechen people. I have to say, however, that some people insist on interfering and criticising, and that double standards are often used in assessing similar situations in different parts of the world.
The resolution on Chechnya is the umpteenth example of this, and yet again I will not endorse hypocritical resolutions that also go against the interests of stability on the Union’s south-eastern borders, interests that should consider the need…
Mr President, according to Russian human rights groups, these so-called elections took place only on paper. Participation by the local population was very low – almost non-existent. Instead, and scandalously, thousands of Russian army soldiers took part in the vote, together with an armed faction of the Kremlin-appointed leader Kadyrov. These elections must therefore be seen as a masquerade to cover up the continuing violence and oppression.
In 2000, during the attack by Russian forces on Grozny, human rights defender Lida Yusupova sat in the cellar of a half-ruined house. The people there felt defenceless and abandoned. Somehow they had information that at the same time in Strasbourg the Parliamentary Assembly of the Council of Europe was discussing the situation in Russia. Listening to a radio set the elderly inhabitants asked Mrs Yusupova: ‘Are they going to help us? Strasbourg is our only hope.’ Six years later this question has still not been answered.
Yesterday’s meeting of the representatives of the Russian civil rights organisations confirmed the concerns we have been expressing for a long time. The last major expression of this concern was the Malmström report. Today’s resolution sadly states that both the Council and the Commission have not adequately addressed these concerns and human rights violations. One could even say that they have failed to do so. Therefore, it is now high time to take a principled and united stand on these issues, because massive human rights violations in Chechnya, which remain unpunished, are spreading throughout the Russian federation like a virus.
Lastly, today’s resolution ...
Mr President, I shall begin by expressing my deep regret that President Putin reportedly signed a new bill yesterday to control non-governmental organisations, coinciding with the decision by the Ingush Supreme Court to deny authorisation to the UK charity , whose Moscow representative I spoke to this morning. This is an organisation that had been providing humanitarian aid to about 1 000 Chechen refugee children and shows what a crackdown that bill represents.
It is clearly incompatible with the European Convention on Human Rights and it is essential that the European Union does not simply protest but takes action, including insisting that non-governmental organisations take part in the EU’s human rights consultation with Russia.
Instead, what we see appears to be an attempt at a military solution by Mr Putin, accompanied by flagrant abuses of human rights, including arbitrary detention, forced confessions and torture, and some 2 500 disappearances since 1999. President Putin calls neighbouring Dagestan a ‘mini Iraq on Russia’s doorstep’. We cannot allow things to progress in that way.
Mr President, Commissioner, the law on NGOs was signed in secret by President Putin. The first three aid organisations in Ingushetia have already been banned, including one that provided humanitarian aid to refugees.
The attitude of authoritarian regimes towards civil society reflects the undesirability, in their eyes, of independent, accurate information on such subjects as the tragic war in Chechnya. NGOs such as Memorial provide us with information on infringements and violations of human rights in Chechnya, where free elections are impossible.
In the same way that Chancellor Merkel had brought up the subject of Guantanamo in Washington, she brought up the sore point of Chechnya on her visit to Russia, and the Russian President's response to her was to say that there were deficiencies in democracy and human rights in the West, in other words in the EU, too. All I can say to that is: in the EU we do not have such massive restrictions on freedom of opinion, as terrible a war as in Chechnya, a judiciary that disregards the rule of law as completely as in the Yukos case, or prison conditions as inhumane as those experienced by Mr Khodorkovsky and Mr Lebedev. Human rights are universal and indivisible and must not be disregarded.
– Mr President, ladies and gentlemen, first, I would like to note that the proposed resolution is much more substantial than any of the previous ones, in which the massacre of the innocent Chechen people was judged depending on who was doing it – the separatists or the Russian army units. The first case was referred to as terrorism, while the latter one was referred to as a violation of human rights. The conclusion may be drawn that our judgments are not dependent on the fact itself, but rather on whether the violator is powerful and has oil and gas resources.
However, I would like to say that our resolutions will never be effective unless the foreign policy of the EU Member States is adjusted with regard to the content of such resolutions. And, as a matter of fact, why should President Putin react to our sobbing, when he is further warmly welcomed in our states and is even entrusted with some very honourable and responsible duties, such as chairing the G8 meetings. Therefore, while proposing that we approve the draft resolution, I would like to see it supported by the appropriate diplomatic actions, so it does not become just another resolution that does not change anything in essence.
(Mr President, as the European Parliament is debating Russia, the trial of Stanislav Dmitrijewski, senior editor of the newspaper and head of the Russia-Chechnya Friendship Association, is continuing in Nijni Novgorod.
Mr Dmitrijewski is one of the most distinguished human rights’ defenders in the Russian Federation. The Russia-Chechnya Friendship Association’s web site is the main platform presenting the situation concerning human rights and political freedoms in the Southern Caucasus, notably in Chechnya. The next hearing in Mr Dmitrijewski’s case is set for 3 February 2006.
When discussing Russian we tend to express concern about the state of democracy and also about the restriction of human rights and the activities of non-governmental organisations. It is only right to remember, however, that a different kind of Russia exists as well. The latter is a country of human rights’ defenders and of politicians ready to face up to the authoritarian political system. It is also a Russia with a flourishing culture and a sensitive civil society that constitutes a genuine link between contemporary Russia and the European Union.
. Mr President, honourable Members, we take the concerns and worries expressed during this debate regarding the situation in Chechnya and human rights in Russia very seriously. This morning, the President of the European Council, Chancellor Schüssel, said something that I would like to reiterate here: for us, human rights and basic freedoms are indivisible. They are European values, and I would stress that that obviously also applies to Russia. The European Union – and I am particularly referring here to the activities of the Council – repeatedly discusses these human rights violations in Chechnya with Russia at all levels. Whether or not the language of those discussions is too diplomatic for your taste, it is the language we use with our Russian partners.
It is particularly important to maintain dialogue, because it is the only way that we can raise our concerns about these violations of human rights. That is why the human rights consultations that have been initiated, and which we will be holding on a regular basis, are particularly important. They will be taking place again in March, and the Council is preparing for these consultations very conscientiously.
We also share, of course, the concerns raised here regarding the law on non-governmental organisations. We find it regrettable that this law has been signed. Rest assured, the Council will raise those concerns and we will be monitoring the position of non-governmental organisations in Russia very closely. I also agree, naturally, with the honourable Member who said that we must strengthen those forces in Russia that are committed to democracy and human rights. I can assure you that we are doing exactly that.
. Mr President, I should like first to come back to the election. It was the Council of Europe which sent an eight-member fact-finding mission; we did not send an election observation mission. The elections were not free or fair, there were deficiencies, but at the same time progress was made, because for the first time they took place without violence in such a difficult environment. A local service, financed by the Commission, said that there were some irregularities, but, generally, voter participation was higher than ever before: there was a 55% turnout. We see that there is some progress, but we know that the situation on the whole certainly is not satisfactory.
Having said that, let me also say what the reasons are for it. There is a political conflict that needs a political solution, but there is also much poverty and therefore the root causes of poverty also have to be addressed. That is what we in the Commission are trying to do currently with our Tacis Programme in three areas: health, education – especially job-creation – and income-generation. We know that the main reason for many people breaking out is because they do not have jobs.
Thirdly, as I mentioned very clearly, as regards the NGOs we will now be taking very careful note of the way the provisions are being implemented, since it was only yesterday or today that President Putin signed this law. We now have to look at it. I agree with the Presidency that it has to be in regular political dialogue with Russia.
You can be sure that we always mention things. As I said before, I have been speaking with Foreign Minister Lavrov on this issue and at least a few amendments have been taken into consideration, but on the whole I agree with those who say that, as regards Russia, we need a coherent policy that encompasses energy security. We know that Russia is an important supplier for us, it is a strategic partner for us, but it is also a partner with whom we sometimes have dialogue where critical remarks are made.
I have received six motions for resolutions(1) tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is Question Time (B6-0676/2005), with questions to the Council.
Before we begin Question Time, I would like first of all to make an announcement and secondly to inform you that, after it, Mr Winkler will be addressing you. In agreement with the Council, we are introducing a new system for Question Time as of today. Details of this system were given to all Members in a Notice to Members dated 9 December 2005. Question Time will now be divided into two parts. During the first part, the Minister responsible for General Affairs will deal with four high-priority questions, to be selected by the President. During the second part, the Minister for Foreign Affairs, on this occasion, will deal with nine questions, specifically questions 5 to 14, which are all topics within his specific area of competence.
. Madam President, ladies and gentlemen, I am delighted to have my first opportunity today to be here to take your questions. I would like to take this opportunity to talk about something that you have already mentioned. We in the Presidency are well aware that Question Time is an important democratic tool, because it enables MEPs to get answers from the Council to questions that are important for their political work.
We have therefore been reflecting, together with your House’s Bureau, on how we can make best and most effective use of Question Time as a tool. As Mrs Kaufmann has already said, this has resulted in some ideas for reforms that we would like to try out together for the first time today. This new type of Question Time aims to deal first with current topics of general interest and then to spend the rest of the time discussing a particular specialist field, in other words to raise questions to be answered in person by the President-in-Office responsible for that field. This, I believe, will help us to deal with the issues that interest you in a more targeted manner. We hope that this new procedure will provide your House with a better service and also contribute to more successful and better founded interinstitutional dialogue, to which the Austrian Presidency is particularly committed.
We are doing this even though Austria is a country with a relatively small government and therefore with relatively few ministers who are available for this new style of dialogue, but we want to make this effort in the common interest. It was also not particularly easy to convince the other members of the Council to agree to these changes, but we managed it. I hope, Madam President, that as many Members as possible will take us up on this offer, and that their presence will in future make Question Time a more lively occasion.
We now come to Question Time.
Can the European Council make a statement as to the success or otherwise of the UN Convention on Climate Change which was held in Montreal in Canada the week commencing 5 December last?
. Madam President, as Mr Aylward will be aware, the European Council recently welcomed the positive results of the United Nations Climate Change Conference, which took place in Montreal from 28 November to 10 December 2005. Under the Montreal Action Plan, future climate change discussions should now follow two parallel paths. Firstly, the parties that have ratified the Kyoto Protocol will launch negotiations on the legally binding emissions targets for the developed countries in the second commitment period. Secondly, all parties to the Framework Convention on Climate Change, including the United States and the largest developing countries, have agreed to enter global discussions regarding long-term coordinated measures in relation to climate change. All in all, the Kyoto Protocol has now achieved full functionality, and we believe that the path has been smoothed for progress within the United Nations framework.
May I begin by welcoming Minister Winkler on his first official occasion at Parliament, wishing him and his Government colleagues well during their term of Presidency, and thanking him for his comprehensive reply.
I welcome the outcome of the Montreal negotiations, which were relatively successful in the end. However, I would like to address a question to both the Council and the Commission, in relation to the decision which was made in Sydney on 12 January 2006 by the AP6 countries, namely, China, India, South Korea, Japan, the United States and Australia, when they decided that they represent 45% of the world’s population and account for almost half of the greenhouse gas emissions. I wonder, because they are going it alone and there is no mandatory mechanism whereby they must adhere to certain principles, how we will provide leadership in the Council and the Commission to deal with that.
Mr Aylward, although I have been very indulgent towards you on account of your friendly welcome to the Presidency of the Council, I must remind all Members that they have only 30 seconds for supplementary questions. If we all overrun, we will unfortunately be able to deal with very few questions, so please be so kind as to stick to the time limit for supplementary questions.
. Madam President, it is clear – and has also been demonstrated by the negotiations in Montreal – that the biggest producers of greenhouse gases are now getting more involved in the dialogue regarding a future climate protection mechanism, and it is important that nobody goes it alone.
The future mechanism may well entail structural changes, which should make it considerably easier for Europe to further reduce greenhouse gas emissions through the efforts made so far. There have also been some significant developments outside the international climate process, and various regions have established a number of initiatives.
The Gleneagles Action Plan, if I may bring that up on this occasion, places the emphasis of the EU's most important trading partners on technology transfer and on managing the effects of climate change, and involves a commitment to dialogue and technological cooperation with India, China and Russia.
It is in the interests of the European Union to work with all countries within and outside the international climate dialogue to ensure that our common goals of reducing emissions are not undermined by the actions of groups or States.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, industry reports show that the emissions trading system distorts the energy market and unnecessarily increases electricity prices, and has a negative impact on national climate strategies. Does the Council take the view that the EU Emissions Trading Directive is meeting its original goals, and do you believe that a carbon dioxide tax could provide funds for the European Union?
. Madam President, the EU's emissions trading system is one of the cornerstones of the fight against climate change. It is the first international CO2 emissions trading system in the world, and covers around 12 000 plants, or getting on for half of all Europe's CO2 emissions. It helps the Member States to reach their emissions targets. No other system allows emissions to be reduced so cost-effectively.
The Council is well aware of the problems to which you alluded in implementing the EU emissions trading system during the pilot phase. This initial period provided some valuable experience, which should help us with the future development of the system. Building on these initial experiences, the directive already provides for a full review in 2006. This review will enable us to examine all the possible improvements and to implement them for the period post-2012.
Madam President, Mr Winkler, I would like to thank you for your very detailed comments on this subject. We are aware that this climate change agreement also entails costs for industry. Despite that, what do you see as our options for improving the competitiveness of European industry so that it can continue to be successful on the international market? Do we have any options? If so, what are they?
. Madam President, the European Union has always endeavoured to achieve global cooperation on climate protection. The European Union and its representatives have also made this clear in every international forum as well as in the Council's conclusions. Our implementation of the Kyoto Protocol provides credible proof of our commitment and shows that climate protection is feasible and compatible with economic growth. In our opinion, economic interests and climate protection are not contradictory. For example, the EU's chosen option of an emissions trading system is the most cost-efficient way to reduce emissions. Furthermore, international studies have repeatedly shown that failure to act would result in much higher costs than funding climate protection measures right now. The sooner measures are taken to protect the climate, the lower the consequent costs will be for the economy. It therefore makes economic sense for the European Union to take climate protection measures on the grounds of energy efficiency – and your House frequently debates energy issues – that also create new jobs.
Question No 2 has been withdrawn by the author.
Human rights questions are playing an ever greater role in an EU context, too, and proper coordination with other organisations in this area, in particular the Council of Europe, is therefore necessary in order to prevent duplication of effort. Compliance with human rights in the fight against terrorism, as repeatedly demanded by Parliament, is equally of major importance.
How, firstly, does Austria propose to strengthen cooperation during its presidency between the EU and the Council of Europe, but also the OSCE, and, secondly, what is Austria’s stance on the question of safeguarding human rights in connection with combating terrorism?
. Madam President, let me say, in response to Mrs Stenzel's question on coordination between the EU, the Council of Europe and the OSCE and on human rights compliance in the fight against terrorism, that we have excellent relations with the Council of Europe, particularly in the field of justice and home affairs, and I would add that it was only today that I had my first opportunity to speak to its Committee of Ministers regarding the Austrian Presidency's priorities, and I made very particular reference there to the shared interests and cooperation between the Council of Europe and the European Union regarding respect for human rights.
I would like to take this opportunity to mention that we attach a great deal of importance to the meetings that every Presidency since 1997 has held with the troika of the Council of Europe. The agenda for the most recent meeting with the Council of Europe on 7 December 2005 particularly included the Council of Europe's guidelines on human rights and the fight against terrorism. With regard to foreign affairs, the Council's working party on the international aspects of terrorism is also in regular contact with the Council of Europe.
The Council working party on human rights is also closely following the international efforts being made in other arenas such as the OECD, the Council of Europe and the United Nations with regard to respecting human rights in the fight against terrorism. We want to ensure that the EU can play an active role in all these efforts. The Austrian Presidency is happy to confirm that it intends to continue with this form of cooperation with the Council of Europe.
The Council of Europe summit in Warsaw in 2004 decided to conclude an agreement with the European Union, regulating every aspect of cooperation between the organisations in the aim of structuring, improving and intensifying that cooperation.
Under the UK Presidency, a draft was drawn up, which has already been sent to the Council of Europe and is now being examined by them according to their procedures. In this regard, the Austrian Presidency, in close cooperation with the Commission, will hold intensive talks with the Presidency of the Council of Europe, which, as you know, will be held by Romania for the next six months, so that this important document can be finalised in the next few months. When I spoke to the ministers' deputies today, I made a commitment to do everything possible on the European Union side, so that, if at all possible, this memorandum can be finalised before the end of the Romanian Presidency, in other words by the end of May this year.
With regard to the OSCE, the two organisations are in close contact both and at institutional level, and these links will be strengthened further in future.
I would like to point out that, over the next few years, three EU Member States in succession, namely Belgium, Spain and Finland, will hold the chairmanship of the OSCE. Almost 50% of the OSCE participating States are now also Member States of the European Union, and their common positions and actions are generally shared by another 10 States.
In the decisive debates within the OSCE on improving its efficiency, particularly regarding the activities of the Office for Democratic Institutions and Human Rights (ODIHR), which works to protect human rights, the European Union has in the past systematically and successfully argued that the organisation should be fully autonomous, so that it can continue to perform its important activities in promoting democracy and human rights in all OSCE participating states without discrimination or restrictions.
The Austrian Presidency will continue to pursue this policy, which is, of course, endorsed by all Member States.
Madam President, many thanks for this very detailed answer to my question on coordination on human rights and the fight against terrorism. I have one supplementary question: what is the Presidency's position on the Council of Europe's investigations into suspicions of illegal CIA flights and secret detention centres?
. Madam President, the Austrian Presidency supports – as Chancellor Schüssel made very clear in his comments today – the efforts undertaken by the Parliamentary Assembly and Secretary-General of the Council of Europe to shed light on this matter and to put the facts clearly on the table.
Any doubts as to the commitment of all Council of Europe Member States to the rule of law and human rights as defined in the European Convention on Human Rights must be dispelled. With the same end in view, we will also support the European Parliament’s investigations into this matter.
My supplementary is on the exact point that Mrs Stenzel has just made: will the President-in-Office speak to each of the other 24 Member States, in his capacity as President-in-Office, to encourage them to cooperate fully with the European Parliament’s temporary committee of inquiry into CIA flights?
. We will certainly make this the subject of consultations among all members in the Council.
Madam President, Mr Winkler, I would like to raise a more general point, as it has become clear during today's debate that the issue of strengthening human rights in the framework of the EU as a whole is one of the Austrian Presidency's top priorities. The EU intends to develop the European Monitoring Centre on Racism and Xenophobia, currently based in Vienna, into a Human Rights Agency. Do you consider there to be opportunities for coordination and useful services in the context of the problem being discussed here?
. Madam President, we regard the establishment of a European Human Rights Agency as a major contribution to strengthening the hand of all the EU institutions. We are endeavouring, in dialogue with the European Parliament and also with the Council of Europe and other institutions, to make this Human Rights Agency an effective instrument with the ability of making a real contribution to discussions on the matters you have raised, namely the issue of defending human rights in the fight against terrorism and organised crime.
This agency, which we hope will come into being during the Austrian Presidency, and which we envisage being able to start work on 1 January 2007, is not intended to compete with any other existing institutions. We have no desire to compete with the valuable and important institutions of the Council of Europe, the Court of Justice or the Commission Against Discrimination, or with other institutions. We want an efficient agency that will have the Monitoring Centre on Racism in Vienna as its core and foundation, but will have broader competencies and will thus increase the credibility of the European Union in the domain of human rights.
Revelations concerning the illegal abduction, arrest, detention and interrogation of dozens of Pakistanis living in Greece, a few days after the bomb attacks in London, have become a political issue of the highest order. According to a BBC report, allegations made in addition to the complaints to the Greek authorities include interrogations in English lasting for days, psychological torture and disappearance. The entire affair is related to the operation of British intelligence services in Greece and the illegal transfer of prisoners through European airports.
Does the Council condemn the practice of abduction and the use of torture by intelligence services or any other investigative government agencies or forces operating under cover of a government mission and will it take the necessary measures to safeguard the national sovereignty and the independence of each country? Will it take initiatives to put an end to the growing number of cases of such practices, which give rise to suspicions of concerted action between several parties and countries in the context of anti-terrorist hysteria?
. Madam President, on Mrs Manolakou's question on the abduction and arrest of Pakistanis living in Greece, I would like to say the following: the Council has always emphasised that the war against terrorism must be fought in complete compliance with the general principles of international law and with the provisions on human rights laid down in national and international legislation.
The Council would stress once again that it categorically condemns torture and other illegal practices, and it would underline the necessity of complying with the general legal principles at all times. However, the Council cannot and will not comment on the details mentioned by the honourable Member. These specific cases of what the question describes as abduction are currently being investigated by several international bodies, in particular by the Council of Europe. Until we have the results of these investigations, it would be premature to take a position.
– Madam President, the Minister has just said two contradictory things to us: on the one hand, he made a general pronouncement that the infringement of human rights is condemnable and, on the other hand, he said that he refuses to take a position on the specific events which have caused an outcry in Greece and which relate to action by the British secret services. This is not action by the CIA; it is action by a service in a Member State of the European Union. That is why we consider that the pronouncement about protecting human rights is hypocritical. What we want to point out is simply that all these incidents are the result of the application of the ‘anti-terrorist’ measures, the ultimate objective of which is not to combat so-called terrorism, but to terrorise the peoples as a whole.
. Madam President, if the European Parliament wants to investigate these accusations, it does of course have the option of adopting a resolution to that effect. From our point of view, as I said, a whole array of international bodies are engaged in investigating these accusations, and I think we must wait to see what results they come up with.
– Mr President-in-Office of the Council, the highly reliable BBC referred to the incidents which you too wish to learn about. The British parliament has set up a committee and is investigating the matter. The Hellenic parliament has also spent hours debating the matter.
Do you, as President-in-Office of the Council, intend to communicate with the authorities in these two Member States, so that they can tell the Council what happened?
. Madam President, if the European Parliament wants to investigate these accusations, it does of course have the option of adopting a resolution to that effect. From our point of view, as I said, a whole array of international bodies are engaged in investigating these accusations, and I think we must wait to see what results they come up with.
What measures does the Council intend to take to implement and give real face to the agreements adopted at the recent Barcelona Euro-Mediterranean Conference?
. Madam President, in response to Mr Medina Ortega's question regarding the Barcelona Conference, I would like to say that, at the Euro-Mediterranean summit marking the 10th anniversary of the Barcelona Process, agreement was reached on a joint five-year work programme to reinforce the partnership and on a code of conduct for countering terrorism, which clearly shows our shared commitment to fighting all forms of terrorism.
The five-year work programme sets medium-term goals with regard to the political and security partnership, sustainable socio-economic development and reform, and education and socio-cultural exchanges. It also deals with issues related to migration, social integration, justice and security.
The Presidency thinks it is important for every Presidency to submit a report to the Council, setting out in detail its plans for implementing this work programme, and it calls on the Commission to keep the Council regularly informed on the progress with implementation.
The agreements reached in Barcelona will enable us to make progress in our regional cooperation with our partners in the Mediterranean region and at the same time to push the European neighbourhood policy forward by negotiating additional bilateral action plans.
A number of important results were achieved at the summit: a governance facility to support and strengthen political reform was approved, the liberalisation of trade in services and agricultural products was confirmed as a common goal, and there was a willingness to combat illegal immigration – including through the conclusion of readmission agreements – while the EU has agreed to make legal migration easier; in this connection a future ministerial meeting is expected to deal with all immigration-related issues. Other results included an increase in funds for education via a university scholarship programme and the promotion of gender equality.
Finally, the conclusion of a code of conduct on countering terrorism is a major political success and proves that, despite the sensitivities in the region, the partners in the process are willing to act together to combat this scourge that affects us all.
Thank you very much, Mr President-in-Office of the Council, for the information you have given us. I believe that it is quite complete and, above all, that it has focused to a great extent on the fight against terrorism, which is the immediate objective.
As you know, however, and as you have also mentioned, behind terrorism there is a more serious problem: the whole southern flank of the Mediterranean is suffering from great under-development and there is immense migratory pressure in the direction of the European Union. The figures I have seen in the financial perspectives approved recently by the Council talk of a total sum of EUR 800 million over a period of seven years. The European Parliament is currently being highly critical about this.
Does the President-in-Office of the Council believe that the figures included in the financial perspectives are sufficient to resolve these problems facing the southern flank of the Mediterranean?
. Madam President, I would first of all like to confirm that the Council agrees that, in parallel with the measures we are taking to counter terrorism and illegal immigration, it is also important that we develop programmes – as the European Union has been doing for some time – to improve conditions in the countries of origin. We are committed to that, and it is also part of the agreement that the governments have reached on the financial perspectives.
We think that the funding is adequate. It is now up to the Commission to put forward concrete proposals on how to fund the individual programmes from these overall figures that have been agreed. Then the negotiations with the European Parliament must result in agreement on the financial perspectives.
Madam President, when the Environment Ministers of the Mediterranean region met in November, they painted a very bleak picture of the management of water resources in the area and said that in years to come there are going to be significant water shortages. This is not just an environmental issue, but a security issue. If there is a dispute over water supply it can affect the stability of the region.
Will the Minister consider urging that this be put on the agenda of the next Euro-Mediterranean summit?
. I thank the honourable Member for his contribution and for his suggestions. We will take them to the Council and consult with other Council members to see whether we can or should take them to the next conference. Nonetheless, I thank you for these very interesting suggestions.
As they deal with the same subject, the following questions will be taken together:
What steps is the Council planning to take to help bring about a definitive clarification of the question of the status of Kosovo before the end of 2006?
Talks on the future status of the region have begun with a meeting between Martti Ahtisaari, head of the UN team which will take part in the talks on the final status of Kosovo, and the President of Kosovo, Ibrahim Rugova.
Does the Council continue to share the view that implementation of the eight criteria laid down by the UN in respect of Kosovo must precede the final settlement of status? Will it raise with the Kosovan authorities the question of the existence of a Guantanamo-type prison at the American base of Camp Bondsteel?
2006 is a crucially important year for the development of the West Balkans. One pending challenge is to resolve the future status of Kosovo. Regardless of the outcome of the status negotiations, Kosovo must be incorporated into a European vision. What tangible form should that European vision take?
What are Austria’s European Neighbourhood Policy plans, especially in connection with Ukraine?
. Madam President, I will start with the questions by Mr Posselt, Mr Papadimoulis and Mr Karas on Kosovo. According to the Thessaloniki Declaration, which the EU and the western Balkan states issued at their summit in June 2003, the future of the western Balkans, including Kosovo, is within the European Union.
The Council's attitude to Kosovo is based on a set of principles that the European Council adopted at its meeting on 16 and 17 June 2005 as part of its declaration on Kosovo. Any solution for the status of Kosovo must be fully compatible with European values and norms, comply with international legal instruments and obligations and the United Nations Charter, and contribute to realising the European prospects of Kosovo and the region.
Any agreement on status must ensure that Kosovo does not return to the pre-March 1999 situation. The determination of the future status of Kosovo must be based on multi-ethnicity, and on full respect for human rights, including the right for all to return home.
The status must also offer, and this is very important, effective constitutional guarantees to ensure that minorities are protected, including mechanisms to ensure their participation in central government and local administrative structures. It should also include specific safeguards to protect the cultural heritage and religious sites and to promote effective mechanisms to combat organised crime, corruption and terrorism.
The status of Kosovo must also reinforce the security and stability of the region. Thus any solution which was unilateral or resulted from the use of force, as well as any changes to the current territory of Kosovo, would be unacceptable, and there will be no partition of Kosovo, nor any union of Kosovo with another country or with part of another country. The territorial integrity of neighbouring countries must be fully respected.
The Council is also of the opinion that further implementation of both current and future standards is of particular importance, especially with regard to the protection of minorities. In this connection, the Council has repeatedly emphasised that it values and supports the work of the UN's Special Representative for Kosovo, Mr Jessen-Petersen.
The Council is determined to work extensively to determine the status of Kosovo and to contribute to the related negotiation process led by the United Nations. To this end, in November 2005 the High Representative, Mr Solana, appointed Stefan Lehne as the EU's representative, to work closely with the UN's Special Envoy for the future status process for Kosovo, Mr Ahtisaari. The Council endorsed this appointment.
The EU's representative provides the UN Special Envoy with contributions for the negotiations and also helps the EU to prepare for its future role in Kosovo in the follow-up period to Resolution 1244. He also works closely with the Member States and the Commission. The European Commission will also be represented in Vienna, where the UN Special Envoy for the future status process for Kosovo has his headquarters.
Areas such as respect for human rights, minorities, cultural and religious sites, the rule of law and economic development will be of particular interest for the European Union. The UN Special Envoy has indicated his willingness to work closely with the EU on these and other issues.
At the same time, in connection with the restructuring of the United Nations Interim Administration Mission In Kosovo (UNMIK), the EU has held informal consultations with the UNMIK together with other international organisations and partners. The aim is to assess the options for a future international presence in Kosovo without pre-empting the outcome of the discussion on Kosovo's status. Against this background, Mr Solana and Commissioner Rehn presented their second report on how the EU can prepare for the coming challenges to the Council in December.
The new international formation for the follow-up period to Resolution 1244 will involve everybody and have a strong EU presence. The EU should play a vital role in the areas related to the rule of law, including a police mission, capacity building and in the economy. The body responsible for all issues regarding the international military presence in Kosovo led by the UN is KFOR.
Madam President, Mr Winkler, many thanks for your excellent response – I would not have expected anything else. This January, it is 100 years since the Moravian Compromise came into force, which was quite exemplary; the only problem was that it only applied in Moravia. We are now making the same mistake: we are seeking specific settlements and setting varying standards. While provisions regarding minorities are being carefully drawn up in Kosovo, there is nothing similar in the Preševo valley or in Vojvodina.
I would just like to ask you to develop uniform or comparable standards for the region objectively: it is the only way we will be able to reach a peace agreement.
. Madam President, Mr Posselt and I already know each other from elsewhere. I am, of course, very pleased to take on board your opinion and your suggestion. I also take the view – as I have already said once today – that human rights and minority rights are indivisible.
– Mr President-in-Office of the Council, you spoke for six minutes, but you spoke in very general, very 'round' terms. I therefore ask you, is UN Resolution 1244 still an axis for the Council's policy?
What will happen, not only with the right to return, but also with the ability to return of the Serbs and Roma forced to leave Kosovo?
As you said that Kosovo's place is in Europe, do you intend to bring to the attention of the authorities the accusations about a Guantanamo-type prison at the US base in Kosovo?
. Madam President, I can confirm that the Council continues and will continue to take the view that implementation of the eight criteria laid down by the UN in respect of Kosovo must precede the final settlement of status. The resolution is binding, it is applicable, and it is the axis on which the solution will be based. Discussions have now commenced on the status of Kosovo, and we will follow them attentively. According to the Thessaloniki Declaration, to which I have already referred, the future of Kosovo – and I would like to emphasise this again, because you mentioned the European Union's principles and values – is within the European Union, and that of course means that the EU's values must be accepted. With regard to your question about the camp, that is a question that cannot be answered by Kosovo.
Madam President, Mr Winkler, in my question I also referred to the European neighbourhood policy. I would just like to ask you about the Austrian Presidency's programme for strengthening the neighbourhood policy, particularly with regard to Ukraine. I would like to know whether the EU has provided sufficient resources to ensure that it can play an equivalent role in Kosovo during and after the status process.
. Madam President, to start with the second part of the question, it is the case that the European Union is required to provide adequate resources, and it will indeed do so. The CFSP budget has recently been increased considerably for the current year. Since, however, the scope of our future activities is not yet certain – we cannot yet tell what sort of presence the European Union will have in Kosovo – it is currently not possible to say precisely what funds will be needed for this. It would also be possible to raise the gas budget rapidly during the budget year with the agreement of the European Parliament, in accordance with Article 39 of the Interinstitutional Agreement. If the duties assigned to the European Union make this necessary, it will happen.
With regard to the European neighbourhood policy, it has already, in its first year, made a valuable contribution to the EU’s committed involvement in its neighbourhood, and we also support the Commission's related proposals. The gradual, systematic and nevertheless individual introduction of EU standards and rules should and will be pursued. The neighbourhood policy's declared aim is and will continue to be to offer and enable a significant level of integration. This is achieved – as you mentioned – by means of European neighbourhood policy action plans, and both we and the Commission feel that those with Ukraine and Moldova have been a success. An initial review of the first year of the action plans for Ukraine and Moldova will be carried out in 2006, during the Austrian Presidency. As of next year, the European Neighbourhood and Partnership Instrument (ENPI) will also provide us with a new financial instrument enabling even more targeted support.
We also feel it is important to negotiate and conclude action plans as soon as possible with all states under the European neighbourhood policy. This includes in particular the three Caucasus republics of Armenia, Azerbaijan and Georgia, and this, too, is a task that will fall on the Austrian Presidency. Political consultations with these three countries were launched just last December. In this context, the Commission declared firmly that negotiations on action plans with these three countries in particular should be pushed forward rapidly. The Austrian Presidency very much supports this.
With regard to Ukraine, we are very supportive of its connection to the European Union within the framework of the ENP. Now that Ukraine has met the technical criteria for market economy status, we assume that that status will soon be formally granted. In that connection, we consider it to be particularly important for Ukraine to join the WTO in the near future, as this would smooth the path for the creation of a free trade area with the European Union. A feasibility study on this is currently being finalised by the European Commission. We think that implementation of this proposal constitutes another important step in relations with Ukraine, and we will work hard to make further progress in this direction.
There is growing evidence of persecution or harassment of Christians in a range of countries. How does the Council intend to raise such issues with the governments concerned?
. Madam President, regarding Mr Bowis's question on the persecution and harassment of Christians, the right to freedom of thought, conscience and religion is enshrined in international legislation on the protection of human rights. I would refer you in particular to Article 18 of the International Covenant on Civil and Political Rights, which applies worldwide and in which freedom of thought, conscience and religion is laid down as an individual right. This right, according to that article, includes freedom to have or to adopt a religion or belief of one's choice, and freedom, either individually or in community with others and in public or private, to manifest one's religion or belief in worship, observance, practice or teaching.
This human right is extremely important to the European Union, and it therefore regularly holds discussions with third countries on this subject, most recently in New York, where the EU Member States successfully proposed, in the Third Committee of the United Nations General Assembly, a resolution on the elimination of all forms of intolerance and of discrimination based on religion or belief.
The Council has repeatedly condemned all forms of intolerance based on religion and also pays close attention to developments in the field of human rights. The Council uses the opportunities offered by its dialogue with third countries to make clear its concerns regarding intolerance towards religious and other minorities.
Does the Minister agree with me that there is an ever-increasing list of countries: India, Pakistan, Sri Lanka, Egypt, Nigeria, Vietnam, and China – the list goes on and on – where Christians are being persecuted and the Governments either connive at it, or take ineffective action to stop it? These are countries with which we do business. Will Austria now give a lead to the Council and the European Union to stand up for the religious rights of Christians in those countries with whom we deal, just as we rightly stand up for religious freedom and tolerance within the European Union?
. As I have said, the European Union raises the question regularly in all dialogues as well as in international fora, which is very important. We have raised it at the United Nations. We do not name and shame, but we are very clear when we speak to the countries concerned if we believe, or have reason to believe, that there is persecution or restriction of the right to religious freedom.
To give you an example: we very much emphasise the question of religious freedom in our human rights discussions with China, because we believe this to be an issue that must be raised in the context of our dialogue with China. The same is true in other areas. The adoption of a resolution, which was adopted by a large majority of members of the United Nations, is a step in the right direction. This will give us even more leverage in the future to raise this question in our relations with those countries. The fact that we do business with those countries does not prevent us from speaking out clearly when it comes to violations of human rights.
I now have three supplementary questions before me. They are permitted under our new system. We are now in the second part of questions to the Council, so Mr Rübig has the floor first for his supplementary question.
Madam President, Mr Winkler, ladies and gentlemen, Christians in Turkey still have to deal with many difficulties. What does the Presidency propose to do to improve their situation?
. Madam President, the European Union is monitoring the situation of the non-Muslim minorities extremely closely. According to the EU-Turkey Accession Partnership, it is vital to the success of the accession negotiations that the Turkish Government undertake further reforms with respect to freedom of religion, particularly regarding the training of clerics and granting legal personality to non-Muslim minorities, in order to come more into line with the standards within the European Union in these areas too. We will monitor this very closely in the process of the accession negotiations, but we will also support Turkey in implementing the necessary reforms.
Minister, raising these issues with the countries is all well and good, but surely we need an ethical policy that produces results. Is it not time to make a very direct link between trade with these countries and respect for human rights? When we liberalise trade with such countries who persecute Christians and others, should we not make it conditional upon them liberalising their human rights regime so that minorities within those countries have the rights that we take for granted?
. There are cases where we link certain things that the European Union does for those countries with respect for human rights. In some countries where there are violations of human rights certain sanctions are in force, for example in Myanmar/Burma. In other cases we also have to bear in mind that we need to support the people who live there. We must be very careful about applying sanctions, because very often it is the people and not the government who are hurt. We believe that each case should be considered individually. We believe in a frank, open and direct dialogue. If such a dialogue does not lead to the desired results, then we have to discuss in the Council other methods we might wish to pursue.
Thank you for having the courage to talk to China. I would just like to mention the position of the underground church and the detention of bishops and other religious figures, and also to echo Mr Rübig: have there been any new developments in Turkey regarding the law on religion?
. Madam President, Mr Posselt, I do not really think it took any courage to talk to China. Our dialogue with China – in which I have taken part myself – is very open and direct.
The issue you raised is, of course, being pursued not only in relation to China, but also to Turkey. We have raised our concerns on the matter in our discussions with Turkey and will obviously continue to insist in future that the legal and administrative measures being established by Turkey in this respect are in line with our expectations in this domain, which of course correspond to international standards.
As the author is not present, Question No 10 lapses.
Sweden has been active in the democratisation process in Colombia. Yet we all know that problems persist with regard to democracy and that human rights violations are on the increase. One concrete example is the rapidly increasing production of palm oil. There is a rising tide of opinion against the expansion of large-scale oil plantations. It is a question of recognising the land rights of local and indigenous populations. Many EU countries use palm kernel meal as animal feed, and many of us use cosmetic products which contain palm oil. What will the Council do to ensure that EU Member States continue to support the democratisation process in Colombia and continue to seek a halt to human rights violations in Colombia?
. Madam President, with regard to Mrs Segelström's question on Colombia, although it has been reported by several sources that violations of human rights in Colombia are decreasing, any violation of human rights is a cause for concern. The continuing internal armed conflict in Colombia is at the root of most of those violations, which are predominantly committed by illegal armed groups. The EU is therefore constantly appealing to the parties to the conflict to respect human rights and international humanitarian law, and it is also in regular contact with, in particular, the Colombian authorities and the office of the United Nations High Commissioner for Human Rights in Bogota.
I would also add that the Colombian vice-president was in Austria just before Christmas – I spoke to him myself, and in particular we had some very intensive discussions on the issue of human rights.
In its conclusions of 3 October 2005 the Council reaffirmed its full support for the Colombian Government, in particular in its efforts to impose the rule of law throughout the country and in the fight against terrorism and the production of and trade in illegal drugs.
The Council also reaffirmed its long-held policy of supporting the Colombian Government in its search for a negotiated solution to the internal armed conflict, including direct talks with the illegal armed groups that are willing to engage in a negotiated peace process.
We therefore welcome the fact that there has recently been contact between the illegal armed groups and the Colombian authorities, and we call on all those involved to do everything in their power to reach a peaceful resolution and thus to put an end to the internal armed conflict, which has now lasted for more than a generation, as the primary cause of human rights violations.
Thank you, Secretary of State, for your answer. I am delighted that you have an established contact of that kind. I believe it is needed, because Colombia is in the process of becoming one of the world’s largest refugee disaster areas where, it is said, up to three million people have been displaced and forced to leave their homes. That is why I wonder whether what we are doing now in the EU is enough or whether there is more we can do to bring pressure to bear. The problems involving drugs and corruption are, as you say, also part of the picture, but so too are the changes going on that affect the land and the fact that people will want to exploit the palm-oil, which is so valuable.
. Madam President, Mrs Segelström, you have asked a question to which there is really no answer. Are we in the European Union doing enough for the suffering in many countries? This is a question that cannot really be answered in abstract terms. We are doing our best. However, I would like to point to some concrete initiatives connected with the Council's conclusions of last October, to which I have already referred, although I would add that most of these initiatives fall within the competency of the Commission. For example, the Commission decided in December 2005 to provide EUR 1.5 million as part of the rapid reaction mechanism. It remains to be seen whether that is enough or whether we can still do more.
Madam President, Mr Winkler, ladies and gentlemen, what is your view on the proposal to hold a G24 conference to support the peace process during the first half of 2006?
. Madam President, I cannot say at the moment whether such a conference will be held in the first half of 2006: it will depend on the troika of the G24 group – led by Mexico – reaching agreement with the Colombian government. Any such conference would certainly take place very close to the EU-Latin America summit in mid-May 2006 and to the presidential elections in Colombia at the end of May. The EU-Latin America summit, by the way, takes place exactly in the middle of the two stages of the election, and it is therefore not certain whether the Colombian President will be present at this conference in Vienna.
As the author is not present, Question No 12 lapses.
Despite an international outcry and expressions of intense disapproval, a draft which is distinctly anti-Communist in tone has once more been put to the vote in the Council of Europe's Parliamentary Assembly following a change in title from 'condemnation of communist Ideology' to 'The Need for International Condemnation of Crimes committed by communist Regimes'.
What stance does the Council intend to adopt in response to these growing attempts to rewrite history and to justify the crimes committed in the name of fascism and imperialism? Will it seek to ensure the freedom of all political parties and an end to measures penalising the communist movement and banning communist parties?
. Madam President, with regard to Mr Pafilis's question, I would refer to Article 6 of the Treaty on European Union. Although I am sure he is familiar with this document, I would nevertheless like to quote an extract from it: 'The Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law, principles which are common to the Member States'. These rights include freedom of expression, and it is not up to the Council of the European Union to interfere in the decision-making process of the Council of Europe's Parliamentary Assembly. The question relates to the activities of the Council of Europe's Parliamentary Assembly, on which I cannot comment.
– Madam President, I could never have imagined that the Council would avoid answering directly on the question of the anti-communist memorandum. It is known in every country in Europe, thousands of people from all political areas have condemned it, it is a new fascist text which equates Nazism with communism, it is disrespectful to millions of communist victims who sacrificed their lives to conquer fascism, it criminalises the political action and ideology of communists and, precisely – as you referred to Article 6 – it infringes fundamental democratic rights. We demand that the Council take a position on this memorandum.
. Madam President, I can only repeat what I have already said: the European Union cannot comment on the activities, discussions and decisions of a body of another international organisation.
Madam President, Mr Winkler, ladies and gentlemen, the Council of Europe's Parliamentary Assembly is located very close to us here, and it naturally has a much better overview of political circumstances. Do you think it would be possible for them, too, to initiate a debate on the European Constitutional Treaty, because the Treaty could, of course, also support the future stability of those countries?
. Madam President, the Council of Europe's Parliamentary Assembly can discuss any subject. It is up to the Assembly to decide for itself which topics it wants to discuss. However, it is of course also possible to put forward such proposals in discussions with national Members of the Parliamentary Assembly. The European Union itself and the Council itself certainly cannot make this proposal to the body of another institution.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
– The next item is the report by Charles Tannock, on behalf of the Committee on Foreign Affairs, on the European neighbourhood policy (2004/2166(INI) (A6-0399/2005).
. Mr President, first I should like to pay special tribute to my predecessor, Mr Laschet, from whom I inherited this report after his departure from the House.
I was initially sceptical when the European neighbourhood policy (ENP) concept was first floated in the 2003 communication on a wider Europe. The chief conceptual problem was how to coordinate a policy on countries that appear to have different and contradictory aims, such as Libya wanting to host the African Union at the time, and Ukraine wanting to join the European Union.
Political leadership is about turning concepts into reality and the ENP is now an established political reality accepted by the partner states. My report seeks to review its workings, bring additional recommendations from Parliament and clarify some of the misunderstandings surrounding it.
The ENP offers a privileged relationship between the EU and all its current non-Member State neighbours to the south and east. It excludes the current EU candidates for membership and the potential candidate countries of the western Balkans which have separate special arrangements. But what does the privilege bring? In short, two things: firstly, the greater sharing of democratic values, and secondly, aid and trade for promoting those values. The ENP is therefore two-tracked: one lane promotes the values that underpin the European Union, namely, a commitment to common values regarding the rule of law, good governance, respect for human rights, the promotion of good-neighbourly relations and the principles of market economy and sustainable development; the other entails sanctions for failing them by restricting aid or trade privileges. The aim ultimately is to establish a circle of friends around the European Union in which the essential task of promoting and enhancing prosperity, stability and security is carried out in partnership and to mutual advantage. There will be increased financial assistance through a single dedicated European Neighbourhood and Partnership Instrument (ENPI), also applicable to Russia, which from 2007 onwards will replace the current TACIS and MEDA programmes. However, I am concerned that the Commission might decouple the ENP from the ENPI budget, which will entail a substantial erosion of Parliament's powers of oversight and scrutiny.
The Commission has already presented a strategy paper and country reports on a series of ENP countries, followed by action plans. A regular reviewing process will monitor the implementation of those, for which I seek more parliamentary involvement. Seven action plans have been adopted with Israel, Jordan, Morocco, Tunisia, the Palestinian Authority, Ukraine and Moldova. Five more are in preparation with Armenia, Azerbaijan, Egypt, Georgia and Lebanon.
I strongly support improved access for ENP countries to the single market and, in some cases, the eventual conclusion of neighbourhood agreements and the establishment of fully-fledged free trade agreements with the European Union. I also support participation in the ESDP/CFSP, including the various Council working groups, and membership, where appropriate, of the EU devolved agencies.
We also need better focus on drugs, weapons and people-trafficking and enhanced exchanges of criminal intelligence between national agencies in the fight against international terrorism and organised crime, as well as renewed efforts for the peaceful resolution of outstanding territorial disputes, including the frozen conflicts. By coincidence, today in London, Armenia and Azerbaijan are meeting to resolve the Nagorno-Karabakh question.
Several ENP partner countries, such as Azerbaijan and Algeria, are rich in energy resources, as are the producers or transporters of oil and gas. Therefore, energy policy and EU energy security will be a key pillar of the ENP. The recent Russia/Ukraine gas crisis illustrates how energy policy and foreign policy now interface.
Lastly, I do not consider the ENP a fixed, long-term alternative to full EU membership for those democratic European countries entitled to apply which have expressed a desire to do so, such as Ukraine and Moldova. The report goes some way towards recognising their European aspirations.
In contrast, as for other former Central Asian Soviet states, such as Kazakhstan – although currently not a part of the ENP – the EU should give serious consideration, in my view, when their PCA agreements eventually expire, to extending their right to participate in this ambitious project if they so wish.
. Mr President, I wish to thank the rapporteur for this very good report on the European neighbourhood policy, which will give me the opportunity to come back to the priorities for the next several months on this important issue.
As we have reiterated on several occasions since its inception in 2003, the neighbourhood policy is an ambitious policy. It remains the number one issue – at least in my own portfolio – in EU external relations, because it is so important to promote prosperity, stability and security. The stakes for our neighbouring countries are very high. It is clearly in the interests of the European Union to have well-governed and democratic partners in our neighbourhood which can finally join in the positive dynamics of sustainable social and economic development. As you mentioned, it is also in our interests that conflicts in our vicinity are peacefully resolved and that issues like migration, border control, organised crime and terrorism are tackled in a more effective way through closer cooperation.
The year 2005 has been the first year of delivery for the ENP, with the beginning of the implementation of the first seven ENP action plans.
What do we want to do in the future? The Commission has been active on a broad front, including, for example, progress on market economy status; visa facilitation and energy issues for Ukraine; the border assistance mission on the Moldovan/Ukrainian border; creating new fora in which to discuss issues such as democracy, human rights and governance, for instance with our Mediterranean partners – I need only recall the Euromed Conference in Barcelona in November; the preparations to pursue our educational cooperation and in particular to extend twinning and technical assistance and information exchange programmes to TAIEX programmes to our partners; and our proposal for a new European Neighbourhood and Partnership Instrument – the ENPI – that will not be decoupled from the neighbourhood policy.
It must be said that for 2006 and 2007 it will be crucial for the further development of ENP to deliver, and there is a considerable onus on our partners regarding implementation, because we will continue to deliver on our own commitments, but how the partner countries react is very important. We will continue the implementation of the ENP action plans in close cooperation with our partners. At the end of 2006 we will issue a full progress report covering the implementation. We will also open certain programmes and agencies to ENP partners. For instance, we will start negotiations on agricultural and fishery products with our Mediterranean partners. We will work on visa facilitation issues with Ukraine and Moldova. For Ukraine the mandate is already there. We will also adopt the ENPI as soon as possible and hopefully provide it with adequate resources so that it can be fully operational from January 2007. We are convinced that the ENPI will give us a better, more flexible and more focused instrument with which we can support reforms and cross-border cooperation.
Both we and our partners are facing a major challenge to turn the commitments contained in the action plans into real concrete action. Implementation is always the most important test and will depend very much on the partner countries’ political will and on our capacity, but also their capacity, to implement the commitments taken in the action plans. Let me assure you that we will do everything in our power to do so.
Let me also briefly say that the gas dispute of 1 January has shown how important the energy question has become. Let me also say that we must urgently draw the consequences of this gas dispute and the energy question for our external policy. I intend to give the highest priority to developing an effective foreign energy policy which will aim at the most effective guarantee possible of the security of the EU energy supply. We are not starting from scratch, as many instruments already exist, but they need further exploitation and an energy dialogue with Russia that has already covered much ground and provided us with a good basis to address bilateral aspects is there, but we have to make it really profound and we have to go on. We recently signed a memorandum of understanding with Ukraine on energy and, in addition, we will provide expertise to Ukraine and Moldova. Therefore, there is a multidimensional aspect and we shall address that through institutions such as G8, the International Energy Agency, the OSCE and others. We have the Energy Charter Treaty, which Russia has not yet joined, but we also have the South-East Europe Energy Community Treaty as instruments on which we will build. That means the neighbourhood policy will certainly also have to tackle these questions in the right format. But, again, as I said today in another context, we will also need coherence from the Member States.
. Mr President, Commissioner, ladies and gentlemen, I would like to thank both the rapporteur for his work and his predecessor Mr Laschet for what he did by way of preparation for it; I am also grateful to Mrs Ferrero-Waldner for her contribution to the fact that the neighbourhood policy is taking us into an extremely important area. This not only helps these countries, but is also a policy for stability and peace in our own interests.
I think that the action programmes must be based on an adequately funded financial instrument, and also that, in cooperation with the European Parliament – in line with the division of roles we have to respect – important areas must be included.
Involving our neighbours in several policy areas increases the bonds between us in terms of economic policy, including aid for their political development, respect for human rights and much more. The example of energy policy has already been mentioned, which involves, for example, providing aid to Ukraine. Helping Ukraine to keep hold of its own gas pipelines, and prevent them falling into other hands, is in our own interests too.
I would like to emphasise that this is equally important for Eastern Europe and for the Mediterranean. In individual cases, however, we may use different methods and arenas to achieve the goals of the neighbourhood policy. For the countries of Eastern Europe, there is a European perspective that is important in legitimising domestic reform efforts and in supporting the government so that they can do this.
This does not, however, mean that every country automatically has the prospect of accession, as the French Prime Minister, Mr De Villepin, said today in his speech in Berlin. We may also have to find methods that do not necessarily result in accession at the end of the road. We should therefore also consider whether the development of this policy should also lead to a 'European Economic Area plus'. I am using that just as a working title and as a multilateral offer that, in principle, leaves the door open for EU membership if the countries are capable of it and the European Union is willing and able to accept them. We in Parliament are currently debating whether this could be a possibility. However, that is not the purpose of this report, which acts as an intermediate step for some of the Balkan states with which accession negotiations have not yet been started, without calling into question the Thessaloniki accession commitment.
We have a lot to do here, Commissioner, and I would like, on behalf of my group, to offer you the support necessary to make progress in close cooperation.
Mr President, Commissioner, Mr Tannock, ladies and gentlemen, first of all I should like to invite the Commission to take the report before us into serious consideration, since it did not do so with the resolution adopted by this Parliament in 2003. That resolution, in fact, contains a series of useful suggestions for enhancing the neighbourhood policy, which is one of the most important challenges facing Europe. The constructive relations that we shall be able to develop with our neighbours in fact represent the only prospect for creating peace and security around our borders.
There are two main reasons why this will not be an easy task. The first is that we are surrounded by areas of great instability and conflict: from Chechnya to Nagorno-Karabakh, Transnistria, Afghanistan, Iraq and the Middle East. Secondly, the aim of this policy is not accession to the Union, which makes it more difficult to succeed in influencing both internal reform in the various countries and relations among those countries and between them and the Union.
Some of the countries currently involved in the neighbourhood policy look forward to achieving full EU membership – the rapporteur has already mentioned the cases of Ukraine and Moldova. Even if we do not rule out that prospect, we should at least be honest and say that membership is not currently feasible, both because of the Union’s internal situation and because of the progress that those countries themselves still need to make. All that, however, provides further support for this policy.
The aspect that I have chosen to emphasise is the enhancement of the overall vision of the neighbourhood policy, even though it covers diverse areas in the east, south-east and south, as well as countries that differ greatly among themselves. Security, energy, immigration, the environment and human rights require vision and political dialogue, as well as specific institutions in order to be able to make progress together.
Together with the action plans that the Commission is negotiating, this is the dimension that needs to be enhanced, including by means of specific policies, such as the energy policy, which the Commissioner singled out. Back in 2003, Parliament pointed out that energy was an area that required attention in relations with neighbouring countries; today we reiterate that need for attention and call for a communication to be drawn up on those aspects of energy policy that concern our foreign and neighbourhood policy.
I shall conclude, therefore, with my initial appeal to the Commission and the Commissioner, who has an excellent relationship with us: do not undervalue the European Parliament’s contribution.
. Mr President, the Group of the Alliance of Liberals and Democrats for Europe is very happy with the content of Mr Tannock’s report, but we would have liked to see a few conceptual improvements to it.
The Commission originally used the expression ‘neighbourhood policy’ alongside the concept of a ‘Wider Europe’. That has generally referred to the whole of Europe in both scientific and political debate. Mr Tannock’s report contains a lot of views on how to develop pan-European cooperation, including that within the framework of the Council of Europe and the Organisation for Security and Cooperation in Europe, but this is not taken into account in its subheadings. We would therefore propose replacing the unfortunately worded subheading after point 30 with the words ‘Wider Europe’.
The Liberal Group also proposed that the concept of the ‘Southern Dimension’ should have a place in the report. It would be a more apt description of the Union’s external relations with the south, the Mediterranean region, the wider Middle East and the countries east of that. It would be logical to speak of the Northern and Southern Dimension of Union policy at the same time.
Our third conceptual suggestion was that the report ought to have contained the idea of Europe developing as a system of concentric circles, consisting on the one hand of flexible differentiation within the Union and, on the other, of the creation of functional circles of cooperation around it. This notion provides an opportunity for seeking a solution to the conflict between the Union’s consolidation and expansion. The idea received support in discussions between the groups but no one wanted to include it in this report. I wonder why not. As we did not receive sufficient support from the other groups for the realisation of this or any of our other proposals for conceptual improvements, we will not be including them in the voting sessions. We will wait until a more appropriate time to adopt them.
I would like to thank the rapporteur, Mr Tannock, for his excellent levels of cooperation, and especially for having adopted our proposal to endorse the Northern Dimension in the report, and also the proposals relating to pan-European cooperation, even though this important Wider Europe concept was omitted.
. Mr President, Commissioner, I am grateful to Mr Tannock, who took up the torch on this report, for his availability and his willingness to listen with regard to the very complex issues that arise when defining the neighbourhood policy.
The neighbourhood policy became a necessity with the arrival of the new Member States and, in involving all the bordering countries to the East around the Mediterranean, it has become one of the key elements and strong points in the EU's external policy. For this action, the Union has taken on a considerable responsibility and it will have a tough job to avoid dashing the hopes of our neighbours. Indeed, a new dynamism has been born in these countries, which now expect that the Union will support them in the process of democratisation, stabilisation and sustainable development that they have launched. In some countries, it is even a prerequisite for future accession. We therefore have to avoid a number of pitfalls if we are to make a success of the neighbourhood policy.
It must include a multilateral dimension and provide an institutional framework within which the partner countries are fully involved in defining European policy. It must not be limited simply to a free trade area but be based on a real sharing of common values, democracy and human rights. The neighbourhood policy must work to consolidate civil society by setting up a civil forum where NGOs can follow the action plans, which, Commissioner, will not be cooperation plans Mark 2 but specific and effective plans, with a Union determined to monitor them and implement them according to specific criteria.
It is with a certain amount of pride, Commissioner, ladies and gentlemen, that I will support the action plans for the countries of the southern Caucasus, because the fact that Armenia, Azerbaijan and Georgia are part of this neighbourhood policy is thanks to us in the European Parliament and not to the Commission and the Council.
Today, these three former Soviet republics bear a heavy burden of history. The neighbourhood policy should help them to find an answer to their frozen conflicts. The issue of Nagorno-Karabakh must be dealt with; the refugees – particularly the Azerbaijanis – must be able to go home; the destruction of historic Armenian monuments in Nakhichevan is unacceptable; Turkey must reopen its border with Armenia; Russia cannot, on the one hand, have a privileged partnership with the EU and, on the other hand, issue passports to Georgian separatists; and the EU must support the peace plan in Georgia for South Ossetia and help to draw up a plan for Abkhazia.
As you can see, strong involvement from the EU, via the drafting of a stability pact in the southern Caucasus to achieve a peaceful resolution to these conflicts, is absolutely vital and will be a win-win strategy. It will help these countries to find the path to development and lasting peace and it will bring the EU considerable credit in a region dominated by the influence of Russia and the United States. Let us make the neighbourhood policy the spearhead of a successful common global security policy.
. Mr President, neighbourhood policy can take two forms, and they are both very different. The first is based on pure self-interest, on attempts to make the environment subservient to the economic and military demands developed within the European Union. Countries pursuing this model are happy to have as neighbours countries that supply them with oil and gas, that keep refugees from their territory and that subject their own people to dictatorial measures designed to stop the interests of the countries adhering to this model from being adversely affected.
In a model of that kind, neighbourhood policy is also a means of keeping those countries that experience a lower standard of living, less democracy and fewer human rights out of the rich Fortress Europe once and for all. All that those countries are needed for is to provide cheap labour. Neighbourhood policy of that kind is very reminiscent of the way in which the United States treated Latin America for two centuries.
There is also a totally different form of neighbourhood policy possible, namely one that recognises that we in this part of Europe have organised many things better than in other countries and that we have something to offer them. Promoting democracy and human rights in Belarus, Tunisia, Algeria and those Palestinian regions that are still occupied is in keeping with this type of policy. It also means that we contribute to economic development which should raise the level of prosperity in those countries to our level. In a number of cases, namely the Western Balkans, but possibly also in Ukraine, Belarus, Moldova and Turkey, it could also represent a transitional phase to full EU membership.
Whilst my group emphatically denounces the first form of neighbourhood policy, it wholeheartedly embraces the second. Fortunately, it is this second variant that dominates Mr Tannock’s report. Also, most amendments put democracy, human rights and solidarity above economic and military advantage. If the Council and the Commission follow this line, then our neighbourhood policy is bound to move in the right direction.
. Mr President, Mr Tannock is right to devote some of his interesting report to the current situation in one of the EU’s neighbouring countries, namely Belarus. Particularly in Paragraph 56, he calls on all European institutions to increase their support for Belarus’s civil society activities and of its political opposition.
With that in mind, I should like to ask the Commissioner how the Brussels plans to post a delegation to Minsk are coming along. That delegation should be able to actually operate on the basis of its own objectives, on the basis of the shared commitment of the Union’s Member States to the democratic rule of law. An ideal channel for communication between the Commission and Belarusian civil society, it could, eventually, also be a for adopting an active neighbourhood policy with Belarus.
I am afraid that President Lukashenko’s current authoritarian regime would not be very keen on this. It would probably prefer a toothless European delegation on its own territory as a means of legitimising itself in the eyes of the international community. I would ask the Commissioner if this attitude from Minsk might hinder the European delegation being posted to the Belarusian capital.
Mr Tannock also calls on all parties involved to come to a political settlement of the long-standing Transnistria issue. Ominously for Moldova, two of the parties involved, namely Russia and Ukraine, issued a joint declaration about the Transnistria conflict, without involving Chisinau, just a month ago, in mid-December 2005. In fact, Presidents Putin and Yushchenko did not involve the United States, the European Union or Romania either for that matter. Between the two of them, they appointed themselves as ‘guarantee powers’ in Moldova and Transnistria. Could this be a repeat of previous action taken by Yevgeni Primakov in 1997, which, in fact, received no international backing whatsoever and was emphatically rejected by Moldova?
In passing, Putin and Yushchenko have now also appointed themselves as being responsible for ‘peace, stability and the well-being of the people of Moldova, Russians and Ukrainians on both banks of the Dniester’. That is simply tantamount to a Russian-Ukrainian condominium. At the same time, on 15 December 2005, Kiev and Moscow accepted each other’s solutions for the Transnistria conflict as being ‘complementary’. These are transparent proposals which, in my view, amount to the confirmation of a geographical division of Moldova, of an international legitimacy of Russia’s military presence in Transnistria and of a ‘democratic, neutral state of Moldova’.
I would ask the Commissioner how he interprets this bilateral agreement between Putin and Yushchenko on Moldova’s future in the context of the European neighbourhood policy. I am looking forward to your response to my two questions.
.  Mr President, I would like to highlight a number of key principles that should feature in any sound and effective neighbourhood policy.
Firstly, such a policy must not be presented as something diametrically opposed to membership of the European Union. On the contrary, in the case of a European country, a successful neighbourhood policy should bring membership closer. Clearly, neighbourhood does not automatically entail membership, but it can result in membership.
Secondly, it should be emphasised that the level of aid must be conditional on the willingness to comply with democratic standards demonstrated by the neighbouring or partner country. This applies especially to the case of Belarus, where it is not possible for us to cooperate with the government. It also ought to apply to Russia, however, because there has been a notable drop in compliance with democratic standards in that country during the actual period of implementation of partnership agreements. It is my impression that what we are doing in Russia is helping to build roads that are subsequently used to transport people sentenced unfairly, or oil pipelines from which we are subsequently denied oil.
The third principle is as follows. Wherever an inadequate level of democracy is noted, we ought to make a particular effort to support civil society and democratic forces. To be able to do this effectively, we need to be able to rely on a special instrument for human rights. Such an instrument should be sufficiently flexible to serve as an effective tool in a hostile legal and political environment.
These principles are contained in the Tannock report and endorsed by it. My group is therefore pleased to vote in favour of the report.
Mr President, the European neighbourhood policy, today’s debate, and the resolution before us prove that although the Union is experiencing a crisis, we have not yet lost the ability to think strategically. We recognise the importance of opening up to our neighbours. The economic problems of the enlarged Union and the difficulties over the adoption of the Constitution must not deter us from developing a vision of the future beyond the next elections in our individual countries.
Relations with our neighbours to the east and south-east are particularly important aspects of our neighbourhood policy. The draft resolution quite rightly refers to Ukraine, Georgia, Moldova and the countries of the Southern Caucasus in general. It is also right that we should recognise the mistake we made by not exerting appropriate influence on Russia to ensure the latter played its part in stabilising rather than destabilising the situation in the former Soviet republics.
I should like to make an observation to Commissioner Ferrero-Waldner. We cannot expect anyone to conduct Europe’s neighbourhood policy on our behalf. It should not be foisted onto the G8 or the OECD or become a political football. We need to keep a fundamental principle in mind too. This is that financial aid within the framework of the newly created European Neighbourhood and Partnership Instrument must be controlled, as Mr Szymański mentioned earlier. We must not further the interests of undemocratic governments. The latter must be required to support democracy in those societies and governmental structures, and to promote human rights standards.
In conclusion, the European neighbourhood policy is an opportunity for the Union, not an onerous duty. We would do well to remember this.
Mr President, we all firmly believe that the European neighbourhood policy is a key element in the development of a common foreign and security policy for the European Union. We are also aware that our neighbourhood policy needs to be such that it can be adapted to the needs of individual countries. After all, it will affect countries that are very different from each other, such as Morocco and Ukraine.
We are also aware that whilst retaining the flexibility of this instrument we should not forget that we are dealing with two kinds of situations. It is worth highlighting this fact. There are situations where what is involved is deepening and broadening cooperation in areas such as energy and security, and moving on into other appropriate areas. The North African countries are a good example. We also have to deal with the situation in quite different countries such as Belarus and Syria, where we are confronted by dictatorships and undemocratic scenarios. The European neighbourhood policy should serve as an instrument through which we can press for the democratisation of those countries.
We are pleased to note that the Tannock report responds to these challenges and it is therefore worthy of support. A very good point of departure is that this neighbourhood policy should not be perceived as an alternative to the future accession of these countries to the European Union. Nobody seriously believes countries like Moldova, Belarus or Ukraine will soon join the European Union. What is important, however, is to leave the door open to enable European countries to apply for membership pursuant to the treaties.
We also call for Amendment 55 and Amendment 52 tabled by Mr Klich to be supported. Amongst other things, they entail referring to the Belarussian regime as what it is, namely an undemocratic regime.
Mr President, Commissioner, ladies and gentlemen, I am pleased with this resolution on the European neighbourhood policy. It comprehensively covers all the priorities set by Parliament for this policy: human rights, democracy, immigration, the environment and free trade.
However, one vital subject is completely missing: development cooperation. Let me remind you that, of the 17 countries covered by the neighbourhood policy, 12 are developing countries, and a third of those are regarded as low-income countries. The current reform of the external action instruments means that these 12 developing countries will not be covered by the future cooperation and development instrument. As a result, if the neighbourhood policy does not include a development policy, these 12 countries will no longer get any development assistance from us.
I find it regrettable, however, that a text with as general and broad a political focus as this one makes no reference to cooperation. We cannot reasonably talk about increasing the prosperity of a region without, at the same time, making a commitment to eradicating poverty. Are the basic needs of the people of Azerbaijan, Moldova or Palestine currently being met? How can these countries fight dictatorship and be competitive in the market economy when some of their people do not even have access to drinking water, social services, healthcare and basic education? How do we expect to achieve the Millennium Development Goals if we cannot even combat poverty on our own doorstep?
As I see it, adopting a resolution on the neighbourhood policy that chooses to overlook the objective of eradicating poverty would be a serious error of judgment for which, unfortunately, we would have to bear responsibility in the future.
Mr President, Commissioner, I would like to speak as Chairwoman of the Delegation for relations with Switzerland, Iceland and Norway and of the Delegation to the European Economic Area (EEA) Joint Parliamentary Committee. I was sorry to see paragraph 43 of the report, which rather churlishly lumps these countries in with the rest of our neighbours and/or puts them on a par with Andorra and the Vatican State. Sadly, it is not the first time that has happened in this Parliament.
By my amendment I wanted at the very least to refer to EEA-EFTA. Indeed, we should appreciate that our own Member States are members of the EEA. This is a close and deep relationship which already entails full participation in the internal market and other EU programmes. Further, the EEA-EFTA countries are in fact already our partners and fellow contributors in building democracy and other activities within our new neighbours.
I think Mr Tannock will understand a British footballing analogy. Whilst these countries do not currently aspire to the Premiership, to be full members, they are currently in the Championship and certainly not down at the bottom somewhere in the Conference League.
I believe we hope to repeat a meeting with the EEA-EFTA Foreign Ministers and our Committee on Foreign Affairs. I hope my amendment will save some embarrassment about the way we perceive our oldest and closest partners and neighbours and also about our understanding of EEA-EFTA.
Mr President, Commissioner, we too welcome Mr Tannock's report, and I would also like to take this opportunity to thank Mr Laschet quite particularly for his previous work.
An important point in this report is undoubtedly point 4, which once again states that it must be ensured that there are stimuli for democratic reform and that economic development is promoted. The EU must pay closer attention than in the past to ensuring that the democracy clauses in our agreements with third countries are taken seriously, and that they have consequences – both positive and negative. The report refers in this connection to an effective monitoring mechanism. It would be a major step forward if we could establish the Fundamental Rights Agency that we are going to discuss here on another occasion, as it would give us an instrument with which we could effectively assess the situation in the partner countries.
However, it is also the case that the bilateral approach that the European neighbourhood policy has been following since 2003, which we expressly support, can do justice to the variety of countries. We must not forget, though, that there is another approach: the Barcelona Process with its regional approach. We would be well advised to treat them as complementary and – in order to forge a homogeneous policy for the European Union – to combine the strengths of both approaches.
I would also like to refer particularly to the field of migration policy, which unfortunately currently plays no part in the Barcelona Process. We would be well advised to discuss this matter with the southern Mediterranean countries. We all remember the terrible images from Ceuta and Melilla, which affected us in the European Union. We obviously need to discuss issues of borders, readmission agreements and asylum procedures. At the same time, though, we also need to talk about the humane treatment of refugees and to improve the overall situation in these countries. I am delighted that the European Union is strengthening its activities regarding education. We must do a lot more in this field. I am thinking in particular of the young people in the countries to the south of the Mediterranean, who must be given a chance for future participation in their countries. Only if young people have opportunities in their own countries will they stay there and use their knowledge to improve the welfare and democratic organisation of their societies.
Finally, I would like to remind you of the situation in Egypt. We are all aware of the detention of the opposition politician Aiman Nur, and I think that I speak for all of us when I express our solidarity with him, and with everybody else campaigning for democracy and human rights there, at times under difficult conditions.
Mr President, the report by the Committee on Foreign Affairs drafted by Mr Tannock is thorough in many respects. It contains many views in politically delicate areas for which nobody needs to take responsibility. The report has been produced on the committee’s own initiative in an area in which the European Parliament has no competence.
The report reflects the trend where hope of help and support has to be given to countries not in the Union. That way there is a desire to bind the countries included in the neighbourhood policy, many of which are not neighbours of the EU, to the Union politically. The report’s position on which countries may accede to the European Union is not clear. One does not want to tell Ukraine, for example, that it is not eligible or that is eligible, even though Ukraine is a much more European country than Turkey. In actual fact, Ukrainian membership in the long term is such a long way off that it is not in sight at all.
For what are very flimsy reasons, the report includes mentions of the EU Constitution instead of reflecting on how membership of the Union might be approached via, and from the point of view of, a structure such as the European Economic Area.
A corrupt administration is part of daily life in many neighbouring countries. It would, for example, be interesting to know who owns Ros-Ukr-Energo, which administers the gas agreement between Russia and Ukraine. Can even the President of Ukraine be innocent regarding that issue? Since the ‘orange revolution’ Ukraine has been an example of corrupt government. Azerbaijan, for example, or Kazakhstan and Turkmenistan, which are where the original sources of gas and oil are located further east, should also be assessed from this standpoint of state abuse, just as Belarus is, and not just from the viewpoint of gas and oil deliveries.
Mr President, the European neighbourhood policy calls for the consolidating of democracy and the rule of law in the EU's neighbouring countries. How can the EU seriously consolidate democracy in non-EU countries when the central driving force of EU membership is itself the inexorable removal of any real, meaningful, democratic accountability in its Member States? How can the EU seriously call for the extension of the rule of law in non-member countries when the EU itself ignores its own laws?
I speak, of course, of the proposed EU Constitution which should be dead under Treaty law because of the 'no' votes in the French and Dutch referendums. Instead, however, the Constitution is being kept on a life-support machine until the inconvenience of democratic rejection can be overcome by some underhand means. Mr Tannock would do better to concern himself with the interests of those he was elected to represent rather than those who did not elect him.
Commissioner, President-in-Office of the Council, ladies and gentlemen, the report by Mr Tannock provides excellent testimony to the problem and to the European Union’s capacities to enforce its own interests and policies in the geopolitical area surrounding the European Union.
Of course, a democratic, stable and prosperous neighbouring country is the best guarantee of development and security. As the author of the report states with good reason, however, the EU neighbourhood policy ought to be made more effective through increased precision in the criteria for its objectives, priorities and evaluation. In implementing the European neighbourhood policy, the experience of the new EU Member States ought to be utilised in encouraging reforms in the Caucasus, Ukraine and Moldova.
The report states, with good reason, that the success of the neighbourhood policy in individual countries is dependent on relations between the European Union and Russia. However, it is difficult to believe that a Russia thinking in terms of the old geopolitical categories will prove a trustworthy ally. In fact, the invitation to achieve the democratisation of Belarus together with Russia seems comical even. It is a well-known fact that with every day that passes the Putin regime is moving further and further away from being a democratic administration and is becoming authoritarian.
Mrs Ferrero-Waldner, the bilateral dialogues between Mr Putin and Mr Schröder, Mr Putin and Mr Blair and Mr Putin and Mr Chirac are unfortunately fulfilling Russia’s desire to negotiate with a fragmented European Union. This is bringing about a retreat from the principles and requirements of the EU neighbourhood policy. Balancing Russia’s and Ukraine’s gas prices in line with Turkmenistan’s so-called cheap gas is a monopolistic provision, and not the action of the market.
I am worried. It is difficult to understand why, at a time when Russia’s economy is growing, the cofinancing share contributed by Russia itself within the framework of the European Union, the Northern Dimension, the Global Partnership and the programmes for decommissioning weapons of mass destruction is not increasing. The report, however, mentions the judicious and effective use of the neighbourhood policy’s resources. It really is worth taking the greatest pains in the development of regional and sub-regional dimensions. It is worth reflecting upon the significance of the geographical, historical and political aspects of Eastern Europe in creating a reliable European Union neighbourhood policy.
Mr President, I do not think it detracts in any way from Mr Tannock’s work when we conclude that this European neighbourhood policy, in fact, represents an enormous missed opportunity for the Commission, namely to ensure, as a matter of priority indeed, that our neighbouring country Turkey is included in that policy, occupying, as it should, first place and a very privileged one at that. It should be clear by now that the majority of our European citizens are categorically opposed to Turkey’s fully-fledged EU accession, and that it would therefore be very undemocratic to simply ignore this emphatic non-approval. I would like to remind you again that Turkey is not a European country, not in a geographical, historical, religious or in any other way. Turkey is a neighbouring country, though, with which we want the best relations and which could have easily played an important, and most prominent, part in the European neighbourhood policy. That is, therefore, a missed opportunity, and a mistake which will sooner or later cost us dearly.
I should like to add one more observation to the report’s considerations about our relations with the Maghreb countries. I regret the omission of one very important aspect, that being the recent statement by the Moroccan Government calling for a re-immigration policy, for a return of a large section of the 2.5 million Moroccans who are currently based in Europe, the young people of whom, as you know, either face 40% unemployment or else end up being looked after by the state in another way. That is an extremely important about-turn on the part of the Moroccan Government, and one that we Europeans should actively support, not least by our neighbourhood policy.
Mr President, Commissioner, links with neighbours are extremely important to both people and countries. Relations with neighbouring countries are also important to the European Union. They must be positive relations framed within the objective of creating a circle of countries around the Union that are peaceful, prosperous, respectful of human rights and stable and that share our principles of democracy and the rule of law. Achieving that circle is necessary to the Union’s interests, as the Commissioner has just acknowledged.
With globalisation and interdependence, it is clear that no wall can isolate the European Union from its closest neighbour countries; hence the importance of an active and generous neighbourhood policy.
As the report by Mr Tannock indicates – and I thank him warmly for his work – I believe that specific neighbourhood policies must be differentiated essentially according to the neighbouring country in question. The difference must not depend on the continent to which the country belongs; if that were the case, we would be giving the impression that we have one first-class neighbourhood policy and another second-class one for the non-European neighbouring Mediterranean countries. That would be a mistake, since many of these Mediterranean countries have very close and long-standing relations with the Union, closer and more long-standing than those that the Union has with several European countries which are also subject to the neighbourhood policy.
In accordance with our commitments, these Mediterranean countries hope to achieve the closest possible relations with the Union. Furthermore, they need greater cooperation from us in order to remedy their backwardness in the fields of institutional democratic development, economic and social growth and so forth.
A closer European neighbourhood policy, however, also involves promoting reforms geared towards democracy, respect for human rights and the market economy. There must also be progress in fields such as economic openness, border control, and cooperation in the fight against terrorism, organised crime and illegal immigration. It is clear that progress in these fields will benefit the neighbouring countries in question as well as the whole of the region.
Mr President, I would like to make an additional comment. I very much regret that, at the Barcelona Summit of last November, the level of attendance by our neighbours from the South of the Mediterranean was so disappointing. I believe that they have squandered a perfect opportunity to demonstrate their interest in enhancing their relations with the Union. Despite this disappointment, however, we must look to the future and to the Union’s strategic imperatives. This means that we must prioritise our relations with our neighbours, not just for their benefit, but for our own as well.
– Mr President, I too wish for my part to thank Commissioner Ferrero Waldner and to highlight the particularly positive contribution by my honourable friend Mr Tannock to the wording of the final text.
I should like to mention certain matters, on developments in which the implementation of the ambitious objectives of the European Neighbourhood Policy will depend.
Firstly, there can be no reliable European Neighbourhood Policy without a balanced geographical approach. We must do everything we can to prevent the Member States from taking a customer-orientated approach on the basis of their individual national interests.
The basic precondition for the efficacy of the neighbourhood policy is the political will of the Member States to make use of the mechanisms for which provision is made for the protection of human rights and democratic freedoms. The negative experience in this sector from the Barcelona process should make us all wiser.
The neighbourhood policy needs to be combined with the implementation of the European security strategy, especially in the sectors of combating international terrorism, organised crime, energy security and environmental challenges.
The European Neighbourhood Policy should not produce overlaps or create confusion as to the European prospects and the future integration into the European Union of the Balkan countries. Relations with the Euro-Mediterranean cooperation process also need to be defined with greater clarity.
Greater coordination and better cooperation are needed with the international financing organisations for the implementation of action programmes. More reliable financial planning in 2006 is needed for the adoption of the relevant regulation on the new financing mechanism. The European Neighbourhood Policy needs to develop in a process with the participation of the citizens and of third country communities. Regional cooperation and the integration and strengthening of regional customs union also need to be developed and extended.
The crucial international energy situation is such that the European Union needs to harmonise and integrate its energy markets with those of the neighbourhood policy countries.
To close, I wish to emphasise the need for negotiations on the adoption of action programmes with the countries of the South Caucasus to be speeded up, especially negotiations with Georgia. Particular account should be taken of the human rights situation and the situation of the Greek ethnic group in the Tsalka area of Georgia, where there are serious problems with both the human rights and property rights of the Greek community.
Mr President, this is a very constructive and important report on one of the most important issues concerning the future of the EU. What kind of relations are we to have with neighbouring countries? How are we to step up cooperation on issues in respect of which we have to cooperate, such as the fight against terrorism, environmental problems, security and energy? How are we to help strengthen democracy and the rule of law in the countries in our vicinity?
My view is that, in the present situation, we should not define Europe’s borders. Those European countries that are able and willing to fulfil all the criteria should be given clear prospects of membership. We have seen what this has meant for the transformation of our new Member States. For them, EU membership has operated as a carrot and stick, and it has been extremely important to their transformation. Membership is also incredibly important to democratisation and the process of reform in the Balkans and Turkey. My view is, therefore, that we should give Ukraine the prospect of membership.
Naturally, the EU cannot expand to just any size, which is why the neighbourhood policy may offer an alternative to membership. In that case, it must, however, offer an attractive alternative. Parliament’s message is clear on this point. We need further to specify and define what we are to do with the policy. What are our priorities to be? Can we resolve the institutional issues that will arise in connection with these countries? Common values and common policy areas are needed. Furthermore, the cooperation agreements must be tailored to individual needs because, as has been pointed out, there are incredible differences from one country to the next.
The focus must be on the issues relating to democracy. The transitional or democracy fund proposed by Mr Tannock is a very good idea. Again, I wish to thank my fellow Member, Mr Tannock, for a very constructive report.
Mr President, Commissioner, if we want the neighbourhood policy to be a real success, we must have full cooperation from our neighbours. From this point of view, I would like to draw your attention, a few weeks after the Barcelona summit, to the fact that most of the Mediterranean heads of state or government boycotted that summit, even those who are our partners under the neighbourhood policy. I feel it is important for the Commission and the Council to draw their own conclusions from the attitude of the partner countries and to take care not to produce the same results in the context of the neighbourhood policy.
This boycott was in part a demonstration of the disapproval of the partner countries of, firstly, the considerable pressure placed on them by the Commission and the Member States to conclude cooperation agreements on migration policies and on the fight against terrorism and, secondly, the lack of budgetary prospects for the implementation of a true cooperation and development policy. Can we be sure that the European Union has learnt all its lessons from that?
All of the action plans that have so far been negotiated as part of the neighbourhood policy include sections on cooperation in securing the European Union's borders: the fight against terrorism and against illegal immigration. It is unacceptable for the European Union to pursue this policy aiming to make our neighbours take on the role of policing our borders. It is unacceptable because the partner countries do not support it and because the European Parliament has already been very clear in its condemnation of this trend. But were we consulted at any stage of the negotiation of these national action plans?
In order to be successful, the European Union's policy must be reciprocal, in other words it must respond to the interests of both sides. It is also important for the European Union's policy to be consistent. We cannot, for example, ask our neighbours to conclude readmission agreements, while certain Member States do not respect the provisions of the Geneva Convention. Nor can we, on the one hand, encourage them to respect human rights and democratic principles and, on the other, close our eyes to flagrant breaches of those rights and principles committed in the name of the fight against terrorism.
With regard to human rights, the Commission is negotiating the setting up of 'human rights and democracy' subcommittees. These are important forums for evaluating our effectiveness in this regard. I therefore find it regrettable that the European Union is not making of an more effort to set up such subcommittees with certain states, such as Israel, for example.
Thank you, Mr Tannock, for an excellent report dealing with the relations of the European Union with its neighbours and the creation of a ring of friends around the European Union. In helping our neighbours we are, in fact, helping ourselves. The ring comprises countries that do not aspire to EU membership but are keen on close cooperation with the EU, as well as other countries that would like to become members but are as yet unable to meet the criteria for becoming candidate countries. It is commendable that association agreements and action plans have been signed with these countries, and that these countries are committed to taking all the necessary steps to participate in the EU’s internal market and are harmonising their legislation with that of the EU.
As we review the implementation of these agreements several years on, it appears that some of the goals were ambitious but not realistic. The EU is offering substantial financial assistance to the countries covered by the neighbourhood policy. It is, however, necessary to oversee compliance with other important provisions of the agreements, dealing with respect for human rights. The violation of these provisions can lead to the suspension or cessation of financial assistance. It seems that these provisions exist only on paper and that the countries in question continue to receive financial assistance in spite of blatant human rights violations. I therefore urge the improvement of compliance monitoring in this field.
Mr President, Commissioner, firstly, I want to say that Mr Tannock’s report on the European neighbourhood policy is a document I fully support, and I can only congratulate him on his excellent work. His report shows that he is very familiar with European history and the current lie of the land. It is only those who are knowledgeable about the past who can also respond to the challenges of tomorrow.
The conditions under which he has worked have not, however, always been easy, for the European neighbourhood policy now extends to include, on the one hand, European countries that are entitled to apply for membership and that may become EU Member States and, on the other hand, non-European countries that cannot become EU Member States. In my personal opinion, the neighbourhood policy should only apply to countries that are neighbours of Europe. Countries that are European and that wish to accede to membership should not be regarded as neighbours but as potential EU Member States and should be given clear prospects of joining the EU.
Moreover, the debate on these issues has recently shifted considerably. When we talk about the European neighbourhood policy, we are speaking about a long-term perspective. As for a short-term perspective, there is often no such thing. Does this mean that opinion both within and outside Parliament has changed, or do we lack political courage? A year ago, for example, the view regarding Ukraine was that it had very clear prospects of EU membership and that there was no doubt whatsoever that it belonged to the European family. We all remember the many orange-coloured scarves to be seen in this Assembly in support of Ukraine’s democratisation process. Had the issue of the status of negotiations for Ukrainian membership been discussed at that time, I am quite convinced that there would not have been so many who would have opposed that country’s membership. Today, the situation is different. Certainly, we still tell Ukraine that we wish to see it become an EU Member State, but we emphasise that this will take some time and that it should not be in a hurry.
Turning now to another state, the situation in Belarus resembles that of a dictatorship and is anything other than satisfactory. Its road to possible EU membership will be a long one. In spite of this, I believe that, alongside our calls for democratisation, we should send out clear signals that, when it one day becomes democratic, Belarus too will have its place in the European family. What I am looking for, both in the neighbourhood policy and in the European debate generally, are visions and optimism. Without optimism and clearly expressed desires regarding what we want to bring about and what kind of Europe we want to see in the future, shall we rise to today’s challenges, either.
– Mr President, I wish to congratulate Mr Tannock on his report on the new European neighbourhood policy, which is set to be one of the EU’s most strategically important instruments, not least from the point of view of global security, as Mrs Ferrero-Waldner, to whom I also wish to pay tribute, pointed out.
There is no point in the Union shutting itself inside a fortress behind its borders to protect itself from such dangers as terrorism, organised crime, drug trafficking, illegal immigration and the trafficking of women and children. No matter how high the walls, there will always be a way around them, Lampedusa, Ceuta and Melilla being dramatic illustrations.
Good neighbourhood means enhanced mutual security for the neighbours concerned. Hence the importance of correctly implementing this new policy, which will enable us to support our neighbours by means of specific programmes with a direct influence on reinforced security – both their security and ours. By helping them to solve their security problems we will also be helping to extend the area of stability around us.
Yet the south-western section of the security ring around Europe that this new policy seeks to build would be breached if Cape Verde were excluded from this instrument. To exclude Cape Verde would be to overlook its strong ties with Europe and its common border with the EU via the Canary Islands. This report needs to provide a solution whereby Cape Verde would be eligible for programmes under the scope of the European neighbourhood policy.
The EU must not let Cape Verde become a weak link in its chain of neighbours. If it is able to enjoy the benefits of programmes within the framework of the European neighbourhood policy, Cape Verde will be able to play an important role in European and worldwide security. The authorities in Cape Verde must be helped to prevent their territory from becoming a platform for organised crime, illegal immigration and terrorism. Accordingly, with my group’s support, I have tabled two amendments, which I hope will be supported by the majority in Parliament.
– Ladies and gentlemen, I am pleased that Mr Tannock’s outstanding report on the European neighbourhood policy has been written. It offers practical answers to problems that the EU must solve if it is to appease the anti-globalisation doom-mongers. It is simply not possible with every round of EU enlargement simply to shift the lines of latitude and longitude on the map of Europe and to mark out our territory in the sand; the same sand, incidentally, in which one may always bury one’s head, rather than face the problems of the world around us, including those of the EU’s neighbours. It is precisely this phenomenon, in my view, that the report addresses and attempts to solve. The European neighbourhood policy is about the offer of privileged relations between the EU and its nearest neighbours, supported by financial instruments such as TACIS and MEDA, which are to be replaced by the European Neighbourhood and Partnership Instrument in 2007.
On the other hand, however, the EU often seems unaware that it should not claim the right to dictate to neighbouring countries what they should and should not do, on the grounds that it is providing them with financial support, and I am not afraid to say this. We are not talking here about irresponsible or inferior countries and this is something that the Union often forgets, in its sometimes arrogant navel-gazing. The EU must fully respect its neighbours and not attempt to put pressure on them. This is the only way in which we can talk about good neighbourhood policy.
We are talking about one of the core policies of the European Union, and I am pleased to be able to thank Mr Tannock for a very good report, and you, Commissioner, for ambition of the highest order. EU security is vitally dependent on the quality of democracy and economic development among our neighbours. I support the clearly expressed political will that we will not be satisfied with the status quo for pragmatic reasons, but will actively support the development of democracy, respect for human rights and the development of a social market economy on a permanent footing amongst neighbouring countries.
I especially support the appeal to the Commission to establish clear criteria for assessing the political achievements of our neighbours, and I assume that respect of human rights will occupy a key position among these criteria. I must reiterate the exceptional importance of regional cooperation, as well as projects at a local level. Moreover, as part of any action programmes I would also like to see youth cooperation projects, and in particular projects aimed at the development of civil society.
May I close with an expression of strong support for the opinion regarding the OSCE and the Council of Europe. I firmly believe that the European Union can and must achieve more through the OSCE than it has to date, including in regions beyond the borders of our closest neighbours, and I have in mind in particular Central Asia. Thank you for your attention, and I hope that in future we might also strengthen the parliamentary dimension of our cooperation.
– Ladies and gentlemen, I am very pleased that this very topical report has been completed. After the most recent enlargement, the European Union needs a determined and flexible neighbourhood policy more than ever. The European Commission must very clearly formulate the objectives and priorities of the neighbourhood policy, and the criteria for evaluating its success. The neighbourhood policy as it is presently being implemented is fading away. The countries covered by the policy are slipping into a grey area.
As the leader of the delegation of the European Parliament, I have had to observe this course of events in Moldova. Moldova is a hostage of the Transnistria problem, a fact that we must not neglect. The Transnistria conflict is one of the most significant reasons for the slow rate of economic development in Moldova.
Yet Europe, as is also noted in this report, has not taken full advantage of its strategic partnership with Russia to resolve the conflict. Today Chancellor Schüssel praised his government for its successful intervention in the Russian-Ukrainian gas problem. He was seconded in this praise by Mr Barroso. The fact that Moldova’s analogous problem has received no attention whatsoever, and as a result suffered a gas crisis that lasted for nearly three weeks, shows the inadequacy of the present neighbourhood policy. Ignoring a partner in the neighbourhood policy, ignoring a country in the middle of Europe with a population of four million is not a pattern of behaviour that the European Union should continue to practise.
I support the rapporteur’s call to recognise the aspirations of Ukraine and Moldova regarding accession to the European Union, and I welcome the demand to offer them the possibility of becoming members of the European Union; that is, when all three of the Copenhagen criteria have been fulfilled. The opportunity to obtain membership of the European Union is of the utmost importance for democratisation and economic reforms. That was the very argument that was emphasised in justifying the commencement of accession negotiations with Turkey.
If we can give an opportunity to Turkey, whose population will soon be greater than that of Germany, then why can we not send a clear message to Ukraine, which is half that size, and Moldova, which has a twentieth of the population of Turkey? In that sense the neighbourhood policy report is a generous exception in the European Union. Once again, many thanks to the rapporteur, and thank you for your attention.
Mr President, I should like to pay tribute to Commissioner Verheugen for his work in securing the successful enlargement to include the Baltic States. Could Commissioner Ferrero-Waldner, in her reply to this debate, clarify an aspect which is somewhat confusing? We talk about our 'neighbourhood policy', but Russia is a new neighbour of the European Union. Is Russia part of the neighbourhood policy or do we have an EU/Russia policy that is distinct?
George Orwell, one of my countrymen, wrote a book called and he used the expression: 'All animals are equal, but some are more equal than others.' I hope that the European Union Member State governments do not share that view but rather subscribe to the Common Foreign and Security Policy and to the idea that there will be no bilateral negotiations with any of our neighbours.
An American poet, Robert Frost, talking about neighbourhood, said that: 'Good fences make good neighbours.' I hope that Russia will very soon find itself in a position to be able to ratify the border agreements with Estonia and Latvia. It is very difficult, however strong our view about good relations may be, if not only Member State frontiers but our own EU borders are not recognised by a neighbour. Perhaps the Commissioner might be able to comment on the progress made with President Putin and his colleagues towards agreement on what must be a fairly fundamental issue. We are obviously investing a great deal with our Russian colleagues and friends, but unless they recognise our fences, it is surely very difficult for us to have that mutual sense of confidence and trust.
Two minutes is not a great deal of time to discuss this vitally important subject, but I would refer colleagues to paragraph 1 of Mr Tannock's excellent report, which says that the European Parliament 'declares that the aim of privileged neighbourhood relations with the EU's neighbours includes, as an essential precondition, an active and concrete commitment to common values in the fields of the rule of law, good governance, respect for human rights and fundamental freedoms, democracy and the principles of a transparent social market ...'.
I hope that President Putin may find time to read at least paragraph 1 of Mr Tannock's report.
– Mr President, I too wish to thank the Commissioner and the rapporteur, Mr Tannock, for their integrated positions. There is no doubt that the European neighbourhood policy is a successful policy.
However, the time has come, I think, for us to consider whether it perhaps needs to acquire an institutional basis. My proposal is specific and refers to the following: all these states which are today taking part in the European neighbourhood policy should form a commonwealth, an improved version of the British Commonwealth. In this way, the European Union would create around it a large zone of peace, freedom and prosperity.
In this regime, in this commonwealth, customs union will be valid for all the countries, but citizens will not be free to relocate to the countries of the European Union or to participate in the Community decision-making institutions or the single currency.
This special relationship will offer economic and other advantages in sectors such as infrastructures, energy, the environment and transport, which will constitute incentives for joining the commonwealth.
The institution of the commonwealth may develop into a valuable reserve solution in the event that the full integration of a country into the European Union encounters serious obstacles. It could also be the way in which the countries on the periphery of Europe will converge more quickly with Europe. It would create a zone of European-orientated countries and would resolve once and for all the dilemma between the constant enlargement and the deepening of the European Union. At the same time, it will deflate in good time many of the problems within Europe and will head off new dilemmas and new polarisations in the Union before they damage its unity. It will unite us and will strengthen us at the same time, without any significant cost and with far less risk.
Mr President, this evening’s debate in the House concerns one of the most important challenges facing the European Union. I refer to the development of a Neighbourhood Policy that will enable the area of security, democracy, political freedom and economic development in the contemporary world to be broadened in the immediate vicinity of the European Union.
The European Union has become a global player, always on the basis of its principles such as respect for peace, the quest for compromise, plus the defence of human rights and of a liberal democracy. In particular, it is engaged in an effort to promote democracy in countries in North Africa, the Middle East, the Caucasus and Eastern Europe. It should be noted that this policy involves a whole network of reciprocal political, economic, scientific and cultural links.
I should like to draw attention to the human rights aspect of the European neighbourhood policy. Societies struggling against the lack of democracy and respect for human rights in their countries perceive the European Union as a partner and as a guarantor of democratic processes. The European neighbourhood policy should take into account the aspirations of societies in those countries. It should support civil society and assist with visa policies. It should also bring about a genuine opening up of the European Research Area to include countries outside the European Union.
Finally, the European neighbourhood policy should not become an obstacle to European countries hoping to seek membership of the Union in the future.
– Commissioner, ladies and gentlemen, in recent days and weeks there has been much talk about Europe’s energy dependence on outside sources. EU Member States remain largely dependent on supplies of crude oil and natural gas from the countries covered in this report, such as Russia, Algeria, Libya, Egypt and Azerbaijan, as well as other countries in transition, such as Ukraine, Belarus and Georgia, across which flow these supplies of strategically important raw materials.
In this regard, I should like to turn to one aspect of the neighbourhood policy to which we have yet to pay sufficient attention, namely regional cooperation. I am of the opinion that the neighbourhood policy should not be based solely on the consolidation of bilateral relations, but rather on regional cooperation between these countries on an economic, cultural and political level. If we look, for example, at individual regions such as the Southern Caucasus, we see that such cooperation is either fraught with problems, or does not actually exist at all. And yet the existence of good neighbourly relations, involving regional cooperation between the countries around us, is one of the preconditions for fulfilling the aims of the neighbourhood policy, not least in order to ensure energy supplies to EU countries.
I should therefore like to call on the Commission to place greater emphasis than it has done hitherto on boosting regional cooperation and on solving regional conflicts, when implementing the individual practical stages of the neighbourhood policy.
Mr President, Commissioner, I really admire your physical capacity. I address that comment to Mr Tannock too. The last round of EU enlargement dramatically changed the European external dimension. Enlargement took place and we introduced the European neighbourhood policy. Today's ENP makes me think of NATO's Partnership for Peace and enlargement. The Copenhagen European Council set out the criteria for enlargement and ten countries were ultimately admitted. The process lacked concept, planning and project management. Let us not repeat the same mistake.
Point 1: Let us say that enlargement is enlargement. The ENP should be everything but enlargement. Let us speak about the ENP.
Point 2: We also need privileged partnerships. Every power in history has had special relations. The EU needs them as well. A special, new 'A minus' category should be clearly defined. We all know that, for security, energy, economic, trade and even social, cultural and political reasons, there are already countries with which we have and need special relations, yet they will never – in the foreseeable future – become members of the EU. Let us call that system the ENP.
Point 3: The biggest mistake is the current situation: We do not speak about the ENP; we speak about whether or not the Balkans, Ukraine and Turkey – with or without a clear set of criteria – should be eligible for enlargement. Clearly, the ENP must be dissociated from the names of countries, and concepts and criteria should be introduced.
Point 4: Criteria. Geographical criteria should be discussed on the basis of the Treaty. Not all eligible countries have the capacity to fulfil the Copenhagen criteria. We cannot lie to ourselves as regards the full respect of individual human rights, equal economic opportunities, full liberalisation and privatisation. We should concern ourselves with defining the 'A minus' Copenhagen criteria. Only if we are serious and transparent can we upgrade the region.
Point 5: Institutions and our capacity. Four freedoms should be analysed. The free movement of goods is acceptable but the free movement of people should be limited, as should the free movement of capital, but not the free movement of services.
Transparency and accountability are the cornerstone of stability, understanding and the fight against frustration, extremism and radicalism. Let us be open, transparent and logical. We will all be secure and prosperous as a result.
– Mr President, I should like to make clear my wholehearted support for Mr Tannock’s outstanding report and also the Commissioner’s excellent, practical neighbourhood policy.
Nevertheless, I cannot and shall never accept certain concepts. What do the ancestors of many western Ukrainians have in common with the ancestors of the Commissioner or myself, of Mrs Hybášková or Mr Rouček, of Mr Peterle or of many others in this room? They were citizens of a Central European state called Austria-Hungary. No one has yet been able to give me a rational explanation as to why some of these citizens should suddenly be Western Europeans and others Eastern Europeans, or why, indeed, some of them – as some people thoughtlessly say – should suddenly be Europeans and others Europe’s neighbours.
The neighbourhood and enlargement policies, like economic policy, need the concept of regulatory policy. The fact is that Ukraine, Belarus and Moldova are unambiguously European countries – as are the South-East European countries that we curiously label ‘Western Balkans’. All of these must ultimately be given the prospect of full membership of the European Union, even if we currently know that, for some, such as Ukraine, Belarus or Moldova, this is a very long way off.
For this reason, the European neighbourhood policy makes perfect sense as a staging post. We must simply distinguish here, however, between those for whom this policy represents the prospect of European membership, on the one hand, and those with whom we wish to have permanent associations as neighbours, such as the countries of the southern and eastern Mediterranean, on the other.
In this regard, I very much liked the remark by Mr Özdemir of the Greens today that we need greater interlinking of the Barcelona process and the Mediterranean countries with the European neighbourhood policy, as our Mediterranean policy will have to be a neighbourhood policy in the classical sense in the long run. That is why, today, we have to come to terms with the concepts and categories as they are currently set out. We should not lose sight of the realities of the situation, however, or a rude awakening is in store, something of which we saw chilling signs this winter in the form of the situation between Russia and Ukraine.
Mr President, in crisis situations like the one that arose recently when Moscow turned off gas supplies to Ukraine and Moldova, the European neighbourhood policy ought to play a key role and provide a formula for creating a common vision of European Union policy. Gas has become a means of exerting political pressure, so one of the priorities for European neighbourhood policy has to be to participate in a dialogue on energy with third countries, and become involved in the organisation of trans-European energy networks.
The most important reserves of oil and natural gas in the world are located in areas surrounding the European Union. Many of the Union’s neighbours are producer or transit countries. There is therefore considerable scope for action in the context of a policy aimed at the creation of a friendly zone around the Union. Action to date in this regard has proved unsatisfactory. I could mention the political consent to the construction of the northern European gas pipeline under the Baltic Sea. Not only is this system detrimental to the interests of Member States, in the longer term it will have a negative impact on countries beyond the European Union’s Eastern border affected by our neighbourhood policy. I refer to countries such as Ukraine, Belarus and to the countries of the Southern Caucasus.
European decision-makers failed to react decisively on this matter. This meant that a strategic decision was taken over the heads of several Member States, with negative repercussions for a number of transit countries. I would be grateful if the Commissioner would comment on the matter and make her views clear.
The European neighbourhood policy must become an effective tool for the consolidation of democracy and the rule of law in countries close to the European Union. It must also encourage change in countries where there is no effective democracy. The activities of democratic movements in neighbouring countries should be supported, by facilitating access to independent media and information. The European Initiative for Democracy and Human Rights can play an important role in this regard. In a flexible and effective manner, this instrument ought to be able to support initiatives to promote parliamentary democracy. I would remind the House that this is the only external Union instrument that does not require the consent of the recipient country.
Thank you Mr President, Commissioner, I also wish to join my colleagues and present my compliments to the rapporteur for the good work he has done. This is a comprehensive report on a very vast field. I appreciate therefore that his job has not been easy. If I may criticize the report, I would say that I do not think that the report places countries from Eastern Europe and countries from the southern Mediterranean on the same level. It seems as though the report was written for Eastern countries and then some parts were added about Maghreb and Mashreq. In fact, in paragraph 33 the report even asks the Commission to clarify the definition of the ties between the European Neighbourhood Policy and the Euro-Mediterranean partnership. I therefore say this, Commissioner, that if we at the European Parliament are not understanding well how much the European Neighbourhood Policy covers and includes the countries of the Barcelona Process, and if we are not understanding how this policy compliments our Euro-Mediterranean policy, then how can we expect that our partner countries in the Mediterranean would understand it? No wonder that a lot of people coming from Mediterranean countries who speak to me, who are our partners, especially in my capacity as Vice-President of the Maghreb delegation, express their serious concerns about the European neighbourhood policy. Probably, it is because like us, they do not understand the link to the Barcelona process, probably because they are afraid that this will take over the Barcelona process to the detriment of Mediterranean countries, probably because they are afraid that with the new fund, which will be set up next year, the European Partnership Neighbourhood Instrument, will stand to lose instead of gaining anything; probably because the funds will not be ring fenced and so the Mediterranean countries will have no guarantee that they will get what they have already obtained, let alone get even more. These are all points of concern which are raised by our colleagues from countries like Tunisia and Morocco. These are points to which, I hope, the Commissioner will be able to make a reply, because they are serious and legitimate points.
Thank you.
. Mr President, first of all I should like to greet my colleague Mr Verheugen, who is behind the neighbourhood policy. It is a happy coincidence that he is here today.
Secondly, I should like to repeat that I am very appreciative of the very broad support for the report by Mr Tannock and for the neighbourhood policy. It is indeed a very broad policy and it was therefore a broad discussion. This is a policy directed towards the EU’s neighbours in the East, but also towards its neighbours in the Mediterranean. I will come to that in a moment.
On the European perspective, it is clear that the neighbourhood policy is one that is distinct from enlargement, but at the same time I should also say that the future is not set in stone. At this stage we have a policy totally distinct from enlargement. I could not be clearer in distinguishing and defining that policy.
There is also a regional perspective. This is very clear, for instance, in the Mediterranean process, Euromed. It is regional and the neighbourhood policy is the bilateral, complementary part of it, so the two work together. For instance, we have always very strongly supported the south-south Agadir Cooperation between the countries.
Naturally, with regard to the East, that aspect can still be broadened. There is still a lot to be done. However, I can also tell you that during the energy crisis the regional dimension was also apparent. We have also very much enhanced, helped and encouraged Ukraine to help Moldova in the very times it has experienced recently.
In the energy field as a whole we are trying to work towards an integrated energy market. In the Mashreq there is an integrated gas market. There is also the cooperation between Palestine and Israel, which is at least aimed at more effective integration.
Let me answer a few specific questions. Many have been asked here. First, the inclusion of the southern Caucasus countries in the neighbourhood policy – something originally demanded by the European Parliament – is very welcome. The report suggests fully utilising the ENP to promote inter-state confidence building. That is very important. It is crucial for the southern Caucasus countries to create stability. I agree with everyone who has said that we have to promote and reinforce the currently-frozen conflict solution in those countries. That is what we are trying to do.
The development of the ENP, as regards the southern Caucasus, remains a high priority. You all know that technical missions have been going to those countries in order to negotiate the action plans, notably because we also want to contribute to regional stability and reinforce EU support for resolving the conflicts there. We know that this will take time, but it is highly important that we are fully engaged in it.
Another question referred to Belarus. To date the Commission has been represented through its delegation in Kiev, which is accredited to Belarus. I have requested, as a first stage, that a regionalised delegation mission be established in Belarus, headed by a chargé d’affaires under the head of mission of Kiev. I am still awaiting a positive reply from the Belarusian authorities. However, my understanding is that if we have a delegation there then we can work much more closely with the government in Minsk and try to reinforce our own criteria.
Many of you will know that our assistance to Belarus is characterised by a two-track approach. There is also a strategy for more democratisation and human rights to meet the needs of the population at large, and a decentralised programme. That means new funding for support to democratisation, which is available under the EIDHR and direct work, for instance as regards the radio station and the possibility of directly influencing information through our independent broadcasting to Belarus. That is already under way. But we are also working for higher education and for training, if you bear in mind the closure of the university in Minsk and our work in Vilnius.
The whole question of the Transnistrian conflict has been mentioned. In line with the commitment in the action plan, we have taken a much higher profile in supporting the mediation process. Since October 2005 we have tried to work, together with the US, as observers. We now have a special representative for Moldova, Ambassador Jacobovits de Szeged, who is working for a solution to the Transnistrian conflict. In this connection we set up the Moldovan-EU border assistance mission on 1 December. It is designed to assist Moldova and Ukraine in ensuring transparent management of their common border, thus stepping up cooperation on border issues and trying to combat corruption and the misleading of customs.
I disagree with those who say that the Barcelona Summit was a failure. I really regret the media reports about Barcelona. I was there from the very beginning until the very end. I can tell you that Barcelona was excellent in its substance. There is a report on migration. Please read it. There is a common position on combating terrorism. There is the substance that the Commission, in our communication, brought forward in April. One should look at why various heads of state did not attend. For instance, it may have been somewhat difficult for the King of Morocco to go to Spain because of the differences they still have. King Abdullah II of Jordan had to change his government. President Abdelaziz Bouteflika of Algeria was in a hospital in Paris and still is, as far as I know. President Mubarak had just had elections in Egypt and was not in the best of conditions to go to Barcelona. However, many prime ministers attended and it is they who have to implement policy.
Twinning and TAIEX, the two excellent instruments that have helped the enlargement countries a great deal, are also there for the neighbourhood countries, and we will use them.
There were many other questions, but I cannot go into more detail now owing to time constraints. However, if those questions are raised again in the Committee on Foreign Affairs then I would be pleased to answer them.
Mr President, I rise on a point of order, the number of which will be familiar to your aides, about supplementary questions following a debate.
The Commissioner was not able to answer the question as to whether or not the EU/Russia policy and the neighbourhood policy are allied. I would refer the Commissioner to paragraphs 16 and 26 of the Tannock Report. Perhaps she might give me a written reply.
. Mr President, I am very happy to answer that. I just thought that the debate was going on for too long.
Russia is not in the normal ENP. We have a special financial instrument – ENPI – the European Neighbourhood Partnership Instrument. Why? Because Russia is a huge country and feels it deserves a special strategic partnership. We have worked with Russia on the four common spaces, and for every summit we go through the agenda and the different questions, such as the one you mentioned on the border agreement with Estonia and Latvia. Other questions, such as on gas and energy, will certainly be important points. Those are bilateral issues of the countries with Russia. We have tried to facilitate those negotiations, but we have heard that for the time being those parties prefer to work on the issue themselves.
I see at least some sort of progress, but I am cautious because it will take time.
I did not forget to answer your question, but the debate was very long and there were so many interventions, all of them very valuable.
– The debate is closed.
The vote will take place on Thursday, 19 January 2006 at 12 noon.
– Neighbourhood policy needs to be a more open concept, not restricted merely to Mediterranean issues or to the EU’s eastern border.
We must not forget that we have other neighbours on our Atlantic maritime borders. In light of their importance and their particular sensitivity in terms of European security, they also deserve special prominence in this context.
Adjoining the outermost regions of the EU, adjacent to the European mainland, these insular countries are especially vulnerable to large-scale trafficking. This is dangerous for the countries themselves and in turn for our security and we must accordingly pay careful attention to these countries.
There are those who say that Cape Verde already has its own framework in the African Caribbean Pacific (ACP) area. This is a blinkered view that does not take account of the reality of the situation. We must be able to define policies that interact with other frameworks, such as, , the ACP, in a manner that is fruitful, flexible and imaginative.
We are duty bound to do this, and, in light of its people’s exemplary record on democracy, good governance and respect for human rights, not to mention their profound historical, social, political, cultural and geographical ties with the EU, Cape Verde deserves this.
I therefore call on Members to vote in favour of Amendments 11, 12, 36 and 38.
– The next item is the report by Dominique Vlasto, on behalf of the Committee on Industry, Research and Energy, on implementing the European Charter for Small Enterprises (2005/2123(INI)) (A6-0405/2005).
. Mr President, if I could only put forward one argument in defence of this report, it would be that there are around 25 million small enterprises in Europe, employing nearly 95 million people. They are the backbone of the European economy, a major breeding ground for jobs and growth, and we need to make the most of their potential.
The European Charter for Small Enterprises is a symbol of their importance, and it is the only official document devoted entirely to them. This Charter has provoked many attacks from businessmen. Unfortunately, five years after it came into being, the results achieved are still very uneven and its implementation remains inadequate even though it has had some success among the professional organisations and 35 countries have signed it.
Nevertheless, Mr President, these small businesses consider themselves to be the orphans of a Europe that cannot manage to provide them with a system of consultation, dialogue and work. Whether in my home town of Marseilles or elsewhere, the heads of small and craft enterprises see Europe as a machine producing costs and restrictions. For these executives, the internal market – which is, in fact, undoubtedly a success – is not an opportunity, it is an illusion. And if these business leaders do not have confidence in European policies, that is a real problem. It is quite clear that the regulatory framework we are creating is not a success if 98 % of businesses in the European Union feel that it does not work for their line of business.
That is why the Charter needs to be an instrument that will enable us to regain the trust of small enterprises in Europe. Its implementation must enable us to assess the progress made by all the European states and institutions in improving the regulatory, financial and political environment in which small businesses operate. That is why we are calling for a more critical annual report. It is, however, regrettable that this year's annual monitoring report does not really make it possible to assess the progress made.
We are calling for better implementation of the Charter, so as to make a significant contribution to the European Commission's essential commitment to better regulation. That is why we suggest, firstly, strengthening the implementation of the Charter by ensuring that its small and micro-businesses dimension is retained with actions specifically intended for them; greater involvement from the professional organisations; maintaining the dissemination of best practices and exchanges of good practice; and retaining a specific annual report on the Charter.
We have no objection to a reflection on the implementation of the Charter, but we would ask you not to sacrifice the Charter for Small Enterprises by tying it into the Lisbon Strategy. This approach must remain complementary to and distinct from the other policies targeting SMEs and industry.
This also recognises a reality that we need to take into account: small enterprises have specific needs and abilities that are different from those of businesses with 250 to 10 000 employees. This principle, as set out by the Commission, is that we must think about small enterprises. This commitment now needs to be translated into reality, because that is not always the case.
If we look, for example, at the REACH proposal, we do not get the impression that this principle was applied. It was the Group of the European People's Party (Christian Democrats) and European Democrats that introduced the adjustments and measures intended to make REACH applicable to and bearable for small enterprises. It is for the benefit of these small enterprises that I have once again stressed in my report the importance of simplifying legislation. We would ask you once again to institute a clear and precise method for performing impact assessments, particularly for the smaller SMEs.
This defence of the Charter and of better regulation is at the heart of this report. It includes a number of other proposals from my fellow Members, and I would like to thank them for their positive contribution. What we propose is a complete work programme, first of all to get to know small businesses better, but above all to make progress in a number of fields, including taxation, aid for investment, innovation and research and so on.
Mr President, I am not going to go into the details of the proposals made, but the Commission and the Member States will find in my report a source of inspiration for action.
. – Mr President, honourable Members, I am very much obliged to the rapporteur for her balanced reports and constructive proposals.
I should like to take this opportunity to say a few quite fundamental words about the Commission’s policy for small- and medium-sized enterprises. The rapporteur has just spoken of the ‘orphanage’ of SMEs in Europe. I myself use the expression ‘shadow existence’, and of course both expressions imply massive criticism: criticism of the fact that, even though there has been constant discussion of SMEs in the past, none of the European institutions has really done any serious work on improving their situation. I resolved to change that, and I am pleased to be able to tell you that last year saw a political breakthrough for European SME policy. Not only has there been recognition at all levels of the priority given by SMEs to growth and jobs but, at long last, serious work is now being done across the board on taking the necessary steps to enable SMEs to really fulfil their tremendous potential for growth and job creation.
The achievement of Europe’s objectives – stable, sustainable growth and full employment – will only be possible with the help of SMEs. Large enterprises will not help us to achieve these objectives, as their tendency to cut jobs is also set to continue in future. For this reason, I do not quite agree with the rapporteur on one point. I differ fundamentally from her in that I am firmly convinced that it was not until the Charter policy was integrated into the new growth and jobs strategy that the policy for SMEs became top priority in Europe. I simply cannot understand how it is possible to say that large enterprises should have their place in this growth and jobs strategy but the smaller ones should not. In Europe, two-thirds of the workforce are employed by SMEs. It is not the large enterprises but the smaller ones that are the employers. Small and medium-sized enterprises are at the heart of this strategy, which can only succeed if SMEs actually continue to be central.
I really am firmly convinced that the clear improvement in the political environment for SMEs that has been achieved over the past year can be traced back directly to our having accorded this policy its rightful place in the European Union’s growth and employment policy.
In the interim, the Member States have also reported on their national reform programmes in implementation of the new growth and employment policy. I am pleased to be able to tell you that more than half of the Member States have designated the policy for SMEs a priority in these national reform programmes. I do think that there is still room for improvement; we shall be reporting to Parliament on this in a few weeks’ time. For example, at least on occasion, a lack of detail on the measures taken is still evident, which could lead to an overly optimistic assessment, but this is just the start of the process, of course, and this process will become even more effective, and is, I believe, capable of succeeding. At any event, the Charter itself will be retained. Furthermore, it serves as a point of reference for the exchange of best practice and mutual learning. The main instrument, the annual Charter conferences, will be continued. Best practice in a selected number of SME policy areas will be presented at the annual Charter conference in Vienna on 13 and 14 June 2006.
Since Parliament started work on its report, a few things have changed. On 10 November of last year, the Commission adopted its Communication on a modern SME policy for growth and employment; which would not have been necessary, of course, had I been convinced that the current policy is sufficient. The Commission Communication on a modern SME policy for growth and employment now constitutes the coherent framework for the various instruments of enterprise policy, and goes much further than the 10 lines for action in the Charter. The Communication emphasises the importance of SMEs in the context of Lisbon and establishes the ‘ principle for all EU policy fields. It also specifies the daily challenges faced by SMEs and proposes measures for enhancing their ability to grow and create jobs.
The communication supports the European partnership for growth and jobs, which recognises the importance of promoting an entrepreneurial culture in Europe and creating a favourable political environment for SMEs. There are some special policy fields on which I should like to say just a few brief words. The Commission has adopted a communication on home state taxation, which it hopes will be carried through. That would help SMEs involved in international business. The Commission attaches the utmost importance to improving access to SME financing instruments, which is a fundamental problem. I shall do everything I can to ensure that, in the next financing period, too, the available resources are sufficient to enable the continuation of this successful project.
The Commission is preparing an initiative to further entrepreneurship education in Europe. There is simply not enough entrepreneurial spirit in Europe; there are not enough people prepared to become entrepreneurs. This is not only a matter of economic conditions, but also of the cultural, social and political environment. Endeavours to arouse entrepreneurial spirit and impart the relevant knowledge must start in schools and universities. Finally, I should like to point out that we are also currently in the process of drawing up proposals to make it easier for SMEs to pass from one owner to another. In the years ahead, we shall see millions of cases where enterprises pass into new ownership, and failure to manage these correctly could put millions of jobs at risk.
On the whole, we have reached a point at which the right ideas, plans and strategies need to be put into practice across the board. This is not primarily the responsibility of the European institutions: our options and means are limited. In essence, it is up to the Member States. For this reason, I would appeal to the Member States to increase still more their recognition of the opportunities and potential lying precisely in the promotion of SMEs.
. – Mr President, I should like to start by thanking the rapporteur, Mrs Vlasto, for her integrated report and the Commissioner for the Commission's clear presentation relating to the subject of small- and medium-sized enterprises.
However, I should also like to welcome the initiative by the Austrian Presidency in immediately defining the European Charter for Small Enterprises, so that specialised initiatives and measures can be promoted to strengthen the competitiveness and employment in the European Union.
The European Economic and Social Committee highlights certain financial and tax incentives in its opinion which could help small- and medium-sized enterprises to break into the economic area of competitiveness, research and technology and the mobility of workers: not fragmentary and dispersed mobility, mobility within the framework of a clear European social model.
I should like at this point to refer to the question of relocations of large enterprises, which have a significant impact on turnover and employment in small- and medium-sized enterprises, given that many of them act as sub-contractors. I agree with the Austrian Presidency that, in small- and medium-sized enterprises, subsidised investments need to be promoted at regional level.
Commissioner, small- and medium-sized enterprises live and work in the shadow of multinationals, of large chains, and in the shadow of bureaucracy. In order to address this state of affairs, I would point out that important horizontal, national and Community measures need to be taken, which will include:
Firstly, simplifying bureaucracy.
Secondly, promoting a simplified general system of financial support for small- and medium-sized enterprises which will include new banking products.
Thirdly, simplifying the tax liabilities of small- and medium-sized enterprises, taking account of the fact that the pilot plan for the taxation of small- and medium-sized enterprises in their country of establishment could help in this direction, with the ultimate objective of adopting a common, unified basis for taxation.
Finally, strengthening incentives for the integration of innovation and research, on the basis of the proposals of the Commission itself on competitiveness and national aid and within the framework of the 7th research programme.
We need to turn words into action.
. Mr President, on behalf of my colleagues I am delighted to welcome here the new SME Envoy. I speak today as a Vice-President of the SME circle here in Parliament, as well as the draftsman of the opinion on the Commission report for the Committee on Employment and Social Affairs. I am delighted to record that this opinion was not only passed unanimously in that committee, but that all its suggestions were incorporated into the final report by Mrs Vlasto which was also passed unanimously in the Committee on Industry. So I thank Mrs Vlasto for her cooperation and congratulate her on an excellent report.
One might ask, then, why we are bothering to have a debate, especially at this very late hour, given this complete agreement on all sides of the House. I suggest that the answer is very simple: we do not want just a debate about SMEs, we want a debate that will lead to concrete action, and we want concrete action not just by Member States but also by the Commission.
Commissioner, I welcome the comments you made elsewhere today that 2006 will be a year of delivery for SMEs. All of us want to help you deliver. We see ourselves as on the same side as you. I would just like to mention quickly three specific ideas. We want the voice of small businesses to be heard loudly, clearly and officially within the social dialogue, not to be drowned out by the larger social partners, as happens now. A concrete proposal has been promised. Can you please confirm when it will arrive, in what form it will arrive, and how we can help you to turn it into a reality when it does arrive?
Secondly, the Charter has proposed that SMEs should be exempted from certain regulatory obligations. Can you please confirm whether the Commission will lead by example in this respect and, if so, when we can expect some concrete proposals from the Commission on this issue too?
Finally, given that apparently there will be no more annual Charter reports from the Commission in future, how will the Commission ensure that issues facing SMEs remain increasingly front-of-mind within Member States, given the temptation for it to be weaker, rather than stronger?
. – Mr President, firstly, I am obliged to Mrs Vlasto, who has demonstrated great commitment in her preparation of this report and has also brought out the key points very well. Chancellor Schüssel of the Austrian Presidency, who was here this morning, was himself once the secretary-general of an organisation for small- and medium-sized enterprises, which is why he is so familiar with the problems and knows the importance of doing more in this field. I am also very much obliged to Commissioner Verheugen, because the Charter report has, of course, considerably increased the focus on SMEs, and thus further increased the focus on efforts to promote this kind of enterprise.
I believe that it is also good to regard this preliminary study – that is, the detailed, in-depth study that is being carried out in all the Member States – as a preliminary study on the Lisbon process, so as to give the Lisbon process, too, corresponding relevance. In this way, we know what needs to be done in the field of SMEs to show the non-governmental organisations, and ultimately also the Council and the Commission, where the strong and weak points lie. I consider it extremely important that the three pillars we have created here – ‘macro-economic’, ‘micro-economic’ and ‘employment’ – show clearly that, in the final analysis, SMEs account for 80% of taxes. A social Europe must keep the spotlight on this. We must look at where taxes are ultimately coming from and then, in future, reduce this burden on the enterprises and particularly the workers concerned, so that they can earn larger profits and higher salaries. At the same time, excise tax should make a corresponding contribution to tax revenue, because imports from low-wage countries represent a particularly great opportunity for us in this regard.
The final point I should like to make is that I do not understand the reasons for the cuts in the framework programme for competitiveness and innovation (CIP), which puts the spotlight on entrepreneurship. In this connection, we should work with the Commission in the context of this proposal to restore the full amount that was given to the CIP programme under the original proposal.
Mr President, ladies and gentlemen, Mrs Vlasto’s report on the implementation of the European Charter for Small Enterprises – a report that we endorse – reveals the main obstacles to development for small- and medium-sized enterprises, particularly fiscal, financial and bureaucratic obstacles. It also calls on the Commission to intervene with targeted Community measures because, as Mrs Vlasto has said, small enterprises still feel abandoned.
The report recommends simplifying taxation systems; providing incentives for innovative enterprises; reducing the bureaucratic burden, especially during the start-up phase of small businesses, but not only then; providing easier access to credit; and exempting them from paying corporation tax on the European subsidies that they are granted.
Unfortunately, the Commission report on the implementation of the Charter, which is the basis for this parliamentary report, contains a number of gaps: for instance, the data presented are not homogeneous and it is therefore difficult to compare situations referring to different countries. We should have preferred the Commission report to be more structured, more systematic and also more critical, with reference to progress on matters of entrepreneurial spirit and culture, for instance. In any case, we call on the Commission to act in concert with the Member States and above all with organisations representing small businesses. To that end, I stress the importance of involving such organisations to a greater extent, including through the establishment of standing working parties.
This is not the time to underline how useful the Charter is but, instead, I feel I must strongly emphasise something that Parliament has called for more than once, which is that the Charter needs to be made legally binding. That is the only way we can be sure that the Member States will take it into account when drawing up national policies; otherwise, we run the risk of the Charter becoming a mere list of good intentions.
It seems that this will be the last annual report on implementation of the Charter, because in future it will be incorporated within the overall report on the Lisbon Strategy. I can understand the reason for that – according to Commissioner Verheugen, it is to place SMEs at the heart of the Lisbon Strategy – but I can also see the danger of underrating the contribution made by the Charter, particularly in relation to the new Member States.
Finally, I should like to add that I find it difficult to comprehend why the Commission says that it considers small enterprises to be the driving force behind the revitalisation of Europe’s economy, when the initiatives aimed at them – as put forward in the Commission document on relaunching the Lisbon process – are pretty limited. How can they be key players in this strategy? That is not to mention the significant cuts in funding that the Competitiveness and Innovation framework Programme is almost certain to suffer because of what I regard as the Member States’ miserliness over the Union’s budget. It is unthinkable to promote the future of small businesses in that way, let alone the future of Europe.
. – Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, SMEs are now being given priority in all speeches – we have heard that from the Council Presidency today. That is a good thing, and I should also like to state quite clearly here that this is also thanks to Commissioner Verheugen, who has given this subject long-overdue momentum. We are obliged to him for this.
However, except in many speeches, this subject is not always dealt with appropriately. We can see this in our own institution, as Parliament is starting its discussion at an hour not befitting the issue. We should pull our own socks up too, therefore, and improve the way we deal with this subject.
Looking at the figures – which have been cited here – we can see that SMEs are our main point of contact for the Lisbon agenda. Employing two-thirds of the workforce, they are the most important employers, but they are also innovators in many fields, being global leaders in niche and part-markets and also accounting for more than 50% of patents. That means that, in these fields, Europe has the authority and the competence to provide direction that it so badly needs in global competition. The financial resources that we allocate to SMEs contrast sharply with this. In this regard it is plain to see that, in the Commission’s original budget allocation, which was a generous estimate, only 0.3% of all resources had fallen to SMEs. Some of my fellow Members have raised the subject of the framework programme for competitiveness and innovation (CIP). As the rapporteur, I wish to raise an objection, as there have been cuts in this field. We all agree that we need to increase these resources to the maximum.
Nevertheless, on the positive side, I should like to say that the Commissioner has appointed a representative for SMEs and, in Françoise Le Bail, has made a very good choice. I should like to congratulate him on this and offer my sincere thanks to the rapporteur on her sound report.
. – Mr President, ladies and gentlemen, Commissioner, it is important to discuss the issue of micro-, small- and medium-sized enterprises. More important still is to put into practice measures to provide effective support for micro-, small- and medium-sized businessmen, which is something that has not happened; far from it. Neoliberal policies have created enormous difficulties for micro and small enterprises.
As the report says, it is not enough simply to have a European Charter for Small Enterprises. The Charter’s actions for small businesses should be incorporated in, and supplemented by, the general policy for SMEs on the basis of binding measures, not only at Community level but also within Member States. It is especially important that small and micro enterprises have recourse to European programmes. Accordingly, conditions must be in place to facilitate the access of such businesses to Community funds, either by amendments to be introduced to the regulations, or by setting up mechanisms of direct, unequivocal support for their associations, in order to help them overcome continuing financial, bureaucratic, tax and other obstacles.
It is also important to strengthen financial instruments for small and craft enterprises, particularly mutual guarantee systems, and to set up flexible microfinancing systems, aimed at family businesses, those set up by women and young people, helping to cofinance projects and making relevant information available. It should not be forgotten that if the EU does not take measures now, it will be confronted in ten years’ time with millions of small and craft enterprises going out of business, with the attendant risk of millions of job losses, which will exacerbate poverty, the desertification of rural areas and social exclusion.
Accordingly, as the report says – and I take this opportunity to congratulate Mrs Vlasto on her work – it is crucial that the European institutions and the Member States implement and develop the actions laid down in the European Charter in full. This must be binding, and not just a matter of paying lip service to the Charter. Furthermore, it must not lose its content on account of its inclusion in the Lisbon Strategy, as Mr Verheugen suggested just now, a prospect that I find worrying.
. Mr President, this report calls for a reduction in bureaucratic obstacles and the simplification of taxation for small businesses. Who could disagree with that?
But then the report goes on to say that EU legislation should be implemented equally across Member States and, in the case of non-compliance, rapid infringement procedures should be applied. We are immediately transported back into the world of one-size-fits-all EU legislation and penalties, which are guaranteed to strangle enterprise, initiative and business creation.
My own party pointed out during the British Presidency of 2005 that over 4 000 new regulations and legislative instruments were enacted, despite Mr Blair’s rash promise to reduce overregulation.
If small- and medium-sized businesses are to thrive in the EU, which is vital for job creation, then the simple answer is to reduce EU regulation, not increase it. Otherwise, one day the only way to own a small business in Europe will be to buy a big one and wait.
. Mr President, Mr Verheugen, this evening is the last time that we will be considering the European Charter for Small Enterprises as a separate report. Here, I would like to agree with those who have expressed hopes that this will not decrease the significance of the policy of support for small enterprises in the future, when the report is included in the joint report on the implementation of the Lisbon Strategy.
I believe that it is essential for the European Union not only to maintain but also to extend its role in this policy sphere. Small enterprises very often lack a political lobby and institutional support at Member State level. The burden of tax and bureaucratic procedures places many small enterprises in a discriminatory situation when compared with other market players. Small enterprises, therefore, frequently have to struggle not for special dispensations and the simplification of tax or bureaucratic procedures, but first of all they have to achieve a non-discriminatory environment for their own business activities.
European Union policy in the sphere of small business support must develop a more effective and aggressive approach, motivating the Member States to take account of the interests of this business group. For this reason I believe that we should back the proposal to give the European Charter for Small Enterprises the force of law. This, however, is not enough to significantly improve the situation in this sphere. The charter must not remain just an instrument for transferring the experience of one country over the border into another, while enterprises remain fenced in inside their own national economies. The charter’s impact would significantly increase the European Union’s political will and foster action for further economic integration, with adoption of the Services Directive as the first step.
The liberalisation of the services sector of the internal market would give this group of businesses unprecedented opportunities and incentives for development, would remove administrative and financial barriers that prevent small- and medium-sized enterprises from crossing national borders. We ought not to forget that it is actually small business activity from which springs the spirit of enterprise, which ensures economic vitality, development and stability in a period of change.
Mr President, I would like firstly to congratulate Mrs Vlasto on the report she has produced, which I believe to be a very exhaustive, but at the same time very clear, report. I would also like to thank Commissioner Verheugen for being here today and for the explanations he has given us.
Secondly, it is a cliché to say that small- and medium-size enterprises are the backbone of the European economy. However, the fact that it is a cliché does not make it any less important. Two-thirds of companies in Europe are classified as SMEs. Europe has 25 million small- and medium-sized enterprises which, in employment terms, provide no fewer than 95 million jobs.
The objective, however, is not just for SMEs to struggle on, but rather for them to be able to prosper and grow strong. To this end, we need a model in which SMEs do not just develop by means of merger or acquisition, which is the traditional model, but rather through the growth of the small- and medium-sized enterprises themselves.
I would like to stress some of the aspects taken up in the report presented by Mrs Vlasto. I agree with her that incorporating the report on implementing the European Charter for Small Enterprises into the report on implementing the Lisbon process could lead to a certain marginalisation of the SME concept.
Furthermore, I believe that we must enhance the annual bilateral dialogue with representatives of SMEs and promote the participation of SMEs through the use of instruments suited to their needs, such as incentives to encourage SMEs to enter the world of research and development.
I would like finally to refer to something that the Commissioner raised in his speech: it is not possible to have strong small- and medium-sized enterprises if entrepreneurial activity is constantly being undermined. I therefore believe that it is extremely important that we, once and for all, opt decisively to emphasise the social value of entrepreneurial action. I believe that this is fundamental to the future of small- and medium-sized enterprises.
Mr President, Commissioner, small- and medium-sized enterprises are important sources of employment and it is for this very reason that the European Charter is a project worth supporting. At the same time, the Commission promptly needs to mention which Member States have not yet improved the way they do things or implemented the Charter’s lines for action.
SMEs for us are an immense resource and opportunity. We must streamline and simplify legislation the whole time and make it easier to found new companies. Any action that promotes a climate of entrepreneurship has the support of our group. An important goal must be to harmonise company taxation. The problem with the Charter is that it does not contain enough concrete measures which would provide support for innovative companies and their potential for networking. More effective use of the internet and business are areas which offer enormous opportunities. The development of electronic public services in Member States as support tools for SMEs is also important.
The Union needs to start implementing the Basel II provisions promptly. That too would facilitate matters. The Commission and the Council should also re-embark on action with regard to a Community patent, which is problematic but essential. The legislation on state aid could be examined, so that companies might receive support in the event that private risk financing shies away.
Obviously we should support the establishment of small companies based merely on self-employment, but ambitious and inventive companies are the vital boost which we need.
Mr President, Commissioner, ladies and gentlemen, I am, of course, delighted at the very broad consensus uniting us around Mrs Vlasto's report this evening, and I am pleased to have heard Chancellor Schüssel and then Mr Barroso telling us this morning how interested they were in SMEs and assuring us that this subject would be brought up during the spring Council. I would like, for my part, to draw your attention to two points.
We have just been talking about SMEs in abstract terms, as an administrative body, needing simplification, more money, a better environmental context, and so on. A small business is, in essence, its leader – I know there are some in this Chamber who have just spoken – and it is now nearly 31 years since I myself set up my first business. We therefore need to take these leaders into account if we are going to give them real answers, so that their small businesses can run properly.
If you talked to all the heads of SMEs in Europe, they would tell you one thing – that there are not enough hours in the day – and, at this time of night, many of them are still hard at work. We must provide real answers, Commissioner. We must simplify, but in particular we must apply the principle of subsidiarity so that authorities, states and professional organisations can provide real support at local level. It is not up to the European Union to do all of that itself, but it must do it.
My second point relates to our fellow citizens. As has already been said, we must increase awareness right from school age. I would therefore like to make a proposal. Just as there are music and football competitions at European level, why not institute a European 'open day' for small enterprises? Why not organise a European Good Practice Day? Those are just a few ideas on how we can communicate and show our fellow citizens how important our SMEs are.
– Mr President, there are 25 million small enterprises employing almost 100 million people. These small enterprises provide well over half of private jobs in the EU and are of great importance to regional, cultural and social development, including in rural areas. They deserve to see their opportunities for innovation and competitive prospects discussed every year. As my fellow Members have already pointed out, the importance of these enterprises was underlined today by Wolfgang Schüssel during his presentation of the programme of the Austrian Council Presidency, when he called for us to ‘wake the sleeping giant’. I fully agree with him.
There has also been criticism of the Charter from many quarters, however, on the grounds that it contains too many non-binding appeals. I, too, should like to see substantial measures at Community and, as Commissioner Verheugen said, Member State level. At any event, the 10 lines for action in the Charter are important orientations for enhancing the exchange of best practice, promoting the setting-up of new enterprises and generally creating a positive environment. This starts in school lessons, and we have to set the tone for it from primary level onwards. Once again, Finland is a good example of this. The Netherlands is exemplary with regard to the simplification of regulations, particularly on account of its standardised impact assessments. We agree that work on dismantling the considerable bureaucratic and tax obstacles in the Member States must continue. It is important that subsidies be fully exempt from corporation tax.
A very good report has been drawn up by Mr Bushill-Matthews in our advisory committee, the Committee on Employment and Social Affairs. I am thinking in particular of the suggestion to draw up a Green Paper on the reduction of these barriers, and of the call for better access to the Structural Funds and to risk capital funds. Personally, I consider it important that small enterprises promote their apprentices and other staff more through transnational exchanges within the framework of programmes such as the Leonardo da Vinci apprentice exchange programme. This will increase mobility and at the same time create one of the preconditions for small- and micro-enterprises to work together very much better in future.
Mr President, I am delighted that small enterprises are now at the heart of Europe's activities, firstly in Chancellor Schüssel's very encouraging remarks this morning, making this subject a top priority for the Austrian Presidency. They are also at the heart of the debate in your comments, Commissioner, before the SME intergroup this afternoon and here this evening, affirming that the situation for SMEs is of great concern to the Commission and that we need to create better political conditions for SMEs in Europe. Finally, they are at the heart of the debate in this evening's discussion.
In the current difficult economic climate, it is often small and craft enterprises that continue to create wealth and form the main source of employment, with local jobs that maintain social cohesion by nourishing the whole territory of the EU. The European Union must be a staunch supporter of these small businesses, by increasing the power of the Charter as a specific assistance instrument and by going beyond good intentions, as called for in Mrs Vlasto's excellent report.
In order to ensure that these small businesses continue to be created and passed on, we need to reduce the administrative formalities in Europe and in the Member States; make it easier for them to access capital and European programmes, particularly on research; improve the dissemination of information on measures that help them; and encourage innovation and the fight against counterfeit goods. To do all of that, however, we need ambitious funding, so let us hope that the good fairies who have been looking into the future of these small enterprises today – this sleeping giant, as Chancellor Schüssel put it – turn their wishes into reality by allocating the necessary funds to the various actions and that their good intentions are backed up by specific financial commitments.
– Mr President, Commissioner, small enterprises constitute one of the main drivers of European competitiveness. However, I would like to note that the report is rather formal and does not exactly reflect the actual situation. I would like to draw your attention to the problems of small enterprises and business development in the new Member States of the European Union. The level of entrepreneurship in many of these countries – like in my home country, Lithuania – is unfortunately four times lower than in the old Member States, and the prospects for the growth of small businesses are not sufficiently favourable. This will decrease the overall competitiveness of the European Union. The establishment of companies and creation of jobs require conditions attractive for business start-ups as well as favourable funding opportunities. Entrepreneurship and initiative of the citizens are important preconditions for harmonious social development. This is a problem in the new Member States so far. Therefore, these states need an impetus on the part of the European Commission and additional exceptional measures and conditions facilitating the development of small businesses. How? First, it is essential to eliminate the taxation of small business investments, thus opening better possibilities for small companies to use capital resources. Second, small businesses should be ensured access to the Structural Funds on a national level. In my opinion, a certain percentage of the funds should be earmarked for small business. Furthermore, it is vital to simplify the bureaucratic procedures and to reduce the tax burden upon innovative companies to the maximum extent, by exempting them from profit tax, especially at the business start-up stage.
Mr President, the SME Charter is an important and necessary political document of intention, but in itself it is hardly more than this. The open coordination method proposed to implement the objectives of the Charter is flexible, which may not only be an advantage, but also a disadvantage. Therefore, I agree with the rapporteur and the Commissioner. We must support SMEs not only with our intentions, but also with our mandatory regulations both at European and Member State level.
It is very important that the Charter, as well as other, sometimes too distant programmes running in parallel with it, should not only be about SMEs, but also be addressed to SMEs. Besides principles, we need pragmatic, easily understandable and actually deliverable information and assistance solutions. Otherwise we will never reach the tens of thousands of forced entrepreneurs who cannot afford the time or resources to enquire about them.
At the same time, we should not forget that SME policy is not a special, separate subject, but one of the horizontal pillars. When we know that the vast majority of our businesses are SMEs, we must also realize that our only lasting, structural solution for the implementation of the cohesion policy, the reduction of unemployment, the enhancement of competitiveness and economic growth, or the facilitation of rural development, research development or even innovation is to build on our own SMEs.
We should not neglect this foundation. This is why I am asking that we do not shut the Charter away in a drawer at the end of the debate, but leave it on our desks as a reminder of the long journey we still have ahead of us until we can say that small enterprises are a success in Europe.
– The debate is closed.
The vote will take place on Thursday, 19 January 2006 at 12 noon.
– The Charter for Small Enterprises is a great step forward in defence of that sector of the economy, which represents the individuality, the vitality and the richness of the European Union. Improved access to European funding, more streamlined administration, training and tax relief are all essential measures to enable SMEs to exist, to produce, to invest and to employ. Now that the European Union has recognised the importance of the sector, it needs to pay careful attention to the consistency of its policies: the recent debates on chemical substance registration or software patenting, to mention just a couple, have perhaps led people to doubt whether the EU is actually willing to commit itself totally to protecting SMEs. The latest dreadful example comes from the now notorious debate on the textile industry and trade relations with China. Promoting and implementing a charter for SMEs will be a wasted effort until the EU, and the Commission in particular, raises its voice at last to firmly demand that the rules of trade – which are already in themselves extremely unfavourable to small businesses – be obeyed, and to demand the best possible conditions from our international partners to enable this industry to continue to flourish.
Progress in promoting SMEs has been achieved in the new Member States, mainly in: education for entrepreneurship, better regulation and skills shortages. Concrete actions to foster SMEs friendly environment are the cornerstone for achieving Union's objectives of growth and employment.
Bets-practices suggest that the new Member States should focus on setting up systems to monitor skills gaps; developing policies to address bankruptcy and competition laws; adapting SMEs friendly taxation systems; using impact assessments for developing better regulation and fostering innovation and technological capacities.
It is therefore necessary that the SME dimension is further integrated within the other policies of the Union through increased consultation and better representation of the SMEs at national and Community levels.
Addressing this report is also the opportunity to welcome the Jaspers and Jeremy initiatives that will certainly play an important role in developing more effective SMEs friendly environment within the Union.
I also welcome the geographical expansion of the objectives of the Charter to the enlarged EU, the candidate countries, the Western Balkans, Moldova and the Mediterranean partners.
Finally, I support the rapporteur when calling for a wider consistent overview and for more systematic and critical review of the situation in future reports.
The next item is the debate on the report by Mr Onesta, on behalf of the Committee on Constitutional Affairs, on the amendments to be made to the European Parliament's Rules of Procedure relating to standards of good conduct for Members of the European Parliament (A6-0413/2005).
. Mr President, you have a copy of our current Rules of Procedure in front of you. According to those rules, you should have your ushers throw me out immediately, because I am wearing a T-shirt with a small political slogan printed on the front and back. According to our Rules of Procedure, it is completely forbidden to display political opinions visually, regardless of the medium. That just goes to show how absurd the current system is, all the more so given that the current Rules of Procedure do not allow us to intervene in cases of violence, invective, defamation or insults, in the Chamber or elsewhere. Our current tools in this matter are very weak: it is a case of nothing or an atomic bomb, and you, Mr President, are the atomic bomb. You can move that Parliament penalise the offender but, as the offender has practically no rights, you hesitate about doing so and, by hesitating, you are the one who risks being penalised, Mr President. That is why neither you nor any of your predecessors have ever used this atomic bomb, and that is all to the good.
Things therefore needed to change and I would like at this point not only to thank you – I am really very touched by your last-minute arrival to chair this debate – but also to congratulate the four shadow rapporteurs who have helped us to reach a consensus: Mr Méndez de Vigo for the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Corbett for the Socialist Group in the European Parliament, Mr Guardans Cambó for the Group of the Alliance of Liberals and Democrats for Europe and Mrs Kaufmann for the Confederal Group of the European United Left – Nordic Green Left. This report gives us an opportunity not only to develop more reasonable, more appropriate, more flexible and more proportionate Rules of Procedure, but also – and this is all to the good – to increase the basic individual rights of each Member.
For the first time, thanks to these new Rules of Procedure, our protection by primary law is now enshrined in the Rules. We are also protected by the Statute for Members. For the first time, an offender will have the right to be informed individually, and he will have the right to explain himself to you, Mr President. The penalty must be justified in writing. There will be no more discretionary powers. The offender will have the right to an internal appeal, in addition to the right to an external appeal, and that appeal will have the effect of suspending the penalty. If our appeals body acts too slowly, the penalty will be deemed null and void. Even better, Members will have a new right of visual expression. I will finally be able to wear this type of T-shirt without your ushers intervening, Mr President, provided that what I am wearing is not offensive or defamatory and does not disrupt the sitting, which I hope is the case this evening.
Also for the first time, we will enshrine in the Rules of Procedure the right to vote. Currently, if a Member is suspended for a few days, he loses his right to vote. That means that we are penalising not only him, but also all of his constituents, who have done nothing wrong. We have therefore decided to say that democracy is strong enough to go that far, in order to protect even the worst Members of this Parliament: those who do not respect democracy. Democracy will respect every single one of their rights, which I think is very much to Parliament's credit.
Once again, I would like to thank all the shadow rapporteurs for enabling us to reach this consensus. There is a safeguard built into the Rules of Procedure themselves, which will in future include the following sentence: 'The application of this Rule shall in no way detract from the liveliness of parliamentary debates nor undermine Members' freedom of speech'.
I have kept one example to finish with. You may remember that, a year ago, one parliamentary group caused a major disturbance in this Chamber during the vote on the European Constitution. You yourself, Mr President, had some difficulty restoring order in the Chamber and enabling it to continue its business. You remained extremely calm, but the situation was very difficult and the pictures of that disturbance shown outside did no credit to European democracy.
It is certainly to be expected that the same group will stage another demonstration during tomorrow's vote on the topic concerned, but it will be quite different in nature. Some of them have told me that they have already taken on board the spirit of the new Rules of Procedure. They intend to use some puppets, and display ostriches; it will not be violent or disruptive, and it will certainly not be aggressive. The simple fact that they have already taken on board the new Rules of Procedure shows that we are moving in the right direction.
In conclusion, I think that, thanks to the efforts of all Members, we will be able to have a Parliament that is dignified yet lively, lively yet dignified, and you can count on me, Mr President, being widely known as a political agitator, to ensure that Parliament remains very lively.
Thank you for your explanation, Mr Onesta, but I will have to have you removed from the Chamber, as that is what is laid down in our current Rules of Procedure, which are still in force.
. – Mr President, I should like to discuss the purpose of these Rules of Procedure and what has changed in them. Their purpose is to fully ensure liveliness and spontaneity, whilst enabling Members to be called to order in cases of genuinely malicious, continuous disruption of the smooth conduct of parliamentary business.
These have been redefined and aspects of the rules that had hitherto been couched in very non-specific terms have been clarified: that is, the difference between the ‘normal’ Chair, the Chairman of a delegation or committee, or a Vice-President chairing this plenary assembly, and the one President – who is of course present in person today. The ‘normal’ Chair may issue a reprimand, exclude from the Chamber a Member guilty of continuous disruption, and suspend a sitting, but the really unpleasant penalties may only be imposed by the President. At first it sounds surprising that the President alone, without plenary, may impose an effective penalty thus, but this is corrected or balanced out by the introduction of a right of appeal, so that Members who consider that they have been unfairly treated by the President may appeal and any penalty wrongfully imposed can then be rectified.
A genuinely new aspect is that breaches of the rules governing confidentiality may now also be penalised. Another new aspect is that there has been some increase in the possible penalties. Up to now, it has been possible to suspend a Member from his or her duties for two to five days, but the new period would be between two and ten days. I share Mr Onesta’s opinion that this is a balanced draft, a proposal that permits liveliness and nevertheless ensures the smooth conduct of business. Our group will therefore support this proposal.
. Mr President, as I am sure you are aware, almost all parliaments have rules in order to protect themselves against disruptive behaviour that is aimed at preventing them from working. It is not that the rules ever need to be used, maybe they will never be necessary, but it is important to have them as a democratic safeguard.
What our committee is proposing today is a modest set of proposals. They would give you, Mr President, powers that are far smaller than the powers of, for instance, the Speaker of the House of Commons; they are strictly circumscribed and are combined with safeguards to reassure those colleagues who feared that we were going to clamp down on any kind of behaviour that was in any way colourful or lively. That is not the case. But we are right to bring in a coherent and proportionate set of rules to protect ourselves if necessary. After all, at the last European election, a Member was elected who seems to have disappeared now, but who, at the time of the election, said his ambition was to come here to disrupt Parliament, to prevent it from working. In the end, he did not manage to do that. But, who knows, he might, in combination with others, have made a serious effort to stop us from working. That is why it is necessary to protect the democratic process, or at least to have the instruments just in case we need them.
I notice that some members of our press are saying that these rules are aimed at silencing those who oppose the European Union, silencing a minority viewpoint. That is not true and anyone who looked at the proposals would know that viewpoint is not plausible. We have gone out of our way to say that the pluralism of Parliament – the right to express yourself, the right of freedom of expression and even, within proportion, visual expression – is safeguarded and guaranteed. So, this is not to stamp down on any minority. Those who are saying it are aiming at gullible journalists or at the Eurosceptic press, hoping to get a story making us look silly or ridiculous. Unless they think it targets them, and I can scarcely believe that, those behind this story must either be planning to disrupt our work – and I hope that is not the case – or they are paranoid. Given their general attitude to the European Union – that anything coming out of our institutions is necessarily an evil plot – I rather think it is paranoia that is governing their actions in telling the press the story about this very reasonable report.
My group will support the proposals of Mr Onesta and I hope that this gives our Parliament a proportionate set of rules that we need, just in case we need to safeguard ourselves.
Mr President, my group is going to give this report its full support in the form it now takes following the approval of several amendments, and I would like to congratulate the rapporteur on the text on which we have finally been able to agree amongst all of us. The previous speakers have explained this very well and it would be impossible for me not to repeat some of their points.
This text basically rationalises the current system − which in itself is quite a task − it codifies but rationalises, it makes each person’s role much clearer and, above all, it achieves a balance between two extreme views.
The first is to see this as a parliament and not a school, nor a church and − please take this as a joke, Mr President − nor is it an opera house. It must have its vivacity, its movement, its people. Nevertheless, its operational rules must be obeyed and Parliament must be able to preserve the dignity of its role at all times.
It is intolerable − and I am going to give an example which scandalised me in particular, if you pardon the expression − to interrupt a formal sitting with a President, a Head of State, during his last speech, and probably one of his last political actions in Europe and in his political career. I am referring to the speech in this House by President Ciampi. That is intolerable. Other similar actions are totally unacceptable, too.
It is that that should be penalised, much more than a Member displaying some poster or other, or some little pamphlet, which in no way disrupts the work of the House.
On the one hand, therefore, vivacity, energy and contrasting ideas are fine – and these are sometimes expressed through shouting and other reactions that those of us from Latin Parliaments even believe are lacking, because simultaneous interpreting makes it difficult for us to laugh spontaneously or to react to a comment – but not to the point of losing the dignity of the role entrusted to us and of what each of us represents, which is much more than any one of us means individually. That is why we are here even at this time of night.
I believe that this balance is well reflected in the report that is going to be put to the vote tomorrow. There are proportionate penalties, there are guarantees for those who may be penalised, there are powers for the President, which are balanced against a right to appeal to the Bureau. I believe that all of this is a step forward.
My hope for this text is the best one can hope for a text of this nature: that it does not have to be applied. I hope that it stays where it is, that we all practically forget that it exists and that it goes unnoticed because it is not necessary to apply it. That would be the best possible result of having clear rules with regard to the internal discipline of this Parliament.
. Mr President, Mr Onesta has tried his best to strike the right balance between indignation about the actions of some MEPs and guarantees for freedom to express dissent. On the credit side, penalised members will not lose their right to vote and will be able to appeal. I still think that this proposal could be counterproductive. It is an invitation to MEPs to make the headlines by proclaiming their own punitive measures and thus to present themselves to the public as martyrs. It also prompts frightened Presidents to come down unnecessarily hard on the people they do not consider to be their friends. Moreover, every incident will lead to even stricter rules so as to rule out all unanticipated irritations.
Interruptions in debates and a visible display of different opinions are part and parcel of normal parliamentary practice. This House would expose itself to possible ridicule if this were to lead to exclusion from a number of sittings or even to Members being suspended. If that were the case, the media would not be reporting as much about the content of the debate and the decision-making as it would about the lack of tolerance. Since that is sending the wrong message to the voters, it would be preferable if a regulation of that kind were to confine itself to preventing and penalising physical violence.
. Mr President, since my party, the UK Independence Party, came to this Parliament in 1999 and returned in more force in 2004, we have established the first genuine opposition to the process of European political integration. My concern is that the proposed measures may be used to try to stifle the voice of national independence and opposition to the European Union. If that is the case, it will not succeed.
However, I should like to offer some constructive suggestions to improve the proceedings. Firstly, the presiding Presidents should ensure that speakers are kept to their allotted time: pro-EU speakers are given much more leeway to overrun than anti-EU speakers. Secondly, during the vote some presiding Presidents need to slow down a little. In that way we might have time to vote properly. At the same time, the Presidents might not make so many glaring mistakes in estimating the vote and there would be less call for electronic checks.
Mr President, I shall speak out of parliamentary courtesy: firstly, because you are here and I believe we should be grateful for that and, secondly, because it was my group that requested that we hold this debate.
In accordance with our Rules of Procedure, this debate need not have taken place because the vote in committee was overwhelmingly in favour of the report by Mr Onesta, but my group asked for it, precisely because my group likes transparency.
I would like to say that I am delighted that we asked for it, despite the time, because I believe that it has been a model debate: the Members who have spoken before me have expressed perfectly what this reform of the Rules of Procedure means. Again out of parliamentary courtesy, and in view of the time, I shall say no more and we can all go home.
– Mr President, I should like to make it absolutely clear that I am not here to take the place of Mr Martin, but that my group has given me two minutes even though I am not a member of the committee responsible. I am very grateful, Mr President, that you are present for these questions, and I am also very grateful that you are a President who endeavours to keep in check the good many abuses by some Members in invoking the Rules of Procedure. I do not wish to discuss now whether the status of a number of Members is perhaps being enhanced by penalising their questionable conduct in the Rules of Procedure. Nor do I wish to discuss whether several members of the Presidency of Parliament perhaps simply have less sovereignty, which even an amendment to the Rules of Procedure cannot confer on them. I expressly support the inclusion in this text of breaches of the rules governing confidentiality. I do feel somewhat uneasy, however, that the Committee on Legal Affairs, which is responsible for the mandate of Members, could not be consulted on this text.
The Committee on Constitutional Affairs is responsible for the Rules of Procedure with good reason: the matter is in good hands there. Sometimes, however, Members’ rights do conflict with provisions in the Rules of Procedure. Naturally, Members’ rights are not restricted to merely the right to vote: we are a parliament and not a ‘votament’. It is with good reason that, if Members are absent and cannot present their arguments, courts may declare a vote unlawful. If the Legal Affairs Committee had been involved, I would have raised an issue that goes to the heart of the matter. Up to now, a Member who had been penalised could request five minutes’ speaking time in Parliament – this was decided by Members – which is also why no right of appeal was necessary. That procedure, which would have been a public one, is now to disappear into the parliamentary bodies, to an extent, which I consider a step backwards. Nevertheless, I support it, albeit with some misgivings. I would ask, however, that, in the event of future discussions that venture beyond merely organisational procedures, where the mandate could even theoretically be affected, the Legal Affairs Committee be included in the consultation process.
The debate is closed.
The vote will take place on Thursday at noon.
Mr President, I congratulate Mr Onesta on his report, which will, if passed, amend our Rules of Procedure to institute stronger and more flexible procedures to discipline Members who disrupt the proceedings of the House or its committees. I am not entirely sure of the meaning of the new Rule 147(3)b, which suggests one penalty will be the forfeiture of entitlement to the daily subsistence allowance for a period of between two and ten days. Does this mean the Member concerned cannot sign in for the specified number of days – that is, stay at home – or, rather differently, that when he or she does sign in they receive no subsistence allowance? Maybe the rapporteur can clarify his intention here?
I welcome Amendment 3 to Rule 9, paragraph 1b (new), laying down as it does a protection of Members' freedom of speech. If this is passed and included in our rules I will immediately, if it comes into force next session, test its strength by retabling my written declaration on boycotting Ferrero-Rocher which, prior to this rule, was declared irreceivable by a former President of Parliament. Freedom of speech is not limited by the wishes of Europe's multinational corporations.
Given the behaviour of certain Members and groups in the plenary of Parliament it is unfortunately necessary to introduce new rules to govern Members’ conduct. In my opinion the report sets the right balance between the need to ensure freedom of parliamentary expression and vibrant debate on the one hand and dignified conduct of business on the other.